Exhibit 10.1
 
 
AMENDED AND RESTATED
 
 
SECURED MASTER LOAN AGREEMENT
 
 
DATED AS OF DECEMBER 11, 2009
 
 
among
 
 
RAMCO-GERSHENSON PROPERTIES, L.P.,
 
 
as Borrower,
 
 
RAMCO-GERSHENSON PROPERTIES TRUST,
 
 
as a Guarantor,
 
 
KEYBANK NATIONAL ASSOCIATION,
 
 
as a Bank,
 
 
THE OTHER BANKS WHICH ARE A PARTY TO THIS AGREEMENT,
 
 
THE OTHER BANKS WHICH MAY BECOME PARTIES TO THIS AGREEMENT,
 
 
KEYBANK NATIONAL ASSOCIATION,
 
 
as Agent,
 
 
KEYBANC CAPITAL MARKETS,
 
 
as Sole Lead Manager and Arranger,
 
 
JPMORGAN CHASE BANK, N.A.
 
 
and
 
 
BANK OF AMERICA, N.A.
 
 
as Co-Syndication Agents,
 
 
and
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
 
as Documentation Agent
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
§1.
DEFINITIONS AND RULES OF INTERPRETATION
1
 
§1.1.
Definitions
1
 
§1.2.
Rules of Interpretation
25
§2.
THE CREDIT FACILITY
26
 
§2.1.
Commitment to Lend Revolving Credit Loans
26
 
§2.2.
Commitment to Lend Term Loan
27
 
§2.3.
Unused Facility Fee
27
 
§2.4.
Interest on Loans
27
 
§2.5.
Requests for Revolving Credit Loans
28
 
§2.6.
Funds for Loans
29
 
§2.7.
Optional Reduction of Revolving Credit Commitments
29
 
§2.8.
Increase of Revolving Credit Commitment
30
 
§2.9.
Letters of Credit
32
 
§2.10.
Swing Line Loans
37
 
§2.11.
Evidence of Debt
40
§3.
REPAYMENT OF THE LOANS
41
 
§3.1.
Stated Maturity
41
 
§3.2.
Mandatory Prepayments
41
 
§3.3.
Optional Prepayments
42
 
§3.4.
Partial Prepayments
42
 
§3.5.
Effect of Prepayments
42
§4.
CERTAIN GENERAL PROVISIONS
43
 
§4.1.
Conversion Options
43
 
§4.2.
Commitment and Syndication Fee
43
 
§4.3.
Agent’s Fee
44
 
§4.4.
Funds for Payments
44
 
§4.5.
Computations
45
 
§4.6.
Suspension of LIBOR Rate Loans
45
 
§4.7.
Illegality
45
 
§4.8.
Additional Interest
45
 
§4.9.
Additional Costs, Etc
46

i
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

     
Page
         
§4.10.
Capital Adequacy
47
 
§4.11.
Indemnity of Borrower
47
 
§4.12.
Interest on Overdue Amounts; Late Charge
47
 
§4.13.
Certificate
48
 
§4.14.
Limitation on Interest
48
§5.
COLLATERAL SECURITY; GUARANTY
48
 
§5.1.
Collateral
48
 
§5.2.
Appraisals
48
 
§5.3.
Replacement or Addition of Mortgaged Properties
49
 
§5.4.
Release of Mortgaged Property
51
 
§5.5.
Additional Guarantors
54
 
§5.6.
Release of Certain Subsidiary Guarantors
54
§6.
REPRESENTATIONS AND WARRANTIES OF THE TRUST AND THE BORROWER
54
 
§6.1.
Corporate Authority, Etc
54
 
§6.2.
Governmental Approvals
55
 
§6.3.
Title to Properties; Lease
55
 
§6.4.
Financial Statements
56
 
§6.5.
No Material Changes
56
 
§6.6.
Franchises, Patents, Copyrights, Etc
56
 
§6.7.
Litigation
56
 
§6.8.
No Materially Adverse Contracts, Etc
57
 
§6.9.
Compliance with Other Instruments, Laws, Etc
57
 
§6.10.
Tax Status
57
 
§6.11.
No Event of Default
57
 
§6.12.
Investment Company Acts
57
 
§6.13.
Absence of UCC Financing Statements, Etc
57
 
§6.14.
Setoff, Etc
57
 
§6.15.
Certain Transactions
58
 
§6.16.
Employee Benefit Plans
58
 
§6.17.
Regulations T, U and X
58
 
§6.18.
Environmental Compliance
58

-ii-
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
         
§6.19.
Subsidiaries and Unconsolidated Affiliates
60
 
§6.20.
Loan Documents
60
 
§6.21.
Mortgaged Property
60
 
§6.22.
Brokers
64
 
§6.23.
Other Debt
64
 
§6.24.
Solvency
64
 
§6.25.
Contribution Agreement
64
 
§6.26.
No Fraudulent Intent
64
 
§6.27.
Transaction in Best Interests of Borrower; Consideration
64
 
§6.28.
Partners and the Trust
65
 
§6.29.
Tax Indemnity Agreement
65
 
§6.30.
Embargoed Persons
65
 
§6.31.
Mortgaged Properties
65
§7.
AFFIRMATIVE COVENANTS OF THE TRUST AND THE BORROWER
65
 
§7.1.
Punctual Payment
65
 
§7.2.
Maintenance of Office
65
 
§7.3.
Records and Accounts
66
 
§7.4.
Financial Statements, Certificates and Information
66
 
§7.5.
Notices
69
 
§7.6.
Existence; Maintenance of Properties
70
 
§7.7.
Insurance
70
 
§7.8.
Taxes
76
 
§7.9.
Inspection of Properties and Books
76
 
§7.10.
Compliance with Laws, Contracts, Licenses, and Permits
76
 
§7.11.
Use of Proceeds
77
 
§7.12.
Further Assurances
77
 
§7.13.
Compliance
77
 
§7.14.
[Intentionally Omitted.]
77
 
§7.15.
Ownership of Real Estate
77
 
§7.16.
More Restrictive Agreements
77
 
§7.17.
Trust Restrictions
78
 
§7.18.
Interest Rate Contract(s)
78

-iii-
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
         
§7.19.
Mortgaged Properties
78
 
§7.20.
Registered Servicemark
81
 
§7.21.
Leases of the Property
81
 
§7.22.
Management
82
 
§7.23.
Remediation Reserve
82
 
§7.24.
Compliance with Recommendations; Environmental Insurance
83
§8.
CERTAIN NEGATIVE COVENANTS OF THE TRUST AND THE BORROWER
83
 
§8.1.
Restrictions on Indebtedness
83
 
§8.2.
Restrictions on Liens Etc
84
 
§8.3.
Restrictions on Investments
86
 
§8.4.
Merger, Consolidation
87
 
§8.5.
Conduct of Business
87
 
§8.6.
Compliance with Environmental Laws
87
 
§8.7.
Distributions
89
 
§8.8.
Asset Sales
89
 
§8.9.
Development Activity
90
 
§8.10.
Restrictions on New Development Activity and New Redevelopment Activity
91
 
§8.11.
Trust Preferred Equity and Subordinated Debt
92
§9.
FINANCIAL COVENANTS OF THE TRUST AND THE BORROWER
92
 
§9.1.
Liabilities to Assets Ratio
92
 
§9.2.
Fixed Charges Coverage
92
 
§9.3.
Consolidated Tangible Net Worth
92
 
§9.4.
[Intentionally Omitted]
93
 
§9.5.
Borrowing Base Test
93
§10.
CLOSING CONDITIONS
93
 
§10.1.
Loan Documents
93
 
§10.2.
Certified Copies of Organizational Documents
93
 
§10.3.
Resolutions
93
 
§10.4.
Incumbency Certificate; Authorized Signers
93
 
§10.5.
Opinion of Counsel
94

-iv-
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
         
§10.6.
Payment of Fees
94
 
§10.7.
Performance; No Default
94
 
§10.8.
Representations and Warranties
94
 
§10.9.
Proceedings and Documents
94
 
§10.10.
Stockholder and Partner Consents
94
 
§10.11.
Compliance Certificate
94
 
§10.12.
Contribution Agreement
94
 
§10.13.
No Legal Impediment
94
 
§10.14.
Governmental Regulation
95
 
§10.15.
Appraisals
95
 
§10.16.
Eligible Real Estate Qualification Documents
95
 
§10.17.
Other
95
§11.
CONDITIONS TO ALL BORROWINGS
95
 
§11.1.
Prior Conditions Satisfied
95
 
§11.2.
Representations True; No Default
95
 
§11.3.
Borrowing Documents
95
 
§11.4.
Endorsement to Title Policy
95
 
§11.5.
Future Advances Tax Payment
96
§12.
EVENTS OF DEFAULT; ACCELERATION; ETC
96
 
§12.1.
Events of Default and Acceleration
96
 
§12.2.
Limitation of Cure Periods
100
 
§12.3.
Termination of Commitments
100
 
§12.4.
Remedies
100
 
§12.5.
Distribution of Proceeds
101
§13.
SETOFF
101
§14.
THE AGENT
102
 
§14.1.
Authorization
102
 
§14.2.
Employees and Agents
102
 
§14.3.
No Liability
102
 
§14.4.
No Representations
103
 
§14.5.
Payments
103
 
§14.6.
Holders of Notes
105

-v-
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
         
§14.7.
Indemnity
105
 
§14.8.
Agent as Bank
105
 
§14.9.
Resignation
105
 
§14.10.
Duties in the Case of Enforcement
106
 
§14.11.
Bankruptcy
106
 
§14.12.
Approvals
106
 
§14.13.
Borrower not Beneficiary
107
 
§14.14.
Request for Agent Action
107
 
§14.15.
Reliance on Hedge Provider
107
§15.
EXPENSES
107
§16.
INDEMNIFICATION
108
§17.
SURVIVAL OF COVENANTS, ETC
109
§18.
ASSIGNMENT AND PARTICIPATION
110
 
§18.1.
Conditions to Assignment by Banks
110
 
§18.2.
Register
110
 
§18.3.
New Notes
111
 
§18.4.
Participations
111
 
§18.5.
Pledge by Bank
111
 
§18.6.
No Assignment by Borrower or the Trust
112
 
§18.7.
Disclosure
112
 
§18.8.
Amendments to Loan Documents
112
 
§18.9.
Mandatory Assignment
112
 
§18.10.
Titled Agents
113
§19.
NOTICES
113
§20.
RELATIONSHIP
114
§21.
GOVERNING LAW: CONSENT TO JURISDICTION AND SERVICE
114
§22.
HEADINGS
115
§23.
COUNTERPARTS
115
§24.
ENTIRE AGREEMENT, ETC
115
§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
115
§26.
DEALINGS WITH THE BORROWER OR THE GUARANTORS
116
§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC
116

-vi-
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
§28.
SEVERABILITY
117
§29.
TIME OF THE ESSENCE
117
§30.
NO UNWRITTEN AGREEMENTS
117
§31.
REPLACEMENT OF NOTES
117
§32.
TRUST EXCULPATION
117
§33.
PATRIOT ACT
118

-vii-
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES
 
EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
EXHIBIT B
FORM OF TERM LOAN NOTE
EXHIBIT C
FORM OF SWING LINE NOTE
EXHIBIT D
FORM OF JOINDER AGREEMENT
EXHIBIT E
FORM OF LOAN REQUEST
EXHIBIT F
FORM OF SWING LINE LOAN NOTICE
EXHIBIT G
LETTER OF CREDIT APPLICATION
EXHIBIT H
[RESERVED]
EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE
EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
SCHEDULE 1.1
BANKS AND COMMITMENTS
SCHEDULE 1.2
EXISTING HEDGE AGREEMENTS
SCHEDULE 2.9
EXISTING LETTERS OF CREDIT
SCHEDULE 5.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
SCHEDULE 6.5
MARKETED PROPERTIES
SCHEDULE 6.7
LITIGATION
SCHEDULE 6.10
TAX MATTERS
SCHEDULE 6.15
AFFILIATE TRANSACTIONS
SCHEDULE 6.18
ENVIRONMENTAL MATTERS
SCHEDULE 6.19
SUBSIDIARIES OF THE BORROWER AND GUARANTOR
SCHEDULE 6.21
MANAGEMENT AGREEMENTS; OPTIONS
SCHEDULE 6.29
PROPERTY OF GUARANTOR
SCHEDULE 6.31
INITIAL MORTGAGED PROPERTIES
SCHEDULE 7.23
REMEDIATION
SCHEDULE 8.10
EXISTING DEVELOPMENT PROJECTS

 
 
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
SECURED MASTER LOAN AGREEMENT
 
 
This AMENDED AND RESTATED SECURED MASTER LOAN AGREEMENT is made as of the 11th
day of December, 2009 by and among RAMCO-GERSHENSON PROPERTIES, L.P. (the
“Borrower”), a Delaware limited partnership, RAMCO-GERSHENSON PROPERTIES TRUST
(the “Trust”), a Maryland real estate investment trust, KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), and the other lending
institutions that are a party hereto, and the other lending institutions which
may become parties hereto pursuant to §18 (the “Banks”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Banks (the “Agent”).
 
RECITALS
 
WHEREAS, the Borrower, the Trust, Agent and the Banks are parties to that
certain Unsecured Master Credit Agreement dated as of December 13, 2005, as
amended by a First Amendment to Unsecured Master Credit Agreement dated as of
December 27, 2006, a Second Amendment to Unsecured Master Credit Agreement dated
as of April 30, 2007, and a Third Amendment to Unsecured Master Credit Agreement
dated as of November 13, 2007 (the “Prior Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Banks extend the maturity date
under the Prior Credit Agreement and make certain other modifications; and
 
WHEREAS, the Borrower, the Guarantor, the Agent and the Banks desire to amend
and restate the Prior Credit Agreement in its entirety;
 
NOW, THEREFORE, in consideration of the terms and conditions herein, and of any
loans, advances, or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrower by the Banks, the parties hereto amend and
restate the Prior Credit Agreement in its entirety and covenant and agree as
follows:
 
§1.      DEFINITIONS AND RULES OF INTERPRETATION.
 
§1.1.                  Definitions.  The following terms shall have the meanings
set forth in this §1 or elsewhere in the provisions of this Agreement referred
to below:
 
Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) or more of the outstanding limited
partnership interests, preferred stock or other ownership interests of such
Person.
 
1
 
 

--------------------------------------------------------------------------------

 
 
Agent.  KeyBank National Association, acting as Administrative Agent for the
Banks, its successors and assigns.
 
Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio  44114-1306, or at such other location as the Agent may
designate from time to time by notice to the Borrower and the Banks.
 
Agent’s Special Counsel.  McKenna Long & Aldridge LLP or such other counsel as
may be approved by the Agent.
 
Agreement.  This Amended and Restated Secured Master Loan Agreement, including
the Schedules and Exhibits hereto.
 
Appraisal.  An as is MAI appraisal of the value of a parcel of Real Estate,
determined on an as is fair value basis, performed by an independent appraiser
selected by the Agent who is not an employee of the Borrower, the Guarantors or
any of their Subsidiaries, the Agent or a Bank, the form and substance of such
appraisal and the identity of the appraiser to be in compliance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
applicable to the Banks and otherwise acceptable to the Agent.
 
Appraised Value.  The as-is value of a Mortgaged Property determined by the
Appraisal of such property obtained pursuant to §5.2, §5.3, §7.19 or §10.15,
subject, however, to such changes or adjustments to the value determined thereby
as may be required by the appraisal department of the Agent.
 
Aquia Loan Agreement.  That certain First Amended and Restated Revolving Credit
Agreement dated of even date herewith among KeyBank, Borrower, Trust, Ramco
Virginia Properties, L.L.C. and the other parties thereto, as the same may be
modified and amended.
 
Arranger.  KeyBanc Capital Markets.
 
Assignment and Acceptance Agreement.  See §18.1.
 
Assignment of Leases and Rents.  Each of the collateral assignments of leases
and rents from the Borrower or any Subsidiary Guarantor to the Agent, as the
same may be modified or amended, pursuant to which there shall be assigned to
the Agent for the benefit of the Banks, among other things, the interest of the
Borrower or such Subsidiary Guarantor as lessor with respect to all Leases of
all or any part of a Mortgaged Property and any and all rents thereunder, each
such collateral assignment to be in form and substance satisfactory to the
Agent.
 
Balance Sheet Date.  September 30, 2009.
 
2
 
 

--------------------------------------------------------------------------------

 
 
Banks.  KeyBank, the other Banks a party hereto, and any other Person who
becomes an assignee of any rights of a Bank pursuant to §18; and collectively,
the Revolving Credit Banks, the Term Loan Banks and the Swing Line Lender.  The
Issuing Bank shall be a Bank, as applicable.
 
Base Rate.  The greater of (a) the variable annual rate of interest announced
from time to time by Agent at Agent’s Head Office as its “prime rate”,
(b) one-half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) the LIBOR Rate determined as of any date of determination for an Interest
Period of one month plus one percent (1%) (rounded upwards, if necessary, to the
next one-eighth of one percent).  The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any
customer.  Any change in the rate oSchf interest payable hereunder resulting
from a change in the Base Rate shall become effective as of the opening of
business on the day on which such change in the Base Rate becomes effective,
without notice or demand of any kind.
 
Base Rate Loans.  Collectively, the Revolving Credit Base Rate Loans and the
Term Base Rate Loans.
 
Board.  See the definition of Change of Control.
 
Borrower.  As defined in the preamble hereto.
 
Borrowing Base Availability.  At any date of determination, the Borrowing Base
Availability shall be the Borrowing Base Availability for Eligible Real Estate
included in the Mortgaged Property owned by the Borrower or any Subsidiary
Guarantor.  The Borrowing Base Availability for Eligible Real Estate included in
the Mortgaged Property shall be the amount which is the lesser of (a) sixty-five
percent (65%) of the Collateral Pool Value through March 31, 2010, sixty percent
(60%) of the Collateral Pool Value thereafter through and including March 31,
2011, and fifty-five percent (55%) of the Collateral Pool Value thereafter; and
(b) the Debt Service Coverage Amount for the Mortgaged Properties, and the
amount which is the lesser of (a) and (b) shall be the Borrowing Base
Availability for Eligible Real Estate included in the Mortgaged
Property.  Notwithstanding the foregoing, the Borrowing Base Availability
attributable to a Mortgaged Property shall not exceed the principal amount to
which recovery under the applicable Security Deed is limited, unless such
Security Deed is amended to increase any such limit.  Furthermore, the Borrowing
Base Availability shall be adjusted and reduced as described in clause (c) of
the definition of “Insurance Availability Condition”.
 
Borrowing Base Property Certificate.  See §7.4(e).
 
Building.  With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.
 
Business Day.  Any day on which banking institutions located in the same city
and state as the Agent’s Head Office and in New York are open for the
transaction of banking business and, in the case of LIBOR Rate Loans, which also
is a LIBOR Business Day.
 
Capital Expenditure Reserve Amount.  With respect to any Person or property, a
reserve for replacements and capital expenditures equal to $.10 per square foot
of building space located on all Real Estate owned by such Person, other than
Real Estate subject to leases which provide that the tenant is responsible for
all building maintenance.
 
3
 
 

--------------------------------------------------------------------------------

 
 
Capital Improvement Project.  With respect to any Real Estate now or hereafter
owned by the Borrower or any of its Subsidiaries which is utilized principally
for shopping centers, capital improvements consisting of rehabilitation,
refurbishment, replacement, expansions and improvements (including related
amenities) to the existing Buildings on such Real Estate and capital additions,
repairs, resurfacing and replacements in the common areas of such Real Estate
all of which may be properly capitalized under GAAP.
 
Capitalized Lease.  A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.
 
Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.
 
CERCLA.  See §6.18.
 
Change of Control.  The occurrence of any one of the following events:
 
(a)                          during any twelve month period on or after the date
of this Agreement, individuals who at the beginning of such period constituted
the Board of Directors or Trustees of the Trust (the “Board”) (together with any
new directors whose election by the Board or whose nomination for election by
the shareholders of the Trust was approved by a vote of at least a majority of
the members of the Board then in office who either were members of the Board at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board then in office;
 
(b)                          any Person or group (as that term is understood
under Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations thereunder) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of the Trust equal to at
least thirty percent (30%);
 
(c)                          the Borrower or Trust consolidates with, is
acquired by, or merges into or with any Person (other than a merger permitted by
Section 8.4); or
 
4
 
 

--------------------------------------------------------------------------------

 
 
(d)                          the Borrower fails to own, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic interest in the Voting Interest of each Subsidiary Guarantor.
 
Closing Date.  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.
 
Code.  The Internal Revenue Code of 1986, as amended.
 
Collateral.  All of the property, rights and interests of the Borrower, the
Guarantors or any of their Subsidiaries which are or are intended to be subject
to the security interests, liens and mortgages created by the Security
Documents, including, without limitation, the Mortgaged Property.
 
Collateral Pool Value.  The Collateral Pool Value shall be determined as
follows:
 
(a)                          For the period through and including September 30,
2010, the Collateral Pool Value shall be the sum of the Appraised Values of each
Eligible Real Estate included in the Mortgaged Property owned by the Borrower or
any Subsidiary Guarantor; and
 
(b)                          Thereafter, the Collateral Pool Value shall be an
amount equal to the sum of:
 
(i)                                    with respect to any Eligible Real Estate
included in the Mortgaged Property as to which an Appraisal is obtained pursuant
to §5.2(a) on or after September 30, 2010 or pursuant to §5.4(b)(ix), the sum of
the Appraised Values of such Mortgaged Properties as most recently determined;
provided, however, that with respect to each such Mortgaged Property, from and
after the date that is twelve (12) months after the date of the written
determination by Agent to Borrower and the Banks of the Appraised Value of such
Mortgaged Property, then unless and until another Appraisal is obtained pursuant
to §5.2(a) with respect to such Mortgaged Property, the Collateral Pool Value
with respect to such Mortgaged Property shall be determined pursuant to the
terms of clause (b)(ii) of this definition; and
 
(ii)                                   with respect to each other Mortgaged
Property, the aggregate Operating Cash Flow from Eligible Real Estate included
in the Mortgaged Property (excluding the Operating Cash Flow of any Mortgaged
Property valued pursuant to clause (b)(i) above) divided by 0.0850 (the
“Capitalization Rate”).  
 
Notwithstanding the foregoing, the Collateral Pool Value for a Mortgaged
Property that is a Redevelopment Property shall be the cost incurred for such
Mortgaged Property as determined in accordance with GAAP for a period of up to
eighteen (18) months, which period shall commence upon the date which Agent
approves such Mortgaged Property as a Redevelopment Property.
 
Commitment.  With respect to each Bank, the aggregate of (a) the Revolving
Credit Commitment of such Bank and (b) the Term Loan Commitment of such Bank.
 
5
 
 

--------------------------------------------------------------------------------

 
 
Commitment Percentage.  With respect to each Bank, the percentage set forth on
Schedule 1.1 hereto as such Bank’s percentage of the aggregate Commitments of
all of the Banks, as the same may be changed from time to time in accordance
with the terms of this Agreement.
 
Compliance Certificate.  See §7.4(e).
 
Condemnation Proceeds.  All compensation, awards, damages, judgments and
proceeds awarded to the Borrower or a Subsidiary Guarantor by reason of any
Taking, net of all reasonable and customary amounts actually expended to collect
the same, including, without limitation, reasonable and customary amounts
expended in negotiating, litigating, if appropriate, or investigating the amount
of such compensation, awards, damages, judgments and proceeds.
 
Consolidated or combined.  With reference to any term defined herein, that term
as applied to the accounts of a Person and its Subsidiaries, consolidated or
combined in accordance with GAAP.
 
Consolidated Operating Cash Flow.  With respect to any period of a Person, an
amount equal to the Operating Cash Flow of such Person and its Subsidiaries for
such period consolidated in accordance with GAAP.
 
Consolidated Tangible Net Worth.  The amount by which Consolidated Total
Adjusted Asset Value exceeds Consolidated Total Liabilities, and less the sum
of:
 
(a)                          the total book value of all assets of a Person and
its Subsidiaries properly classified as intangible assets under GAAP, including
such items as good will, the purchase price of acquired assets in excess of the
fair market value thereof, trademarks, trade names, service marks, brand names,
copyrights, patents and licenses, and rights with respect to the foregoing; and
 
(b)                          all amounts representing any write-up in the book
value of any assets of such Person or its Subsidiaries resulting from a
revaluation thereof subsequent to the Balance Sheet Date; and
 
(c)                          all amounts representing minority interests as of
such date which are applicable to third parties in Investments of the Borrower.
 
Consolidated Total Adjusted Asset Value.  With respect to any Person, the sum of
all assets of such Person and its Subsidiaries determined on a Consolidated
basis in accordance with GAAP, provided that all Real Estate that is improved
and not Under Development shall be valued at an amount equal to (A) the
Operating Cash Flow of such Person and its Subsidiaries and Unconsolidated
Affiliates described in §8.3(i) from such Real Estate for the period covered by
the four previous consecutive fiscal quarters (treated as a single accounting
period) divided by (B) 0.0850 (an 8.50% capitalization rate), provided that
(i) prior to such time as the Borrower or any of its Subsidiaries or such
Unconsolidated Affiliates has owned and operated any parcel of Real Estate for
four full fiscal quarters (or with respect to any Redevelopment Property that
has been valued at cost as permitted below and has recommenced operations for
less than four full fiscal quarters), the Operating Cash Flow with respect to
such parcel of Real Estate for the number of full fiscal quarters which the
Borrower or any of its Subsidiaries or such Unconsolidated Affiliates has owned
and operated such parcel of Real Estate (or, with respect to a Redevelopment
Property that has recommenced operations, the Operating Cash Flow for such
Redevelopment Property for the number of full fiscal quarters which the Borrower
or its Subsidiary or such Unconsolidated Affiliate has recommenced operations)
as annualized shall be utilized, (ii) the Operating Cash Flow for any parcel of
Real Estate (or Redevelopment Property that has recommenced operations) without
a full quarter of performance shall be annualized in such manner as the Agent
shall approve, such approval not to be unreasonably withheld, (iii) prior to
being capitalized, the Operating Cash Flow with respect to any parcel of Real
Estate owned by an Unconsolidated Affiliate of such Person shall be reduced by
the amount of all Debt Service of such Unconsolidated Affiliate, and (iv) to the
extent that the capitalized Operating Cash Flow with respect to any parcel of
Real Estate owned by an Unconsolidated Affiliate of such Person is included in
the calculation of Consolidated Total Adjusted Asset Value for such Person, such
Person’s interest in the Unconsolidated Affiliate shall not be included in the
calculation of Consolidated Total Adjusted Asset Value for such Person.  Real
Estate that is Under Development and undeveloped Land shall be valued at its
capitalized cost in accordance with GAAP.  Notwithstanding the foregoing,
Borrower may elect to value a Redevelopment Property at cost as determined in
accordance with GAAP, as set forth in the first sentence of this definition, for
a period of up to eighteen (18) months which eighteen (18) month period shall
commence upon the date which Agent receives written notice from Borrower of such
election (including any notice provided under the Prior Credit Agreement).  The
assets of the Borrower and its Subsidiaries on the consolidated financial
statements of the Borrower and its Subsidiaries shall be adjusted to reflect the
Borrower’s allocable share of such asset (including Borrower’s interest in any
Unconsolidated Affiliate whose asset value is determined by application of the
capitalization rate above), for the relevant period or as of the date of
determination, taking into account (a) the relative proportion of each such item
derived from assets directly owned by the Borrower and from assets owned by its
respective Subsidiaries and Unconsolidated Affiliates, and (b) the Borrower’s
respective ownership interest in its Subsidiaries and Unconsolidated
Affiliates.  
 
6
 
 

--------------------------------------------------------------------------------

 
 
Consolidated Total Liabilities.  All liabilities of a Person and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP and all
Indebtedness of such Person and its Subsidiaries, whether or not so classified,
including any liabilities arising in connection with sale and leaseback
transactions.  Consolidated Total Liabilities shall not include Trust Preferred
Equity or Subordinated Debt.  Amounts undrawn under this Agreement shall not be
included in Indebtedness for purposes of this definition.  Notwithstanding
anything to the contrary contained herein, (a) Indebtedness (i) of Borrower and
its Subsidiaries consisting of environmental indemnities and guarantees with
respect to customary exceptions to exculpatory language with respect to
Non-recourse Indebtedness and (ii) of Borrower with respect to the TIF Guaranty
shall not be included in the calculation of Consolidated Total Liabilities of
Borrower and its Subsidiaries unless a claim shall have been made against
Borrower or a Subsidiary of Borrower on account of any such guaranty or
indemnity, and (b) Indebtedness of Borrower, the Trust and their Subsidiaries
under completion guarantees shall equal the remaining costs to complete the
applicable construction project in excess of construction loan or mezzanine loan
proceeds available therefor and any equity deposited or invested for the payment
of such costs.  
 
7
 
 

--------------------------------------------------------------------------------

 
 
Contribution Agreement.  That certain Contribution Agreement dated of even date
herewith among the Borrower, the Trust and the Subsidiary Guarantors.
 
Conversion Request.  A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §4.1.
 
Co-Syndication Agents.  JPMorgan Chase Bank, N.A. and Bank of America, N.A.
 
Debt Offering.  The issuance and sale by the Borrower or any Guarantor of any
debt securities of the Borrower or such Guarantor.
 
Debt Service.  For any period, the sum of all interest, including capitalized
interest not paid in cash, bond related expenses, and mandatory
principal/sinking fund payments due and payable during such period excluding any
balloon payments due upon maturity of any Indebtedness.  Any of the foregoing
payable with respect to Subordinated Debt shall be included in the calculation
of Debt Service.
 
Debt Service Coverage Amount.  At any time determined by the Agent, an amount
equal to the maximum principal loan amount which, when bearing interest at a
rate per annum equal to the greater of (a) the then-current annual yield on
seven (7) year obligations issued by the United States Treasury most recently
prior to the date of determination plus 2.50% payable based on a 25 year
mortgage style amortization schedule (expressed as a mortgage constant
percentage) and (b) 8.5%, would be payable by the monthly principal and interest
payment amount resulting from dividing (a) the Operating Cash Flow from the
Mortgaged Properties for the preceding four fiscal quarters divided by 1.5 by
(b) 12.  The determination of the Debt Service Coverage Amount and the
components thereof by the Agent shall, so long as the same shall be determined
in good faith, be conclusive and binding absent manifest error.
 
Default.  See §12.1.
 
Defaulting Bank.  See §14.5(c).
 
Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.
 
Directions.  See §14.12.
 
8
 
 

--------------------------------------------------------------------------------

 
 
Distribution.  With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution on or in respect of any shares of any
class of capital stock, partnership interest, membership interest or other
beneficial interest of such Person other than that portion of any dividends or
distributions payable in equity securities of such Person; the purchase,
redemption, exchange or other retirement of any shares of any class of capital
stock, partnership interest, membership interest or other beneficial interest of
such Person, directly or indirectly through a Subsidiary of such Person or
otherwise; the return of capital by such Person to its shareholders, partners,
members or other owners as such; or any other distribution on or in respect of
any shares of any class of capital stock or other beneficial interest of such
Person.
 
Documentation Agent.  Deutsche Bank Trust Company Americas.
 
Dollars or $. Dollars in lawful currency of the United States of America.
 
Domestic Lending Office.  Initially, the office of each Bank designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Bank, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
 
Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity Date
or Term Loan Maturity Date, as applicable, is converted or combined in
accordance with §4.1.
 
Eligible Real Estate.  Real Estate which meets the conditions set forth in
§ 7.19(a).
 
Eligible Real Estate Qualification Documents.  See Schedule 5.3.
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, a Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.
 
Environmental Insurance Policy.  That certain Pollution and Legal Liability Real
Estate Policy issued by Environmental Insurer, Policy No. CRE 2675936, in favor
of Ramco-Gershenson Properties, as named Insured.
 
Environmental Insurer.  American International Specialty Lines Insurance
Company.
 
Environmental Laws.  See §6.18(a).
 
Equity Offering.  The issuance and sale by the Borrower or any Guarantor of any
equity securities of the Borrower or such Guarantor.
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
 
ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower or any Guarantor under §414 of the Code.
 
9
 
 

--------------------------------------------------------------------------------

 
 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
 
Event of Default.  See §12.1.
 
Existing Hedge Agreements.  The existing hedge agreements of the Trust and its
Subsidiaries described on Schedule 1.2 hereto.
 
Existing Letters of Credit.  The Letters of Credit issued by Issuing Bank and
described on Schedule 2.9 hereto.
 
Federal Funds Effective Rate.  For any day, the rate per annum (rounded to the
nearest one hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate”, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three (3) Federal funds brokers of recognized standing selected by
the Agent.
 
Fixed Charges. With respect to the Trust and its Subsidiaries for any fiscal
period, an amount equal to the sum of (a) the Debt Service of the Trust and its
Subsidiaries, plus (b) the Preferred Distributions of the Trust and its
Subsidiaries, all determined on a consolidated basis in accordance with GAAP.
 
Funds from Operations.  With respect to any Person for any fiscal period, the
Net Income (or Deficit) of such Person computed in accordance with GAAP,
excluding losses from sales of property, plus depreciation and amortization, and
after adjustments for unconsolidated partnerships and joint
ventures.  Adjustments for unconsolidated partnerships and joint ventures will
be calculated to reflect funds from operations on the same basis.
 
GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in GAAP) as to financial statements in which
such principles have been properly applied.  Notwithstanding the foregoing, for
the purposes of the financial calculations hereunder, any amount otherwise
included therein from a mark-up or mark-down of a derivative product of a Person
shall be excluded.
 
Government Acts.  See §2.9(j).
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower, any Guarantor or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
 
10
 
 

--------------------------------------------------------------------------------

 
 
Guarantors.  Collectively, the Trust and each Subsidiary Guarantor, and
individually, any one such Guarantor.
 
Guaranty.  The Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith made by the Guarantors in favor of the
Agent and the Banks, as the same may be modified or amended, such Guaranty to be
in form and substance satisfactory to the Agent.
 
Hazardous Substances.  See §6.18(b).
 
Hedge Obligations.  All obligations of Borrower to any Lender Hedge Provider
under any agreement with respect to an interest rate swap, collar, cap or floor
or a forward rate agreement or other agreement regarding the hedging of interest
rate risk exposure relating to the Obligations, and any confirming letter
executed pursuant to such hedging agreement, all as amended, restated or
otherwise modified.
 
High Leverage Condition.  Any period of time in which a Target Leverage
Condition does not exist.
 
Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, but without any
double counting, including in any event and whether or not so classified:
(a) all debt and similar monetary obligations, whether direct or indirect
(including, without limitation, any obligations evidenced by bonds, debentures,
notes or similar debt instruments); (b) all liabilities secured by any mortgage,
pledge, security interest, lien, charge or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all guarantees, endorsements and other
contingent obligations whether direct or indirect in respect of indebtedness of
others, including any obligation to supply funds to or in any manner to invest
directly or indirectly in a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss through an agreement to purchase goods,
supplies or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise; (d) any obligation as a lessee
or obligor under a Capitalized Lease; (e) all subordinated debt, including,
without limitation, Subordinated Debt (but excluding Trust Preferred Equity);
(f) all obligations to purchase under agreements to acquire (but excluding
agreements which provide that the seller’s remedies thereunder are limited to
market liquidated damages in the event the purchaser defaults thereunder), or
otherwise to contribute money with respect to, properties under “development”
within the meaning of §8.9; and (g) all obligations, contingent or deferred or
otherwise, of any Person, including, without limitation, any such obligations as
an account party under acceptance, letter of credit or similar facilities
including, without limitation, obligations to reimburse the issuer in respect of
a letter of credit except for contingent obligations (but excluding any
guarantees or similar obligations) that are not material and are incurred in the
ordinary course of business in connection with the acquisition or obtaining
commitments for financing of Real Estate.
 
11
 
 

--------------------------------------------------------------------------------

 
 
Indemnity Agreement.  The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and the Guarantors in favor of the Agent and the Banks, as the
same may be modified or amended, pursuant to which the Borrower and the
Guarantors agree to indemnify the Agent and the Banks with respect to Hazardous
Substances and Environmental Laws, such Indemnity Agreement to be in form and
substance satisfactory to the Agent.
 
Insurance Availability Condition.  An Insurance Availability Condition shall
exist in the event that (a) any loss or damage has occurred to any Mortgaged
Property which is covered by a casualty insurance policy, (b) the Agent shall
reasonably determine that the repair or reconstruction of such loss or damage
can be completed prior to the Maturity Date, and (c) after application of
§7.19(c), and after deducting from the Borrowing Base Availability an amount
equal to the cost, as reasonably estimated by Agent after consultation with
Borrower, to repair and restore such Mortgaged Property to its condition prior
to such casualty, Borrower would be in compliance with the covenants set forth
in §9.5.
 
Insurance Proceeds.  All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same, including, without limitation, reasonable and customary amounts expended
in negotiating, litigating, if appropriate, or investigating the amount of such
insurance, proceeds, damages and claims.
 
Interest Payment Date.  As to each Base Rate Loan, the first day of each
calendar month during the term of such Base Rate Loan and as to each LIBOR Rate
Loan, the first day of each calendar month during the term of such LIBOR Rate
Loan and the last day of the Interest Period relating thereto.
 
Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending one, two, three or six
months (or, with the consent of the Banks, a period of less than one (1) month)
thereafter and (b) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
(i)                                    if any Interest Period with respect to a
LIBOR Rate Loan would otherwise end on a day that is not a LIBOR Business Day,
that Interest Period shall end and the next Interest Period shall commence on
the next preceding or succeeding LIBOR Business Day as determined conclusively
by the Agent in accordance with the then current bank practice in the London
Interbank Market;
 
(ii)                                   if the Borrower shall fail to give notice
as provided in §4.1, the Borrower shall be deemed to have requested a conversion
of the affected LIBOR Rate Loan to a Base Rate Loan on the last day of the then
current Interest Period with respect thereto; and
 
(iii)                                  no Interest Period relating to any LIBOR
Rate Loan shall extend beyond the Revolving Credit Maturity Date or Term Loan
Maturity Date, as applicable.
 
12
 
 

--------------------------------------------------------------------------------

 
 
Interest Rate Contracts.  Interest rate swap, collar, cap or similar agreements
providing interest rate protection.
 
Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person, all loans,
advances, or extensions of credit to, or contributions to the capital of, any
other Person, all purchases of the securities or business or integral part of
the business of any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments; provided,
however, that the term “Investment” shall not include (i) equipment, inventory
and other tangible personal property acquired in the ordinary course of
business, or (ii) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
as a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.
 
Issuing Bank.  KeyBank in its capacity as the Bank issuing Letters of Credit, or
any successor issuing bank hereunder.
 
Joinder Agreement.  The joinder agreement with respect to the Guaranty, the
Contribution Agreement and the Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any additional Guarantor, substantially in the form of
Exhibit D hereto.
 
KeyBank.  As defined in the preamble hereto.
 
Leases.  Leases, licenses and agreements whether written or oral, relating to
the use or occupation of space in or on any Building or on any Real Estate by
persons other than the Borrower.
 
Lender Hedge Provider.  With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Bank or an Affiliate of a Bank.  For the avoidance of doubt, Bank of America,
N.A. is a Lender Hedge Provider with respect to the Existing Hedge Agreements.
 
Letter of Credit.  Any standby letter of credit issued at the request of the
Borrower and  for the account of the Borrower in accordance with §2.9.
 
Letter of Credit Application.  See §2.9(b).
 
Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan).  For purposes of this Agreement, a Revolving Credit Bank (other
than the Bank acting as the Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest in the related
Letter of Credit under §2.9, and the Bank acting as the Issuing Bank shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Revolving Credit Banks other than the Bank acting as the Issuing Bank of
their participation interests under such Section.
 
13
 
 

--------------------------------------------------------------------------------

 
 
Letter of Credit Sublimit.  An amount equal to $25,000,000.00, as such amount
may increase as provided in §2.9 or may reduce as provided in §2.7.
 
LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.
 
LIBOR Lending Office.  Initially, the office of each Bank designated as such in
Schedule 1.1 hereto; thereafter, such other office of such Bank, if any, that
shall be making or maintaining LIBOR Rate Loans.
 
LIBOR Rate.  For any LIBOR Rate Loan for any Interest Period, the average rate
(rounded to the nearest 1/100th) as shown in Reuters Screen LIBOR 01 Page at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Agent in
the London Interbank Market, Agent may select a replacement index.  For any
period during which a Reserve Percentage shall apply, the LIBOR Rate with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.  Notwithstanding
the foregoing, the LIBOR Rate shall not be less than two percent (2%) for any
Revolving Credit Loans or Term Loans (including for the purpose of calculating
the Base Rate for any Revolving Credit Loans or Term Loans bearing interest by
reference thereto) in excess of the notional amount hedged pursuant to the
Existing Hedge Agreements, provided that (i) as the Existing Hedge Agreements
expire in accordance with their current terms, the principal amount of the
Revolving Credit Loans and Term Loans subject to the floor of two percent (2%)
shall increase by the notional amount of the applicable Existing Hedge Agreement
that has expired or terminated, and (ii) the floor of two percent (2%) shall
first be applied to Revolving Credit Loans and then to Term Loans.
 
LIBOR Rate Loans.  Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.
 
Lien.  See §8.2.
 
Liquidity.  As of any date of determination, the sum of (x) Unrestricted Cash
and Cash Equivalents of the Borrower, plus (y) the maximum amount of Revolving
Credit Loans that Borrower may borrow pursuant to §2.1 (after deducting the
amount of all other Outstanding Loans and Letter of Credit Liabilities), plus
(z) any amounts that can be drawn under the Aquia Loan Agreement.
 
14
 
 

--------------------------------------------------------------------------------

 
 
Loan Documents.  This Agreement, the Notes (if any), the Letters of Credit, the
Letter of Credit Applications, the Guaranty, the Security Documents and all
other documents, instruments or agreements now or  hereafter executed or
delivered by or on behalf of the Borrower or the Guarantors in connection with
the Loans.
 
Loan Request.  See §2.5.
 
Loans.  The Revolving Credit Loans and the Term Loans.  Swing Line Loans shall
constitute “Revolving Credit Loans” for all purposes under this Agreement
(provided that only the Swing Line Lender shall be obligated to make a Swing
Line Loan), but shall not be considered the utilization of a Revolving Credit
Bank’s Revolving Credit Commitment (except to the extent of such Revolving
Credit Bank’s participation in Swing Line Loans).
 
Majority Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is more than fifty percent (50%); provided, that, in
determining said percentage at any given time, all then existing Defaulting
Banks will be disregarded and excluded and the Commitment Percentages of the
Banks shall be redetermined for voting purposes only, to exclude the Commitment
Percentages of such Defaulting Banks.
 
Majority Revolving Credit Banks.  As of any date, any Revolving Credit Bank or
collection of Revolving Credit Banks whose aggregate Revolving Credit Commitment
Percentage is greater than fifty percent (50%); provided that in determining
said percentage at any given time, all the existing Revolving Credit Banks that
are Defaulting Banks will be disregarded and excluded and the Revolving Credit
Commitment Percentages of the Revolving Credit Banks shall be redetermined for
voting purposes only to exclude the Revolving Credit Commitment Percentages of
such Defaulting Banks.
 
Management Agreements.  Agreements, whether written or oral, providing for the
management of the Mortgaged Properties or any of them.
 
Mortgaged Property or Mortgaged Properties.  The Eligible Real Estate owned or
leased by the Borrower or any Subsidiary Guarantor which is conveyed to and
accepted by the Agent as security for the Obligations of the Borrower pursuant
to the Security Deeds.
 
Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower, a Guarantor or any ERISA
Affiliate.
 
Net Income (or Deficit).  With respect to any Person (or any asset of any
Person) for any fiscal period, the net income (or deficit) of such Person (or
attributable to such asset), after deduction of all expenses, taxes and other
proper charges, determined in accordance with GAAP.
 
Net Offering Proceeds.  The gross cash proceeds received by the Borrower or any
Guarantor as a result of a Debt Offering or an Equity Offering less the
customary and reasonable costs, fees, expenses, underwriting commissions and
discounts incurred by the Borrower or such Guarantor in connection therewith.
 
15
 
 

--------------------------------------------------------------------------------

 
 
Net Proceeds.  With respect to the sale or refinance of any portion of the
Mortgaged Property in accordance with the provisions of §5.4, all gross proceeds
of such sale or refinance plus all other consideration received in conjunction
with such sale or refinance less all reasonable, ordinary and customary costs,
expenses and commissions incurred as a direct result of such sale or refinance
and paid to any Person; provided that no such costs, expenses or commissions
shall be paid to the Borrower, a Guarantor or any of their respective partners,
members, managers, officers, directors or Affiliates unless such costs, expenses
or commissions do not exceed those payable in an arms-length transaction in the
applicable market as reasonably determined by Agent.
 
Net Rentable Area.  With respect to any Real Estate, the floor area of any
buildings, structures or improvements available (or to be available upon
completion) for leasing to tenants determined in accordance with the Rent Roll
for such Real Estate, the manner of such determination to be consistent for all
Real Estate unless otherwise approved by the Agent.
 
New Development Activity.  Either of the following commencing after the date of
this Agreement:  (i) any new vertical construction of a shopping center, office
complex or other development type, or (ii) the commencement of a new phase of
vertical construction on any Real Estate (addition of a building for a tenant
within an existing phase of a development or renovation of an existing center
shall not be considered a new phase).
 
New Redevelopment Activity.  Any of the following commencing after the date of
this Agreement:  (i) the substantial renovation of improvements to Real Estate
which materially changes the character or size thereof, (ii) the addition of
buildings, structures, improvements, amenities or other related facilities to
existing Real Estate which is already used principally for shopping centers,
office complexes or other development types operated by the Borrower and its
Subsidiaries, and the costs of which will not be recoverable under reimbursement
provisions (other than through rent or a gross up of rent), (iii) the demolition
of existing structures or improvements to Real Estate, or (iv) the construction
of any structures or improvements to Real Estate performed by an existing or
potential tenant, and the Borrower (or any Subsidiary or Affiliate thereof), the
Trust or its respective Subsidiary, as applicable, is obligated to reimburse
such tenant for the cost of such construction upon completion of such
construction by such tenant.  The term New Redevelopment Activity shall not
include any maintenance, repairs and replacement to any Real Estate, or
improvements thereon, completed in the ordinary course of business or any tenant
work that is paid for by a tenant (other than through rent or a gross up of
rent), even if performed by the Borrower, the Trust or a Subsidiary as landlord.
 
Non-recourse Indebtedness.  Indebtedness of a Person which is secured solely by
one or more parcels of Real Estate (other than a Mortgaged Property) and related
personal property and is not a general obligation of such Person, the holder of
such Indebtedness having recourse solely to the parcels of Real Estate securing
such Indebtedness, the Building and any leases thereon and the rents and profits
thereof.
 
Non-Consenting Bank.  See §18.9.
 
16
 
 

--------------------------------------------------------------------------------

 
 
Notes.  Collectively, the Revolving Credit Notes, Term Loan Notes, and the Swing
Line Note, if any.
 
Notice.  See §19.
 
Obligations.  All indebtedness, obligations and liabilities of the Borrower and
the Guarantors to any of the Banks and the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Letters of Credit or the Notes, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.
 
OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.
 
Operating Cash Flow.  With respect to any Person (or any asset of any Person)
for any period, for the four (4) most recently completed consecutive fiscal
quarters of such Person an amount equal to the sum of (a) the Net Income of such
Person (or attributable to such asset) for such period (excluding from Net
Income any base rents from tenants leasing 5,000 square feet or more (1) that
are subject to any bankruptcy proceeding and that have not affirmed or assumed
their respective lease or other occupancy agreement or (2) as to which a payment
default has occurred under the applicable Lease for sixty (60) days or more
beyond any applicable grace and cure period) plus (b) depreciation and
amortization, interest expense, and any extraordinary or nonrecurring losses
deducted in calculating such Net Income, minus (c) any extraordinary or
nonrecurring gains included in calculating such Net Income, minus (d) the
Capital Expenditure Reserve Amount, minus (e) to the extent not already deducted
in calculating Net Income, a management fee of 3% of minimum rents attributable
to any Real Estate of such Person, all as determined in accordance with GAAP,
minus (f) any lease termination payments not received in the ordinary course of
business.  Payments from Borrower or its Affiliates under leases shall be
excluded from Operating Cash Flow.
 
Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit
 
Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.
 
Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
 
17
 
 

--------------------------------------------------------------------------------

 
 
Potential Collateral.  Any property of the Borrower or a Wholly Owned Subsidiary
of Borrower which is not at the time included in the Collateral and which
consists of (i) Eligible Real Estate and (ii) Real Estate which is capable of
becoming Eligible Real Estate through the satisfaction of the conditions in
§7.19 and the completion and delivery of Eligible Real Estate Qualification
Documents.
 
Preferred Distributions.  For any period, the amount of any and all
Distributions (but excluding any repurchase of Preferred Equity) paid, declared
but not yet paid or otherwise due and payable to the holders of Preferred
Equity.
 
Preferred Equity.  Any form of preferred stock or partnership interest (whether
perpetual, convertible or otherwise) or other ownership or beneficial interest
in the Trust or any Subsidiary of the Trust (including any Trust Preferred
Equity) that entitles the holders thereof to preferential payment or
distribution priority with respect to dividends, distributions, assets or other
payments over the holders of any other stock, partnership interest or other
ownership or beneficial interest in such Person.
 
Prior Credit Agreement.  As defined in the recitals.
 
Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
 
Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.
 
Recourse Indebtedness.  Any Indebtedness (whether secured or unsecured) that is
recourse to the Borrower or the Trust.  Guaranties with respect to customary
exceptions to Non-recourse Indebtedness of Borrower’s Subsidiaries or
Unconsolidated Affiliates shall not be deemed to be Recourse Indebtedness;
provided that if a claim is made against Borrower or the Trust with respect
thereto, the amount so claimed shall be considered Recourse Indebtedness.
 
Redevelopment Property.  Any Real Estate which is not Under Development and
(1) is undergoing a significant Capital Improvement Project and (2) is
designated as a Redevelopment Property by Borrower and approved by Agent, such
approval not to be unreasonably withheld.
 
Register.  See §18.2.
 
REIT Status.  With respect to the Trust, its status as a real estate investment
trust as defined in §856(a) of the Code.
 
Related Fund.  With respect to any Bank which is a fund that invests in loans,
any Affiliate of such Bank or any other fund that invests in loans that is
managed by the same investment advisor as such Bank or by an Affiliate of such
Bank or such investment advisor.
 
Release.  See §6.18(c)(iii).
 
18
 
 

--------------------------------------------------------------------------------

 
 
Remediation Reserve.  An amount equal to $250,000.00, as adjusted by Agent
pursuant to §7.23.
 
Rent Roll.  A rent roll report prepared by the Borrower in the form customarily
used by the Borrower and approved by the Agent, such approval not to be
unreasonably withheld.
 
Required Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is equal to or greater than sixty-six and two-thirds
percent (66.66%); provided that in determining said percentage at any given
time, all then existing Defaulting Banks will be disregarded and excluded and
the Commitment Percentages of the Banks shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Defaulting Banks.
 
Reserve Percentage.  For any day with respect to a LIBOR Rate Loan, the maximum
rate (expressed as a decimal) at which any lender subject thereto would be
required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D or any successor or similar regulation), if
such liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.
 
Revolving Credit Banks.  Collectively, the Banks which have a Revolving Credit
Commitment, the initial Revolving Credit Banks being identified on Schedule 1.1
hereto.
 
Revolving Credit Base Rate Loans.  The Revolving Credit Loans bearing interest
by reference to the Base Rate.
 
Revolving Credit Commitment.  With respect to each Revolving Credit Bank, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Bank’s Revolving Credit Commitment to make or maintain Revolving Credit Loans to
Borrower or to participate in Swing Line Loans and Letters of Credit, as the
same may be changed from time to time in accordance with the terms of this
Agreement.
 
Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Bank, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Bank’s percentage of the aggregate Revolving Credit Commitments of all of the
Revolving Credit Banks, as the same may be changed from time to time in
accordance with the terms of this Agreement; provided that if the Revolving
Credit Commitments of the Revolving Credit Banks have been terminated as
provided in this Agreement, then the Revolving Credit Commitment Percentage of
each Revolving Credit Bank shall be determined based on the Revolving Credit
Commitment Percentage of such Revolving Credit Bank immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms thereof.
 
Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, made by the Revolving
Credit Banks hereunder to Borrower, as more particularly described in §2.1.
 
19
 
 

--------------------------------------------------------------------------------

 
 
Revolving Credit Note.  A promissory note made by the Borrower in favor of a
Revolving Credit Bank in the principal face amount equal to such Revolving
Credit Bank’s Revolving Credit Commitment, or if less, the outstanding amount of
all  Revolving Credit Loans made by such Revolving Credit Bank, in substantially
the form of Exhibit A hereto.
 
Revolving Credit LIBOR Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to the LIBOR Rate.
 
Revolving Credit Maturity Date.  December 31, 2012, or such earlier date on
which the Loans shall become due and payable pursuant to the terms hereof.
 
SEC.  The federal Securities and Exchange Commission.
 
Secured Indebtedness.  Indebtedness of a Person that is pursuant to a
Capitalized Lease or is directly or indirectly secured by a Lien.
 
Security Deeds.  The Mortgages, Deeds to Secure Debt and Deeds of Trust from the
Borrower or a Subsidiary Guarantor to the Agent for the benefit of the Banks (or
to trustees named therein acting on behalf of the Agent for the benefit of the
Banks), as the same may be modified or amended, pursuant to which the Borrower
or a Subsidiary Guarantor has conveyed a Mortgaged Property as security for the
Obligations of the Borrower.
 
Security Documents.  The Security Deeds, the Assignments of Rents and Leases,
the Indemnity Agreement, the Guaranty, and any further collateral assignments to
the Agent for the benefit of the Banks, including, without limitation, UCC 1
financing statements executed and delivered in connection therewith.
 
Service Agreement.  Service agreements with third parties, whether written or
oral, relating to the operation, maintenance, security, finance or insurance of
Mortgaged Property.
 
Short-term Investments.  Investments described in subsections (a) through (g),
inclusive, of §8.3.
 
State.  A state of the United States of America.
 
Subordinated Debt.  Any subordinated debt which is not Trust Preferred Equity
issued by the Trust or the Borrower (or a subsidiary trust created to issue such
subordinated debt) (a) which has a minimum remaining term of not less than five
(5) years, (b) which is unsecured and which is not guaranteed by any other
Person, (c) which imposes no financial tests or covenants or negative covenants
of the type set forth in §8 or §9 of this Agreement or the Guaranty or §12.1(p)
or (q) of this Agreement (or other covenants, representations or defaults which
have the same practical effect thereof) on the Trust, the Borrower or their
respective Subsidiaries other than those approved by Agent, (d) pursuant to
which all claims and liabilities of the Trust, Borrower and their respective
Subsidiaries with respect to the principal and any premium and interest thereon
are subordinate to the payment of the principal, letter of credit reimbursement
obligations and any premium and interest thereon of the Borrower, the Trust and
their respective Subsidiaries under this Agreement and other Indebtedness which
by its terms is not subordinate to or pari passu with such Subordinated Debt on
terms acceptable to the Agent, and as to which subordination provisions the
Agent and the Banks shall be third party beneficiaries, and (e) which does not
violate the terms of §8.11.
 
20
 
 

--------------------------------------------------------------------------------

 
 
Subordination, Attornment and Non-Disturbance Agreement.  An agreement among the
Agent, the Borrower or a Subsidiary Guarantor and a tenant under a Lease at a
Mortgaged Property pursuant to which such tenant agrees to subordinate its
rights under the Lease to the lien or security title of the applicable Security
Deed and agrees to recognize the Agent or its successor in interest as landlord
under the Lease in the event of a foreclosure under such Security Deed, and the
Agent agrees to not disturb the possession of such tenant, such agreement to be
in form and substance reasonably satisfactory to Agent.
 
Subsidiary.  Any corporation, association, partnership, trust, or other business
entity of which the designated parent shall at any time own directly or
indirectly through a Subsidiary or Subsidiaries at least a majority (by number
of votes or controlling interests) of the outstanding Voting Interests, and
shall include all Persons the accounts of which are consolidated with those of
such Person in accordance with GAAP.
 
Subsidiary Guarantor.  Collectively, each Subsidiary of Borrower or the Trust
which becomes a Guarantor pursuant to §5.5.  
 
Survey.  An instrument survey of Mortgaged Property prepared by a registered
land surveyor duly licensed in the State in which such Mortgaged Property is
located which shall show the location of all buildings, structures, easements
and utility lines on such property, shall be sufficient to remove the standard
survey exception from the Title Policy, shall show that all buildings and
structures are within the lot lines of the Mortgaged Property and shall not show
any encroachments by others (or to the extent any encroachments are shown, such
encroachments shall be acceptable to the Agent in its sole discretion), shall
show rights of way, adjoining sites, establish building lines and street lines,
the distance to, and names of the nearest intersecting streets and such other
details as the Agent may reasonably require; shall show the zoning district or
districts in which the Mortgaged Property is located and shall show whether or
not the Mortgaged Property is located in a flood hazard district as  established
by the Federal Emergency Management Agency or any successor agency or is located
in any flood plain, flood hazard or wetland protection district established
under federal, state or local law and shall otherwise be in form and substance
reasonably satisfactory to the Agent.
 
Surveyor Certification.  With respect to each parcel of Mortgaged Property, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date and containing such information relating to
such parcel as the Agent or the Title Insurance Company may reasonably require,
such certificate to be reasonably satisfactory to the Agent in form and
substance.
 
Swing Line.  The revolving credit facility made available by the Swing Line
Lender pursuant to §2.10.
 
Swing Line Borrowing.  A borrowing of a Swing Line Loan pursuant to §2.10.
 
Swing Line Lender.  KeyBank, in its capacity as provider of Swing Line Loans, or
any successor swing line lender hereunder.
 
21
 
 

--------------------------------------------------------------------------------

 
 
Swing Line Loan.  See §2.10(a).
 
Swing Line Loan Notice.  A notice of a Swing Line Borrowing pursuant to
§2.10(b), which, if in writing, shall be substantially in the form of Exhibit F
attached hereto.
 
Swing Line Note.  See §2.10(g).
 
Swing Line Sublimit.  An amount equal to $15,000,000, as such amount may
increase as provided in §2.10 or may reduce as provided in §2.7.  The Swing Line
Sublimit is part of, and not in addition to, the Total Revolving Credit
Commitments.
 
Taking.  The taking or appropriation (including by deed in lieu of condemnation)
of any Mortgaged Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.
 
Target Leverage Condition.  A Target Leverage Condition shall exist in the event
that and for so long as (a) the Total Leverage Ratio at any time has been equal
to or less than 0.55 to 1 for each of the two (2) most recently completed
consecutive fiscal quarters of Borrower (or with respect to the fiscal quarter
in which the Closing Date occurs, the Total Leverage Ratio was equal to or less
than 0.55 to 1 as of the Closing Date) and (b) Agent has received a Compliance
Certificate certifying thereto together with the supporting information required
by §7.4(e).
 
Tax Indemnity Agreement.  That certain Tax Agreement dated as of May 10, 1996
between Atlantic Realty Trust and RPS Realty Trust (now known as the Trust).
 
Term Base Rate Loans.  The Term Loans bearing interest by reference to the Base
Rate.
 
Term LIBOR Rate Loans.  The Term Loans bearing interest by reference to the
LIBOR Rate.
 
Term Loan or Term Loans.  An individual term loan or the aggregate term loans,
as the case may be, in the maximum principal amount of $67,000,000.00 made by
the Term Loan Banks hereunder pursuant to §2.2.
 
Term Loan Banks.  Collectively, the Banks which have a Term Loan Commitment, the
initial Term Loan Banks being identified on Schedule 1.1 hereto.
 
Term Loan Commitment.  As to each Term Loan Bank, the amount equal to such Term
Loan Bank’s Term Loan Commitment Percentage of the aggregate principal amount of
the Term Loans from time to time outstanding to Borrower.
 
Term Loan Commitment Percentage.  With respect to each Term Loan Bank, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Bank’s percentage
of the aggregate Term Loan to Borrower, as the same may be changed from time to
time in accordance with the terms of this Agreement.
 
22
 
 

--------------------------------------------------------------------------------

 
 
Term Loan Maturity Date.  June 30, 2011, or such earlier date on which the Loans
shall become due and payable pursuant to the terms hereof.
 
Term Loan Note.  A promissory note made by the Borrower in favor of a Term Loan
Bank in the principal face amount equal to such Term Loan Bank’s Term Loan
Commitment, in substantially the form of Exhibit B hereto.
 
TIF Guaranty.  That certain Guaranty dated as of March 11, 2005 made by Borrower
and the Trust in favor of the City of Jacksonville relating to the development
by Ramco Jacksonville LLC.  
 
Titled Agents.  The Arranger, the Co-Syndication Agents and the Documentation
Agent.
 
Title Insurance Company.  Lawyers Title Insurance Corporation or another title
insurance company or companies approved by the Agent in its reasonable
discretion.
 
Title Policy.  With respect to each parcel of Mortgaged Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent form of or legally promulgated form of mortgagee title insurance
policy reasonably acceptable to the Agent) issued by a Title Insurance Company
(with such reinsurance or coinsurance as the Agent may require, any such
reinsurance to be with direct access endorsements to the extent available under
applicable law) in such amount as the Agent may require insuring the priority of
the Security Deeds and that the Borrower or a Subsidiary Guarantor holds
marketable fee simple title to such parcel, subject only to the encumbrances
permitted by the Security Deed and which shall not contain standard exceptions
for mechanics liens, persons in occupancy (other than tenants as tenants only
under Leases) or matters which would be shown by a survey, shall not insure over
any matter except to the extent that any such affirmative insurance is
acceptable to the Agent in its sole discretion and shall contain (a) a revolving
credit endorsement and (b) such other endorsements and affirmative insurance as
the Agent reasonably may require and is available in the State in which the Real
Estate is located, including but not limited to (i) a comprehensive endorsement,
(ii) a variable rate of interest endorsement, (iii) a usury endorsement, (iv) a
doing business endorsement, (v) in States where available, an ALTA form 3.1
zoning endorsement, (vi) a “tie-in” endorsement, (vii) a “first loss”
endorsement, and (viii) a utility location endorsement.
 
Total Commitment.  The sum of the Commitments of the Banks, as in effect from
time to time.  As of the date of this Agreement, the Total Commitment is Two
Hundred Seventeen Million and No/100 Dollars ($217,000,000.00).  The Total
Commitment may increase in accordance with §2.8.
 
Total Construction Costs.  The total amount of hard costs and expenditures
incurred with respect to site development work or the vertical construction of
improvements on Real Estate prepared in accordance with GAAP.  Total
Construction Costs shall not include amounts specifically reimbursable by
tenants or other third parties (excluding lenders, joint venture partners,
equity investors or similar Persons).
 
Total Leverage Ratio.  The ratio as of any determination date of Consolidated
Total Liabilities to Consolidated Total Adjusted Asset Value.
 
23
 
 

--------------------------------------------------------------------------------

 
 
Total Revolving Credit Commitment.  The sum of the Revolving Credit Commitments
of the Revolving Credit Banks, as in effect from time to time.  As of the date
of this Agreement, the Total Revolving Credit Commitment is One Hundred Fifty
Million and No/100 Dollars ($150,000,00.00).  The Total Revolving Credit
Commitment may increase in accordance with §2.8.
 
Trust.  Ramco-Gershenson Properties Trust, a Maryland real estate investment
trust.
 
Trust Preferred Equity.  Any preferred equity interest (and related note) issued
by the Trust (or a subsidiary trust created to issue such securities) (a) which
has a minimum remaining term of not less than five (5) years (b) which is
unsecured and which is not guaranteed by any other Person, (c) which imposes no
financial or negative covenants (or other covenants, representations or defaults
which have the same practical effect thereof) on the Trust, the Borrower or
their respective Subsidiaries, (d) pursuant to which all claims and liabilities
of the Trust, Borrower and its Subsidiary with respect thereto are subordinate
to the payment of the Obligations of the Borrower, the Trust and their
respective Subsidiaries on terms acceptable to the Agent, and as to which
subordination provisions the Agent and the Banks shall be third party
beneficiaries, (e) which provides that, upon the non-payment of the note and any
dividends or other distributions that are required to be paid or made with
respect thereto, the only available remedies to the holders thereof or any
trustee or agent acting on their behalf are (x) the assumption of one or more
seats on the Board of the Trust and/or (y) the blockage of (A) payments of any
dividends or other distributions to the holders of the common shares of the
Trust or other securities ranking on a parity with or subordinate to such Trust
Preferred Equity, or (B) payments of amounts in redemption of or to repurchase
common shares of the Trust or other securities ranking on a parity with or
subordinate to such Trust Preferred Equity, and (f) which does not violate the
terms of §8.11.
 
Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
 
Unconsolidated Affiliate.  As to any Person, any other Person in which it owns
an interest which is not a Subsidiary.
 
Under Development.  Any Real Estate or phase of a development shall be
considered under development until such time as (i) certificates of occupancy
permitting occupancy have been obtained for all tenants open for business and in
any event for not less than fifty percent (50%) of the gross leasable area of
such development or phase (excluding outlots) (it being agreed that Borrower
shall receive a credit against such occupancy requirement for any space to be
occupied by an anchor that has been conveyed to such anchor) or the Borrower has
delivered to the Agent other evidence satisfactory to the Agent indicating that
such occupancy of such development is lawful, and (ii) the gross income from the
operation of such Real Estate or phase on an accrual basis shall have equaled or
exceeded operating costs on an accrual basis for three (3) months.
 
Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserve, cash trap, Liens or claims of any kind in favor of any
Person; provided that reserves or escrows specifically available for the payment
of Total Construction Costs in connection with a New Redevelopment Activity
shall be considered “Unrestricted” to the extent Borrower is able to satisfy the
conditions for disbursement or release thereof.
 
24
 
 

--------------------------------------------------------------------------------

 
 
Unsecured Indebtedness.  Indebtedness of the Borrower, the Trust and their
respective Subsidiaries outstanding at any time which is not Secured
Indebtedness.
 
Variable Rate Debt.  Indebtedness that is payable by reference to a rate of
interest that may vary, float or change during the term of such Indebtedness
(that is, a rate of interest that is not fixed for the entire term of such
Indebtedness).
 
Voting Interests.  Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage, or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.
 
Wholly Owned Subsidiary.  Any Subsidiary of Borrower or the Trust in which all
of the equity interests (other than in the case of a corporation, director’s
qualifying shares) are at the time directly or indirectly owned by Borrower or
the Trust.
 
§1.2.                  Rules of Interpretation.
 
(a)                          A reference to any document or agreement shall
include such document or agreement as amended, modified or supplemented from
time to time in accordance with its terms and the terms of this Agreement.
 
(b)                          The singular includes the plural and the plural
includes the singular.
 
(c)                          A reference to any law includes any amendment or
modification to such law.
 
(d)                          A reference to any Person includes its permitted
successors and permitted assigns.
 
(e)                          Accounting terms not otherwise defined herein have
the meanings assigned to them by GAAP applied on a consistent basis by the
accounting entity to which they refer.
 
(f)                          The words “include”, “includes” and “including” are
not limiting.
 
(g)                          The words “approval” and “approved”, as the context
so determines, means an approval in writing given to the party seeking approval
after full and fair disclosure to the party giving approval of all material
facts necessary in order to determine whether approval should be granted.
 
25
 
 

--------------------------------------------------------------------------------

 
 
(h)                        All terms not specifically defined herein or by GAAP,
which terms are defined in the Uniform Commercial Code as in effect in the State
of  Michigan, have the meanings assigned to them therein.
 
(i)                          Reference to a particular “§”, refers to that
section of this Agreement unless otherwise indicated.
 
(j)                          The words “herein”, “hereof”, “hereunder” and words
of like import shall refer to this Agreement as a whole and not to any
particular section or subdivision of this Agreement.
 
(k)                          In the event of any change in GAAP after the date
hereof or any other change in accounting procedures pursuant to §7.3 which would
affect the computation of any financial covenant, ratio or other requirement set
forth in any Loan Document, then upon the request of the Borrower or Agent, the
Borrower, the Guarantors, the Agent and the Banks shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower and the Guarantors as in effect prior to such accounting change, as
determined by the Required Banks in their good faith judgment.  Until such time
as such amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Required Banks, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.
 
§2.      THE CREDIT FACILITY.
 
§2.1.                  Commitment to Lend Revolving Credit Loans.  Subject to
the terms and conditions set forth in this Agreement, each of the Revolving
Credit Banks severally agrees to lend to the Borrower (the “Revolving Credit
Loans”), and the Borrower may borrow (and repay and reborrow) from time to time
between the Closing Date and the Revolving Credit Maturity Date upon notice by
the Borrower to the Agent given in accordance with §2.5, such sums as are
requested by the Borrower for the purposes set forth in §7.11 up to a maximum
aggregate principal amount Outstanding (after giving effect to all amounts
requested and the amount of Swing Line Loans and Letter of Credit Liabilities)
not to exceed such Revolving Credit Bank’s Revolving Credit Commitment minus an
amount equal to such Revolving Credit Bank’s participations in the Swing Line
Loans and the Letter of Credit Liabilities; provided, that, in all events no
Default or Event of Default shall have occurred and be continuing; and provided,
further that the Outstanding Revolving Credit Loans (after giving effect to all
amounts requested) and the Outstanding Swing Line Loans and the Letter of Credit
Liabilities shall not at any time exceed (a) the Total Revolving Credit
Commitment, or (b) the Borrowing Base Availability minus the principal amount of
Term Loans Outstanding.  The Revolving Credit Loans shall be made pro rata in
accordance with each Revolving Credit Bank’s Revolving Credit Commitment
Percentage.  Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that all of the conditions set
forth in §10 and §11, in the case of the initial Revolving Credit Loan, and §11,
in the case of all other Revolving Credit Loans, have been satisfied on the date
of such request.
 
26
 
 

--------------------------------------------------------------------------------

 
 
§2.2.                  Commitment to Lend Term Loan.  Subject to the terms and
conditions set forth in this Agreement, each of the Term Loan Banks severally
agrees to lend to Borrower on the Closing Date such Term Loan Bank’s Term Loan
Commitment.
 
§2.3.                  Unused Facility Fee.  The Borrower agrees to pay to the
Agent for the account of the Revolving Credit Banks in accordance with their
respective Revolving Credit Commitment Percentages a facility fee calculated at
the rate per annum as set forth below on the daily amount by which the Total
Revolving Credit Commitment exceeds the Outstanding Revolving Credit Loans
during each day of a calendar quarter or portion thereof commencing on the date
hereof and ending on the Revolving Credit Maturity Date.  The facility fee shall
be calculated for each day based on the ratio (expressed as a percentage) of
(a) the daily amount of the Outstanding Revolving Credit Loans during each day
of such quarter to (b) the Total Revolving Credit Commitment as follows (the fee
payable being the sum of such calculations for each day during the applicable
period):
 
Ratio of Outstanding Principal Balance of Revolving
Credit Loans to Total Revolving Credit Commitment
Rate
50% or less
0.45%
Greater than 50%
0.35%

 
The facility fee shall be payable quarterly in arrears on the fifth day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof, or on any earlier date on which the Revolving Credit Commitments shall
be reduced or terminated as provided in §2.7, with a final payment on the
Revolving Credit Maturity Date.
 
§2.4.                  Interest on Loans.
 
(a)                          Each Revolving Credit Base Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the date on which such Revolving Credit Base Rate Loan is repaid or is converted
to a Revolving Credit LIBOR Rate Loan at the per annum rate equal to the sum of
two and one-half percent (2.5%) plus the Base Rate.
 
(b)                          Each Revolving Credit LIBOR Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the date such Revolving Credit LIBOR Loan is repaid or is converted to a
Revolving Credit Base Rate Loan at the rate per annum equal to the sum of three
and one-half percent (3.5%) plus the LIBOR Rate determined for such Interest
Period.
 
(c)                          Each Term Base Rate Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the date on
which such Term Base Rate Loan is repaid or is converted to a Term LIBOR Rate
Loan at a rate per annum equal to the sum of two and one-half percent (2.5%)
plus the Base Rate.
 
(d)                          Each Term LIBOR Rate Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the date on
which such Term LIBOR Rate Loan is repaid or is converted to a Term Base Rate
Loan at the rate per annum equal to the sum of three and one-half percent (3.5%)
plus the LIBOR Rate determined for such Interest Period.
 
27
 
 

--------------------------------------------------------------------------------

 
 
(e)                          The Borrower promises to pay interest on each Loan
to it in arrears on each Interest Payment Date with respect thereto, or on any
earlier date on which the Revolving Credit Commitments shall terminate as
provided in §2.7.
 
(f)                          Base Rate Loans and LIBOR Rate Loans may be
converted to Loans of the other Type as provided in §4.1.
 
§2.5.                  Requests for Revolving Credit Loans.  The Borrower
(i) shall notify the Agent of a potential request for a Revolving Credit Loan as
soon as possible prior to the Borrower’s proposed Drawdown Date, and (ii) shall
give to the Agent written notice in the form of Exhibit E hereto (or telephonic
notice confirmed in writing in the form of Exhibit E hereto) of each Revolving
Credit Loan requested hereunder (a “Loan Request”) no later than 11:00 a.m.
(Cleveland time) three (3) Business Days prior to the proposed Drawdown Date if
such Loan is to be a Revolving Credit LIBOR Rate Loan or no later than 2:00 p.m.
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date if
such Loan is to be a Revolving Credit Base Rate Loan.  Each such notice shall
specify with respect to the requested Revolving Credit Loan the proposed
principal amount, Drawdown Date, Interest Period (if applicable) and Type.  Each
such notice shall also contain (i) a statement as to the purpose for which such
advance shall be or has been used (which purpose shall be in accordance with the
terms of §7.11), and (ii) a certification by the chief executive officer, chief
financial or chief accounting officer of the general partner of the Borrower and
the chief executive officer, chief financial or chief accounting officer of the
Trust that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after giving effect to the making of such
Revolving Credit Loan.  Promptly upon receipt of any such notice, the Agent
shall notify each of the Revolving Credit Banks thereof.  Except as provided in
this §2.5, each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Banks on the proposed Drawdown Date,
provided that, in addition to the Borrower’s other remedies against any
Revolving Credit Bank which fails to advance its proportionate share of a
requested Revolving Credit Loan, such Loan Request may be revoked by the
Borrower by notice received by the Agent no later than the Drawdown Date if any
Revolving Credit Bank fails to advance its proportionate share of the requested
Revolving Credit Loan in accordance with the terms of this Agreement, provided
further, that the Borrower shall be liable in accordance with the terms of this
Agreement to any Revolving Credit Bank which is prepared to advance its
proportionate share of the requested Revolving Credit Loan for any costs,
expenses or damages actually incurred by such Revolving Credit Bank as a result
of the Borrower’s election to revoke such Loan Request.  Nothing herein shall
prevent the Borrower from seeking recourse against any Revolving Credit Bank
that fails to advance its proportionate share of a requested Revolving Credit
Loan as required by this Agreement.  The Borrower may without cost or penalty
revoke a Loan Request by delivering notice thereof to each of the Revolving
Credit Banks no later than three (3) Business Days prior to the Drawdown
Date.  Each Loan Request shall be (a) for a Revolving Credit Base Rate Loan in
the minimum aggregate amount of $500,000 or an integral multiple of $100,000 in
excess thereof, or (b) for a Revolving Credit LIBOR Rate Loan in a minimum
aggregate amount of $500,000.00 or an integral multiple of $100,000 in excess
thereof; provided, however, that there shall be no more than twelve (12)
Revolving Credit LIBOR Rate Loans outstanding at any one time.
 
28
 
 

--------------------------------------------------------------------------------

 
 
§2.6.                  Funds for Loans.
 
(a)                          Not later than 11:00 a.m. (Cleveland time) on the
proposed Drawdown Date of any Revolving Credit Loans or Term Loans, each of the
Revolving Credit Banks or Term Loan Banks, as applicable, will make available to
the Agent, at the Agent’s Head Office, in immediately available funds, the
amount of such Bank’s Commitment Percentage of the amount of the requested Loans
which may be disbursed pursuant to §2.1 or §2.2, as applicable.  Upon receipt
from each such Bank of such amount, and upon receipt of the documents required
by §10 and §11 and the satisfaction of the other conditions set forth therein,
to the extent applicable, the Agent will make available to the Borrower the
aggregate amount of Revolving Credit Loans or Term Loans, as applicable, made
available to the Agent by the Revolving Credit Banks or Term Loan Banks, as
applicable, by crediting such amount to the account of the Borrower maintained
at the Agent’s Head Office or by transferring such amount to an account
designated by Borrower.  The failure or refusal of any Revolving Credit Bank or
Term Loan Bank to make available to the Agent at the aforesaid time and place on
any Drawdown Date the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Revolving Credit Bank or Term Loan Bank from its
several obligation hereunder to make available to the Agent the amount of such
other Bank’s Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the
Revolving Credit Bank so failing or refusing.  The Borrower may by notice
received by the Agent no later than the Drawdown Date refuse to accept any
Revolving Credit Loan which is not fully funded in accordance with the
Borrower’s Loan Request subject to the terms of §2.5.  In the event of any such
failure or refusal, the Banks not so failing or refusing shall be entitled to a
priority position as against the Bank or Banks so failing or refusing for such
Loans as provided in §12.5.
 
(b)                          Unless the Agent shall have been notified by any
Bank prior to the applicable Drawdown Date that such Bank will not make
available to the Agent such Bank’s pro rata share of a proposed Loan, the Agent
may in its discretion assume that such Bank has made such share of the proposed
Loan available to Agent in accordance with the provisions of this Agreement and
the Agent may, if it chooses, in reliance upon such assumption make such Loan
available to Borrower, and such Bank shall be liable to the Agent for the amount
of such advance.  If such Bank does not pay such corresponding amount upon the
Agent’s demand therefor, the Agent will promptly notify the Borrower, and the
Borrower shall promptly pay such corresponding amount to the Agent.  The Agent
shall also be entitled to recover from the Bank or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Agent to the Borrower to the
date such corresponding amount is recovered by the Agent at a per annum rate
equal to (i) from the Borrower at the applicable rate for such Loan or (ii) from
a Bank at the Federal Funds Effective Rate.
 
§2.7.                  Optional Reduction of Revolving Credit Commitments.  The
Borrower shall have the right at any time and from time to time upon three
Business Days’ prior written notice to the Agent to reduce by $5,000,000.00 or
an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the aggregate Revolving Credit Commitments be reduced to an amount
less than $75,000,000.00) or to terminate entirely the unborrowed portion of the
Revolving Credit Commitments (which shall include the aggregate amount of
Outstanding Letters of Credit and Swing Line Loans), whereupon the Revolving
Credit Commitments of the Revolving Credit Banks shall be reduced pro rata in
accordance with their respective Revolving Credit Commitment Percentages of the
amount specified in such notice or, as the case may be, terminated, any such
reduction to be without penalty.  Promptly after receiving any notice of the
Borrower delivered pursuant to this §2.7, the Agent will notify the Revolving
Credit Banks of the substance thereof.  Upon the effective date of any such
termination in full, the Borrower shall pay to the Agent for the respective
accounts of the Revolving Credit Banks the full amount of any facility fee under
§2.3 then accrued.  No reduction or termination of the Revolving Credit
Commitments may be reinstated.  Any reduction of the Revolving Credit
Commitments pursuant to this Agreement shall be allocated pro rata among the
Revolving Credit Banks in accordance with their Revolving Credit Commitment
Percentages.  Notwithstanding the foregoing, the Revolving Credit Commitments
shall not be reduced below an amount equal to the Outstanding Revolving Credit
Loans (including the aggregate amount of Letter of Credit Liabilities and Swing
Line Loans).  Any reduction of the Revolving Credit Commitments shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000.00) in the maximum amount of Swing Line Loans and the
Letter of Credit Sublimit.
29
 
 

--------------------------------------------------------------------------------

 
 
§2.8.                  Increase of Revolving Credit Commitment.
 
(a)                          Provided that no Default or Event of Default shall
have occurred and be continuing, the Borrower shall have the option, by giving
written notice to the Agent (the “Increase Notice”), subject to the terms and
conditions set forth in this Agreement, to increase the Total Revolving Credit
Commitment in increments of $10,000,000.00 by an aggregate amount up to
$50,000,000 (the amount of the requested increase to be set forth in the
Increase Notice) (which, assuming no previous reduction in the Revolving Credit
Commitments, would result in a maximum Total Revolving Credit Commitment of
$200,000,000).  The execution and delivery of the Increase Notice by Borrower
shall constitute a representation and warranty by the Borrower that all the
conditions set forth in this §2.8 shall have been satisfied on the date of such
Increase Notice.  The Commitment increase may be allocated (1) to the then
existing Revolving Credit Commitments, (2) as a new revolving tranche having the
same terms (excluding pricing) as the then existing Revolving Credit
Commitments, or (3) any combination thereof satisfactory to Administrative Agent
and existing or additional Revolving Credit Banks providing such additional
Revolving Credit Commitments
 
(b)                          The obligation of the Agent and the Revolving
Credit Banks to increase the Total Revolving Credit Commitment pursuant to this
§2.8 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Revolving Credit Commitment.
 
(i)                                    Payment of Activation Fee.  The Borrower
shall pay to the Agent those fees described in and contemplated by the Agreement
Regarding Fees referred to in §4.2 with respect to the applicable increase and
to the Agent such fees as Agent and the Revolving Credit Banks acquiring such
increase may require to increase the aggregate Revolving Credit Commitment,
which fees shall, when paid, be fully earned and non-refundable under any
circumstances.  The Agent shall pay to the Revolving Credit Banks acquiring the
increased Revolving Credit Commitment certain fees pursuant to their separate
agreement; and
 
30
 
 

--------------------------------------------------------------------------------

 
 
(ii)                                   No Default.  On the date such Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Revolving Credit Commitment is increased, there
shall exist no Default or Event of Default; and
 
(iii)                                  Representations and Warranties.  The
representations and warranties made by the Borrower or Guarantors in the Loan
Documents or otherwise made by or on behalf of the Borrower, Guarantors or any
of their respective Subsidiaries in connection therewith or after the date
thereof shall have been true and correct in all material respects, when made and
shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Revolving Credit Commitment is
increased, both immediately before and after the Total Revolving Credit
Commitment is increased; and
 
(iv)                                   Additional Documents and Fees.  The
Borrower shall also execute and deliver to Agent and the Revolving Credit Banks
such additional documents (including, without limitation, amendments to the
Security Documents), instruments, certifications and opinions as the Agent may
require in its sole and absolute discretion, including, without limitation, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase, as Agent may request (including demonstrating compliance
with all covenants, representations and warranties set forth in the Loan
Documents after giving effect to the increase) and the Borrower shall pay the
cost of any mortgagee’s title insurance policy or any endorsement or update
thereto or any updated UCC searches, all recording costs and fees, and any and
all intangible taxes or other documentary or mortgage taxes, assessments or
charges or any similar fees, taxes or expenses which are required to be paid in
connection with such increase; and
 
(v)                                    Assignments.  One or more Revolving
Credit Banks or potential assignees reasonably acceptable to Agent shall have
agreed to acquire the portion of the Revolving Credit Commitment that Borrower
desires to activate, provided, however, no Revolving Credit Bank (including,
specifically, but without limitation, KeyBank) shall be obligated to acquire
such increase without the express written consent of such Revolving Credit Bank,
which consent may be withheld in such Revolving Credit Bank’s sole and absolute
discretion.  The allocation of any such increase shall be reasonably acceptable
to the Agent; and
 
(vi)                                   Other.  The Borrower shall satisfy such
other conditions to such increase as Agent may require in its reasonable
discretion.
 
(c)                          Upon satisfaction of the terms and conditions set
forth above, the amount set forth in the Increase Notice shall become a part of
the Revolving Credit Commitment and the Total Revolving Credit Commitment and be
available to be disbursed subject to the terms of this Agreement, and, subject
to the payment of any breakage costs pursuant to §4.8, the Revolving Credit
Banks shall make such adjustments to the outstanding Revolving Credit Loans of
such Revolving Credit Banks, so that, after giving effect to such increase, the
outstanding Revolving Credit Loans are consistent with their pro-rata share.  
 
31
 
 

--------------------------------------------------------------------------------

 
 
§2.9.                  Letters of Credit.
 
(a)                          Subject to the terms and conditions hereof and
provided that all of the conditions contained in §§10 and 11 have been
satisfied, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower, from the date of this Agreement to, but not including, the
Revolving Credit Maturity Date at such times as the Borrower may request;
provided, however, that the aggregate Letter of Credit Liabilities (including
such requested Letter of Credit) at any one time Outstanding shall not (i)
exceed the lesser of (A) the Total Revolving Credit Commitment minus the
aggregate amount of Outstanding Revolving Credit Loans (including any Swing Line
Loans), or (B) the Letter of Credit Sublimit, or (ii) cause a Default or Event
of Default under §9.5.  The obligation of the Issuing Banks to issue any Letter
of Credit shall be contingent on no Revolving Credit Bank being a Defaulting
Bank or being subject to any bankruptcy, insolvency, reorganization, liquidation
or similar proceedings or subject to any “cease and desist” order from,
receivership of, or other operational control of any applicable state or federal
regulatory authority (provided that the Issuing Bank may, in its sole
discretion, be entitled to waive this condition).  The issuance of a Letter of
Credit pursuant to this §2.9(a) shall be deemed to reduce the aggregate of the
unborrowed Revolving Credit Commitments of the Revolving Credit Banks then in
effect by an amount equal to the undrawn face amount of such Letter of Credit as
set forth herein.  In no event shall any amount drawn under a Letter of Credit
be available for reinstatement or a subsequent drawing under a Letter of
Credit.  Each Revolving Credit Bank severally agrees to participate in each such
Letter of Credit issued by the Issuing Bank in an amount equal to its Revolving
Credit Commitment Percentage of the total amount of the Letter of Credit
requested by the Borrower; provided, however, that no Revolving Credit Bank
shall be required to participate in any Letter of Credit to the extent that its
participation therein plus (x) such Revolving Credit Bank’s participation in the
aggregate of all other Letters of Credit and Swing Line Loans Outstanding, and
(y) such Revolving Credit Bank’s Revolving Credit Commitment Percentage of the
amount of any Revolving Credit Loans and Swing Line Loans Outstanding (including
any amounts drawn under any Letters of Credit and not yet reimbursed by the
Borrower), would exceed an amount equal to such Revolving Credit Bank’s
Revolving Credit Commitment as then in effect.  Each Revolving Credit Bank
agrees with the Agent that it will participate in each Letter of Credit issued
by the Issuing Bank to the extent required by the preceding sentence.  No
Revolving Credit Bank’s obligation to participate in a Letter of Credit shall be
affected by any other Revolving Credit Bank’s failure to participate in the same
or any other Letter of Credit.  The Existing Letters of Credit shall upon the
Closing Date be deemed to be a Letter of Credit under this Agreement.
 
(b)                          The Borrower shall deliver to the Agent and the
Issuing Bank at least five (5) Business Days (or such shorter period as may be
agreed to by the Agent and the Issuing Bank in any particular instance) prior to
the proposed issuance date or amendment date of any Letter of Credit, a Letter
of Credit Application signed by the chief executive, chief financial or chief
accounting officer of the general partner of the Borrower in the form of Exhibit
G hereto (a “Letter of Credit Application”) together with a certification by the
chief financial or chief accounting officer of the general partner of the
Borrower and the chief financial or chief accounting officer of the Trust that
the Borrower and Guarantors are and will be in compliance with all covenants
under the Loan Documents after giving effect to the issuance of such Letter of
Credit.  Subject to the terms and conditions set forth in §2.9(a) and, unless
the Issuing Bank has received written notice from a Revolving Credit Bank that
the conditions precedent to such issuance of a Letter of Credit set forth in §11
have not been satisfied, the Issuing Bank will make the requested Letter of
Credit available at the Issuing Bank’s principal office not later than 4:00 p.m.
(Cleveland time) on the issuance date, and, immediately upon the issuance of
each Letter of Credit, each Revolving Credit Bank shall be deemed to participate
in such Letter of Credit to the extent set forth in §2.9(a). Not more than two
(2) Business Days after the issuance of any Letter of Credit, the Issuing Bank
shall notify each Revolving Credit Bank of the amount and other contents of such
Letter of Credit and of the date of issuance.  The Issuing Bank shall notify
each Revolving Credit Bank at least monthly, or at the request of such Revolving
Credit Bank, of the amount of all Outstanding Letters of Credit.
 
32
 
 

--------------------------------------------------------------------------------

 
 
(c)                          The chief executive, chief financial or chief
accounting officer of the general partner of the Borrower may request a Letter
of Credit on behalf of the Borrower.  The Issuing Bank shall be entitled to rely
conclusively on such authorized officer’s authority to request a Letter of
Credit on behalf of the Borrower until the Issuing Bank receives written notice
to the contrary.  The Issuing Bank shall have no duty to verify the authenticity
of the signature appearing on any Letter of Credit Application.
 
(d)                          Each Letter of Credit Application shall be
irrevocable and the Borrower shall be bound to accept the issuance of a Letter
of Credit in accordance therewith.
 
(e)                          All Letters of Credit shall be stated to expire no
more than twelve (12) months from the date of issuance, provided that at the
option of the Issuing Bank such Letter of Credit may contain renewal options;
and provided further in the event that a Letter of Credit would remain
outstanding after the Revolving Credit Maturity Date, Borrower shall as a
condition to such issuance or renewal provide cash collateral to Agent in the
face amount of such Letters of Credit until such time as all amounts drawn under
such Letters of Credit are drawn and repaid, or such Letters of Credit expire by
their terms and are surrendered without further obligation of Issuing Bank to
honor any draw thereunder.  In connection therewith, Borrower shall enter into
such agreements as Agent may reasonably require to perfect Agent’s
first-priority security interest in such cash collateral.
 
(f)                          In the event that any amount is drawn under a
Letter of Credit by the beneficiary thereof, the Issuing Bank shall notify the
Agent thereof and the Borrower shall reimburse the Issuing Bank on the same day
of such draw, including by having such amount drawn treated as an outstanding
Revolving Credit Base Rate Loan under this Agreement and the Agent shall
promptly notify each Revolving Credit Bank by telex, telecopy, telegram,
telephone (confirmed in writing) or other similar means of transmission, and
each Revolving Credit Bank shall promptly and unconditionally pay to the Agent,
for the Issuing Bank’s own account, an amount equal to such Revolving Credit
Bank’s Revolving Credit Commitment Percentage of such Letter of Credit (to the
extent of the amount drawn).  If and to the extent any Revolving Credit Bank
shall not make such amount available on the Business Day on which such draw
occurs, such Revolving Credit Bank agrees to pay such amount to the Agent
forthwith on demand, together with interest thereon, for each day from the date
on which such draw occurred until the date on which such amount is paid to the
Agent, at the Federal Funds Effective Rate until three (3) days after the date
on which the Agent gives notice of such draw and at the Federal Funds Effective
Rate plus 1% for each day thereafter.  Further, such Revolving Credit Bank shall
be deemed to have assigned any and all payments made of principal and interest
on its Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and Swing Line Loans and any other amounts due to it hereunder
to the Agent for the account of the Issuing Bank to fund the amount of any drawn
Letter of Credit which such Revolving Credit Bank was required to fund pursuant
to this §2.9(f) until such amount has been funded (as a result of such
assignment or otherwise).  In the event of any such failure or refusal, the
Revolving Credit Banks not so failing or refusing shall be entitled to a
priority position for such amounts as provided in §12.5. The failure of any
Revolving Credit Bank to make funds available to the Agent in such amount shall
not relieve any other Revolving Credit Bank of its obligation hereunder to make
funds available to the Agent pursuant to this §2.9(f).
 
33
 
 

--------------------------------------------------------------------------------

 
 
(g)                          The obligation of the Borrower to reimburse the
Issuing Bank, and of the Revolving Credit Banks to make payments to the Agent
for the account of the Issuing Bank with respect to Letters of Credit, shall be
irrevocable and shall not be subject to any qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:
 
(i)                                    Any lack of validity or enforceability of
this Agreement, any Letter of Credit or any of the other Loan Documents;
 
(ii)                                   The existence of any claim, setoff,
defense or other right which the Borrower may have at any time against a
beneficiary named in a Letter of Credit or any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), the Agent,
the Issuing Bank, any Bank or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transactions between the
Borrower or any Subsidiary of the Borrower and the beneficiary named in any
Letter of Credit);
 
(iii)                                  Any draft, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect in the absence of gross negligence or willful
misconduct on the part of the Agent;
 
(iv)                                   The surrender or impairment of any
security for the performance or observance of any of the terms of any of the
Loan Documents;
 
(v)                                    Payment by the Issuing Bank under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit, provided
that such payment does not constitute gross negligence or willful misconduct of
the Issuing Bank;
 
(vi)                                   Any other circumstance or happening
whatsoever which is similar to any of the foregoing; or
 
(vii)                                  The occurrence of any Event of Default or
Default.
 
34
 
 

--------------------------------------------------------------------------------

 
 
(h)                          Whenever the Agent for the account of the Issuing
Bank receives a reimbursement payment from the Borrower on account of an amount
drawn under a Letter of Credit, as to which the Issuing Bank has received for
its own account any payment to acquire a participation interest therein from the
Revolving Credit Banks pursuant to §2.9(m), then the Agent shall promptly pay to
each Revolving Credit Bank which has funded its participation in such Letter of
Credit in accordance with this  §2.9, in Dollars and in the kind of funds so
received, such Revolving Credit Bank’s share of such reimbursement payment based
on its Revolving Credit Commitment Percentage of such Letter of Credit.  If any
payment received by the Issuing Bank in respect of principal or interest on any
reimbursement obligation with respect to a Letter of Credit is required to be
returned by the Issuing Bank (including pursuant to any settlement entered into
by the Issuing Bank in its discretion), each Revolving Credit Bank that has
acquired a participation interest in such Letter of Credit shall pay to the
Issuing Bank its Revolving Credit Commitment Percentage thereof on demand of the
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Effective
Rate.  The Agent will make such demand upon the request of the Issuing
Bank.  The obligations of the Revolving Credit Banks under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(i)                          The Borrower shall pay to the Agent for the account
of the Revolving Credit Banks (based on their respective Revolving Credit
Commitment Percentage of Letters of Credit), a fee equal to three and one-half
percent (3.5%) per annum on the face amount of the Letter of Credit calculated
quarterly and payable in arrears on the first (1st) day of each January, April,
July and October during the term of such Letter of Credit, with a final payment
on the expiry of termination thereof.  The fee for any Letter of Credit with a
term of less than one year (or part of a year) shall be calculated on a pro-rata
basis.  In addition, the Borrower shall pay the standard service charges for
Letters of Credit issued from time to time by the Issuing Bank including an
issuance fee of $150.00  for each Letter of Credit.  Such additional fees shall
be paid to the Issuing Bank for its own account.  All such fees shall be payable
when due in immediately available funds and shall be nonrefundable.
 
(j)                          In addition to amounts payable as elsewhere
provided in this §2.9, the Borrower hereby agrees to pay, and to protect,
indemnify and save harmless the Agent and the Banks from and against, any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees and allocated costs of internal counsel)
which the Agent and the Banks may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of or participations in the Letters of
Credit, other than as a result of the gross negligence or willful misconduct of
the Agent or any Bank as determined by a court of competent jurisdiction, or
(ii) the failure of the Issuing Bank to honor a drawing under any Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future government or governmental authority (all such acts or
omissions herein called “Government Acts”).  The obligations of the Borrower
under this §2.9 shall survive the termination of this Agreement and the
discharge of the Borrower’s other obligations hereunder, including the
Obligations.
 
(k)                          As between (i) the Borrower and (ii) the Agent and
the Banks, the Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by the Issuing Bank by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, neither the Agent nor any Bank shall be responsible: (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of such Letters of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the right or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of any Letter of Credit to comply fully with conditions required in order to
draw upon such Letter of Credit; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agent or any Bank, including, without
limitation, any Government Acts; provided, however, that the Issuing Bank will
be responsible for grossly negligent actions or willful misconduct on its
part.  None of the above shall affect, impair, or prevent the vesting of any of
the Agent’s or any Bank’s rights or powers hereunder.
 
35
 
 

--------------------------------------------------------------------------------

 
 
(l)                          In furtherance and extension and not in limitation
of the specific provisions hereinabove set forth, any action taken or omitted by
the Issuing Bank under or in connection with the Letters of Credit issued by it
or the related certificates, if taken or omitted in good faith shall not put the
Agent or any Bank under any resulting liability to the Borrower other than as a
result of gross negligence or willful misconduct by the Issuing Bank as
determined by a court of competent jurisdiction.
 
(m)                          If after the issuance of a Letter of Credit, but
prior to the funding of any portion thereof by a Revolving Credit Bank, for any
reason a drawing under a Letter of Credit cannot be refinanced as a Revolving
Credit Loan, each Revolving Credit Bank will, on the date such Revolving Credit
Loan pursuant to §2.9(f) was to have been made, purchase an undivided
participating interest in the Letter of Credit in an amount equal to its
Revolving Credit Commitment Percentage of the amount of such Letter of
Credit.  Each Revolving Credit Bank will immediately transfer to the Agent for
the account of the Issuing Bank in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Bank will deliver to such
Revolving Credit Bank a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount.
 
(n)                          If any Letter of Credit shall be outstanding at the
Revolving Credit Maturity Date, the Borrower shall immediately cash
collateralize such Letters of Credit or obtain replacement letters of credit for
such Letter of Credit (and return to Issuing Bank such outstanding Letters of
Credit), all in a manner satisfactory to the Issuing Bank.
 
(o)                          In the event that the Total Revolving Credit
Commitment is increased pursuant to §2.8, then the Letter of Credit Sublimit
shall increase by an amount equal to ten percent (10%) of the increase in the
Total Revolving Credit Commitment (rounded to the next lowest $100,000), subject
to the terms hereof; provided that in no event shall the Letter of Credit
Sublimit exceed $30,000,000.00.  
 
36
 
 

--------------------------------------------------------------------------------

 
 
§2.10.                 Swing Line Loans.
 
(a)                          The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Revolving Credit Banks set forth in this §2.10, to make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day prior to the Revolving Credit Maturity Date (or, if earlier,
the date of termination of Revolving Credit Commitments pursuant to §12.3
hereof) in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Revolving Credit Commitment Percentage of the
Outstanding Revolving Credit Loans and Letter of Credit Liabilities of the
Revolving Credit Bank acting as Swing Line Lender, may exceed the amount of such
Revolving Credit Bank’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Outstanding Revolving Credit
Loans, Letters of Credit Outstanding (including any amounts drawn thereunder and
not yet reimbursed by the Borrower) and Swing Line Loans Outstanding shall not
exceed the Total Revolving Credit Commitment, (ii) the aggregate Outstanding
Revolving Credit Loans of any Revolving Credit Bank (other than the Swing Line
Lender), plus such Revolving Credit Bank’s Revolving Credit Commitment
Percentage of the Letters of Credit Outstanding (including any amounts drawn
thereunder and not yet reimbursed by the Borrower), plus such Revolving Credit
Bank’s Revolving Credit Commitment Percentage of the amount of all Swing Line
Loans Outstanding shall not exceed such Revolving Credit Bank’s Revolving Credit
Commitment, and (iii) the Outstanding Revolving Credit Loans, Letter of Credit
Liabilities, Swing Line Loans Outstanding and Term Loans Outstanding shall not
exceed the Borrowing Base Availability; provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any Outstanding
Swing Line Loan; and provided, further, that in all events no Default or Event
of Default shall have occurred and be continuing.  The obligation of the Swing
Line Lender shall be contingent on no Revolving Credit Bank being a Defaulting
Bank or being subject to any bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or subject to any “cease and desist” order from,
receivership of or other operational control of any applicable state or federal
regulatory authority (provided that the Swing Line Lender may, in its sole
discretion, be entitled to waive this condition).  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this §2.10, prepay under §3 hereof, and reborrow under this §2.10.  Each
Swing Line Loan shall be a Revolving Credit Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Credit Bank shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Bank’s Revolving Credit Commitment
Percentage times the amount of such Swing Line Loan.
 
(b)                          Borrowing Procedures.  Each Swing Line Borrowing
shall be made upon the Borrower’s irrevocable notice to the Swing Line Lender
and the Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Agent not later than 1:00 p.m.
(Cleveland time) on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $500,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
the Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Agent (by telephone or
in writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Revolving Credit Bank) prior to 2:00 p.m. (Cleveland time) on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of §2.10(a), or (B) that one or more of the
applicable conditions specified in §11 is not then satisfied, then, subject to
the terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. (Cleveland time) on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.
 
37
 
 

--------------------------------------------------------------------------------

 
 
(c)                          Refinancing of Swing Line Loans.
 
(i)                                    The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Bank make a Revolving Credit Base Rate Loan
in an amount equal to such Revolving Credit Bank's Revolving Credit Commitment
Percentage of the amount of Swing Line Loans then Outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Loan
Request for purposes hereof) and in accordance with the requirements of §2.5,
without regard to the minimum and multiples specified therein for the principal
amount of Revolving Credit Base Rate Loans, but subject to the unutilized
portion of the Total Revolving Credit Commitments and the conditions set forth
in §11.  The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Loan Request promptly after delivering such notice to the
Agent.  Each Revolving Credit Bank shall make an amount equal to its Revolving
Credit Commitment Percentage of the amount specified in such Loan Request
available to the Agent in immediately available funds for the account of the
Swing Line Lender at the Agent’s Head Office not later than 1:00 p.m. (Cleveland
time) on the day specified in such Loan Request, whereupon, subject to
§2.10(c)(ii), each Revolving Credit Bank that so makes funds available shall be
deemed to have made a Revolving Credit Base Rate Loan to the Borrower in such
amount.  The Agent shall remit the funds so received to the Swing Line Lender.
 
(ii)                                   If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Loan in accordance with
§2.10(c)(i), the request for Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Credit Banks fund its risk participation in the
relevant Swing Line Loan and each Revolving Credit Bank’s payment to the Agent
for the account of the Swing Line Lender pursuant to §2.10(c)(i) shall be deemed
payment in respect of such participation.
 
38
 
 

--------------------------------------------------------------------------------

 
 
(iii)                                  If any Revolving Credit Bank fails to
make available to the Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Bank pursuant to the foregoing
provisions of this §2.10(c) by the time specified in §2.10(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Bank (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank
compensation.  A certificate of the Swing Line Lender submitted to any Revolving
Credit Bank (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
 
(iv)                                   Each Revolving Credit Bank’s obligation
to make Revolving Credit Loans or to purchase and fund risk participations in
Swing Line Loans pursuant to this §2.10(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Bank may have against the Swing Line Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or
Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Revolving
Credit Bank’s obligation to make Revolving Credit Loans pursuant to this
§2.10(c) is subject to the conditions set forth in §11.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
(v)                                    The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date three (3) Business Days after such
Swing Line Loan is made and (ii) the Revolving Credit Maturity Date.
 
(d)                          Repayment of Participations.
 
(i)                                    At any time after any Revolving Credit
Bank has purchased and funded a risk participation in a Swing Line Loan, if the
Swing Line Lender receives any payment on account of such Swing Line Loan, the
Swing Line Lender will distribute to such Revolving Credit Bank its Revolving
Credit Commitment Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Revolving Credit Bank’s risk participation was funded) in the same funds as
those received by the Swing Line Lender.
 
(e)                          Interest for Account of Swing Line Lender.  The
Swing Line Lender shall be responsible for invoicing the Borrower for interest
on the Swing Line Loans.  Until each Revolving Credit Bank funds its Revolving
Credit Base Rate Loan or risk participation pursuant to this §2.10 to refinance
such Revolving Credit Bank’s Revolving Credit Commitment Percentage of any Swing
Line Loan, interest in respect of such Revolving Credit Commitment Percentage
shall be solely for the account of the Swing Line Lender.
 
39
 
 

--------------------------------------------------------------------------------

 
 
(f)                          Payments Directly to Swing Line Lender.  The
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.
 
(g)                          Swing Line Note.  At the Swing Line Lender’s
option, the Swing Line Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit C hereto (the “Swing Line
Note”), dated the date of this Agreement and completed with appropriate
insertions.  The Swing Line Note shall be payable to the order of the Swing Line
Lender in the principal face amount equal to the Swing Line Loan and shall be
subject to mandatory prepayment in the amounts and under the circumstances set
forth in §3 of this Agreement, and may be prepaid in whole or from time to time
in part, all as set forth in §3 of this Agreement.  The Borrower irrevocably
authorizes the Swing Line Lender to make or cause to be made, at or about the
time of the Drawdown Date of any Swing Line Loan or at the time of receipt of
any payment of principal thereof, an appropriate notation on the Swing Line
Lender’s Record reflecting the making of such Swing Line Loan or (as the case
may be) the receipt of such payment.  The amount of the Swing Line Loans
Outstanding set forth on the Swing Line Lender’s Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to the Swing Line
Lender, but the failure to record, or any error in so recording, any such amount
on the Swing Line Lender’s Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under the Swing Line Note to make
payments of principal of or interest on any Swing Line Note when due.
 
(h)                          Increase of Commitment.  In the event that the
Total Revolving Credit Commitment is increased pursuant to §2.8, then the Swing
Line Sublimit shall increase by an amount equal to ten percent (10%) of the
increase in the Total Revolving Credit Commitment (rounded to the next lowest
$100,000), subject to the terms hereof; provided that in no event shall the
Swing Line Sublimit exceed $20,000,000.00.  As a condition to such increase,
Borrower shall deliver to the Swing Line Lender a replacement Swing Line Note,
and execute and deliver such other amendments to the Loan Documents (including,
without limitation, the Security Documents) as may be reasonably required by
Swing Line Lender or Agent (it being acknowledged that the requirements of this
sentence may be satisfied in connection with and as a part of the satisfaction
of the requirements of §2.8(b)(iv) with respect to the corresponding increase of
the Total Revolving Credit Commitment).
 
(i)                          Swing Line Lender.  The Swing Line Lender shall be
deemed a “Revolving Credit Bank” for all purposes under this Agreement.
 
§2.11.                 Evidence of Debt.  The indebtedness of the Borrower
resulting from the Loans made by each Bank from time to time shall be evidenced
by one or more accounts or records maintained by such Bank and the Agent in the
ordinary course of business, including, without limitation, the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.  The Borrower hereby irrevocably authorizes Agent and the Banks to
make, or cause to be made, at or about the time of the Drawdown Date of any Loan
or at the time of receipt of any payment thereof, an appropriate notation on
Agent’s and the Bank’s records reflecting the making of such Loan or (as the
case may be) the receipt of such payment.  The Agent shall maintain accounts or
records in accordance with its usual practice in which it shall record:  (i) the
date and the amount of each Loan made hereunder, the Type of Loan and, if
appropriate, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder, and (iii) the amount of any sum received by the
Agent hereunder from the Borrower and each Bank’s share thereof.  The accounts
or records maintained by the Agent and each Bank shall be prima facie evidence
of the existence and amounts of the Obligations recorded therein and shall be
conclusive absent manifest error of the amount of the Loans made by the Banks to
the Borrower and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder or under the Notes, if any, to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Bank and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.  The Borrower agrees that
upon the request of any Bank made through the Agent (whether for purposes of
pledge, enforcement or otherwise), the Borrower shall promptly execute and
deliver to such Bank (through the Agent) a Revolving Credit Note, a Term Loan
Note and/or a Swing Line Loan Note, as applicable, payable to the order of such
Bank, which shall evidence such Bank’s Loans in addition to such accounts or
records.  Each Bank may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.  All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder.  There shall not be deemed to
have occurred, and there has not otherwise occurred, any payment, satisfaction
or novation of the indebtedness evidenced by the accounts, records, “Revolving
Credit Notes” or “Term Loan Notes”, as applicable, as defined in the Prior
Credit Agreement, which indebtedness is instead allocated among the Revolving
Credit Banks and Term Loan Banks as of the date hereof, as applicable, in
accordance with their respective Revolving Credit Commitment Percentages and
Term Loan Commitment Percentages.  On the Closing Date, the Revolving Credit
Banks and Term Loan Banks shall make adjustments among themselves so that the
outstanding Revolving Credit Loans and Term Loans are consistent with their
Revolving Credit Commitment Percentages and Term Loan Commitment Percentages,
respectively.  No fee shall be payable by Borrower with respect to the exercise
of its option to extend the “Revolving Credit Maturity Date” (as defined in the
Prior Credit Agreement).
 
40
 
 

--------------------------------------------------------------------------------

 
 
§3.      REPAYMENT OF THE LOANS.
 
§3.1.                  Stated Maturity.  The Borrower promises to pay on the
Revolving Credit Maturity Date and there shall become absolutely due and payable
on the Revolving Credit Maturity Date all of the Revolving Credit Loans, Swing
Line Loans and Letter of Credit Liabilities outstanding on such date, together
with any and all accrued and unpaid interest thereon.  The Borrower promises to
pay on the Term Loan Maturity Date and there shall become absolutely due and
payable on the Term Loan Maturity Date all of the Term Loans Outstanding on such
date, together with any and all accrued and unpaid interest thereon.
 
§3.2.                  Mandatory Prepayments.  
 
(a)                          If at any time the sum of the aggregate of the
Outstanding Revolving Credit Loans, the Outstanding Swing Line Loans and the
Letter of Credit Liabilities exceeds the Total Revolving Credit Commitment, the
Borrower shall immediately upon demand pay the amount of such excess to the
Agent first for the account of the Swing Line Lender with respect to the amount
of any Outstanding Swing Line Loans and then for the respective accounts of the
Revolving Credit Banks for application to the Revolving Credit Loans.
 
41
 
 

--------------------------------------------------------------------------------

 
 
(b)                          On or before September 30, 2010, Borrower shall
immediately pay the amounts set forth below to the Agent for the respective
accounts of the Term Loan Banks for application to the outstanding principal
balance of the Term Loans:
 
 
Payment Date
Term Loan
Amortization Payment
September 30, 2010
$33,000,000.00

 
(c)    If at any time the sum of the aggregate of the Outstanding Revolving
Credit Loans, the Outstanding Swing Line Loans, the Outstanding Term Loans and
the Letter of Credit Liabilities exceed the Borrowing Base Availability, the
Borrower shall immediately upon demand pay the amount of such excess to the
Agent to be applied first to the Swing Line Lender with respect to the amount of
any Outstanding Swing Line Loans, then for the respective accounts of the
Revolving Credit Banks for application to the Revolving Credit Loans, and then
for the account of the Term Loan Banks for application to the Term Loans.
 
§3.3.                  Optional Prepayments.  The Borrower shall have the right,
at its election, to prepay the outstanding amount of the applicable Loans, as a
whole or in part, at any time without penalty or premium; provided, that if any
full or partial prepayment of the outstanding amount of any LIBOR Rate Loan is
made other than on the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§4.8.  The Borrower shall give the Agent, no later than 10:00 a.m., Cleveland
time, at least five (5) Business Days’ prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of payment of
Loans and the principal amount to be paid; provided that no prior notice shall
be required in connection with a prepayment of Swing Line Loans.
 
§3.4.                  Partial Prepayments.  Each prepayment under §3.2 shall be
applied to the applicable Loan as provided therein and, in the absence of
instruction by the Borrower, first to the principal of Base Rate Loans and then
to the principal of LIBOR Rate Loans.  Each partial prepayment of the Loans
under §3.3 shall be in a minimum amount of $100,000, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment and,
after payment of such interest, shall be applied, in the absence of instruction
by the Borrower, first to the principal of any Outstanding Swing Line Loans,
then to the principal of the Revolving Credit Loans and then to the principal of
the Term Loans, and within each category, first to the principal of the Base
Rate Loans and then to the principal of the LIBOR Rate Loans.
 
§3.5.                  Effect of Prepayments.  Amounts of the Revolving Credit
Loans repaid or prepaid under §3.2 or §3.3 may be reborrowed as provided in
§2.  Any portion of the Term Loans that is repaid or prepaid may not be
reborrowed.
 
42
 
 

--------------------------------------------------------------------------------

 
 
§4.      CERTAIN GENERAL PROVISIONS.
 
§4.1.                  Conversion Options.
 
(a)                          The Borrower may elect from time to time to convert
any of its outstanding Revolving Credit Loans or Term Loans to a Revolving
Credit Loan or Term Loan, respectively, of another Type and such Revolving
Credit Loan or Term Loan shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of such election, and
such conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan the Borrower shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $500,000 or an integral
multiple of $100,000 in excess thereof and, after giving effect to the making of
such Loan there shall be (A) no more than twelve (12) Revolving Credit LIBOR
Rate Loans outstanding at any one time and (B) no more than ten (10) Term LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing.  All or any part of the outstanding Revolving Credit Loans or Term
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Revolving Credit Base Rate Loan or a Term Base Rate
Loan in an aggregate principal amount of less than $500,000 or a Revolving
Credit LIBOR Rate Loan or a Term LIBOR Rate Loan in an aggregate principal
amount of less than $500,000 and that the aggregate principal amount of each
Loan shall be in an integral multiple of $100,000.  On the date on which such
conversion is being made, each Bank shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office, as the case may be.  Each Conversion Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrower.
 
(b)                          Any Revolving Credit Loan or Term Loan may be
continued as such Type upon the expiration of an Interest Period with respect
thereto by compliance by the Borrower with the terms of §4.1(a); provided that
no LIBOR Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing, but shall be automatically converted to a Base
Rate Loan on the last day of the Interest Period relating thereto ending during
the continuance of any Default or Event of Default.
 
(c)                          In the event that the Borrower does not notify the
Agent of its election hereunder with respect to any Loan to it, such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.
 
§4.2.                  Commitment and Syndication Fee.  The Borrower shall pay
to KeyBank and Arranger certain fees for services rendered or to be rendered in
connection with the Loan as provided pursuant to the Agreement Regarding Fees
dated of even date herewith between the Borrower and KeyBank.
 
43
 
 

--------------------------------------------------------------------------------

 
 
§4.3.                  Agent’s Fee.  The Borrower will pay to Agent, for the
Agent’s own account, an annual Agent’s Fee calculated at the rate, and payable
at such times as are, set forth in the Agreement Regarding Fees referred to in
§4.2.
 
§4.4.                  Funds for Payments.
 
(a)                          All payments of principal, interest, unused
facility fees, Agent’s fees, Letter of Credit fees, closing fees and any other
amounts due hereunder or under any of the other Loan Documents shall be made to
the Agent, for the respective accounts of the Banks and the Agent, as the case
may be, at the Agent’s Head Office, not later than 1:00 p.m. (Cleveland time) on
the day when due, in each case in lawful money of the United States in
immediately available funds.  The Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank designated by the Borrower, on the dates
when the amount thereof shall become due and payable, with the amounts of the
principal of and interest on the Loans and all fees, charges, expenses and other
amounts owing to the Agent and/or the Banks under the Loan Documents.
 
(b)                          All payments by the Borrower hereunder and under
any of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding.  If any
such obligation is imposed upon the Borrower with respect to any amount payable
by them hereunder or under any of the other Loan Documents, the Borrower will
pay to the Agent, for the account of the Banks or (as the case may be) the
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Banks or the Agent to receive the same net amount which
the Banks or the Agent would have received on such due date had no such
obligation been imposed upon the Borrower.  The Borrower will deliver promptly
to the Agent certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by the Borrower hereunder or
under such other Loan Document.
 
(c)                          Each Bank organized under the laws of a
jurisdiction outside the United States shall provide the Borrower with such duly
executed form(s) or statement(s) which may, from time to time, be prescribed by
law and, which, pursuant to applicable provisions of (i) an income tax treaty
between the United States and the country of residence of such Bank, (ii) the
Code, or (iii) any applicable rules or regulations in effect under (i) or (ii)
above, indicates the withholding status of such Bank; provided that nothing
herein (including without limitation the failure or inability to provide such
form or statement) shall relieve the Borrower of its obligations under
§4.4(b).  Each Bank shall deliver photocopies of such forms or other appropriate
certifications on or before the date that any such form shall expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower for the Agent.  Any Bank which sells a
participation in any of its Commitments shall be required to obtain such forms
from any participant, and shall be required to withhold any amounts from such
participant as required by the Code or Treasury Regulations issued pursuant
thereto.
 
44
 
 

--------------------------------------------------------------------------------

 
 
§4.5.                  Computations.  All computations of interest on the Loans
and of other fees to the extent applicable shall be based on a 360-day year and
paid for the actual number of days elapsed.  Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The outstanding amount of the Loans and Letter of Credit
Liabilities as reflected on the records of the Agent from time to time shall be
considered prima facie evidence of such amount.
 
§4.6.                  Suspension of LIBOR Rate Loans.  In the event that, prior
to the commencement of any Interest Period relating to any LIBOR Rate Loan, the
Agent shall reasonably determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate for such Interest Period, or the Agent
shall reasonably determine that the LIBOR Rate will not adequately and fairly
reflect the cost to the Banks of making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Banks) to the
Borrower and the Banks.  In such event (a) any Loan Request with respect to
LIBOR Rate Loans shall be automatically withdrawn and shall be deemed a request
for Base Rate Loans and (b) each LIBOR Rate Loan will automatically, on the last
day of the then current Interest Period thereof, become a Base Rate Loan, and
the obligations of the Banks to make LIBOR Rate Loans shall be suspended until
the Agent determines that the circumstances giving rise to such suspension no
longer exist, whereupon the Agent shall so notify the Borrower and the Banks.
 
§4.7.                  Illegality.  Notwithstanding any other provisions herein,
if any present or future law, regulation, treaty or directive or the
interpretation or application thereof shall make it unlawful, or any central
bank or other governmental authority having jurisdiction over a Bank or its
LIBOR Lending Office shall assert that it is unlawful, for any Bank to make or
maintain LIBOR Rate Loans, such Bank shall forthwith give notice of such
circumstances to the Agent and the Borrower and thereupon (a) the commitment of
the Banks to make LIBOR Rate Loans or convert Loans of another type to LIBOR
Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then
outstanding shall be converted automatically to Base Rate Loans on the last day
of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law.
 
§4.8.                  Additional Interest.  If any LIBOR Rate Loan or any
portion thereof is repaid, reapportioned as a result of an increase in the Total
Revolving Credit Commitment as contemplated in §2.8(c), or converted to a Base
Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, the Borrower will pay to the Agent
upon demand (and, if any payment is required as a result of an increase in the
Total Revolving Credit Commitment, prior to the effectiveness of any such
increase) for the account of the Banks in accordance with their respective
Commitment Percentages, in addition to any amounts of interest otherwise payable
hereunder, any amounts required to compensate the Banks for any losses, costs or
expenses which may reasonably be incurred as a result of such payment,
reapportionment or conversion.
 
45
 
 

--------------------------------------------------------------------------------

 
 
§4.9.                  Additional Costs, Etc.  Notwithstanding anything herein
to the contrary, if any present or future applicable law, or any amendment or
modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any competent court or by any governmental or other
regulatory body or official with appropriate jurisdiction charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Bank or the Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law), shall:
 
(a)                          subject any Bank or the Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Agreement, the other Loan Documents, such Bank’s Commitment, the Loans
or the Letters of Credit (other than taxes based upon or measured by the income
or profits or gross receipts of such Bank or the Agent), or
 
(b)                          materially change the basis of taxation (except for
changes in taxes on income or profits) of payments to any Bank of the principal
of or the interest on any Loans or any other amounts payable to any Bank under
this Agreement or the other Loan Documents, or
 
(c)                          impose or increase or render applicable any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Bank, or
 
(d)                          impose on any Bank or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans, the Letters of Credit, such Bank’s Commitment, or any
class of loans or commitments of which any of the Loans or such Bank’s
Commitment forms a part; and the result of any of the foregoing is
 
(i)                                    to increase the cost to any Bank of
making, funding, issuing, renewing, extending or maintaining any of the Loans,
the Letters of Credit or such Bank’s Commitment, or
 
(ii)                                   to reduce the amount of principal,
interest or other amount payable to such Bank or the Agent hereunder on account
of such Bank’s Commitment or any of the Loans or the Letters of Credit, or
 
(iii)                                  to require such Bank or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Bank or the
Agent from the Borrower hereunder,
 
then, and in each such case, the Borrower will within fifteen (15) days after
demand made by such Bank or (as the case may be) the Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Bank
or the Agent such additional amounts as such Bank or the Agent shall determine
in good faith to be sufficient to compensate such Bank or the Agent for such
additional cost, reduction, payment or foregone interest or other sum.  Each
Bank and the Agent in determining such amounts may use any reasonable averaging
and attribution methods, generally applied by such Bank or the Agent.
 
46
 
 

--------------------------------------------------------------------------------

 
 
§4.10.                 Capital Adequacy.  If after the date hereof any Bank
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies or
any change in the interpretation or application thereof by any governmental
authority charged with the administration thereof, or (b) compliance by such
Bank or its parent bank holding company with any guideline, request or directive
of any such entity regarding capital adequacy (whether or not having the force
of law), has the effect of reducing the return on such Bank’s or such holding
company’s capital as a consequence of such Bank’s commitment to make Loans or
participate in Swing Line Loans or Letters of Credit hereunder to a level below
that which such Bank or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Bank’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Bank to be material, then such Bank may notify the Borrower thereof.  The
Borrower agrees to pay to such Bank the amount of such reduction in the return
on capital as and when such reduction is determined, upon presentation by such
Bank of a statement of the amount and setting forth such Bank’s calculation
thereof.  In determining such amount, such Bank may use any reasonable averaging
and attribution methods.
 
§4.11.                 Indemnity of Borrower.  The Borrower agrees to indemnify
each Bank and to hold each Bank harmless from and against any loss, cost or
expense that such Bank may sustain or incur as a consequence of (a) default by
the Borrower in payment of the principal amount of or any interest on any LIBOR
Rate Loans as and when due and payable, including any such loss or expense
arising from interest or fees payable by such Bank to lenders of funds obtained
by it in order to maintain its LIBOR Rate Loans, or (b) default by the Borrower
in making a borrowing or conversion after the Borrower has given (or is deemed
to have given) a Loan Request or a Conversion Request.
 
§4.12.                 Interest on Overdue Amounts; Late Charge.  Overdue
principal on the Loans and all other overdue amounts payable hereunder or under
any of the other Loan Documents (other than interest on the Loans) shall,
following the expiration of any applicable cure period expressly provided for in
this Agreement, bear interest payable on demand at a rate per annum equal to two
percent (2.0%) above the rate that would otherwise be applicable at such time
until such amount shall be paid in full (after as well as before
judgment).  Overdue interest on the Loans shall, following the expiration of any
applicable cure period expressly provided for in this Agreement, bear interest
payable on demand at a rate equal to the lesser of (i) a per annum rate equal to
two percent (2.0%) above the rate that would otherwise be applicable at such
time or (ii) the maximum annual rate of interest permitted by applicable law
until such amount shall be paid in full (after as well as before judgment),
provided that in no event shall such rate exceed ten percent (10%) per
annum.  After the occurrence and during the continuance of an Event of Default,
the per diem fee payable with respect to Letters of Credit shall be increased to
a rate equal to two percent (2.0%) above the Letter of Credit fee that would
otherwise be applicable to such time, or if any of such amounts shall exceed the
maximum rate permitted by law, then at the maximum rate permitted by law.  In
addition, the Borrower shall pay a late charge equal to four percent (4.0%) of
any amount of interest and/or principal payable on the Loans or any other
amounts payable hereunder or under the Loan Documents, which is not paid by the
Borrower within fifteen (15) days after the same shall become due and payable.
 
47
 
 

--------------------------------------------------------------------------------

 
 
§4.13.                 Certificate.  A certificate setting forth any amounts
payable pursuant to §4.8, §4.9, §4.10, §4.11 or §4.12 and a brief explanation of
such amounts which are due, submitted by any Bank or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.
 
§4.14.                 Limitation on Interest.  Notwithstanding anything in this
Agreement to the contrary, all agreements between the Borrower and the Banks and
the Agent, whether now existing or hereafter arising and whether written or
oral, are hereby limited so that in no contingency, whether by reason of
acceleration of the maturity of any of the Obligations or otherwise, shall the
interest contracted for, charged or received by the Banks exceed the maximum
amount permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Banks in excess of the maximum lawful
amount, the interest payable to the Banks shall be reduced to the maximum amount
permitted under applicable law; and if from any circumstance the Banks shall
ever receive anything of value deemed interest by applicable law in excess of
the maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations of the
Borrower and to the payment of interest or, if such excessive interest exceeds
the unpaid balance of principal of the Obligations of the Borrower, such excess
shall be refunded to the Borrower.  All interest paid or agreed to be paid to
the Banks shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the Borrower (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This section
shall control all agreements between the Borrower and the Banks and the Agent.
 
§5.      COLLATERAL SECURITY; GUARANTY.
 
§5.1.                  Collateral.  The Obligations shall be secured by the
Security Documents.  In addition, the Obligations shall be guaranteed pursuant
to the terms of the Guaranty.
 
§5.2.                  Appraisals.  
 
(a)                          Agent may (or upon the direction of the Majority
Banks shall), not more often than one (1) time eighteen (18) months following
the date of the applicable Appraisal, obtain a current Appraisal or updates to
existing Appraisals of a Mortgaged Property if the Agent or the Majority Banks
reasonably believe that there has been a material adverse change in the
performance of such Mortgaged Property.  Additionally, Agent may obtain a
current Appraisal or update to an existing Appraisal of a Mortgaged Property as
provided in §5.4(b).  Additionally, in the event that there has been a material
change in performance of a Mortgaged Property, Borrower may request that Agent
obtain (and Agent shall promptly thereafter obtain) a current Appraisal or
update to an existing Appraisal of such Mortgaged Property; provided that Agent
and the Majority Banks shall retain their independent right to obtain Appraisals
as provided in this Agreement notwithstanding any Appraisals obtained at the
request of Borrower.  In any such case, said Appraisals will be ordered by Agent
and reviewed and approved by the appraisal department of the Agent, in order to
determine the current Appraised Value of the Mortgaged Properties, and the
Borrower shall pay to Agent within fifteen (15) days of demand all reasonable
costs of such Appraisals.
 
48
 
 

--------------------------------------------------------------------------------

 
 
(b)                          Notwithstanding the provisions of §5.2(a), the
Agent may, for the purpose of determining the current Appraised Value of the
Mortgaged Properties, obtain new Appraisals or an update to existing Appraisals
with respect to the Mortgaged Properties, or any of them, as the Agent shall
determine (i) at any time that the regulatory requirements of any Bank generally
applicable to real estate loans of the category made under this Agreement as
reasonably interpreted by such Bank shall require more frequent Appraisals, or
(ii) at any time following a Default or Event of Default.  The expense of such
Appraisals and/or updates performed pursuant to this §5.2(b) shall be borne by
the Borrower and payable to Agent within fifteen (15) days of demand; provided
the Borrower shall not be obligated to pay for an Appraisal of a Mortgaged
Property obtained pursuant to this §5.2(b) more often than once in any period of
twelve (12) months.
 
(c)                          The Borrower agrees that the Banks and Agent do not
make any representations or warranties with respect to any such Appraisal and
shall have no liability as a result of or in connection with any such Appraisal
for statements contained in such Appraisal, including without limitation, the
accuracy and completeness of information, estimates, conclusions and opinions
contained in such Appraisal, or variance of such Appraisal from the fair value
of such property that is the subject of such Appraisal given by the local tax
assessor’s office, or the Borrower’s idea of the value of such property.
 
§5.3.                  Replacement or Addition of Mortgaged Properties.
 
After the Closing Date, the Borrower shall have the right, subject to the
satisfaction by the Borrower of the conditions set forth in this §5.3, to add
Potential Collateral to the Collateral included in the calculation of the
Borrowing Base Availability or to replace any Mortgaged Property which is
Collateral included in the calculation of the Borrowing Base Availability with
Potential Collateral.  The Borrower from time to time after the Closing Date may
also request that certain Real Estate of one or more Subsidiary Guarantors be
included as a Mortgaged Property for the purpose of increasing the Borrowing
Base Availability or replacing existing Collateral in the Borrowing Base
Availability; provided that in connection with any replacement of a Mortgaged
Property, the replacement Mortgaged Property or Mortgaged Properties contribute
equal or greater value to the Borrowing Base Availability as the replaced
Mortgaged Property.  In the event the Borrower desires to replace Collateral or
add additional Potential Collateral to the Borrowing Base Availability as
aforesaid, the Borrower shall provide written notice to the Agent of such
request.  No Potential Collateral shall be included as Collateral or included in
calculating the Borrowing Base Availability unless and until the following
conditions precedent shall have been satisfied:
 
(a)                          such Potential Collateral shall be Eligible Real
Estate;
 
(b)                          the owner of any Guarantor Collateral (and any
Subsidiary of Borrower that is an indirect owner of such Subsidiary Guarantor)
shall have executed a Joinder Agreement and satisfied the conditions of §5.5;
 
(c)                          if the Potential Collateral is owned by a Wholly
Owned Subsidiary that will become a Subsidiary Guarantor, the organizational
agreements of such Subsidiary or such other resolutions or consents satisfactory
to Agent shall specifically authorize such Subsidiary to guaranty the
Obligations and to pledge the assets of such Subsidiary as security for the
Obligations and the Borrower shall certify to the Agent that applicable law does
not preclude such Subsidiary from executing such guaranty or pledging its assets
to secure the Obligations;
 
49
 
 

--------------------------------------------------------------------------------

 
 
(d)                          all covenants, agreements, and representations in
the Loan Documents herein of the Borrower and the Guarantors and their
Subsidiaries shall be true and correct with respect to such Subsidiary
Guarantor;
 
(e)                          prior to or contemporaneously with such addition,
Borrower shall have submitted to Agent a Compliance Certificate prepared using
the financial statements of the Borrower most recently provided or required to
be provided to the Agent under §6.4 or §7.4 and a Borrowing Base Property
Certificate, both prepared on a pro forma basis and adjusted to give effect to
such addition, and shall certify that after giving effect to such addition, no
Default or Event of Default shall exist;
 
(f)                          the Borrower or the Wholly Owned Subsidiary owner
of the Potential Collateral, as applicable, shall have executed and delivered to
the Agent all Eligible Real Estate Qualification Documents, all of which
instruments, documents or agreements shall be in form and substance reasonably
satisfactory to the Agent (it being acknowledged that the tenant estoppels and
Subordination, Attornment and Non-Disturbance Agreements required to be
delivered pursuant to Schedule 5.3 must be delivered on or before the date that
is ninety (90) days after the inclusion of such Real Estate in the Collateral,
provided further that if such items are not delivered within such period such
Real Estate shall no longer be included in the calculation of the Borrowing Base
Availability unless and until such items are delivered);
 
(g)                          after giving effect to the inclusion of such
Potential Collateral, each of the representations and warranties made by or on
behalf of the Borrower or the Guarantors or any of their respective Subsidiaries
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true in all material respects both as of the date as of which it was made and
shall also be true as of the time of the replacement or addition of Mortgaged
Properties in the Borrowing Base Availability, with the same effect as if made
at and as of that time, except to the extent of changes resulting from
transactions permitted by the Loan Documents and except as previously disclosed
in writing by the Borrower to Agent and approved by Agent in writing (which
disclosures shall be deemed to amend the schedules and other disclosures
delivered as contemplated in this Agreement; it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing (including,
without limitation, any Default under §7.19 or §9.5), and the Agent shall have
received a certificate of the Borrower to such effect; and
 
(h)                          such Potential Collateral shall have been approved
in writing by the Majority Banks.
 
50
 
 

--------------------------------------------------------------------------------

 
 
§5.4.                  Release of Mortgaged Property.
 
(a)                          Provided no Default or Event of Default shall have
occurred hereunder and be continuing (or would exist immediately after giving
effect to the transactions contemplated by this §5.4), the Agent shall release a
Mortgaged Property from the lien or security title of the Security Documents
encumbering the same upon the request of the Borrower, subject to and upon the
following terms and conditions:
 
(i)                                    the Borrower shall deliver to the Agent
written notice of its desire to obtain such release no later than ten (10) days
prior to the date on which such release is to be effected;
 
(ii)                                   the Borrower shall submit to the Agent
with such request a Compliance Certificate and Borrowing Base Property
Certificate prepared using the financial statements of the Borrower most
recently provided or required to be provided to the Agent under §6.4 or §7.4
adjusted in the best good faith estimate of the Borrower to give effect to the
proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release;
 
(iii)                                  all release documents to be executed by
the Agent shall be in form and substance reasonably satisfactory to the Agent;
 
(iv)                                   the Borrower shall pay all reasonable
costs and expenses of the Agent in connection with such release, including
without limitation, reasonable attorney’s fees;
 
(v)                                    the Borrower shall pay to the Agent for
the account of the Banks a release price, which payment shall be applied to
reduce the outstanding principal balance of the Loans as provided in §3.4, in an
amount equal to the greater of (i) one hundred percent (100%) of the Net
Proceeds and (ii) the amount necessary to reduce the outstanding principal
balance of the Loans and Letter of Credit Liabilities so that no violation of
the covenant set forth in §9.5 shall occur;
 
(vi)                                   without limiting or affecting any other
provision hereof, any release of a Mortgaged Property will not cause the
Borrower to be in violation of the covenants set forth in §7.19 or §9.5; and
 
(vii)                                  the release of such Mortgaged Property
shall have been approved in writing by the Majority Banks; provided that in the
event that the Term Loans and all interest thereon shall have been paid in full,
the prior approval of the Majority Banks shall not be required provided that (A)
Agent shall have approved such release in writing and (B) after giving effect to
such release the ratio of the sum of the Outstanding Revolving Credit Loans,
Outstanding Swing Line Loans and Letter of Credit Liabilities to the Collateral
Pool Value for the remaining Mortgaged Properties shall be equal to or less than
0.55 to 1.
 
(b)                          Provided no Default or Event of Default shall have
occurred hereunder or be continuing (or would exist immediately after giving
effect to the transactions contemplated by this §5.4), the Agent shall release a
portion of the Mortgaged Property consisting of an outparcel or excess land or
tenant building, pad or acreage approved by Agent in its reasonable discretion
from the lien or security title of the Security Documents encumbering the same
upon the request of the Borrower (but in the case of the sale of a tenant
building, pad or acreage, only in connection with a bona fide sale thereof to
such third party tenant or any other purchaser approved by Agent in writing,
such approval not to be unreasonably withheld) subject to and upon the following
terms and conditions:
 
51
 
 

--------------------------------------------------------------------------------

 
 
(i)                                    the Borrower shall deliver to the Agent
written notice of its desire to obtain such release no later than ten (10) days
prior to the date on which such release is to be effective;
 
(ii)                                   all release documents to be executed by
the Agent shall be in form and substance reasonably satisfactory to Agent;
 
(iii)                                  the Borrower shall pay all reasonable
costs and expenses of the Agent in connection with such release, including,
without limitation, reasonable attorneys’ fees;
 
(iv)                                   the Borrower shall pay Agent for the
account of the Banks a release price, which payment shall be applied to reduce
the outstanding principal balance of the loans as provided in §3.4, in an amount
equal to one hundred percent (100%) of the Net Proceeds, if any;
 
(v)                                    Borrower shall deliver to Agent a survey
of the property to be released, which shows any easements benefiting or
burdening the Mortgaged Property or the property to be released;
 
(vi)                                   in no event shall Agent release such land
if Agent determines in its reasonable discretion that following such sale
portions of the other remaining Mortgaged Property (A) shall be without access
to a public street over remaining Mortgaged Property or over a perpetual
easement for ingress and egress which is included as part of the Mortgaged
Property, or (B) shall no longer be able to tap into, connect with, utilize or
maintain all utilities necessary to serve such portions of the remaining
Mortgaged Property, to the extent applicable, including, without limitation,
storm sewer, sanitary sewer, water, electricity and gas, either over remaining
Mortgaged Property or over a perpetual easement with respect thereto included as
part of the Mortgaged Property;
 
(vii)                                  both the portions of the Mortgaged
Property to be sold and any improvements thereon and the Mortgaged Property
remaining after such sale and any improvements thereon will be in compliance
with all zoning laws, building codes, parking laws and regulations, subdivision
laws or approvals, setback lines and any other governmental regulation,
requirement or agreement, including, without limitation, all Environmental Laws
and any recorded covenants, conditions or restrictions and without benefit of
any provisions relating to non-conforming uses;
 
(viii)                                 Agent shall have approved any
cross-easements, restrictive covenants, operating agreements or other agreements
which are to be entered into in connection with such transfer;
 
52
 
 

--------------------------------------------------------------------------------

 
 
(ix)                                   in the event that the proposed release
relates to the release of a tenant building or pad or acreage, Agent at its
option shall have received an Appraisal or update to an existing Appraisal of
such Mortgaged Property, in form and substance satisfactory to the Agent and the
Majority Banks and dated not more than sixty (60) days prior to the proposed
date of transfer, which Appraisal shall value the remaining portion of the
Mortgaged Property after giving effect to such transfer;
 
(x)                                    in the event that such release is the
release of a tenant building or pad or acreage, the Borrower shall submit to the
Agent with such request a Compliance Certificate and a Borrowing Base Property
Certificate prepared using the financial statements of Borrower most recently
provided or required to be provide to the Agent under §6.4 or §7.4, adjusted to
give effect to the proposed release (based upon the Appraisal obtained by Agent
pursuant to this §5.4, as applicable) and demonstrating that no Default or Event
of Default with respect to the covenants referred to therein shall exist after
giving effect to such release;
 
(xi)                                   the sale of such property shall not cause
the owner of such Mortgaged Property to be in violation of or result in a breach
under any other agreement or instrument by which it or any Mortgaged Property is
bound, including, without limitation, any Lease, or give any tenant under any
Lease a right to terminate its Lease or reduce any payment or other obligation
of such tenant under its Lease;
 
(xii)                                  Borrower, at its sole cost and expense,
shall have delivered to Agent, in form and substance satisfactory to Agent, one
or more endorsements to the Title Policy which brings forward the effective date
of the Title Policy to the date and time of recording of the instruments
releasing such property, amends the legal description thereof to delete the
property released and to add any easements appurtenant to the Mortgaged Property
executed in connection with or relating to such sale, and such other matters as
Agent shall reasonably require;
 
(xiii)                                 Agent shall have received evidence that
the released property shall constitute a separate tax parcel and has been
properly subdivided from the Mortgaged Property and that the owner of such
Mortgaged Property has reserved all necessary or appropriate easements and
restrictive covenants over the property to be released for the benefit of the
remaining Mortgaged Property (each of which shall be satisfactory to Agent); and
 
(xiv)                                  in the event that the proposed release
relates to a portion of such Mortgaged Property which contributes thirty percent
(30%) or more of the Operating Cash Flow of such Mortgaged Property, the
Majority Banks shall have approved such release in writing.
 
(c)                          Upon the refinancing or repayment of the
Obligations in full and termination of the obligation to provide additional
Loans or Letters of Credit to Borrower, then the Agent shall be entitled to
release the Collateral from the lien and security interest of the Security
Documents and to release the Guarantors, provided that Agent has not received a
notice from the “Representative” (as defined in §14.15) or the holder of the
Hedge Obligations that any Hedge Obligation is then due and payable to the
holder thereof.
 
53
 
 

--------------------------------------------------------------------------------

 
 
§5.5.                  Additional Guarantors.  In the event that Borrower shall
request that certain Real Estate of a Wholly Owned Subsidiary of Borrower be
included as a Mortgaged Property as contemplated by §5.3 and such Real Estate is
approved for inclusion as a Mortgaged Property in accordance with the terms
hereof, Borrower shall cause each such Subsidiary (and any entity having an
interest in such Subsidiary of Borrower) to execute and deliver to Agent a
Joinder Agreement, and such Subsidiary (and any such entity) shall become a
Guarantor hereunder.  Each such Subsidiary shall be specifically authorized, in
accordance with its respective organizational documents, to guarantee the
Obligations and to execute the Contribution Agreement and such Security
Documents as Agent may require.  Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
Guarantors to be true and correct with respect to each such Subsidiary.  In
connection with the delivery of such Guaranty, Borrower shall deliver to the
Agent such organizational agreements, resolutions, consents, opinions and other
documents and instruments as the Agent may reasonably require.
 
§5.6.                  Release of Certain Subsidiary Guarantors.  In the event
that all Mortgaged Properties owned by a Subsidiary Guarantor shall have been
released as Collateral for the Obligations and the Hedge Obligations in
accordance with the terms of this Agreement, then such Subsidiary Guarantor
shall be released by Agent from liability under the Guaranty.  The provisions of
this §5.6 shall not apply to any Guarantor which owns a Mortgaged Property or
any direct or indirect interest in a Mortgaged Property.
 
§6.      REPRESENTATIONS AND WARRANTIES OF THE TRUST AND THE BORROWER.
 
The Borrower and the Trust, jointly and severally, represent and warrant to the
Agent and the Banks as follows.
 
§6.1.                  Corporate Authority, Etc.
 
(a)                          Incorporation; Good Standing.  The Borrower is a
Delaware limited partnership duly organized pursuant to its first amended and
restated limited partnership agreement dated May 10, 1996, as amended by
amendments one through twenty-four, and a Certificate of Limited Partnership and
amendments thereto filed with the Secretary of the State of Delaware and is
validly existing and in good standing under the laws of the State of
Delaware.  The Trust is a Maryland real estate investment trust duly organized
pursuant to its trust declaration dated October 2, 1997, as amended and
supplemented, and a Certificate of Trust filed with the Secretary of the State
of Maryland and is validly existing and in good standing under the laws of the
State of Maryland.  Each Subsidiary Guarantor is a limited partnership, limited
liability company or other entity duly organized and validly existing and in
good standing under the laws of its respective State of organization.  Each of
the Borrower and the Guarantors (i) has all requisite power to own its
respective property and conduct its respective business as now conducted and as
presently contemplated, and (ii) as to the Borrower and the Guarantors are in
good standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Mortgaged Properties are located and in each other
jurisdiction where a failure to be so qualified in such other jurisdiction could
have a materially adverse effect on the business, assets or financial condition
of such Person.  The Trust is a real estate investment trust in full compliance
with and entitled to the benefits of §856 of the Code, and has elected to be
treated as a real estate investment trust pursuant to the Code.
 
54
 
 

--------------------------------------------------------------------------------

 
 
(b)                          Subsidiaries.  Each of the Subsidiaries of the
Borrower and the Trust (i) is a corporation, limited partnership, limited
liability company or trust duly organized under the laws of its State of
organization and is validly existing and in good standing under the laws
thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where Real
Estate held by it is located and in each other jurisdiction where a failure to
be so qualified could have a materially adverse effect on the business, assets
or financial condition of the Borrower, the Trust, or such Subsidiary.
 
(c)                          Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the
Borrower, the Guarantors or any of their respective Subsidiaries is or is to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the articles of
incorporation, partnership agreement, declaration of trust or other charter
documents or bylaws of, or any agreement or other instrument binding upon, such
Person or any of its properties, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of such Person.
 
(d)                          Enforceability.  The execution and delivery of this
Agreement and the other Loan Documents to which the Borrower, the Guarantors or
any of their respective Subsidiaries is or is to become a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
 
§6.2.                  Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the
Borrower, the Guarantors or any of their respective Subsidiaries is or is to
become a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing with, any governmental agency or
authority other than those already obtained and the filing of the Security
Documents in the appropriate records office with respect thereto.
 
§6.3.                  Title to Properties; Lease.  The Borrower, the Guarantors
and their respective Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Borrower and the Trust as of the Balance Sheet
Date or acquired since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date), subject to no
rights of others, including any mortgages, leases, conditional sales agreements,
title retention agreements, liens or other encumbrances except Permitted Liens.
 
55
 
 

--------------------------------------------------------------------------------

 
 
§6.4.                  Financial Statements.  The Borrower has delivered to each
of the Banks: (a) the consolidated balance sheet of the Trust and its respective
Subsidiaries as of the Balance Sheet Date, and (b) certain other financial
information relating to the Borrower, the Guarantors, the Mortgaged Properties
and the Real Estate.  Such balance sheet and other information have been
prepared in accordance with GAAP and fairly present the financial condition of
the Borrower, the Guarantors and their respective Subsidiaries as of such dates
and the results of the operations of the Borrower, the Guarantors, their
respective Subsidiaries and the Mortgaged Properties for such periods.  There
are no liabilities, contingent or otherwise, of the Borrower, the Guarantors or
any of their respective Subsidiaries involving material amounts not disclosed in
said financial statements and the related notes thereto.
 
§6.5.                  No Material Changes.  Since the Balance Sheet Date, there
has occurred no materially adverse change in the financial condition or business
of the Borrower, the Guarantors, and their respective Subsidiaries taken as a
whole as shown on or reflected in the consolidated balance sheet of the Borrower
and the Trust as of the Balance Sheet Date, or its consolidated statement of
income or cash flows for the fiscal year then ended, other than changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business or financial condition
of such Person.  The Borrower hereby discloses that it is in the process of
marketing the properties described on Schedule 6.5 hereto.
 
§6.6.                  Franchises, Patents, Copyrights, Etc.  The Borrower, the
Guarantors and their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of
others.  None of the Mortgaged Properties is owned or operated by Borrower or
its Subsidiaries under or by reference to any trademark, trade name, service
mark or logo.
 
§6.7.                  Litigation.  Except as stated on Schedule 6.7 there are
no actions, suits, proceedings or investigations of any kind pending or to the
knowledge of such person threatened against the Borrower, the Guarantors or any
of their respective Subsidiaries before any court, tribunal, arbitrator,
mediator or administrative agency or board that, if adversely determined, might,
either in any case or in the aggregate, materially adversely affect the
properties, assets, financial condition or business of such Person or materially
impair the right of such Person to carry on business substantially as now
conducted by it, or result in any liability not adequately covered by insurance,
or for which adequate reserves are not maintained on the balance sheet of such
Person, or which question the validity of this Agreement or any of the other
Loan Documents, any action taken or to be taken pursuant hereto or thereto or
any lien or security interest created or intended to be created pursuant hereto
or thereto, or which will adversely affect the ability of the Borrower or the
Guarantors to pay and perform the Obligations in the manner contemplated by this
Agreement and the other Loan Documents.  Except as set forth on Schedule 6.7, as
of the date of this Agreement, there are no judgments outstanding against or
adversely affecting any of the Borrower, the Guarantors or any of their
respective Subsidiaries.
 
56
 
 

--------------------------------------------------------------------------------

 
 
§6.8.                  No Materially Adverse Contracts, Etc.  None of the
Borrower, the Guarantors or any of their respective Subsidiaries is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
materially adverse effect on the business, assets or financial condition of such
Person.  None of the Borrower, the Guarantors nor any of their respective
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of the partners or officers of such Person, to have any materially
adverse effect on the business of any of them.
 
§6.9.                  Compliance with Other Instruments, Laws, Etc.  None of
the Borrower, the Guarantors or any of their respective Subsidiaries is in
violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it may be subject or by which it
or any of its properties may be bound or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could result in the imposition of substantial penalties or materially and
adversely affect the financial condition, properties or business of such Person.
 
§6.10.                 Tax Status.  Except as noted on Schedule 6.10 hereto, the
Borrower, the Guarantors and each of their respective Subsidiaries (a) has made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (b) has paid
all taxes and other governmental assessments and charges shown or determined to
be due on such returns, reports and declarations, except those being contested
in good faith and by appropriate proceedings and (c) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  Except as noted in item 3 on Schedule 6.7 hereto, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the partners or officers of such Person know of no basis for
any such claim.  There are no audits pending or to the knowledge of the Borrower
threatened with respect to any tax returns filed by the Borrower, any Guarantor
or their respective Subsidiaries.
 
§6.11.                 No Event of Default.  No Default or Event of Default has
occurred and is continuing.
 
§6.12.                 Investment Company Acts.  None of the Borrower, the
Guarantors or any of their respective Subsidiaries is or after giving effect to
any Loan will be, subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur indebtedness for borrowed money.
 
§6.13.                 Absence of UCC Financing Statements, Etc.  Except with
respect to Permitted Liens, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien on, or security
interest or security title in, any property of the Borrower, the Guarantors or
any of their respective Subsidiaries or rights thereunder.
 
§6.14.                 Setoff, Etc.  The Collateral and the rights of the Agent
and the Banks with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses.  The Borrower or the applicable
Subsidiary Guarantor is the owner of the Collateral free from any lien, security
interest, encumbrance or other claim or demand, except those encumbrances
permitted in the Security Deeds.
 
57
 
 

--------------------------------------------------------------------------------

 
 
§6.15.                 Certain Transactions.  Except as set forth on Schedule
6.15, none of the officers, trustees, directors, or employees of the Borrower,
the Guarantors or any of their respective Subsidiaries is a party to any
transaction with either or both of the Borrower, any Guarantor or any of their
respective Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
trustee, director or such employee or, to the knowledge of the Borrower, the
Guarantor, or any corporation, partnership, trust or other entity in which any
officer, trustee, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
§6.16.                 Employee Benefit Plans.  The Borrower, the Guarantors and
each ERISA Affiliate have fulfilled their respective obligations under the
minimum funding standards of ERISA and the Code with respect to each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan.  Neither the Borrower, the Guarantors nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under Section
412 of the Code in respect of any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, (b) failed to make any contribution or payment to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or made
any amendment to any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, which has resulted or could result in the imposition of a lien or
the posting of a bond or other security under ERISA or the Code, or (c) incurred
any liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  None of the Real Estate constitutes a
“plan asset” of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.
 
§6.17.                 Regulations T, U and X.  No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R.  Parts 220, 221 and
224.  Neither the Borrower nor any Guarantor is engaged, and neither the
Borrower nor any Guarantor will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.
 
§6.18.                 Environmental Compliance.  The Borrower and the Trust
each has taken all commercially reasonable steps to investigate the past and
present conditions and usage of the Real Estate and the operations conducted
thereon and, based upon such investigation makes the following representations
and warranties except as specifically set forth in the written environmental
reports provided to the Agent on or before the date hereof or as set forth on
Schedule 6.18 hereto.
 
58
 
 

--------------------------------------------------------------------------------

 
 
(a)                          With respect to the Mortgaged Properties, and to
the best of the Borrower’s and the Trust’s knowledge with respect to any other
Real Estate, none of the Borrower, the Guarantors or their respective
Subsidiaries or any operator of the Real Estate, or any operations thereon is in
violation, or alleged violation, in any material respect of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including, without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to the
environment (hereinafter “Environmental Laws”), which violation involves (i) any
of the Mortgaged Properties or (ii) other Real Estate and would have a material
adverse effect on the business, assets or financial condition of the Borrower,
any Guarantor or any of their respective Subsidiaries.
 
(b)                          None of the Borrower, the Guarantors or any of
their respective Subsidiaries has received notice from any third party
including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any hazardous waste, as defined by 42 U.S.C.
§9601(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (“Hazardous Substances”) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower, any Guarantor or any of their respective Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances.
 
(c)                          With respect to the Mortgaged Properties, and to
the best of the Borrower’s and the Trust’s knowledge with respect to any other
Real Estate, (i) no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws in all material respects, and no underground
tank or other underground storage receptacle for Hazardous Substances is located
on any portion of the Real Estate; (ii) in the course of any activities
conducted by either the Borrower, the Guarantors, their Subsidiaries or the
operators of its properties, no Hazardous Substances have been generated or are
being used on the Real Estate except in the ordinary course of business and in
accordance with applicable Environmental Laws in all material respects;
(iii) there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (a “Release”) or threatened Release of Hazardous Substances on, upon,
into or from any of the Real Estate, or, to the best of the Borrower’s or the
Trust’s knowledge, on, upon, into or from the other properties of the Borrower,
the Guarantors or their respective Subsidiaries, which Release would have a
material adverse effect on the value of any of the Real Estate or adjacent
properties or the environment; (iv) to the best of the Borrower’s or the Trust’s
knowledge, there have been no Releases on, upon, from or into any real property
in the vicinity of any of the Real Estate which through soil or groundwater
contamination, may have come to be located on, and which would have a material
adverse effect on the value of, the Real Estate; and (v) any Hazardous
Substances that have been generated on any of the Real Estate have been
transported off-site only by carriers having an identification number issued by
the EPA or approved by a state or local environmental regulatory authority
having jurisdiction regarding the transportation of such substance and treated
or disposed of only by treatment or disposal facilities maintaining valid
permits as required under all applicable Environmental Laws, which transporters
and facilities have been and are, to the best of the Borrower’s or the Trust’s
knowledge, operating in compliance with such permits and applicable
Environmental Laws.
 
59
 
 

--------------------------------------------------------------------------------

 
 
(d)                          None of the Borrower, the Guarantors, their
respective Subsidiaries, or the Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement (i) by virtue
of the transactions set forth herein and contemplated hereby, or (ii) as a
condition to the recording of the Security Deeds or to the effectiveness of any
other transactions contemplated hereby.
 
(e)                          As of the date hereof, the Environmental Insurance
Policy is in full force and effect, and Borrower has performed all of its
obligations thereunder to prevent the termination thereof.  As of the date
hereof, “Total all Losses” within the meaning of the Environmental Insurance
Policy, claimed by Borrower is not in excess of $500,000.00.
 
§6.19.                 Subsidiaries and Unconsolidated Affiliates.  Schedule
6.19 sets forth all of the Subsidiaries and Unconsolidated Affiliates of the
Borrower and the Trust.  The form and jurisdiction of organization of each of
the Subsidiaries and Unconsolidated Affiliates, and the Borrower’s and the
Trust’s ownership interest therein, is set forth in said Schedule 6.19.
 
§6.20.                 Loan Documents.  All of the representations and
warranties made by or on behalf of the Borrower, the Guarantors, and their
respective Subsidiaries in this Agreement and the other Loan Documents or any
document or instrument delivered to the Agent or the Banks pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects, and neither the Borrower, the Guarantors nor any of their respective
Subsidiaries has failed to disclose such information as is necessary to make
such representations and warranties not misleading.
 
§6.21.                 Mortgaged Property.  The Borrower and the Trust each
makes and shall cause each Subsidiary Guarantor to make, the following
representations and warranties concerning each Mortgaged Property:
 
(a)                          Off-Site Utilities.  All water, sewer, electric,
gas, telephone and other utilities necessary for the use and operation of the
Mortgaged Property are installed to the property lines of the Mortgaged Property
through dedicated public rights of way or through perpetual private easements
approved by the Agent with respect to which the applicable Security Deed creates
a valid and enforceable first lien.
 
60
 
 

--------------------------------------------------------------------------------

 
 
(b)                          Access, Etc.  The streets abutting the Mortgaged
Property are dedicated and accepted public roads, to which the Mortgaged
Property has direct access by trucks and other motor vehicles and by foot, or
are perpetual private ways (with direct access by trucks and other motor
vehicles and by foot to public roads) to which the Mortgaged Property has direct
access approved by the Agent and with respect to which the applicable Security
Deed creates a valid and enforceable first lien.  All private ways providing
access to the Mortgaged Property are zoned in a manner which will permit access
to the Building over such ways by trucks and other commercial and industrial
vehicles, as appropriate and applicable.
 
(c)                          Independent Building.  The Building is fully
independent in all respects including, without limitation, in respect of
structural integrity, heating, ventilating and air conditioning, plumbing,
mechanical and other operating and mechanical systems, and electrical,
sanitation and water systems, all of which are connected directly to off-site
utilities located in public streets or ways or through insured perpetual private
easements approved by the Agent.  The Mortgaged Property is separately assessed
for purposes of real estate tax assessment and payment.  The Building and all
paved or landscaped areas related to or used in connection with the Building are
located wholly within the perimeter lines of the lot or lots on which the
Mortgaged Property is located, except as may be specifically shown on the Survey
for such Mortgaged Property.
 
(d)                          Condition of Building; No Asbestos.  The Building
is, in all material respects, structurally sound, in good repair and free of
defects in materials and workmanship.  All major building systems located within
the Building, including without limitation heating, ventilating and air
conditioning, electrical, sprinkler, plumbing or other mechanical systems, are
in good working order and condition.  Except as set forth in the Phase I
environmental site assessments delivered by the Borrower to the Agent, no
asbestos is located in or on the Building, except for nonfriable asbestos or
contained friable asbestos which is being monitored and/or remediated in
accordance with the recommendations of an Environmental Engineer.
 
(e)                          Building Compliance with Law.  The Building as
presently constructed, used, occupied and operated does not, in any material
respect, violate any applicable federal or state law or governmental regulation
or any local ordinance, order or regulation, including but not limited to laws,
regulations, or ordinances relating to zoning, building use and occupancy,
subdivision control, fire protection, health, sanitation, safety, handicapped
access, historic preservation and protection, tidelands, wetlands, flood control
and Environmental Laws.  The Building complies, in all material respects, with
applicable zoning laws and regulations and is not a so-called non-conforming
use.  The zoning laws permit use of the Building for its current use.  There is
such number of parking spaces on the lot or lots on which the Mortgaged Property
is located as is adequate under the zoning laws and regulations to permit use of
the Building for its current use.  Each Mortgaged Property constitutes a
separate parcel which has been properly subdivided in accordance with all
applicable state and local laws, regulations and ordinances to the extent
required thereby or is part of PUD zoning, and neither the execution and
delivery of the Security Deeds nor the exercise of any remedies thereunder by
the Agent shall violate any such law or regulation relating to the subdivision
of real property.
 
(f)                          No Required Mortgaged Property Consents, Permits,
Etc.  Neither the Borrower nor any Guarantor has received any notice of, and has
no knowledge of, any approvals, consents, licenses, permits, utility
installations and connections (including, without limitation, drainage
facilities), curb cuts and street openings, required by applicable laws, rules,
ordinances or regulations or any agreement affecting the Mortgaged Property for
the maintenance, operation, servicing and use of the Mortgaged Property or the
Building for its current use which have not been granted, effected, or performed
and completed (as the case may be), or any fees or charges therefor which have
not been fully paid, or which are no longer in full force and effect.  No such
approvals, consents, permits or licenses (including, without limitation, any
railway siding agreements) will terminate, or become void or voidable or
terminable on any foreclosure sale of the Mortgaged Property pursuant to the
Security Deed.  To the best knowledge of the Borrower and the Guarantors, there
are no outstanding notices, suits, orders, decrees or judgments relating to
zoning, building use and occupancy, fire, health, sanitation or other violations
affecting, against, or with respect to, the Mortgaged Property or any part
thereof.
 
61
 
 

--------------------------------------------------------------------------------

 
 
(g)                          Insurance.  Neither the Borrower nor any Guarantor
has received any outstanding notice from any insurer or its agent requiring
performance of any work with respect to the Mortgaged Property or canceling or
threatening to cancel any policy of insurance, and the Mortgaged Property
complies with the requirements of all of the Borrower’s and the Guarantors’
insurance carriers.
 
(h)                          Real Property Taxes; Special Assessments.  There
are no unpaid or outstanding real estate or other taxes or assessments on or
against the Mortgaged Property or any part thereof which are payable by the
Borrower or the Guarantors (except only real estate or other taxes or
assessments, that are not yet due and payable).  No abatement proceedings are
pending with reference to any real estate taxes assessed against the Mortgaged
Property, other than with respect to taxes which have been paid under protest
and which are being contested in good faith.  Except as set forth in the Title
Policies delivered to the Agent, there are no betterment assessments or other
special assessments presently pending with respect to any portion of the
Mortgaged Property, and neither the Borrower nor the Guarantors have received
any notice of any such special assessment being contemplated.
 
(i)                          Historic Status.  The Building is not a historic
structure or landmark and neither the Building or the Mortgaged Property is
located within any historic district pursuant to any federal, state or local law
or governmental regulation.
 
(j)                          Eminent Domain; Casualty.  There are no pending
eminent domain proceedings against the Mortgaged Property or any part thereof,
and, to the knowledge of the Borrower and the Guarantors, no such proceedings
are presently threatened or contemplated by any taking authority.  Neither the
Mortgaged Property, the Building nor any part thereof is now damaged or injured
as a result of any fire, explosion, accident, flood or other casualty.
 
(k)                          Leases.  The Borrower has delivered to the Agent
(i) true copies of the forms of the Leases used by the Borrower at the Mortgaged
Properties as of the date hereof and (ii) true, correct and complete copies of
the Leases and any amendments or other agreements thereto relating to the
Mortgaged Properties as of the date of inclusion of the Mortgaged Property in
the Collateral.  An accurate and complete Rent Roll and summary thereof in a
form reasonably satisfactory to the Agent as of the date of inclusion of the
Mortgaged Property in the Collateral with respect to all Leases of any portion
of the Mortgaged Property has been provided to the Agent.  The Leases reflected
on such Rent Roll constitute as of the date thereof the sole agreements and
understandings relating to leasing or licensing of space at the Mortgaged
Property and in the Building relating thereto.  Each of the Leases was entered
into as the result of arms-length negotiation and has not been modified,
changed, altered, assigned, supplemented or amended in any respect, except as
set forth in a separate written certification delivered to Agent prior to the
acceptance of such Mortgaged Property as Collateral, and no tenant is entitled
to any free rent, partial rent, rebate of rent payments, credit, reduction or
alternate rent, offset or deduction in rent, including, without limitation,
lease support payments, lease buy-outs or reduced or altered rent as a result of
the operation of any co-tenancy or similar clause, except as set forth in a
separate written certification delivered to Agent prior to the acceptance of
such Mortgaged Property as Collateral.  There are no occupancies, rights,
privileges or licenses in or to the Mortgaged Property or portion thereof other
than pursuant to the Leases reflected in Rent Rolls previously furnished to the
Agent for the Mortgaged Property.  Except as set forth in a separate written
certification delivered to Agent prior to the acceptance of such Mortgaged
Property as Collateral, (a) the Leases reflected in the Rent Roll are in full
force and effect in accordance with their respective terms, without any payment
default or any other material default thereunder, nor are there any defenses,
counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and neither the Borrower, the Guarantors nor any of their respective
Subsidiaries has given or made any notice of any payment or other material
default, or any claim, which remains uncured or unsatisfied, with respect to any
of the Leases, and (b) no tenant under any Lease has a currently effective right
to terminate its Lease as a result of the operation of any co-tenancy or similar
clause.  The separate written certification delivered to Agent prior to the
acceptance of such Mortgaged Property as Collateral accurately and completely
sets forth all rents payable by and security, if any, deposited by tenants, no
tenant having paid more than one month’s rent in advance.  All tenant
improvements or work to be done for tenants on the Rent Roll, furnished or paid
for by the Borrower, the Guarantors or any of their respective Subsidiaries, or
credited or allowed to a tenant, for, or in connection with, the Building
pursuant to any Lease has been completed and paid for or provided for in a
manner satisfactory to the Agent except as set forth in the separate written
certification delivered to Agent prior to the acceptance of such Mortgaged
Property as Collateral.  No material leasing, brokerage or like commissions,
fees or payments are due from the Borrower,  the Guarantors or any of their
respective Subsidiaries in respect of the Leases except as set forth in the
separate written certification delivered to Agent prior to the acceptance of
such Mortgaged Property as Collateral.
 
62
 
 

--------------------------------------------------------------------------------

 
 
(l)                          Service Agreements; Management Agreements.  Except
as listed on Schedule 6.21, there are no material Service Agreements relating to
the operation and maintenance of the Building, the Mortgaged Property, or any
portion thereof that are not cancelable at any time or upon thirty (30) days’
written notice.  The Borrower has no Management Agreements for the Mortgaged
Properties except the Management Agreements described on Schedule 6.21
hereto.  To the best knowledge of the Borrower, there are no material claims or
any bases for material claims in respect of the Mortgaged Property or its
operation by any party to any Service Agreement or Management Agreement.
 
(m)                          Other Material Real Property Agreements: No
Options.  There are no material agreements pertaining to the Mortgaged Property,
any Building thereon or the operation or maintenance of either thereof other
than as described in this Agreement (including the Schedules hereto), the Title
Policies or otherwise disclosed in writing to the Agent and the Banks by the
Borrower; and except as disclosed in Schedule 6.21 hereto no Person has any
right or option to acquire the Mortgaged Property or any Building thereon or any
portion thereof or interest therein.
 
63
 
 

--------------------------------------------------------------------------------

 
 
§6.22.                 Brokers.  None of the Borrower, the Guarantors or any of
their respective Subsidiaries has engaged or otherwise dealt with any broker,
finder or similar entity in connection with this Agreement or the Loans
contemplated hereunder.
 
§6.23.                 Other Debt.  None of the Borrower, the Guarantors or any
of their respective Subsidiaries is in default of the payment of any
Indebtedness or any other agreement, mortgage, deed of trust, security
agreement, financing agreement, indenture or lease to which any of them is a
party.  Neither the Borrower nor any Guarantor is a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time or payment of any of the Obligations to any other indebtedness or
obligation of the Borrower or such Guarantor.  The Borrower, the Guarantor has
provided to the Agent a schedule, and upon the request of the Agent will provide
copies, of all agreements, mortgages, deeds of trust, financing agreements or
other material agreements binding upon the Borrower, the Guarantors or their
respective properties and entered into by the Borrower or any Guarantor as of
the date of this Agreement with respect to any Indebtedness of the Borrower or
any Guarantor.
 
§6.24.                 Solvency.  As of the Closing Date and after giving effect
to the transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower, the
Guarantors nor any of their Subsidiaries is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, such Person is able to pay its debts as they become due, and such
Person has sufficient capital to carry on its business.
 
§6.25.                 Contribution Agreement.  Borrower has delivered to the
Agent a true, correct and complete copy of the Contribution Agreement.  The
Contribution Agreement is in full force and effect in accordance with its terms,
there are no material claims resulting from non-performance of the terms thereof
or otherwise or any basis for a material claim by any party to the Contribution
Agreement, nor has there been any waiver of any material terms thereunder.
 
§6.26.                 No Fraudulent Intent.  Neither the execution and delivery
of this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by the Borrower,
any Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.
 
§6.27.                 Transaction in Best Interests of Borrower;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, the Guarantors, each of
their respective Subsidiaries and the creditors of such Persons.  The direct and
indirect benefits to inure to the Borrower, the Guarantors and each of their
respective Subsidiaries  pursuant to this Agreement and the other Loan Documents
constitute substantially more than “reasonably equivalent value” (as such term
is used in Section 548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by the Borrower, the Guarantors and each of their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents, and but
for the willingness of the Guarantors to guaranty the Loan, Borrower would be
unable to obtain the financing contemplated hereunder which financing will
enable the Borrower and its Subsidiaries to have available financing to
refinance existing indebtedness and to conduct and expand their business.
 
64
 
 

--------------------------------------------------------------------------------

 
 
§6.28.                 Partners and the Trust.  The Trust is the sole general
partner of the Borrower and owns a 1% general partnership interest and as of the
Closing Date not less than a 90% limited partnership interest in the
Borrower.  The Trust owns no assets other than its interest in the Borrower as a
general partner and limited partner, cash, Short-term Investments and the
property described in Schedule 6.29 hereto.
 
§6.29.                 Tax Indemnity Agreement.  The Tax Indemnity Agreement has
not been voluntarily terminated by Borrower or the Trust and there has been no
waiver of any material terms thereunder by Borrower or the Trust.
 
§6.30.                 Embargoed Persons.  None of the Borrower, the Guarantors
or their respective Subsidiaries, are (and none of the Borrower, the Guarantors
or their respective Subsidiaries will be) a Person named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons.  In
addition, Borrower hereby agrees to provide to the Banks any additional
information that a Bank deems reasonably necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.
 
§6.31.                 Mortgaged Properties.  As of the Closing Date,
Schedule 6.31 is a correct and complete list of all Mortgaged Properties.  Each
of the Mortgaged Properties included by the Borrower in calculation of the
compliance of the covenants set forth in §9 satisfies all of the requirements
contained in this Agreement and the other Loan Documents for the same to be
included therein.
 
§7.      AFFIRMATIVE COVENANTS OF THE TRUST AND THE BORROWER.
 
The Trust (to the extent hereinafter provided) and the Borrower covenant and
agree that, so long as any Loan, Letter of Credit or Note is outstanding or any
Bank has any obligation to make any Loans or to issue any Letter of Credit:
 
§7.1.                  Punctual Payment.  The Borrower will duly and punctually
pay or cause to be paid the principal and interest on the Loans and all interest
and fees provided for in this Agreement, all in accordance with the terms of
this Agreement and the Notes as well as all other sums owing pursuant to the
Loan Documents.
 
§7.2.                  Maintenance of Office.  The Borrower will maintain its
chief executive office at 31500 Northwestern Highway, Suite 300, Farmington
Hills, Michigan, 48334, or at such other place in the United States of America
as the Borrower shall designate upon prior written notice to the Agent and the
Banks, where notices, presentations and demands to or upon the Borrower in
respect of the Loan Documents may be given or made.
 
65
 
 

--------------------------------------------------------------------------------

 
 
§7.3.                  Records and Accounts.  The Borrower and the Trust will
(a) keep, and cause each of their respective Subsidiaries to keep, true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP and (b) maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation and amortization
of its properties and the properties of their respective Subsidiaries,
contingencies and other reserves.  Neither the Borrower nor the Guarantors nor
any of their respective Subsidiaries shall, without the prior written consent of
the Majority Banks, (x) make any material changes to the accounting principles
used by such Person in preparing the financial statements and other information
described in §6.4 except as required by GAAP or (y) change its fiscal year.
 
§7.4.                  Financial Statements, Certificates and Information.  The
Borrower and the Trust will deliver or cause to be delivered to each of the
Banks:
 
(a)                          as soon as practicable, but in any event not later
than one hundred (100) days after the end of each fiscal year of the Trust, the
audited Consolidated balance sheet of the Trust and its Subsidiaries at the end
of such year, and the related audited Consolidated statements of income, changes
in shareholder’s equity and cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report prepared without qualification by Grant
Thornton LLP, or by another nationally recognized accounting firm, the Form 10-K
of the Trust filed with the SEC (unless the SEC has approved an extension, in
which event the Trust will deliver to the Agent and each of the Banks a copy of
the Form 10-K simultaneously with delivery to the SEC), and any other
information the Banks may need to complete a financial analysis of the Trust and
its Subsidiaries;
 
(b)                          as soon as practicable, but in any event not later
than fifty-five (55) days after the end of each of the first three (3) fiscal
quarters of the Borrower and the Trust, respectively, copies of the unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries and the Trust
and its Subsidiaries, respectively, as at the end of such quarter, and the
related unaudited Consolidated statements of income, changes in shareholder’s
equity and cash flows for the portion of the Borrower’s and the Trust’s,
respectively, fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP (which, as to the Trust, may be provided by inclusion in
the Form 10-Q of the Trust for such period provided pursuant to subsection (c)
below), together with a certification by the principal financial or accounting
officer of the Borrower and the Trust, respectively, that the information
contained in such financial statements fairly presents the financial position of
such Person and its Subsidiaries on the date thereof (subject to year-end
adjustments); provided, however, that unless otherwise requested by the Agent or
the Majority Banks, the Borrower shall not be required to deliver the balance
sheets, statements or other matters required by this §7.4(b) to the extent the
same are incorporated in the balance sheets, statements and other matters
delivered to the Banks by the Trust;
 
(c)                          as soon as practicable, but in any event not later
than fifty-five (55) days after the end of each of the first three (3) fiscal
quarters of the Trust in each year, copies of Form 10-Q filed with the SEC
(unless the SEC has approved an extension in which event the Trust will deliver
such copies of the Form 10-Q to the Agent and each of the Banks simultaneously
with delivery to the SEC);
 
66
 
 

--------------------------------------------------------------------------------

 
 
(d)                          as soon as practicable, but in any event not later
than fifty-five (55) days after the end of the first three (3) fiscal quarters
of the Borrower, copies of a Consolidated statement of Operating Cash Flow for
such fiscal quarter for the Borrower and its Subsidiaries and a statement of
Operating Cash Flow for such fiscal quarter for the Borrower and the Mortgaged
Properties, prepared on a basis consistent with the statement furnished pursuant
to §6.4 together with a certification by the chief financial or chief accounting
officer of the general partner of the Borrower, that the information contained
in such statement fairly presents the Operating Cash Flow of the Borrower and
its Subsidiaries and the Mortgaged Properties for such period;
 
(e)                          simultaneously with the delivery of the financial
statements referred to in subsections (a) and (b) above, a statement (a
“Compliance Certificate”) certified by the principal financial or accounting
officer of Trust and of the general partner of the Borrower in the form of
Exhibit I hereto (or in such other form as the Agent may approve from time to
time) setting forth in reasonable detail computations evidencing compliance with
the covenants contained in §9 and the other covenants described therein, and (if
applicable) reconciliations to reflect changes in GAAP since the Balance Sheet
Date.  With each Compliance Certificate, the Borrower shall also deliver a
certificate (a “Borrowing Base Property Certificate”) executed by the chief
financial officer of the general partner of the Borrower that (i) lists each of
the Mortgaged Properties, and certifies that all Mortgaged Properties so listed
fully qualify as such under the applicable criteria in this Agreement, lists any
additions or removals of Mortgaged Properties during such accounting period, as
appropriate, and includes such information as Agent may reasonably require to
determine the economic and physical occupancy of said Mortgaged Properties and
the aggregate Borrowing Base Availability and the Operating Cash Flow from such
Mortgaged Properties during such period, and (ii) lists each New Development
Activity and New Redevelopment Activities.
 
(f)                          contemporaneously with the filing or mailing
thereof, copies of all material of a financial nature filed with the SEC or sent
to the stockholders of the Trust or the partners of the Borrower;
 
(g)                          as soon as practicable but in any event not later
than fifty five (55) days after the end of each of the first three (3) fiscal
quarters of the Borrower, an updated Rent Roll for each Mortgaged Property and
operating statements and, to the extent available to Borrower or its
Subsidiaries, tenant sales reports with respect to the Mortgaged Properties with
respect to such fiscal quarter, such statements and reports to be in form
reasonably satisfactory to the Agent;
 
(h)                          as soon as practicable but in any event not later
than one hundred (100) days after the end of the fourth fiscal quarter of the
Borrower, an updated Rent Roll for each Mortgaged Property and rolling four (4)
quarter operating statements and, to the extent available to Borrower or its
Subsidiaries, tenant sales reports with respect to the Mortgaged Properties,
such statements and reports to be in form reasonably satisfactory to the Agent,
together with copies of any Leases entered into with respect to a Mortgaged
Property not otherwise required to be delivered to Agent pursuant to §7.21;
 
67
 
 

--------------------------------------------------------------------------------

 
 
(i)                          evidence that all real estate taxes and other
assessments relating to the Mortgaged Property have been timely paid, except for
those being contested as provided in §7.8;
 
(j)                          [Intentionally omitted];
 
(k)                          promptly after they are filed with the Internal
Revenue Service, copies of all annual federal income tax returns and amendments
thereto of the Borrower and the Trust;
 
(l)                          simultaneously with the delivery of the financial
statements referred to in subsections (a) and (b) above, each of the following
with respect to each acquisition of an interest in a Subsidiary: (i) the name
and structure of the Subsidiary, (ii) a description of the property owned by
such Subsidiary, and (iii) such other information as the Agent may reasonably
request;
 
(m)                          simultaneously with the delivery of the financial
statement referred to in subsection (a) above, a statement (i) listing the Real
Estate owned by the Borrower, the Guarantors or their respective Subsidiaries
and Unconsolidated Affiliates (or in which the Borrower, the Guarantors or their
respective Subsidiaries owns an interest) and stating the location thereof, the
date acquired and the acquisition cost, (ii) listing the Indebtedness of the
Borrower, the Guarantors or their respective Subsidiaries and Unconsolidated
Affiliates (excluding Indebtedness of the type described in §8.1(b)-(e)), which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or non-recourse, and (iii) listing the properties of the Borrower, the
Guarantors or their respective Subsidiaries or Unconsolidated Affiliates which
are under “development” (as used in §8.9) and providing a brief summary of the
status of such development;
 
(n)                          not later than thirty (30) days prior to the end of
each fiscal year of the Borrower a budget and business plan for the next fiscal
year and a budget for each Mortgaged Property;
 
(o)                          as soon as practicable, but in any event not later
than one hundred (100) days after the end of each fiscal year of the Borrower,
the unaudited Consolidated balance sheet of the Borrower and its Subsidiaries at
the end of such year, and the related unaudited consolidated statements of
income, changes in shareholder’s equity and cash flows for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
GAAP, and accompanied by a certification by the principal financial or
accounting officer of the Borrower that the information contained in such
financial statements fairly presents the financial position of the Borrower and
its Subsidiaries on the date thereof (provided, however, the Borrower shall not
be required to provide such statements in the event that such statements would
be substantially similar to the consolidated statements provided by the Trust);
and
 
68
 
 

--------------------------------------------------------------------------------

 
 
(p)                          from time to time such other financial data and
information in the possession of the Borrower, the Guarantors or their
respective Subsidiaries (including without limitation auditors’ management
letters, property inspection and environmental reports and other legal and
regulatory changes affecting the Borrower or the Guarantors) as the Agent may
reasonably request.
 
Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Banks provided that such material is in
a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Banks upon Agent’s receipt thereof.  Upon
the request of Agent, Borrower and the Trust shall deliver paper copies thereof
to Agent and the Banks.  Borrower and the Trust authorize Agent and Arranger to
disseminate any such materials through the use of Intralinks, SyndTrak or any
other electronic information dissemination system, and the Borrower and the
Trust release Agent and the Banks from any liability in connection therewith.
 
§7.5.                  Notices.
 
(a)                          Defaults.  The Borrower will promptly notify the
Agent in writing of the occurrence of any Default or Event of Default.  If any
Person shall give any notice or take any other action in respect of a claimed
default (whether or not constituting an Event of Default) under this Agreement
or under any note, evidence of indebtedness, indenture or other obligation to
which or with respect to which the Borrower, the Guarantors or any of their
respective Subsidiaries is a party or obligor, whether as principal or surety,
and such default would permit the holder of such note or obligation or other
evidence of indebtedness to accelerate the maturity thereof, which acceleration
would either cause a Default or Event of Default or would have a material
adverse effect on the Borrower or any Guarantor or any of their respective
Subsidiaries, the Borrower shall forthwith give written notice thereof to the
Agent and each of the Banks, describing the notice or action and the nature of
the claimed default.
 
(b)                          Environmental Events.  The Borrower will promptly
give notice to the Agent (i) upon the Borrower obtaining knowledge of any
potential or known Release of any Hazardous Substances at or from any Real
Estate; (ii) of any violation of any Environmental Law that the Borrower, the
Guarantors or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, state or local
environmental agency and (iii) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in either case involves any Real Estate or
has the potential to materially affect the assets, liabilities, financial
conditions or operations of the Borrower, any Guarantor or any Subsidiary or the
Agent’s liens on the Collateral pursuant to the Security Documents.
 
(c)                          Notification of Claims Against Collateral.  The
Borrower will, promptly upon becoming aware thereof, notify the Agent in writing
of any setoff, claims (including, with respect to any Mortgaged Property,
environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Banks with respect to the
Collateral, are subject.  This §7.5 shall not require Borrower to deliver to
Agent notices received from tenants; provided that the foregoing shall not
relieve Borrower of any obligation to do so contained elsewhere in the Loan
Documents.
 
69
 
 

--------------------------------------------------------------------------------

 
 
(d)                          Notice of Litigation and Judgments.  The Borrower
will give notice to the Agent in writing within fifteen (15) days of becoming
aware of any litigation or proceedings threatened in writing or any pending
litigation and proceedings affecting the Borrower, the Guarantors or any of
their respective Subsidiaries or to which the Borrower, the Guarantors or any of
their respective Subsidiaries is or is to become a party involving an uninsured
claim against the Borrower, the Guarantors or any of their respective
Subsidiaries that could reasonably be expected to have a materially adverse
effect on the Borrower or any Guarantor or any of their respective Subsidiaries
and stating the nature and status of such litigation or proceedings.  The
Borrower will give notice to the Agent, in writing, in form and detail
satisfactory to the Agent and each of the Banks, within ten (10) days of any
judgment not covered by insurance, whether final or otherwise, against the
Borrower, any Guarantor or any of their respective Subsidiaries in an amount in
excess of $10,000,000.
 
(e)                          Notification of Banks.  Promptly after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Banks, together with copies of any  certificates or other written information
that accompanied such notice.
 
§7.6.                  Existence; Maintenance of Properties.
 
(a)                          The Borrower will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
Delaware limited partnership.  The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
Maryland real estate investment trust.  The Borrower and the Trust will cause
each of their respective Subsidiaries to do or cause to be done all things
necessary to preserve and keep in full force and effect its legal
existence.  The Borrower and the Guarantors will do or cause to be done all
things necessary to preserve and keep in full force all of their respective
rights and franchises and those of their Subsidiaries.  The Borrower and the
Trust will, and will cause each of their respective Subsidiaries to, continue to
engage primarily in the businesses now conducted by it and in related
businesses.
 
(b)                          The Borrower and the Trust (i) will cause all of
their properties and those of their respective Subsidiaries used or useful in
the conduct of its business or the business of its Subsidiaries to be maintained
and kept in good condition, repair and working order (ordinary wear and tear
excepted) and supplied with all necessary equipment, and (ii) will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof in all cases in which the failure so to do the foregoing pursuant to
clause (i) or (ii) would have a material adverse effect on the condition of the
applicable Mortgaged Property or on the financial condition, assets or
operations of the Borrower, any Guarantor and their respective Subsidiaries.
 
(c)                          The common stock of the Trust shall at all times be
listed for trading and be traded on the New York Stock Exchange.
 
§7.7.                  Insurance.  
 
70
 
 

--------------------------------------------------------------------------------

 
 
(a)                          The Borrower and each Subsidiary Guarantor that
owns a Mortgaged Property will, at its expense, procure and maintain for the
benefit of the Borrower, each such Subsidiary Guarantor and the Agent, insurance
policies issued by such insurance companies, in such amounts, in such form and
substance, and with such coverages, endorsements, deductibles and expiration
dates as are acceptable to the Agent, providing the following types of insurance
covering each Mortgaged Property:
 
(i)                                    Property insurance (written on a “special
form” or “all risks” basis and including coverage for loss due to flood,
earthquake and earth movement, acts of terrorism, and equipment or system
breakdown applicable to any heating boilers, HVAC systems, elevators,
escalators, and electronic or electrical systems that service the buildings,
also referred to as comprehensive boiler and machinery coverage), on each
Building and the contents therein of the Borrower and its Subsidiaries in an
amount of not less than one hundred percent (100%) of their respective full
replacement cost values or such other amount as the Agent may approve, with
deductibles not to exceed $25,000.00 for any one occurrence, on a replacement
cost basis with an agreed value endorsement waiving any coinsurance, and, if
requested by the Agent, “ordinance and law” coverage for demolition expense,
loss of value of the undamaged portion of the building, and increased costs of
compliance with construction codes in such amounts as the Agent may
require.  Full replacement cost as used herein means the cost of replacing the
Building (exclusive of the cost of excavations, foundations and footings below
the lowest basement floor) and the contents therein of the Borrower and its
Subsidiaries without deduction for physical depreciation thereof;
 
(ii)                                   During the course of construction or
repair of any Building, the insurance required by clause (i) above shall be
written on a builders risk, completed value, non-reporting form, meeting all of
the terms required by clause (i) above, covering the total value of work
performed, materials, equipment, machinery and supplies furnished, existing
structures, and temporary structures being erected on or near the Mortgaged
Property, including coverage against collapse and damage during transit or while
being stored off-site, and containing a soft costs (including loss of rents)
coverage endorsement and a permission to occupy endorsement;
 
(iii)                                  Flood insurance if at any time any
Building is located in any federally designated “special hazard area” (including
any area having special flood, mudslide and/or flood-related erosion hazards,
and shown on a Flood Hazard Boundary Map or a Flood Insurance Rate Map published
by the Federal Emergency Management Agency as Zone A, AO, Al-30, AE, A99, AH,
VO, V1-30, VE, V, M or E) and the broad form flood coverage required by clause
(i) above is not available, in an amount equal to the full replacement cost or
the maximum amount then available under the National Flood Insurance Program;
 
(iv)                                   Rent loss insurance in an amount
sufficient to recover at least the total estimated gross receipts from all
sources of income, including without limitation, rental income, for the
Mortgaged Property for a twelve (12) month period less non-continuing expenses;
 
(v)                                    Commercial general liability insurance
against claims for personal injury (to include, without limitation, bodily
injury and personal and advertising injury) and property damage liability, all
on an occurrence basis, if commercially available, with such coverages as the
Agent may reasonably request (including, without limitation, contractual
liability coverage, completed operations coverage for a period of two (2) years
following completion of construction of any improvements on the Mortgaged
Property and coverages equivalent to an ISO broad form endorsement), with a
general aggregate limit of not less than $2,000,000.00, a completed operations
aggregate limit of not less than $1,000,000.00, and a combined single “per
occurrence” limit of not less than $1,000,000.00 for bodily injury, property
damage and medical payments;
 
71
 
 

--------------------------------------------------------------------------------

 
 
(vi)                                   During the course of construction or
repair of any improvements on the Mortgaged Property, the general contractor
selected to oversee such improvements shall provide commercial general liability
insurance (including completed operations coverage) naming Borrower as an
additional insured, or in lieu thereof, may provide for such coverage by way of
an owner’s contingent or protective liability insurance covering claims not
covered by or under the terms or provisions of the insurance required by clause
(v) above;
 
(vii)                                  Employer’s liability insurance with
respect to the Borrower’s employees;
 
(viii)                                 Umbrella liability insurance with limits
of not less than $50,000,000.00 to be in excess of the limits of the insurance
required by clauses (v) and (vii) above, with coverage at least as broad as the
primary coverages of the insurance required by clauses (v) and (vii) above, with
any excess liability insurance to be at least as broad as the coverages of the
lead umbrella policy.  All such policies shall be endorsed to provide defense
coverage obligations;
 
(ix)                                   Workers’ compensation insurance for all
employees of the Borrower or its Subsidiaries engaged on or with respect to the
Mortgaged Property with limits as required by applicable law; and
 
(x)                                    Such other commercially reasonable
insurance in such form and in such amounts as may from time to time be
reasonably required by the Agent against other insurable hazards and casualties
which at the time are commonly insured against in the case of properties of
similar character and location to the Mortgaged Property.
 
The Borrower shall pay all premiums on insurance policies.  The insurance
policies with respect to all Mortgaged Property provided for in clauses (v),
(vi) and (viii) above shall name the Agent and each Bank as an additional
insured and shall contain a cross liability/severability endorsement.  The
insurance policies provided for in clauses (i), (ii), (iii), (iv) and (vi) above
shall name the Agent as mortgagee and loss payee, shall be first payable in case
of loss to the Agent, and shall contain mortgage clauses and lender’s loss
payable endorsements in form and substance acceptable to the Agent.  The
Borrower shall deliver duplicate originals or certified copies of all such
policies to the Agent, and the Borrower shall promptly furnish to the Agent all
renewal notices and evidence that all premiums or portions thereof then due and
payable have been paid.  Not less than ten (10) days prior to the expiration
date of the policies, as the same may be reduced by Agent, the Borrower shall
deliver to the Agent evidence of continued coverage, as may be satisfactory to
Agent, and within five (5) Business Days after the renewal date of such
policies, the Borrower shall deliver to Agent evidence of continued coverage,
including a certificate of insurance to Agent, in form and substance
satisfactory to the Agent.
 
72
 
 

--------------------------------------------------------------------------------

 
 
(b)                          All policies of insurance required by this
Agreement shall contain clauses or endorsements to the effect that (i) no act or
omission of the Borrower or any Subsidiary or anyone acting for the Borrower or
any Subsidiary (including, without limitation, any representations made in the
procurement of such insurance), which might otherwise result in a forfeiture of
such insurance or any part thereof, no occupancy or use of the Real Estate for
purposes more hazardous than permitted by the terms of the policy, and no
foreclosure or any other change in title to the Real Estate or any part thereof,
shall affect the validity or enforceability of such insurance insofar as the
Agent is concerned, (ii) the insurer waives any right of set off, counterclaim,
subrogation, or any deduction in respect of any liability of the Borrower or any
Subsidiary and the Agent, (iii) such insurance is primary and without right of
contribution from any other insurance which may be available, (iv) such policies
shall not be modified, canceled or terminated prior to the scheduled expiration
date thereof without the insurer thereunder giving at least thirty (30) days
prior written notice to the Agent by certified or registered mail, and (v) the
Agent or the Banks shall not be liable for any premiums thereon or subject to
any assessments thereunder, and shall in all events be in amounts sufficient to
avoid any coinsurance liability.
 
(c)                          The insurance required by this Agreement may be
effected through a blanket policy or policies covering additional locations and
property of the Borrower and other Persons not included in the Mortgage
Property, provided that such blanket policy or policies comply with all of the
terms and provisions of this §7.7 and contain endorsements or clauses assuring
that any claim recovery will not be less than that which a separate policy would
provide, including, without limitation, a priority claim provision with respect
to property insurance and an aggregate limits of insurance endorsement in the
case of liability insurance.
 
(d)                          All policies of insurance required by this
Agreement, unless otherwise approved by Agent in writing, shall be issued by
companies having a rating in Best’s Key Rating Guide of at least “A” and a
financial size category of at least “X”.
 
(e)                          Neither the Borrower nor any Subsidiary shall carry
separate insurance, concurrent in kind or form or contributing in the event of
loss, with any insurance required under this Agreement unless such insurance
complies with the terms and provisions of this §7.7.
 
(f)                          In the event of any loss or damage to any Mortgaged
Property, the Borrower or the applicable Guarantor shall give prompt written
notice to the insurance carrier and the Agent.  Each of the Borrower and the
Guarantors hereby irrevocably authorizes and empowers the Agent, at the Agent’s
option and in the Agent’s sole discretion or at the request of the Majority
Banks in their sole discretion, as its attorney in fact, to make proof of such
loss, to adjust and compromise any claim under insurance policies, to appear in
and prosecute any action arising from such insurance policies, to collect and
receive Insurance Proceeds and Condemnation Proceeds, and to deduct therefrom
the Agent’s reasonable expenses incurred in the collection of such Insurance
Proceeds; provided, however, that so long as no Default or Event of Default has
occurred and is continuing and so long as the Borrower or any Guarantor shall in
good faith diligently pursue such claim, the Borrower or such Guarantor may make
proof of loss and appear in any proceedings or negotiations with respect to the
adjustment of such claim, except that the Borrower or such Guarantor may not
settle, adjust or compromise any such claim without the prior written consent of
the Agent, which consent shall not be unreasonably withheld or delayed;
provided, further, that the Borrower or such Guarantor may make proof of loss
and adjust and compromise and collect any claim under casualty insurance
policies without Agent’s consent so long as no Default or Event of Default has
occurred and is continuing and so long as the Borrower or such Guarantor shall
in good faith diligently pursue such claim and (x) the amount is less than
$1,000,000,00 or (y) an Insurance Availability Condition exists.  The Borrower
and each Guarantor further authorize the Agent, at the Agent’s option, to (i)
apply the balance of such Insurance Proceeds and Condemnation Proceeds to the
payment of the Obligations whether or not then due, or (ii) if the Agent shall
require the reconstruction or repair of the Mortgaged Property, to hold the
balance of such proceeds as trustee to be used to pay taxes, charges, sewer use
fees, water rates and assessments which may be imposed on the Mortgaged Property
and the Obligations as they become due during the course of reconstruction or
repair of the Mortgaged Property and to reimburse the Borrower or such
Guarantor, in accordance with such commercially reasonable terms and conditions
as the Agent may prescribe, for the costs of reconstruction or repair of the
Mortgaged Property, and upon completion of such reconstruction or repair to
apply any excess to the payment of the Obligations.
 
73
 
 

--------------------------------------------------------------------------------

 
 
(g)                          Notwithstanding the foregoing or anything to the
contrary contained in the Mortgages, if an Insurance Availability Condition does
not exist, the Agent shall make net Insurance Proceeds and Condemnation Proceeds
available to the Borrower or such Guarantor to reconstruct and repair the
Mortgaged Property, in accordance with such terms and conditions as the Agent
may prescribe in the Agent’s discretion for the disbursement of the proceeds,
provided that (i) the cost of such reconstruction or repair is not estimated by
the Agent to exceed fifty percent (50%) of the replacement cost of the damaged
Building (as reasonably estimated by the Agent), (ii) no Default or Event of
Default shall have occurred and be continuing, (iii) the Borrower or such
Guarantor shall have provided to the Agent additional cash security in an amount
equal to the amount reasonably estimated by the Agent to be the amount in excess
of such proceeds which will be required to complete such repair or restoration,
(iv) the Agent shall have approved the plans and specifications, construction
budget, construction contracts, and construction schedule for such repair or
restoration and reasonably determined that the repaired or restored Mortgaged
Property will provide the Agent with adequate security for the Obligations
(provided that the Agent shall not disapprove such plans and specifications if
the Building is to be restored to substantially its condition immediately prior
to such damage), (v) the Borrower or such Guarantor shall have delivered to the
Agent written agreements (which may include the applicable Lease) binding upon
each tenant which leases or occupies 25,000 square feet or more of building
floor area in such Mortgaged Property (or if no tenant leases or occupies 25,000
square feet or more of building floor area, then the tenant which leases or
occupies the most building floor area in such Mortgaged Property ) (the “Anchor
Tenants”) and not less than eighty percent (80%) of the remaining tenants or
other parties having present or future rights to possession of any portion of
the affected Mortgaged Property or having any right to require repair,
restoration or completion of the Mortgaged Property or any portion thereof
(determined by reference to those tenants that are not Anchor Tenants and that
in the aggregate occupy or have rights to occupy not less than eighty percent
(80%) of the Net Rentable Area of the Building so damaged, excluding the portion
leased by the Anchor Tenants), agreeing upon a date for delivery of possession
of the Mortgaged Property or their respective portions thereof, to permit time
which is sufficient in the judgment of the Agent for such repair or restoration
and approving the plans and specifications for such repair or restoration, or
other evidence satisfactory to the Agent that none of such tenants or other
parties may terminate their Leases as a result of such casualty or as a result
of having a right to approve the plans and specifications for such repair or
restoration, (vi) the Agent shall reasonably determine that such repair or
reconstruction can be completed prior to the Maturity Date, (vii) the Agent
shall receive evidence reasonably satisfactory to it that any such restoration,
repair or rebuilding complies in all respects with any and all applicable state,
federal and local laws, ordinances and regulations, including without
limitation, zoning laws, ordinances and regulations, and that all required
permits, licenses and approvals relative thereto have been or will be issued in
a manner so as not to materially impede the progress of restoration, (viii) the
Agent shall receive evidence reasonably satisfactory to it that the insurer
under such policies of fire or other casualty insurance does not assert any
defense to payment under such policies against the Borrower, any Guarantor or
the Agent, and (ix) with respect to any Taking, Agent shall determine that
following such repair or restoration there shall be no more than the lesser of
(i) a twenty percent (20%) reduction in occupancy or rental income from the
Mortgaged Property so affected by such specific condemnation or taking
(excluding any proceeds from rental loss insurance or proceeds from such award
allocable to rent) or (ii) a ten percent (10%) reduction in occupancy or in
rental income from all of the Mortgaged Properties (excluding any proceeds from
rental loss insurance or proceeds of such award allocable to rent), after giving
effect to the current condemnation or taking and any previous condemnations or
takings which may have occurred.  In the event that an Insurance Availability
Condition exists, Borrower or the applicable Guarantor shall promptly commence
and diligently pursue the repair, restoration and completion of the Mortgaged
Property so damaged in accordance with all applicable laws and
agreements.  Notwithstanding anything in this Agreement to the contrary,
Borrower shall not be permitted to use any proceeds of the Revolving Credit
Loans to pay or reimburse the cost of such repair, restoration and completion to
the extent of available insurance proceeds.  If Borrower or a Guarantor is
holding any Insurance Proceeds as a result of Insurance Availability Condition
and thereafter an Event of Default occurs, Borrower or such Guarantor shall
immediately pay such proceeds to Agent.  Any excess Insurance Proceeds shall be
applied to the payment of the Obligations, unless by the terms of the applicable
insurance policy the excess proceeds are required to be returned to such
insurer.  Any excess Condemnation Proceeds shall be applied to the payment of
the Obligations.  In no event shall the provisions of this section be construed
to extend the Maturity Date or to limit in any way any right or remedy of the
Agent upon the occurrence of an Event of Default hereunder.  If the Mortgaged
Property is sold or the Mortgaged Property is acquired by the Agent, all right,
title and interest of the Borrower and any Guarantor in and to any insurance
policies and unearned premiums thereon and in and to the proceeds thereof
resulting from loss or damage to the Mortgaged Property prior to the sale or
acquisition shall pass to the Agent or any other successor in interest to the
Borrower or purchaser of the Mortgaged Property.
 
74
 
 

--------------------------------------------------------------------------------

 
 
(h)                          The Borrower and the Guarantors will provide to the
Agent for the benefit of the Banks Title Policies for all of the Mortgaged
Properties of such Person.
 
(i)                          The Borrower will procure and maintain or cause to
be procured and maintained insurance covering the Borrower and the Guarantors
and their respective Subsidiaries and their respective properties (other than
the Mortgaged Properties) (the cost of such insurance to be borne by the insured
thereunder) in such amounts and against such risks and casualties as are
customary for properties of similar character and location, due regard being
given to the type of improvements thereon, their construction, location, use and
occupancy.
 
75
 
 

--------------------------------------------------------------------------------

 
 
§7.8.                  Taxes.  The Borrower, the Guarantors and each of their
respective Subsidiaries will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom as well
as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower, such Guarantor or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto; and provided, further that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, the Borrower, the Guarantor or such
Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge, levy or
claim.
 
§7.9.                  Inspection of Properties and Books.  The Borrower and the
Trust shall permit the Banks at such Bank’s expense to visit and inspect any of
the properties of the Borrower, the Guarantors or any of their respective
Subsidiaries, and at the Borrower’s expense to examine the books of account of
the Borrower, the Guarantors or any of their respective Subsidiaries (and to
make copies thereof and extracts therefrom) and to discuss the affairs, finances
and accounts of the Borrower, the Guarantors or any of their respective
Subsidiaries with, and to be advised as to the same by, its officers, all at
such reasonable times and intervals as the Agent or any Bank may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
examinations more often than once in any twelve (12) month period.  The Banks
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the Borrower’s normal business
operations.
 
§7.10.                 Compliance with Laws, Contracts, Licenses, and
Permits.  The Borrower and the Trust will comply with, and will cause each of
their respective Subsidiaries to comply in all respects with, (i) all applicable
laws and regulations now or hereafter in effect wherever its business is
conducted, including all Environmental Laws, (ii) the provisions of its
corporate charter, partnership agreement or declaration of trust, as the case
may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties.  If at any
time while any Loan, Note or Letter of Credit is outstanding or the Banks have
any obligation to make Loans or issue Letters of Credit hereunder, any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or the Guarantors may fulfill any of its obligations hereunder
or under the other Loan Documents, the Borrower will immediately take or cause
to be taken all steps necessary to obtain or cause such Guarantor or Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Agent and the Banks with evidence thereof.
 
76
 
 

--------------------------------------------------------------------------------

 
 
§7.11.                 Use of Proceeds.  Subject to the terms, covenants and
conditions set forth herein, the Borrower will use the proceeds of the Loans and
Letters of Credit to the Borrower solely to (a) finance tenant improvements,
development and redevelopment of Real Estate as permitted in this Agreement,
capital expenditures and leasing commissions, bridge debt financing (including
amortization payments due under the Aquia Loan Agreement and refinance “gap”
funding, (b) provide financing for general corporate purposes including working
capital, and (c) repay outstanding Indebtedness (but specifically excluding the
payment, prepayment, purchase, redemption or other retirement of the principal
of any Subordinated Debt).
 
§7.12.                 Further Assurances.  Each of the Borrower and the Trust
will cooperate with, and will cause each of their respective Subsidiaries to
cooperate with the Agent and the Banks and execute such further instruments and
documents as the Banks or the Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.
 
§7.13.                 Compliance.  The Borrower and the Trust shall operate
their respective businesses, and shall cause each of their respective
Subsidiaries to operate its business, in compliance with the terms and
conditions of this Agreement and the other Loan Documents.  The Trust shall at
all times comply with all requirements of applicable laws necessary to maintain
REIT Status, shall elect to be treated as a real estate investment trust and
shall operate its business in compliance with the terms and conditions of this
Agreement and the other Loan Documents.
 
§7.14.                 [Intentionally Omitted.]
 
§7.15.                 Ownership of Real Estate.  Without the prior written
consent of the Majority Banks, which consent may be withheld by the Majority
Banks in their sole discretion, and notwithstanding any other provision of the
Loan Documents, all interests (whether direct or indirect) of the Borrower or
the Trust in real estate assets acquired after the date hereof shall be owned
directly by the Borrower; provided, however, subject to the restrictions in
§8.3, the Borrower shall be permitted to own Real Estate through Subsidiaries or
Unconsolidated Affiliates.
 
§7.16.                 More Restrictive Agreements.  Should the Borrower, the
Guarantors or any of their respective Subsidiaries enter into or modify any
agreements or documents pertaining to any existing or future Indebtedness, Debt
Offering or Equity Offering, which agreements or documents include covenants,
whether affirmative or negative (or any other provision which may have the same
practical effect as any of the foregoing), which are individually or in the
aggregate more restrictive against the Borrower, the Guarantors or their
respective Subsidiaries than those set forth in §8 and §9 of this Agreement or
the Guaranty, the Borrower shall promptly notify the Agent and, if requested by
the Majority Banks, the Borrower, the Guarantors, the Agent and the Majority
Banks shall promptly amend this Agreement and the other Loan Documents to
include some or all of such more restrictive provisions as determined by the
Majority Banks in their sole discretion.  Each of the Borrower and Guarantors
agree to deliver to the Agent copies of any agreements or documents (or
modifications thereof) pertaining to existing or future Indebtedness, Debt
Offering or Equity Offering of the Borrower, the Guarantors or any of their
respective Subsidiaries as the Agent from time to time may
request.  Notwithstanding the foregoing, this §7.16 shall not apply to covenants
contained in any agreements or documents evidencing or securing Non-recourse
Indebtedness or covenants in agreements or documents relating to Recourse
Indebtedness that relate only to specific Real Estate that is collateral for
such Indebtedness.
 
77
 
 

--------------------------------------------------------------------------------

 
 
§7.17.                 Trust Restrictions.  The Borrower and Trust covenant and
agree that:  the Trust will at all times (a) be the sole general partner of the
Borrower, (b) own not less than fifty-one percent (51%) of the partnership
interests in the Borrower, and in any event the largest percentage interest of
any partner in the Borrower and (c) be responsible for making all major and
day-to-day operational and management decisions to be made by the Borrower in
the conduct of its business.  Without the prior written consent of Agent, the
Trust shall not own any assets other than its interest in the Borrower as a
general partner and a limited partner, cash, Short-term Investments and the
property described on Schedule 6.29 hereto.
 
§7.18.                 Interest Rate Contract(s).  The Borrower shall at all
times from and after the date of this Agreement maintain in full force and
effect, an Interest Rate Contract(s) in form and substance satisfactory to Agent
in an amount necessary to ensure that the outstanding “Debt” (as hereinafter
defined) of Borrower, the Guarantors and their respective Subsidiaries that is
Variable Rate Debt does not exceed twenty-five percent (25%) of Consolidated
Total Adjusted Asset Value of the Borrower.  The Interest Rate Contract(s) shall
be provided by any Bank which is a party to this Agreement or a bank or other
financial institution that has unsecured, uninsured and unguaranteed long-term
debt which is rated at least A-3 by Moody’s Investor Service, Inc. or at least
A- by Standard & Poor’s Corporation.  The Borrower shall upon the request of the
Agent provide to the Agent evidence that the Interest Rate Contract(s) is in
effect.  For the purposes of this §7.18, the term “Debt” shall mean any
indebtedness of the Borrower, the Guarantors or any their respective
Subsidiaries, whether or not contingent, and without duplication, in respect of
(i) borrowed money evidenced by bonds, notes, debentures or similar instruments
or (ii) indebtedness secured by any mortgage, pledge, lien, charge, encumbrance
or any security interest existing on property owned by the Borrower, any
Guarantor or any of their respective Subsidiaries, to the extent that any such
items would appear as a liability on the balance sheet of the Borrower, the
Guarantors or any of their respective Subsidiaries in accordance with GAAP, and
also includes, to the extent not otherwise included, any obligation by the
Borrower, the Guarantors or any of their respective Subsidiaries to be liable
for, or to pay, as obligor, guarantor or otherwise (other than for purposes of
collection in the ordinary course of business), indebtedness of another Person
(other than the Borrower, any Guarantor or any of their respective Subsidiaries)
(it being understood that Debt shall be deemed to be incurred by the Borrower,
the Guarantors or any of their respective Subsidiaries whenever the Borrower,
any Guarantor or any of their respective Subsidiaries shall create, assume,
guarantee or otherwise become liable in respect thereof).
 
§7.19.                 Mortgaged Properties.  
 
(a)                          The Mortgaged Properties shall at all times satisfy
all of the following conditions:
 
(i)                                    each of the Mortgaged Properties shall be
owned 100% in fee simple or leased under a ground lease approved by Agent by the
Borrower or, subject to the terms of this Agreement, a Subsidiary Guarantor,
free and clear of all Liens other than the Liens permitted in §8.2(ix).  If such
Mortgaged Property is owned or leased by a Subsidiary Guarantor, such Subsidiary
Guarantor shall not be a borrower or guarantor with respect to any other
Indebtedness other than the Obligations;
 
78
 
 

--------------------------------------------------------------------------------

 
 
(ii)                                   [Intentionally Omitted];
 
(iii)                                  such Mortgaged Property is managed by the
Borrower or a Wholly Owned Subsidiary of the Borrower, or a third party manager
approved by the Agent, such approval not to be unreasonably withheld;
 
(iv)                                   prior to inclusion of Real Estate within
the Collateral, Borrower shall have delivered to Agent, and Agent and the
Majority Banks as applicable shall have approved, the Eligible Real Estate
Qualification Documents (it being acknowledged that the tenant estoppels and
Subordination, Attornment and Non Disturbance Agreements required to be
delivered pursuant to Schedule 5.3 must be delivered on or before the date that
is ninety (90) days after the inclusion of such Real Estate in the Collateral,
provided further that if such items are not delivered within such period such
Real Estate shall no longer be included in the calculation of the Borrowing Base
Availability unless and until such items are delivered);
 
(v)                                    each of the Mortgaged Properties shall
consist solely of Real Estate (A)  which is located within the contiguous 48
states of the continental United States, , excluding those States which
prescribe as of the date of inclusion of such Real Estate in the Collateral a
“single-action” or similar rule limiting the rights of creditors secured by real
property, which exclusion shall apply, without limitation, to the States of
California and Washington except to the extent (i) such exclusion is waived in
writing by the Agent with respect to a specific parcel of Real Estate, or (ii)
the Mortgaged Property is located in New York or New Jersey, (B) which is
utilized principally for a shopping center or a retail facility or a use
ancillary thereto (including, with respect to Borrower’s Aquia development only,
an office component) and is consistent with Borrower’s business strategy on the
date of this Agreement, (C) which contains improvements that are in operating
condition and available for occupancy, and (D) except with respect to properties
temporarily removed from the occupancy calculation pursuant to §7.19(a)(ix),
with respect to which valid certificates of occupancy or the equivalent for all
buildings thereon have been issued and are in full force and effect;
 
(vi)                                   no Person other than Borrower or a
Subsidiary Guarantor has any direct or indirect ownership of any equity interest
or other Voting Interest in such Subsidiary Guarantor if such Mortgaged Property
is owned or leased under a ground lease by a Subsidiary Guarantor (it being
understood that no such Person shall be deemed to have any such ownership
interest for purposes of this provision solely by virtue of owning any equity
interest in the Trust or owning any limited partnership interest in the
Borrower);
 
(vii)                                  [Intentionally Omitted];
 
(viii)                                 the number of properties included within
the Mortgaged Properties shall not be less than ten (10);
 
79
 
 

--------------------------------------------------------------------------------

 
 
(ix)                                   the Mortgaged Properties shall consist
solely of Real Estate which has (A) an aggregate occupancy level of tenants
(excluding the Borrower or any of its Affiliates) in possession (but not any
tenant having under lease 25,000 square feet or more on a holdover or
month-to-month basis), operating, paying rent and which are not otherwise in
default of at least seventy-five percent (75%) of the Net Rentable Area within
such Mortgaged Properties for the previous fiscal quarter of the Borrower based
on bona fide arms-length tenant leases requiring current rental payments and
which are in full force and effect, and (B) an aggregate level of tenants
(excluding the Borrower or any of its Affiliates) under leases in such Mortgaged
Properties (but not any tenant having under lease 25,000 square feet or more on
a holdover or month-to-month basis) which are paying rent and which are not in
default of at least eighty percent (80%) of the Net Rentable Area within such
Mortgaged Properties for the previous fiscal quarter of the Borrower based on
bona fide arms-length tenant leases requiring current rental payments and which
are in full force and effect.  Notwithstanding the foregoing, Borrower may
temporarily remove a Mortgaged Property from the foregoing occupancy
calculations with respect to a Mortgaged Property (x) that is a Redevelopment
Property, (y) which is being voluntarily redeveloped by Borrower to reposition
such property and (z) which Agent has approved in writing as a property that can
be excluded from such calculation.  Without limiting the foregoing, the Agent
shall not be required to approve the removal of such property from the foregoing
calculation if redevelopment is as a result of a default, insolvency, lease
termination or other act or circumstance affecting a tenant of such Mortgaged
Property.  Such property shall be excluded from the foregoing occupancy
calculations until the date that is eighteen (18) months following the initial
approval of such Mortgaged Property as a Redevelopment Property for the purposes
of this §7.19; and
 
(x)                                    no more than ten percent (10%) of the
Borrowing Base Availability of the Mortgaged Properties shall be properties
leased by Borrower or a Subsidiary Guarantor as the lessee or tenant under a
ground lease;
 
(b)                          [Intentionally Omitted.]
 
(c)                          In the event that all or any material portion of
any Real Estate within the Mortgaged Properties shall be damaged or taken by
condemnation, then such Real Estate shall no longer be a part of the Mortgaged
Properties unless and until (i) any damage to such Real Estate is repaired or
restored, such Real Estate becomes fully operational and the Agent shall receive
evidence satisfactory to the Agent of the Operating Cash Flow of such Real
Estate following such repair or restoration (both at such time and
prospectively) or (ii) Agent shall receive evidence satisfactory to the Agent
that the Operating Cash Flow of such Real Estate (both at such time and
prospectively) shall not be materially adversely affected by such damage or
condemnation.
 
(d)                          Upon any Mortgaged Property ceasing to qualify as a
Mortgaged Property, such Mortgaged Property shall no longer be included in the
calculation of the Borrowing Base Availability nor shall the Operating Cash Flow
from such property be included for the purposes of §9.5 (provided that such
Mortgaged Property shall remain as Collateral unless released as provided in
this Agreement).  Within five (5) Business Days after any such disqualification,
the Borrower shall deliver to the Agent a certificate reflecting such
disqualification, together with the identity of the disqualified Mortgaged
Property, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the value attributable to
such Mortgaged Property.  Simultaneously with the delivery of the items required
pursuant above, the Borrower shall deliver to the Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such removal, replacement or
disqualification, compliance with the covenants contained in §7.19 and §9.5.
 
80
 
 

--------------------------------------------------------------------------------

 
 
§7.20.                 Registered Servicemark.  Without prior written notice to
the Agent, none of the Mortgaged Properties shall be owned or operated by the
Borrower or any Guarantor under any trademark, tradename, servicemark or
logo.  In the event any of the Mortgaged Properties shall be owned or operated
under any tradename, trademark, servicemark or logo, Borrower or the applicable
Guarantor shall enter into such agreements with Agent in form and substance
reasonably satisfactory to Agent, as Agent may reasonably require to grant Agent
a perfected first priority security interest therein and to grant to Agent or
any successful bidder at a foreclosure sale of such Mortgaged Property the right
and/or license to continue operating such Mortgaged Property under such
tradename, trademark, servicemark or logo as determined by Agent.
 
§7.21.                 Leases of the Property.  The Borrower and each Guarantor
will give notice to the Agent of any proposed new Lease that covers 10,000
square feet or more of building floor area of any Mortgaged Property for the
lease of space therein and shall provide to the Agent a copy of the proposed
Lease and any and all agreements or documents related thereto and such other
information as the Agent may reasonably request (the “Lease Notice”).  Neither
the Borrower nor any Guarantor will lease all or any portion of a Mortgaged
Property or amend, supplement or otherwise modify, terminate or cancel, or
accept the surrender of, or (if Borrower’s or such Guarantor’s consent is
required under the terms of such Lease) consent to the assignment or subletting
of, or grant any concessions to or waive the performance of any obligations of
any tenant, lessee or licensee under, any now existing or future Lease without
the prior written consent of the Agent; provided, however, with respect to (a)
any Lease which covers less than 25,000 square feet of building floor area of a
Mortgaged Property, the Borrower or any Guarantor may enter into any such Lease,
or amend, supplement or otherwise modify, terminate or cancel, or accept the
surrender of, or consent to the assignment or subletting of, or grant
concessions to or waive the performance of any obligations of any tenant, lessee
or licensee under, any such Lease, without Agent’s consent and even if Borrower
or Guarantor is required to give a Lease Notice with respect to such Lease, in
each case in the ordinary course of business consistent with sound leasing and
management practices for similar properties.  To the extent the Agent’s approval
or consent is required pursuant to this §7.21, Agent’s approval shall be deemed
granted in the event the Agent fails to respond to the Borrower’s request within
ten (10) Business Days if (A) Borrower has delivered to Agent the applicable
documents, with the notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO
THIS APPROVAL REQUEST WITHIN TEN (10) DAYS FROM RECEIPT SHALL BE DEEMED TO BE
AGENT’S APPROVAL” prominently displayed in bold, all caps and fourteen (14)
point or larger font in the transmittal letter requesting approval and (B) Agent
does not approve or reject the applicable request within ten (10) days from the
date Agent receives the request as evidenced by a certified mail return receipt
or confirmation by a reputable national overnight delivery service (e.g.,
Federal Express) that the same has been delivered.  Upon the request of
Borrower, Agent shall enter into Subordination, Attornment and Non-Disturbance
Agreements with tenants of a Mortgaged Property provided that both the Lease of
such tenant (if the Lease does not cover less than 25,000 square feet of
building floor area) and the Subordination, Attornment and Non-Disturbance
Agreements are in form and substance reasonably satisfactory to Agent.  
 
81
 
 

--------------------------------------------------------------------------------

 
 
§7.22.                 Management.  The Borrower shall not and shall not permit
any Subsidiary Guarantor to enter into any Management Agreement after the date
hereof for any Mortgaged Property without the prior written consent of the Agent
(which shall not be unreasonably withheld).  Agent may condition any approval of
a new Management Agreement with respect to a Mortgaged Property upon the
execution and delivery to Agent of a collateral assignment of such Management
Agreement to Agent and a subordination of the manager’s rights thereunder to the
rights of the Agent and the Banks under the Loan Documents in a form
substantially similar to the form delivered to Agent on the Closing
Date.  Borrower shall not and shall not permit any Guarantor to modify, amend or
terminate any Management Agreement relating to a Mortgaged Property without the
prior written consent of the Agent.
 
§7.23.                 Remediation Reserve.  Notwithstanding anything in this
Agreement to the contrary, Borrower shall not be entitled to obtain any advance
of the Revolving Credit Loans or issuance of any Letter of Credit, and the
Revolving Credit Banks shall have no obligation to advance any of the Revolving
Credit Loans or issue any Letters of Credit, in an amount equal to the
Remediation Reserve, which shall be reserved from the Borrowing Base
Availability as provided in this section.  The Borrower shall promptly commence,
and thereafter implement and diligently pursue to completion the planning and
subsequent implementation of the work described on Schedule 7.23 hereto, all
such work to be in accordance with the recommendations and findings of the
Borrower’s environmental consultant set forth in the reports delivered to the
Agent prior to inclusion of such Mortgaged Property as Collateral (and any
subsequent report delivered pursuant to this Agreement) and in accordance with
all applicable laws and regulations.  Upon the receipt by Agent of any
additional or revised documentation, information, recommendations, reports,
notice of governmental actions or otherwise with respect to any of the
enumerated items on Schedule 7.23, Agent may require the delivery and
performance of additional remediation, documentation, information or
confirmation of closure of such issues described on Schedule 7.23 as Agent may
request, and the Remediation Reserve with respect to such item may be increased
or decreased as Agent determines in its reasonable discretion.  Upon completion
of each item set forth on Schedule 7.23 (and any additional requirements related
thereto of Agent pursuant to this §7.23 or Schedule 7.23), the Borrower shall
deliver to the Agent a certification as Collateral (and any subsequent report)
signed by the principal financial officer of the Trust certifying that such work
has been completed in compliance with the requirements of this Agreement, and
upon Agent’s satisfaction therewith, any amount of the Remediation Reserve
attributable to such Mortgaged Property shall no longer be required.  Borrower
shall upon the request of the Agent provide reasonably detailed information
concerning the status of the progress of such work.  If the amount unfunded
under this Agreement (for the avoidance of doubt, Letters of Credit issued and
outstanding shall be considered funded for the purposes of this section) is less
than the Remediation Reserve, Borrower shall within five days of demand either
(x) reduce the Outstanding Revolving Credit Loans and Letters of Credit such
that the amount unfunded under this Agreement equals or exceeds the Remediation
Reserve or (y) deposit with Agent cash in an amount equal to such shortfall, and
execute and deliver to Agent such documents as Agent may reasonably request to
grant Agent a first priority perfected security interest in such sums.  Such
amount shall be held as additional collateral for the Obligations but may be
released to Borrower as the amount of the Remediation Reserve is reduced.  
 
82
 
 

--------------------------------------------------------------------------------

 
 
§7.24.                 Compliance with Recommendations; Environmental
Insurance.  Borrower and the Subsidiary Guarantors shall comply with all
recommendations and findings of their environmental consultants set forth in the
environmental reports delivered to Agent with respect to each Mortgaged
Property.  Borrower shall pay all premiums on the Environmental Insurance Policy
on or before the date due, and shall otherwise maintain the Environmental
Insurance Policy in full force and effect.  Borrower shall not terminate or
modify the Environmental Insurance Policy in any manner adverse to Borrower or
to Agent and the Banks without the prior written consent of Agent.  Borrower
shall cause Agent to be an additional insured under the Environmental Insurance
Policy.
 
§8.      CERTAIN NEGATIVE COVENANTS OF THE TRUST AND THE BORROWER.
 
The Borrower and the Trust, jointly and severally, covenant and agree that, so
long as any Loan, Letter of Credit or Note is outstanding or any of the Banks
has any obligation to make any Loans or to issue any Letters of Credit:
 
§8.1.                  Restrictions on Indebtedness.  Except as permitted in
§8.1(f) below, the Trust will not (other than solely as a result of its status
as a general partner of the Borrower) create, incur, assume, guarantee or be or
remain liable, contingently or otherwise with respect to any Indebtedness other
than the Obligations and any Indebtedness of the Borrower permitted under the
terms of this §8.1.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:
 
(a)                          Indebtedness to the Banks arising under any of the
Loan Documents, and Indebtedness and obligations in respect of the Interest Rate
Contract(s) required pursuant to §7.18;
 
(b)                          current liabilities of the Borrower or its
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;
 
(c)                          Indebtedness in respect of taxes, assessments,
governmental charges or levies and claims for labor, materials and supplies to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of §7.8;
 
(d)                          Indebtedness in respect of judgments or awards the
existence of which does not create an Event of Default;
 
(e)                          endorsements for collection, deposit or negotiation
and warranties of products or services, in each case incurred in the ordinary
course of business;
 
(f)                          subject to the provisions of §9, (i) Non-recourse
Indebtedness of the Borrower or any of its Subsidiaries (other than Subsidiary
Guarantors), and (ii) Indebtedness of Borrower, the Trust or any of the
Borrower’s Subsidiaries (other than Subsidiary Guarantors) under environmental
indemnities and guarantees with respect to customary exceptions to exculpatory
language with respect to Non-recourse Indebtedness of Borrower’s Subsidiaries or
Unconsolidated Affiliates permitted pursuant to §8.3(i) (it being agreed that
any such indemnity or guaranty shall not cause such Non-recourse Indebtedness to
be deemed to be Recourse Indebtedness and provided that in the event any claim
is made against Borrower, the Trust or any of their respective Subsidiaries with
respect to such indemnities, guarantees or exceptions, the amount so claimed
shall be considered a recourse liability of such Person);
 
83
 
 

--------------------------------------------------------------------------------

 
 
(g)                          Indebtedness in respect of reverse repurchase
agreements having a term of not more than one hundred eighty (180) days with
respect to Investments described in §8.3(d) or (e);
 
(h)                          subject to the provisions of §9, other Recourse
Indebtedness (whether secured or unsecured) of the Borrower and its Subsidiaries
(other than Subsidiary Guarantors) provided that in no event shall such Recourse
Indebtedness (excluding the Obligations) in the aggregate exceed twenty percent
(20%) of Consolidated Total Adjusted Asset Value (provided that the liability
under any completion guaranty shall equal the remaining costs to complete the
applicable construction project in excess of construction loan or mezzanine loan
proceeds available therefor and any equity deposited or invested for the payment
of such costs; and provided further that Indebtedness of Borrower or any of its
Subsidiaries with respect to the TIF Guaranty and any other guaranty obligation
which the Majority Banks may in their sole discretion approve in writing shall
not be included for the purposes of §8.1(h) unless (i) a claim shall have been
made against the Trust, Borrower or a Subsidiary of either of them on account of
such guaranty or (ii) with respect to any other guaranty obligation which the
Majority Banks may in their sole discretion approve in writing to not be
included for the purposes of §8.1(h), the occurrence of such other events with
respect thereto as the Majority Banks may require in connection with their
approval of such obligation); and
 
(i)                          Indebtedness in respect of purchase money financing
for equipment, computers and vehicles acquired in the ordinary course of the
Borrower’s business not exceeding $5,000,000.00.
 
§8.2.                  Restrictions on Liens Etc.  Neither the Trust nor the
Borrower will, nor will either of them permit any of their respective
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any lien, encumbrance, mortgage, pledge, charge, restriction or other
security interest of any kind upon any of its property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of its property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; (e) sell, assign, pledge or otherwise transfer any accounts, contract
rights, general intangibles, chattel paper or instruments, with or without
recourse; or (f) incur or maintain any obligation which prohibits the creation
or maintenance of any lien securing the Obligations (collectively, “Liens”);
provided that the Borrower, the Guarantors and any Subsidiary of any of them may
create or incur or suffer to be created or incurred or to exist:
 
84
 
 

--------------------------------------------------------------------------------

 
 
(i)                                    liens in favor of the Borrower or the
Trust on all or part of the assets of Subsidiaries of such Person (but excluding
any Mortgaged Property or any direct or indirect interest therein) securing
Indebtedness owing by Subsidiaries of such Person to such Person;
 
(ii)                                   liens on properties to secure taxes,
assessments and other governmental charges or claims for labor, material or
supplies in respect of obligations not overdue or which are being contested as
permitted by §7.8;
 
(iii)                                  deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations;
 
(iv)                                   liens on properties or any interest
therein (including the rents, issues and profits therefrom) (but excluding any
Mortgaged Property or any direct or indirect interest therein) in respect of
judgments or awards, the Indebtedness with respect to which is permitted by
§8.1(d);
 
(v)                                    encumbrances on properties other than
Mortgaged Properties consisting of easements, rights of way, zoning
restrictions, leases and other occupancy agreements, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Borrower, a Guarantor or a Subsidiary
of such Person is a party, and other minor non-monetary liens or encumbrances
none of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower, the Guarantors or their
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Borrower or any Guarantor
individually or of such Person and its Subsidiaries on a Consolidated basis;
 
(vi)                                   liens on the specific personal property
acquired by Indebtedness permitted by §8.1(i);
 
(vii)                                  liens on properties or interests therein
(but excluding any Mortgaged Property or any direct or indirect interest
therein) to secure Indebtedness permitted by §8.1(f) and §8.1(h) (including
purchase money debt);
 
(viii)                                 liens in favor of the Agent and the Banks
under the Loan Documents; and
 
(ix)                                   liens and encumbrances on a Mortgaged
Property expressly permitted under the terms of the Security Deed relating
thereto.
 
85
 
 

--------------------------------------------------------------------------------

 
 
§8.3.                  Restrictions on Investments.  Neither the Borrower nor
the Trust will, nor will either of them permit any of its Subsidiaries to, make
or permit to exist or to remain outstanding any Investment except Investments
in:
 
(a)                          marketable direct or guaranteed obligations of the
United States of America that mature within one (1) year from the date of
purchase by the Borrower or its Subsidiary;
 
(b)                          marketable direct obligations of any of the
following: Federal Home Loan Mortgage Corporation, Student Loan Marketing
Association, Federal Home Loan Banks, Federal National Mortgage Association,
Government National Mortgage Association, Bank for Cooperatives, Federal
Intermediate Credit Banks, Federal Financing Banks, Export-Import Bank of the
United States, Federal Land Banks, or any other agency or instrumentality of the
United States of America;
 
(c)                          demand deposits, certificates of deposit, bankers
acceptances and time deposits of United States banks having total assets in
excess of $100,000,000; provided, however, that the aggregate amount at any time
so invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;
 
(d)                          [Intentionally Omitted];
 
(e)                          [Intentionally Omitted];
 
(f)                          repurchase agreements having a term not greater
than ninety (90) days and fully secured by securities described in the foregoing
subsection (a), (b) or (e) with banks described in the foregoing subsection (c)
or with financial institutions or other corporations having total assets in
excess of $500,000,000;
 
(g)                          shares of so-called “money market funds” registered
with the SEC under the Investment Company Act of 1940 which maintain a level
per-share value, invest principally in investments described in the foregoing
subsections (a) through (f) and have total assets in excess of $50,000,000;
 
(h)                          the acquisition of fee interests by the Borrower or
its Subsidiaries in Real Estate which is utilized principally for shopping
centers, and, subject to the restrictions set forth in §8.9 and §8.10 for
development of new shopping centers, the acquisition of undeveloped Real Estate;
 
(i)                          Investments in Subsidiaries of the Borrower or the
Trust that are not one hundred percent (100%) owned by the Borrower or the Trust
or in Unconsolidated Affiliates, which Subsidiaries or Unconsolidated Affiliates
are engaged in the ownership of Real Estate or development activity pursuant to
§8.9 or §8.10, and Investments in mortgages and notes receivables from such
Subsidiaries or Unconsolidated Affiliates, provided that in no event shall such
Investments (including the principal amount payable pursuant to such notes)
exceed fifteen percent (15%) of Borrower’s Consolidated Total Adjusted Asset
Value in the aggregate without the prior written consent of the Required
Banks.  For the purposes of this §8.3(i) only, notes receivable from
Unconsolidated Affiliates shall be valued at face value (subject to reduction as
a result of payments thereon);
 
86
 
 

--------------------------------------------------------------------------------

 
 
(j)                          Investments (i) in any preferred stock issued by
Trust which has been repurchased solely with the proceeds of a new issue of
common or preferred stock issued by Trust, or (ii) in any common stock issued by
Trust which has been repurchased by the Trust, Borrower or any of their
respective Subsidiaries, provided that in no event shall such Investments
pursuant to clause (ii) exceed in the aggregate $15,000,000.00 (calculated based
upon the consideration given for such stock) unless the respective ratio of
Borrower’s and Guarantor’s Consolidated Total Liabilities to such Person’s
Consolidated Total Adjusted Asset Value is equal to or less than 0.55 to 1 at
the time of  such Investment and would be equal to or less than 0.55 to 1 after
giving effect to such Investment;
 
(k)                          subject to the restrictions set forth in §8.9 and
§8.10, investments in real estate investment trusts which own real property
which is used principally for fee interests in Real Estate utilized principally
for shopping centers located within the United States, provided that in no event
shall the aggregate costs of all Investments pursuant to this §8.3(k) exceed the
amount set forth with respect thereto in the Borrower’s annual budget and
business plan delivered to the Agent pursuant to §7.4(n); and
 
(l)                          Investments by Borrower in Subsidiaries that are
one hundred percent (100%) owned by the Borrower.
 
§8.4.                  Merger, Consolidation.  Neither the Borrower nor the
Trust will, nor will either of them permit any of its Subsidiaries to, become a
party to any merger, consolidation or other business combination or disposition
of all or substantially all of its assets except (a) the merger or consolidation
of one or more of the Subsidiaries of the Borrower with and into the Borrower or
(b) the merger or consolidation of two or more Subsidiaries of the Borrower.
 
§8.5.                  Conduct of Business.  Neither the Borrower nor the Trust
will conduct any of its business operations other than through the Borrower and
its Subsidiaries; provided, however, that subject to §8.3(i), §8.9 and §8.10,
ownership of Real Estate and development activities may be conducted through
Unconsolidated Affiliates of the Borrower as provided therein.  No
reorganizations, spin-offs or new business lines shall be established or occur
without the prior written consent of the Majority Banks.
 
§8.6.                  Compliance with Environmental Laws.  Neither the Borrower
nor the Trust will, nor will either of them permit any of its Subsidiaries, to
do any of the following: (a) use any of the Real Estate or any portion thereof
as a facility for the handling, processing, storage or disposal of Hazardous
Substances, except for such quantities of Hazardous Substances as are
appropriate for a retail shopping center and used in the ordinary course of
business and in compliance in all material respects with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in material compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in material compliance
with Environmental Laws, (d) conduct any activity at any Real Estate or use any
Real Estate in any manner so as to cause a Release of Hazardous Substances on,
upon or into the Real Estate or any surrounding properties or any threatened
Release of Hazardous Substances in any material amount which might give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in material compliance with all Environmental Laws); provided that with
respect to the foregoing clauses (a)-(e), with respect to Real Estate other than
the Mortgaged Properties, the Borrower and the Trust shall comply with the
foregoing except to the extent such failure could not individually or in the
aggregate have any material adverse effect upon the business or financial
condition of the Borrower or the Trust.
 
87
 
 

--------------------------------------------------------------------------------

 
 
The Borrower shall:
 
(i)                                    in the event of any change in
Environmental Laws governing the assessment, release or removal of Hazardous
Substances, which change would lead a prudent lender to require additional
testing to avail itself of any statutory insurance or limited liability, take
all action (including, without limitation, the conducting of engineering tests
at the sole expense of the Borrower) to confirm that no Hazardous Substances are
or ever were Released or disposed of on the Mortgaged Properties; and
 
(ii)                                   if any Release or disposal of Hazardous
Substances shall occur or shall have occurred on the Mortgaged Properties
(including without limitation any such Release or disposal occurring prior to
the acquisition of such Mortgaged Properties by the Borrower), cause the prompt
containment and removal of such Hazardous Substances and remediation of the
Mortgaged Properties to the extent required by and in full compliance with all
applicable laws and regulations and to the reasonable satisfaction of the
Majority Banks; provided, that the Borrower shall be deemed to be in compliance
with Environmental Laws for the purpose of this clause (ii) so long as it or a
responsible third party with sufficient financial resources is taking reasonable
action to remediate or manage any event of noncompliance to the reasonable
satisfaction of the Majority Banks and no action shall have been commenced by
any enforcement agency.  The Majority Banks may engage their own environmental
consultant to review the environmental assessments and the Borrower’s compliance
with the covenants contained herein.
 
At any time after an Event of Default shall have occurred hereunder, or, whether
or not an Event of Default shall have occurred, at any time that the Agent or
the Majority Banks shall have reasonable grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred, relating to any
Mortgaged Property, or that any of the Mortgaged Properties is not in compliance
with the Environmental Laws, the Agent may at its election (and will at the
request of the Majority Banks) obtain such environmental assessments of such
Mortgaged Property prepared by an Environmental Engineer as may be necessary or
advisable for the purpose of evaluating or confirming (i) whether any Hazardous
Substances are present in the soil or water at or adjacent to such Mortgaged
Property and (ii) whether the use and operation of such Mortgaged Property
comply with all Environmental Laws.  Environmental assessments may include
detailed visual inspections of such Mortgaged Property including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are necessary or appropriate for a complete
determination of the compliance of such Mortgaged Property and the use and
operation thereof with all applicable Environmental Laws.  All such
environmental assessments shall be at the sole cost and expense of the Borrower.
 
88
 
 

--------------------------------------------------------------------------------

 
 
§8.7.                  Distributions.  Neither the Borrower nor the Trust shall
make any Distributions which would cause it to violate any of the following
covenants:
 
(a)                          In the event that a High Leverage Condition exists
(or would arise as a result of a Distribution), neither Borrower nor the Trust
shall make any Distribution if such Distribution is in excess of the amount
which, when added to the amount of all other Distributions paid in the same
fiscal quarter and the preceding three (3) fiscal quarters would exceed the
lesser of (i) an amount equivalent to 0.9252 cents per share of common stock of
the Trust or (ii) ninety-five percent (95%) of their respective Funds from
Operations for the four (4) consecutive fiscal quarters ending prior to the
quarter in which such Distribution is paid.
 
(b)                          In the event that a Target Leverage Condition
exists, the Borrower and the Trust shall not make any Distribution if such
Distribution is in excess of the amount which, when added to the amount of all
other Distributions paid in the same fiscal quarter and the preceding three (3)
fiscal quarters would exceed ninety-five percent (95%) of their respective Funds
from Operations for the four (4) consecutive fiscal quarters ending prior to the
quarter in which such Distribution is paid; provided, however, notwithstanding
the foregoing in this §8.7(b), Borrower and the Trust may, subject to the
limitations set forth in this Agreement (including specifically, but without
limitation, those contained in §8.7(b)) redeem existing Preferred Equity with
proceeds from an issuance of common equity or Preferred Equity of the Borrower
or the Trust so long as (i) no Event of Default shall have occurred and be
continuing on the date of any such repurchase and (ii) no Default or Event of
Default shall occur as a result of any such repurchase.  Notwithstanding the
foregoing, the Borrower may pay a Distribution to its partners of sums received
by it pursuant to the Tax Indemnity Agreement;
 
(c)                          In the event that an Event of Default shall have
occurred and be continuing, neither the Borrower nor the Trust shall make any
Distributions other than the minimum Distributions by the Borrower to the Trust
and by the Trust required under the Code to maintain the REIT Status of the
Trust, as evidenced by a certification of the principal financial or accounting
officer of the Trust containing calculations in reasonable detail satisfactory
in form and substance to Agent; provided, however, that neither Borrower nor the
Trust shall be entitled to make any Distributions in connection with the
repurchase of common or preferred stock of the Trust at any time after an Event
of Default shall have occurred and be continuing; and
 
(d)                          Notwithstanding the foregoing, at any time when an
Event of Default shall have occurred and the maturity of the Obligations has
been accelerated, neither the Borrower nor the Trust shall make any
Distributions whatsoever, directly or indirectly.
 
§8.8.                  Asset Sales.  Neither the Borrower, the Trust nor any
Subsidiary thereof shall sell, transfer or otherwise dispose of any individual
Real Estate having a sales price in excess of $75,000,000.00 unless there shall
have been delivered to the Agent a statement that no Default or Event of Default
exists immediately prior to such sale, transfer or other disposition or would
exist  after giving effect to such sale, transfer or other disposition.
 
89
 
 

--------------------------------------------------------------------------------

 
 
§8.9.                  Development Activity.  Neither the Borrower, the Trust
nor any of their respective Subsidiaries shall engage, directly or indirectly,
in any development except as expressly provided in this §8.9 and subject to the
terms of §8.10.  The Borrower, the Trust or any of their respective Subsidiaries
may engage, either directly or, in the case of the Borrower, through any
Subsidiary or Unconsolidated Affiliate of the Borrower, an Investment in which
is permitted under §8.3(i), in the development of property to be used
principally for retail shopping centers or a use ancillary thereto (except for
the development commonly referred to as Aquia) which at any time has a total
cost (including acquisition, construction and other costs), whether such total
costs are incurred directly by the Borrower, the Trust or such Subsidiary or
through an Investment in an Unconsolidated Affiliate permitted under §8.3(i),
individually for each development project that is not in excess of ten percent
(10%) of the Consolidated Total Adjusted Asset Value of the Borrower, and in the
aggregate for all development projects that is not in excess of fifteen percent
(15%) of the Consolidated Total Adjusted Asset Value of the Borrower, without
the prior written consent of the Majority Banks.  For the purposes of
calculating the cost of developments by Subsidiaries or Unconsolidated
Affiliates, the cost of such developments shall be based upon the Borrower’s
interest in such Subsidiaries or Unconsolidated Affiliates.  For purposes of
this §8.9, the term “total cost” shall not include (x) costs specifically
reimbursable by tenants or shadow anchors (other than through rent or a gross up
of rent), (y) capitalized general and administrative expenses, or (z) operating
expenses and interest to the extent of operating income received from the
applicable development property, and the term “development” shall include the
new construction of a shopping center complex or the substantial renovation of
improvements to real property which materially change the character or size
thereof, but shall not include the addition of amenities or other related
facilities to existing Real Estate which is already used principally for
shopping centers; provided, however, that the term “development” shall not
include demolition of existing structures performed by Borrower or the addition
of an anchor store to an existing shopping center project provided that the
construction of such improvements is performed by the tenant, and the Borrower
(or any Subsidiary or Unconsolidated Affiliate thereof), the Trust or its
respective Subsidiary, as applicable, is only obligated to reimburse such tenant
for a fixed amount with respect to the cost of such construction upon completion
of such construction by such tenant.  The Borrower and the Trust each
acknowledges that the decision of the Majority Banks to grant or withhold such
consent shall be based on such factors as the Majority Banks deem relevant in
their sole discretion, including without limitation, evidence of sufficient
funds both from borrowings and equity to complete such development and evidence
that the Borrower (or any Subsidiary or Unconsolidated Affiliate thereof), the
Trust or either of its Subsidiaries has the resources and expertise necessary to
complete such project.  Nothing herein shall prohibit the Borrower, the Trust or
any of their respective Subsidiaries thereof from entering into an agreement to
acquire Real Estate which has been developed and initially leased by another
Person.  Neither the Borrower (or any Subsidiary or Unconsolidated Affiliate
thereof), the Trust nor any Subsidiary thereof shall acquire or hold any number
of undeveloped parcels of Real Estate which in the aggregate exceed five percent
(5%) of the Consolidated Total Adjusted Asset Value of the Borrower without the
prior written consent of the Majority Banks, provided that the acquisition or
holding of any outlots or property adjacent to any Real Estate owned by the
Borrower (or any Subsidiary or Unconsolidated Affiliate thereof), the Trust or
any Subsidiary thereof shall not be deemed to be an undeveloped parcel of Real
Estate for this purpose and options and purchase agreements to acquire any
property shall not be deemed an acquisition or holding of such
property.  Further, any new development project permitted under the terms of
this §8.9 engaged in by the Borrower (or any Subsidiary or Unconsolidated
Affiliate thereof), the Trust or any Subsidiary thereof, before any vertical
construction commences on any phase of such project, shall be either (i) at
least fifty percent (50%) pre-leased (based on the gross leasable area of the
improvements to the development, or the phase of the development project being
developed if the Borrower submits and the Agent agrees that the development
consists of more than one (1) phase, excluding outlots), including all anchors
in such phase (it being agreed that Borrower shall receive a credit against such
occupancy requirement for any space to be occupied by an anchor that has been
conveyed to such anchor), or under a purchase agreement to sell and all
construction bids shall be in place, and any such development shall continue to
be deemed an undeveloped parcel until such time as construction commences, or
(ii) sufficiently pre-leased such that based on such leases the gross income
from such leases upon completion of such project shall equal or exceed projected
operating expenses (including reserves for expenses not paid on a monthly
basis).  For purposes of this §8.9, property shall be deemed to be in
development at all times that it is Under Development.
 
90
 
 

--------------------------------------------------------------------------------

 
 
§8.10.                 Restrictions on New Development Activity and New
Redevelopment Activity.  
 
 
(a)                          In the event that a High Leverage Condition Exists,
neither the Borrower, the Trust nor any of their respective Subsidiaries shall
engage, directly or indirectly (including through other Investments), in any New
Redevelopment Activity without Agent’s prior written consent unless Borrower
certifies (and provides any back-up documentation reasonably required by Agent)
to Agent that (i) Borrower has sufficient capital through committed equity,
third party debt or funds directly available to Borrower, Trust or their
respective Subsidiaries (other than from the Liquidity described in clause (ii)
below) to complete such New Redevelopment Activity on a timely basis, and
(ii) Borrower maintains Liquidity of not less than $8,000,000.00 beyond the
Total Construction Costs reasonably estimated by Borrower to complete all such
New Redevelopment Activity in the aggregate; provided, however, that no written
consent from Agent or certificate from Borrower to Agent shall be required (x)
in the event that the Total Construction Costs estimated by Borrower to complete
such individual New Redevelopment Activity do not exceed $3,000,000.00 at such
time as site work or vertical construction for the New Redevelopment Activity is
commenced, or (y) in the event that the terms of any joint venture agreement in
effect as of the date of this Agreement require the New Redevelopment Activity
to occur without the prior approval by Borrower or its Subsidiaries, or would
force a liquidation of the joint venture or a sale of the property if such
approval is not given.
 
(b)                          In the event that a High Leverage condition exists,
neither the Borrower, the Trust nor any of their respective Subsidiaries shall
engage, directly or indirectly (including through other Investments) in any New
Development Activity except to the extent that the terms of any joint venture
agreement in effect as of the date of this Agreement requires a New Development
Activity to occur without the prior approval by Borrower or its Subsidiaries, or
would force a liquidation of the joint venture or a sale of property if such
approval is not given.  Agent and the Banks acknowledge and agree that that
projects described on Schedule 8.10 hereto shall not constitute New Development
Activity.
 
(c)                          In the event that a Target Leverage Condition
exists, Borrower, the Trust and their Subsidiaries may pursue New Redevelopment
Activity and New Development Activity subject to the limitations in §8.9.  
 
91
 
 

--------------------------------------------------------------------------------

 
 
(d)                          The terms of this §8.10 shall not limit the terms
of §8.9.
 
§8.11.                 Trust Preferred Equity and Subordinated Debt.  The
Borrower and the Trust shall not permit the Trust Preferred Equity and
Subordinated Debt to exceed in the aggregate $150,000,000 (provided that to the
extent any such Trust Preferred Equity and Subordinated Debt exceeds such limit,
such excess shall be considered Indebtedness for the purposes of this
Agreement).  The Borrower and the Trust will not make or permit any amendment or
modification to the indenture, note or other agreements evidencing or governing
any Trust Preferred Equity or Subordinated Debt without Agent’s prior written
approval, or directly or indirectly pay, prepay, defease or in substance
defease, purchase, redeem, retire or otherwise acquire any Trust Preferred
Equity or Subordinated Debt.
 
§9.      FINANCIAL COVENANTS OF THE TRUST AND THE BORROWER.
 
The Borrower and the Trust, jointly and severally, covenant and agree that, so
long as any Loan, Letter of Credit or Note is outstanding or any Bank has any
obligation to make any Loans or issue any Letters of Credit, each of them will
comply with the following:
 
§9.1.                  Liabilities to Assets Ratio.  Each of the Borrower and
the Trust will not permit the ratio of its Consolidated Total Liabilities to
Consolidated Total Adjusted Asset Value to exceed the ratios set forth below for
the periods specified below.
 
Period Ending on or Before:
Total Leverage Ratio
March 30, 2011
65%
March 31, 2011 and Thereafter
60%

 
§9.2.                  Fixed Charges Coverage.  The Borrower will not permit the
Borrower’s Consolidated Operating Cash Flow for the period covered by the four
(4) previous consecutive fiscal quarters (treated as a single accounting period)
to be less than 1.50 times the Fixed Charges of the Borrower and the Trust for
such period; provided, however, that for purposes of determining compliance with
this covenant, prior to such time as the Borrower has owned and operated a
parcel of Real Estate for four (4) full fiscal quarters, the Operating Cash Flow
with respect to such parcel of Real Estate for the number of full fiscal
quarters which the Borrower has owned and operated such parcel of Real Estate as
annualized shall be utilized.  Additionally, for the purposes of calculating
Consolidated Operating Cash Flow under this §9.2, Operating Cash Flow
attributable to any Redevelopment Property shall be included even if such
Redevelopment Property is then being valued at cost for the purposes of
calculating Borrower’s Consolidated Total Adjusted Asset Value.  For the
purposes of this §9.2, the Operating Cash Flow and Debt Service attributable to
any Real Estate and the principal indebtedness repaid as a part of such sale
shall be excluded from the calculations when such Real Estate is sold.
 
§9.3.                  Consolidated Tangible Net Worth.  The Borrower will not
permit its Consolidated Tangible Net Worth to be less than $450,000,000.00 plus
seventy-five percent (75%) of any Net Offering Proceeds from Equity Offerings
received by the Borrower or the Trust after the date of this Agreement (except
to the extent of any of such Net Offering Proceeds from an issuance of common
equity or Preferred Equity of the Borrower or the Trust which are used to retire
an existing issue of preferred equity of Borrower or the Trust, respectively).
 
92
 
 

--------------------------------------------------------------------------------

 
 
§9.4.                  [Intentionally Omitted].  
 
§9.5.                  Borrowing Base Test.  The Borrower shall not at any time
permit (i) the sum of the Outstanding Revolving Credit Loans, Outstanding Swing
Line Loans, Outstanding Term Loans and Letter of Credit Liabilities to exceed
(ii) the Borrowing Base Availability.  
 
§10.     CLOSING CONDITIONS.
 
The obligations of the Agent and the Banks to enter into this Agreement and to
make the Loans or to issue Letters of Credit shall be subject to the
satisfaction of the following:
 
§10.1.                 Loan Documents.  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto, shall be in
full force and effect and shall be in form and substance reasonably satisfactory
to the Agent.  The Agent shall have received a fully executed copy of each such
document, except that each Bank shall have received a fully executed counterpart
of its Note, if any.
 
§10.2.                 Certified Copies of Organizational Documents.  The Agent
shall have received from the Borrower a copy, certified as of a recent date by
the appropriate officer of each State in which the Borrower, the Guarantors or
any of their respective Subsidiaries, as applicable, is organized or in which
the Real Estate is located and a duly authorized partner, member or officer of
such Person, as applicable, to be true and complete, of the partnership
agreement, corporate charter, declaration of trust or other organizational
documents of the Borrower, the Guarantors, or any Subsidiary, as applicable, or
its qualification to do business, as applicable, as in effect on such date of
certification.
 
§10.3.                 Resolutions.  All action on the part of the Borrower, the
Guarantors, or any of their respective Subsidiaries as applicable, necessary for
the valid execution, delivery and performance by such Person of this Agreement
and the other Loan Documents to which such Person is or is to become a party
shall have been duly and effectively taken, and evidence thereof satisfactory to
the Agent shall have been provided to the Agent.  The Agent shall have received
from the Trust true copies of the resolutions adopted by its board of directors
authorizing the transactions described herein, each certified by its secretary
as of a recent date to be true and complete.
 
§10.4.                 Incumbency Certificate; Authorized Signers.  The Agent
shall have received incumbency certificates, dated as of the date of this
Agreement, signed by a duly authorized officer of the Trust (with respect to the
Borrower and the Guarantors) and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of the Borrower and the Guarantors, each of the Loan Documents to which
such Person is or is to become a party.  The Agent shall have also received from
the Borrower a certificate, dated as of the date of this Agreement, signed by a
duly authorized officer of the Borrower and giving the name and specimen
signature of each individual who shall be authorized to make Loan and Conversion
Requests, and to give notices and to take other action on behalf of the Borrower
under the Loan Documents.
 
93
 
 

--------------------------------------------------------------------------------

 
 
§10.5.                 Opinion of Counsel.  The Agent shall have received a
favorable opinion addressed to the Banks and the Agent and dated as of the date
of this Agreement, in form and substance satisfactory to the Banks and the
Agent, from counsel of the Borrower and the Guarantors as to such matters as the
Agent shall reasonably request.
 
§10.6.                 Payment of Fees.  The Borrower shall have paid to KeyBank
the fees required to be paid at closing pursuant to §4.2.
 
§10.7.                 Performance; No Default.  The Borrower and Guarantors
shall have performed and complied with all terms and conditions herein required
to be performed or complied with by it on or prior to the Closing Date, and on
the Closing Date there shall exist no Default or Event of Default.
 
§10.8.                 Representations and Warranties.  The representations and
warranties made by the Borrower, the Guarantors and their Subsidiaries in the
Loan Documents or otherwise made by or on behalf of the Borrower, the Guarantors
or any of their respective Subsidiaries in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Closing Date.
 
§10.9.                 Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be reasonably satisfactory to the Agent and the Agent’s Special
Counsel in form and substance, and the Agent shall have received all information
and such counterpart originals or certified copies of such documents and such
other certificates, opinions or documents as the Agent and the Agent’s Special
Counsel may reasonably require.
 
§10.10.                Stockholder and Partner Consents.  The Agent shall have
received evidence satisfactory to the Agent that all necessary stockholder,
member and partner consents required in connection with the consummation of the
transactions contemplated by this Agreement and the other Loan Documents have
been obtained.
 
§10.11.                Compliance Certificate.  A Compliance Certificate dated
as of the date of this Agreement demonstrating compliance with each of the
covenants calculated therein as of the most recent fiscal quarter end for which
the Borrower or the Trust has provided financial statements under §6.4, adjusted
in the best good faith estimate of the Borrower or the Guarantor, as applicable,
dated as of the date of this Agreement shall have been delivered to the Agent.
 
§10.12.                Contribution Agreement.  The Agent shall have received a
fully executed counterpart of the Contribution Agreement.
 
§10.13.                No Legal Impediment.  No change shall have occurred in
any law or regulations thereunder or interpretations thereof that in the
reasonable opinion of any Bank would make it illegal for such Bank to make such
Loan.
 
94
 
 

--------------------------------------------------------------------------------

 
 
§10.14.                Governmental Regulation.  Each Bank shall have received
such statements in substance and form reasonably satisfactory to such Bank as
such Bank shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.
 
§10.15.                Appraisals.  The Agent shall have determined the
Appraised Value of each of the Mortgaged Properties.
 
§10.16.                Eligible Real Estate Qualification Documents.  Agent
shall have received and approved the Eligible Real Estate Qualification
Documents for the Mortgaged Properties accepted as Collateral as of the Closing
Date.
 
§10.17.                Other.  The Agent shall have reviewed such other
documents, instruments, certificates, opinions, assurances, consents and
approvals as the Agent or the Agent’s Special Counsel may reasonably have
requested.
 
§11.     CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Banks to make any Loan or to issue Letters of Credit,
whether on or after the date of this Agreement, shall also be subject to the
satisfaction of the following conditions precedent:
 
§11.1.                 Prior Conditions Satisfied.  All conditions set forth in
§10 shall continue to be satisfied as of the date upon which any Loan is to be
made or any Letter of Credit is to be issued.
 
§11.2.                 Representations True; No Default.  Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the time of the making of
such Loan or the issuance of such Letter of Credit with the same effect as if
made at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and except to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.  The Agent
shall have received a certificate of the Borrower and the Trust signed by an
authorized officer of the Borrower and the Trust to such effect.
 
§11.3.                 Borrowing Documents.  In the case of any request for a
Loan and/or a Letter of Credit, as applicable, the Agent (and Issuing Bank with
respect to a request for a Letter of Credit) shall have received the request for
a Revolving Credit Loan required by §2.5 in the form of Exhibit E hereto, fully
completed and/or the Letter of Credit Application required by §2.9 in the form
of Exhibit G hereto, fully completed.
 
§11.4.                 Endorsement to Title Policy.  At such time as the Agent
shall determine in its discretion, to the extent available under applicable law,
a “date down” endorsement to each Title Policy indicating no change in the state
of title and containing no survey exceptions not approved by the Agent, which
endorsement shall, expressly or by virtue of a proper “revolving credit” clause
or endorsement in the Title Policy, increase the coverage of the Title Policy to
the aggregate amount of all Loans advanced and outstanding and all Letters of
Credit issued and outstanding on or before the effective date of such
endorsement (provided that the amount of coverage under an individual Title
Policy for an individual Mortgaged Property need not equal the aggregate amount
of all Loans), or if such endorsement is not available, such other evidence and
assurances as the Agent may reasonably require (which evidence may include,
without limitation, an affidavit from the Borrower stating that there have been
no changes in title from the date of the last effective date of the Title
Policy).
 
95
 
 

--------------------------------------------------------------------------------

 
 
§11.5.                 Future Advances Tax Payment.  The Borrower will pay to
the Agent any mortgage, recording, intangible, documentary stamp or other
similar taxes and charges which the Agent reasonably determines to be payable as
a result of such Loan to any state or any county or municipality thereof in
which any of the Mortgaged Properties is located and deliver to the Agent such
affidavits or other information which the Agent reasonably determines to be
necessary in connection with the payment of such tax, in order to insure that
the Security Deeds on Mortgaged Property located in such state secure the
Borrower’s obligation with respect to the Loans then being requested by the
Borrower.  The provisions of this §11.5 shall be without limitation of the
Borrower’s obligations under other provisions of the Loan Documents, including,
without limitation, §15 hereof.
 
§12.     EVENTS OF DEFAULT; ACCELERATION; ETC.
 
§12.1.                 Events of Default and Acceleration.  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:
 
(a)                          the Borrower shall fail to pay any principal of any
of the Loans after the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;
 
(b)                          the Borrower shall fail to pay any interest on the
Loans, any reimbursement obligations with respect to the Letters of Credit, or
any other fees or sums due hereunder or under any of the other Loan Documents,
within ten (10) days after the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;
 
(c)                          the Borrower or the Trust shall fail to comply with
any covenant contained in §9, and such failure shall continue for thirty (30)
days after written notice thereof shall have been given to the Borrower by the
Agent; provided, however, that in the event that Borrower or the Trust shall
fail to comply with the covenant set forth in §9.5, then the same shall not
constitute a Default hereunder in the event that Borrower prepays the Loans or
provides additional Mortgaged Property in accordance with the terms of this
Agreement in an amount sufficient such that Borrower and the Trust would be
fully in compliance with the covenant set forth in §9.5 within ninety (90) days
of the earlier to occur of (i) Borrower obtaining knowledge of such
noncompliance, (ii) Borrower reporting any such noncompliance, or (iii) receipt
by Borrower of written notice of such noncompliance from Agent; provided further
that within thirty (30) days of the earlier to occur of the events described in
clauses (i)-(iii) above of this §12.1(c), Borrower shall deliver to Agent a
description of its proposed plan to cure such noncompliance under §9.5 (although
the failure to follow such plan shall not constitute an independent Default
under this §12.1(c)); and provided further, that during any period in which
Borrower or the Trust shall fail to be in compliance of any covenant in §9.5,
then the Banks shall have no obligation to make Loans or to issue Letters of
Credit;
 
96
 
 

--------------------------------------------------------------------------------

 
 
(d)                          the Borrower or any Guarantor or any of their
respective Subsidiaries shall fail to perform any other material term, covenant
or agreement contained herein or in any of the other Loan Documents (other than
those specified in this §12), and such failure shall continue for thirty (30)
days after written notice thereof shall have been given to the Borrower by the
Agent; provided, however, that in the event that such failure shall be a failure
to comply with the terms of §8.7(a) or (b), the Borrower shall be afforded a
period of one (1) fiscal quarter to cure such failure provided that the
Distribution which caused such failure was historically consistent with prior
dividends;  
 
(e)                          any representation or warranty made by or on behalf
of the Borrower, any Guarantor or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or in any report, certificate, financial
statement, request for a Loan, or in any other document or instrument delivered
pursuant to or in connection with this Agreement, any advance of a Loan or any
of the other Loan Documents shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;
 
(f)                          the Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to pay at maturity, or within any applicable
period of grace, any obligation for borrowed money or credit received or other
Indebtedness (including, without limitation, any Derivatives Contract), or fail
to observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing any such borrowed money
or credit received or other Indebtedness (including, without limitation, any
Derivatives Contract)for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof or require
the prepayment or purchase thereof, provided that the events described in this
§12.1(f) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in this §12.1(f),
involve singly or in the aggregate obligations for Recourse Indebtedness
totaling in excess of $10,000,000.00 or Non-recourse Indebtedness totaling in
excess of $30,000,000.00;
 
(g)                          the Borrower, any Guarantor or any of their
respective Subsidiaries, (i) shall make an assignment for the benefit of
creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any such
Person or of any substantial part of the assets of any thereof, (ii) shall
commence any case or other proceeding relating to any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;
 
97
 
 

--------------------------------------------------------------------------------

 
 
(h)                          a petition or application shall be filed for the
appointment of a trustee or other  custodian, liquidator or receiver of any of
the Borrower, any Guarantor or any of their respective Subsidiaries or any
substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition, application, case or proceeding shall not have been dismissed
within sixty (60) days following the filing or commencement thereof;
 
(i)                          a decree or order is entered appointing any
trustee, custodian, liquidator or receiver or adjudicating any of the Borrower,
any Guarantor or any of their respective Subsidiaries bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;
 
(j)                          there shall remain in force, undischarged,
unsatisfied and unstayed, for more than sixty (60) days, whether or not
consecutive, any uninsured final judgment against any of the Borrower, any
Guarantor or any of their respective Subsidiaries that, with other outstanding
uninsured final judgments, undischarged, against such Persons exceeds in the
aggregate $10,000,000.00;
 
(k)                          any of the Loan Documents or the Contribution
Agreement shall be canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Banks, or any action at law, suit in equity or other
legal proceeding to cancel, revoke or rescind any of the Loan Documents or the
Contribution Agreement shall be commenced by or on behalf of the Borrower, any
Guarantor, any of their respective Subsidiaries or any of their respective
holders of Voting Interests, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents or the Contribution Agreement is
illegal, invalid or unenforceable in accordance with the terms thereof;
 
(l)                          any dissolution, termination, partial or complete
liquidation, merger or consolidation of the Borrower or the Trust or any of
their respective Subsidiaries or any sale, transfer or other disposition of the
assets of the Borrower, the Trust or any of their respective Subsidiaries other
than as permitted under the terms of this Agreement or the other Loan Documents;
 
(m)                          any suit or proceeding shall be filed against the
Borrower or any Guarantor or any of their respective Subsidiaries or any of
their respective assets which in the good faith business judgment of the
Majority Banks after giving consideration to the likelihood of success of such
suit or proceeding and the availability of insurance to cover any judgment with
respect thereto and based on the information available to them if adversely
determined, would have a materially adverse effect on the ability of the
Borrower, any Guarantor or any of their respective Subsidiaries to perform each
and every one of its obligations under and by virtue of the Loan Documents and
such suit or proceeding is not dismissed within sixty (60) days following the
filing or commencement thereof;
 
98
 
 

--------------------------------------------------------------------------------

 
 
(n)                          the Borrower, any Guarantor, any of their
respective Subsidiaries or any Person so connected with them shall be indicted
for a federal crime, a punishment for which could include the forfeiture of any
assets of Borrower, any Guarantor or any of their respective Subsidiaries,
including the Real Estate;
 
(o)                          with respect to any Guaranteed Pension Plan, an
ERISA Reportable Event shall have occurred and the Majority Banks shall have
determined in their reasonable discretion that such event reasonably could be
expected to result in liability of the Borrower, any Guarantor or any of their
respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $1,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Plan or the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;
 
(p)                          a Change of Control shall occur;
 
(q)                          Dennis Gershenson shall cease to be active on a
daily basis in the management of the Trust and the Borrower and a competent and
experienced successor for such Person shall not be approved by the Majority
Banks within six (6) months of such event, such approval not to be unreasonably
withheld;
 
(r)                          any Event of Default (as defined in any of the
other Loan Documents) shall occur; or
 
(s)                          The Borrower and the Guarantor and any of their
respective Subsidiaries shall fail to pay at maturity, or within any applicable
period of grace, any Subordinated Debt, or fail to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing any such Subordinated Debt for such period of time
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof or require a redemption, retirement, prepayment, purchase
or defeasance thereof;
 
then, and in any such event, the Agent may, and upon the request of the Majority
Banks shall, by notice in writing to the Borrower (in addition to the rights
afforded under §12.3) (i) declare all amounts owing with respect to this
Agreement, the Notes, the Letters of Credit and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, and (ii) require the Borrower to
immediately cash collateralize all outstanding Letters of Credit or obtain
replacement letters of credit for such Letters of Credit, all in a manner
satisfactory to the Issuing Bank and the Majority Banks, or alternatively upon
demand by Agent, the Issuing Bank or the Majority Revolving Credit Banks in
their absolute and sole discretion, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Revolving Credit Banks will cause a Revolving Credit Loan to be made in the
undrawn amount of all Letters of Credit, the proceeds of which will be pledged
to and held by Agent as security for any amounts that become payable under the
Letters of Credit and all other Obligations and Hedge Obligations.  Upon any
draws under Letters of Credit, at Agent’s sole discretion, Agent may apply any
such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations and Hedge Obligations or if there are no
outstanding Obligations or Hedge Obligations and the Banks have no further
obligation to make Revolving Credit Loans or issue Letters of Credit or if such
excess no longer exists, such proceeds deposited by the Borrower will be
released to the Borrower.  In the event of any Event of Default specified in
§12.1(g), §12.1(h) or §12.1(i), all such amounts shall become immediately due
and payable automatically without any requirement of presentment, demand,
protest or other notice of any kind from any of the Banks or the Agent.
 
99
 
 

--------------------------------------------------------------------------------

 
 
§12.2.                 Limitation of Cure Periods.  Notwithstanding the
provisions of subsections (b), (c) and (d) of §12.1, the cure periods provided
therein shall not be allowed and the occurrence of a Default thereunder
immediately shall constitute an Event of Default for all purposes of this
Agreement and the other Loan Documents if, within the period of twelve (12)
months immediately preceding the occurrence of such Default, there shall have
occurred two (2) periods of cure or portions thereof under any one or more than
one of said subsections.
 
§12.3.                 Termination of Commitments.  If any one or more Events of
Default specified in §12.1(g), §12.1(h) or §12.1(i) shall occur, then
immediately and without any action on the part of the Agent or any Bank any
unused portion of the credit hereunder shall terminate and the Banks shall be
relieved of all obligations to make Loans to the Borrower or to issue Letters of
Credit for the account of the Borrower.  If any other Event of Default shall
have occurred, the Agent, upon the election of the Majority Revolving Credit
Banks, may by notice to the Borrower terminate the obligation to make Revolving
Credit Loans to the Borrower or to issue Letters of Credit for the account of
the Borrower or upon the election of the Swing Line Bank may terminate the
obligation to make Swing Line Loans to the Borrower.  No termination under this
§12.3 shall relieve the Borrower of its obligations to the Banks arising under
this Agreement or the other Loan Documents.
 
§12.4.                 Remedies.  In case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the Banks
shall have accelerated the maturity of the Loans pursuant to §12.1, the Agent on
behalf of the Banks may, with the consent of the Majority Banks but not
otherwise, proceed to protect and enforce their rights and remedies under this
Agreement, the Notes, the Letters of Credit or any of the other Loan Documents
by suit in equity, action at law or other appropriate proceeding, whether for
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents or any instrument pursuant to which the
Obligations are evidenced, including to the full extent permitted by applicable
law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right.  No remedy herein
conferred upon the Agent or the holder of any of the Obligations is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.  In the event that all or any portion of the Obligations is collected by or
through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorneys’ fees.
 
100
 
 

--------------------------------------------------------------------------------

 
 
§12.5.                 Distribution of Proceeds.  In the event that, following
the occurrence or during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the assets of the Borrower
or the Guarantors, such monies shall be distributed for application as follows:
 
(a)                          First, to the payment of, or (as the case may be)
the reimbursement of, the Agent for or in respect of all reasonable costs,
expenses, disbursements and losses which shall have been incurred or sustained
by the Agent in connection with the collection of such monies by the Agent, for
the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent under this Agreement or any
of the other Loan Documents or in support of any provision of adequate indemnity
to the Agent against any taxes or liens which by law shall have, or may have,
priority over the rights of the Agent to such monies;
 
(b)                          Second, to all other Obligations and Hedge
Obligations in such order or preference as the Majority Banks shall determine;
provided, however, that (i) Swing Line Loans shall be repaid first,
(ii) distributions in respect of such Obligations shall be made pari passu among
Obligations with respect to the Agent’s fee payable pursuant to §4.3 and all
other Obligations, (iii) in the event that any Bank shall have wrongfully failed
or refused to make an advance under §2.6, §2.9(f) or §2.10(c) and such failure
or refusal shall be continuing, advances made by other Banks during the pendency
of such failure or refusal shall be entitled to be repaid as to principal and
accrued interest in priority to the other Obligations described in this
subsection (b), (iv) Obligations owing to the Banks with respect to each type of
Obligation such as interest, principal, fees and expenses and Hedge Obligations,
shall be made among the Banks and Lender Hedge Providers pro rata, and as
between Revolving Credit Loans and Term Loans shall be made pro rata, and
(v) amounts received or realized from the Borrower shall be applied against the
Obligations of the Borrower; and provided, further that the Majority Banks may
in their discretion make proper allowance to take into account any Obligations
not then due and payable; and
 
(c)                          Third, the excess, if any, shall be returned to the
Borrower or to such other Persons as are entitled thereto.
 
§13.     SETOFF.
 
Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from any of the Banks to the Borrower
or any Guarantor and any securities or other property of the Borrower or any
Guarantor in the possession of such Bank may be applied to or set off against
the payment of Obligations of such Person and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Bank; provided that no Bank shall
exercise such right of setoff without the prior approval of the Agent.  Each of
the Banks agrees with each other Bank that if such Bank shall receive from the
Borrower or any Guarantor, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the
Obligations owed to such Bank (but excluding any Swing Line Note) any amount in
excess of its ratable portion of the payments received by all of the Banks with
respect to the Obligations held by all of the Banks, such Bank will make such
disposition and arrangements with the other Banks with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Bank receiving in respect of the Obligations
held by it its proportionate payment as contemplated by this Agreement; provided
that if all or any part of such excess payment is thereafter recovered from such
Bank, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.
 
101
 
 

--------------------------------------------------------------------------------

 
 
§14.     THE AGENT.
 
§14.1.                 Authorization.  The Agent is authorized to take such
action on behalf of each of the Banks and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Bank or to create any
agency or fiduciary relationship.  Agent shall act as the contractual
representative of the Banks hereunder, and notwithstanding the use of the term
“Agent” it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any Bank or by reason of this Agreement or any of
the other Loan Documents and is acting as an independent contractor, the rights
and duties of which are limited to those expressly set forth in this Loan
Agreement and the other Loan Documents.  The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Banks pursuant to this Agreement and the other
Loan Documents.
 
§14.2.                 Employees and Agents.  The Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents.  The
Agent may utilize the services of such Persons as the Agent may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.
 
§14.3.                 No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable to any
of the Banks for any waiver, consent or approval given or any action taken, or
omitted to be taken, in good faith by it or them hereunder or under any of the
other Loan Documents, or in connection herewith or therewith, or be responsible
for the consequences of any oversight or error of judgment whatsoever, except
that the Agent or such other Person, as the case may be, may be liable for
losses due to its willful misconduct or gross negligence.  The Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Agent for the account of the Banks,
unless the Agent has received notice from a Bank or the Borrower referring to
the Loan Documents and describing with reasonable specificity such Default or
Event of Default and stating that such notice is a “notice of default”.
 
102
 
 

--------------------------------------------------------------------------------

 
 
§14.4.                 No Representations.  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes,
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Obligations, or for the
value of any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Obligations, or for
any recitals or statements, warranties or representations made herein or any
agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of the Borrower, the Guarantor or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any other of the Loan Documents.  The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, the Guarantor, any of their respective Subsidiaries or any
holder of any of the Obligations shall have been duly authorized or is true,
accurate and complete.  The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Banks, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries or the value of the Collateral or any of the other assets of the
Borrower, the Guarantors or their respective Subsidiaries.  Each Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Bank, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Bank, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents.  Agent’s Special Counsel has only represented Agent
and KeyBank in connection with the Loan Documents and the only attorney-client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank.  Each Bank has been independently represented by separate counsel on
all matters regarding the Loan Documents.
 
§14.5.                 Payments.
 
(a)                          A payment by the Borrower or the Guarantors to the
Agent hereunder or under any of the other Loan Documents for the account of any
Bank shall constitute a payment to such Bank.  The Agent agrees to distribute to
each Bank not later than one Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Bank’s pro rata share of payments received by the Agent for the account of the
Banks except as otherwise expressly provided herein or in any of the other Loan
Documents.  In the event the Borrower makes payments to Agent in immediately
available funds on or before the time required in this Agreement for such
payment, and Agent fails to distribute such amounts on the same Business Day as
received, the Agent shall pay interest on such amount at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.
 
(b)                          If in the opinion of the Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in liability, it may refrain
from making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.  In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Banks, the Agent shall distribute to each Bank, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.
 
103
 
 

--------------------------------------------------------------------------------

 
 
(c)                          Notwithstanding anything to the contrary contained
in this Agreement or any of the other Loan Documents, any Bank that fails (i) to
make available to the Agent its pro rata share of any Loan, (ii) to comply with
the provisions of §13 with respect to making dispositions and arrangements with
the other Banks, where such Bank’s share of any payment received, whether by
setoff or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Banks, in each case as, when and to the full extent
required by the provisions of this Agreement, or (iii) to perform any other
obligation within the time period specified for performance, or if no time
period is specified, if such failure continues for a period of five (5) Business
Days after notice from the Agent, shall be deemed a defaulting Bank (a
“Defaulting Bank”) and shall be deemed a Defaulting Bank until such time as such
delinquency is satisfied. In addition to the rights and remedies that may be
available to the Agent at law and in equity, a Defaulting Bank’s right to
participate in the administration of the Loan Documents, including, without
limitation, any rights to consent to or direct any action or inaction of the
Agent pursuant to this Agreement or otherwise, or to be taken into account in
the calculation of Required Banks, Majority Banks or Majority Revolving Credit
Banks or any matter requiring approval of all of the Banks, shall be suspended
while such Bank is a Defaulting Bank; provided that a consent of a Defaulting
Bank shall be required for any increase of its Commitment.  A Defaulting Bank
shall be deemed to have assigned any and all payments due to it from the
Borrower and the Guarantors, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-defaulting Banks for application to, and
reduction of, their respective pro rata shares of all outstanding Loans.  The
Defaulting Bank hereby authorizes the Agent to distribute such payments to the
non-defaulting Banks in proportion to their respective pro rata shares of all
outstanding Loans.  The provisions of this Section shall apply and be effective
regardless of whether an Event of Default occurs and is then continuing, and
notwithstanding (i) any other provision of this Agreement to the contrary or
(ii) any instruction of Borrower as to its desired application of payments.  The
Agent shall be entitled to (i) withhold or set off, and to apply to the payment
of the obligations of any Defaulting Bank any amounts to be paid to such
Defaulting Bank under this Agreement, (ii) to collect interest from such Bank
for the period from the date on which the payment was due at the rate per annum
equal to the Federal Funds Effective Rate plus two percent (2%), for each day
during such period, and (iii) bring an action or suit against such Defaulting
Bank in a court of competent jurisdiction to recover the defaulted obligations
of such Defaulting Bank.  A Defaulting Bank shall be deemed to have satisfied in
full a delinquency when and if, as a result of application of the assigned
payments to all outstanding Loans of the non-defaulting Banks or as a result of
other payments by the Defaulting Banks to the non-defaulting Banks, the Banks’
respective pro rata shares of all outstanding Loans have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
 
104
 
 

--------------------------------------------------------------------------------

 
 
§14.6.                 Holders of Notes.  Subject to the terms of Article 18,
the Agent may deem and treat the payee of any Obligation and any Note as the
absolute owner or purchaser thereof for all purposes hereof until it shall have
been furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.
 
§14.7.                 Indemnity.  The Banks ratably hereby agree to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which the Agent has not been reimbursed by the
Borrower as required by § 15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence.
 
§14.8.                 Agent as Bank.  In its individual capacity, the Bank
acting as the Agent shall have the same obligations and the same rights, powers
and privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Obligations and the Notes as it would have were it not also
the Agent.
 
§14.9.                 Resignation.  The Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to the Banks and the
Borrower.  The Majority Banks may remove the Agent from its capacity as Agent in
the event of the Agent’s willful misconduct or gross negligence.  Any such
removal or resignation shall also constitute Agent’s resignation as Swing Line
Lender and may, at such Agent’s option, also constitute its resignation as
Issuing Bank.  The Commitment Percentage of the Bank which is acting as Agent
shall not be taken into account in the calculation of Majority Banks for the
purposes of removing Agent in the event of the Agent’s willful misconduct or
gross negligence.  Upon any such resignation, the Majority Banks shall have the
right to appoint as a successor Agent, Swing Line Lender, and if applicable,
Issuing Bank, any Bank or any bank whose senior debt obligations are rated not
less than “A” or its equivalent by Moody’s Investors Service, Inc. or not less
than “A” or its equivalent by Standard & Poor’s Rating Group Inc. and which has
a net worth of not less than $500,000,000.  Unless a Default or Event of Default
shall have occurred and be continuing, such successor Agent, Swing Line Lender
and Issuing Bank shall be reasonably acceptable to the Borrower.  If no
successor Agent, Swing Line Lender and, if applicable, Issuing Bank shall have
been so appointed by the Majority Banks and shall have accepted such appointment
within thirty (30) days after the retiring Agent’s giving of notice of
resignation or the Majority Bank’s removal of the Agent, then the retiring Agent
may, on behalf of the Banks, appoint a successor Agent, which shall be any Bank
or a bank whose debt obligations are rated not less than “A” or its equivalent
by Moody’s Investors Service, Inc. or not less than “A” or its equivalent by
Standard & Poor’s Rating Group Inc. and which has a net worth of not less than
$500,000,000.  Upon the acceptance of any appointment as Agent, Swing Line
Lender and Issuing Bank, as applicable, hereunder by a successor Agent, such
successor Agent, Swing Line Lender and, if applicable, Issuing Bank shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, Swing Line Lender and, if
applicable, Issuing Bank, and the retiring or removed Agent shall be discharged
from its duties and obligations hereunder as Agent, Swing Line Lender and, if
applicable, Issuing Bank.  If the resigning Agent shall also resign as the
Issuing Bank, such successor Agent shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Issuing Bank, in
either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit.  After any retiring Agent’s resignation or
removal, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent, Swing Line Lender and Issuing Bank.
 
105
 
 

--------------------------------------------------------------------------------

 
 
§14.10.                Duties in the Case of Enforcement.  In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent may, and if so
requested by the Majority Banks and the Banks have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to enforce the provisions of the Security
Documents and exercise all or any legal and equitable and other rights or
remedies as it may have.  The Majority Banks may direct the Agent in writing as
to the method and the extent of any such exercise, the Banks hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction.
 
§14.11.                Bankruptcy.  In the event a bankruptcy or other
insolvency proceeding is commenced by or against Borrower or any Guarantor with
respect to the Obligations, the Agent shall have the sole and exclusive right to
file and pursue a joint proof claim on behalf of all Banks.  Any votes with
respect to such claims or otherwise with respect to such proceedings shall be
subject to the vote of the Majority Banks, the Required Banks or all of the
Banks as required by this Agreement.  Each Bank irrevocably waives its right to
file or pursue a separate proof of claim in any such proceedings unless Agent
fails to file such claim within thirty (30) days after receipt of written notice
from the Banks requesting that Agent file such proof of claim.
 
§14.12.                Approvals.  If consent is required for some action under
this Agreement, or except as otherwise provided herein an approval of the Banks,
the Required Banks, the Majority Banks or the Majority Revolving Credit Banks is
required or permitted under this Agreement, each Bank agrees to give the Agent,
within ten (10) Business Days of receipt of the request for action together with
all reasonably requested information related thereto (or such lesser period of
time required by the terms of the Loan Documents), notice in writing
of  approval or disapproval (collectively “Directions”) in respect of any action
requested or proposed in writing pursuant to the terms hereof.  If consent is
required for the requested action, any Bank’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action.  In the event that any recommendation
is not approved by the requisite number of Banks and a subsequent approval on
the same subject matter is requested by Agent, then for the purposes of this
paragraph each Bank shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request.  Agent and each Bank
shall be entitled to assume that any officer of the other Banks delivering any
notice, consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Banks have
otherwise been notified in writing.
 
106
 
 

--------------------------------------------------------------------------------

 
 
§14.13.                Borrower not Beneficiary.  Except for the provisions of
§14.9 relating to the appointment of a successor Agent, the provisions of this
§14 are solely for the benefit of the Agent and the Banks, may not be enforced
by Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of Borrower and Guarantors.
 
§14.14.                Request for Agent Action.  Agent and the Banks
acknowledge that in the ordinary course of business of the Borrower, (a)
Borrower and Guarantors will enter into leases or rental agreements covering
Mortgaged Properties that may require the execution of a Subordination,
Attornment and Non-Disturbance Agreement in favor of the tenant thereunder, (b)
a Mortgaged Property may be subject to a Taking, (c) Borrower or a Guarantor may
desire to enter into easements or other agreements affecting the Mortgaged
Properties, or take other actions or enter into other agreements in the ordinary
course of business (including, without limitation, Leases) which similarly
require the consent, approval or agreement of the Agent.  In connection with the
foregoing, the Banks hereby expressly authorize the Agent to (w) execute and
deliver to the Borrower and the Guarantors Subordination, Attornment and
Non-Disturbance Agreements with any tenant under a Lease upon such terms as
Agent in its good faith judgment determines are appropriate (Agent in the
exercise of its good faith judgment may agree to allow some or all of the
casualty, condemnation, restoration or other provisions of the applicable Lease
to control over the applicable provisions of the Loan Documents), (x) execute
releases of liens in connection with any Taking, (y) execute consents or
subordinations in form and substance satisfactory to Agent in connection with
any easements or agreements affecting the Mortgaged Property, or (z) execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of Borrower’s business.
 
§14.15.                Reliance on Hedge Provider.  For purposes of applying
payments received in accordance with §12.5, the Agent shall be entitled to rely
upon the trustee, paying agent or other similar representative (each, a
“Representative”) or, in the absence of such a Representative, upon the holder
of the Hedge Obligations for a determination (which each holder of the Hedge
Obligations agrees (or shall agree) to provide upon request of the Agent) of the
outstanding Hedge Obligations owed to the holder thereof.  Unless it has actual
knowledge (including by way of written notice from such holder) to the contrary,
the Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.
 
§15.     EXPENSES.
 
The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this  Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Banks (other
than taxes based upon the Agent’s or any Bank’s gross or net income, except that
the Agent and the Banks shall be entitled to indemnification for any and all
amounts paid by them in respect of taxes based on income or other taxes (other
than pursuant to the Michigan Business Tax, M.C.L. §§208.1101 et seq., if any)
assessed by any State in which Mortgaged Property or other Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party, including any
recording, mortgage, documentary or intangibles taxes in connection with the
Security Deeds and other Loan Documents, or other taxes payable on or with
respect to the transactions contemplated by this Agreement, including any such
taxes payable by the Agent or any of the Banks after the Closing Date (the
Borrower hereby agreeing to indemnify the Agent and each Bank with respect
thereto), (c) all title insurance premiums, appraisal fees, engineer’s fees,
reasonable extraordinary internal charges of the Agent (determined in good faith
and in accordance with the Agent’s internal policies applicable generally to its
customers) for commercial finance exams and engineering and environmental
reviews, (d) the reasonable fees, expenses and disbursements of the counsel to
the Agent and any local counsel to the Agent incurred in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein (excluding, however, the preparation of agreements
evidencing participation granted under §18.4), each closing hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(e) the reasonable fees, expenses and disbursements of the Agent incurred by the
Agent in connection with the preparation or interpretation of the Loan Documents
and other instruments mentioned herein, and the making of each advance
hereunder, (f) all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Bank or the
Agent and the fees and costs of appraisers, engineers, investment bankers or
other experts retained by any Bank or the Agent) incurred by any Bank or the
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Borrower or the Guarantors or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Agent’s or any of the Bank’s relationship
with the Borrower or the Guarantors, (g) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, UCC
filings, title rundowns, title searches or mortgage recordings, (h) all
reasonable fees, expenses and disbursements (including reasonable attorneys’
fees and costs) which may be incurred by KeyBank and the Agent in connection
with the execution and delivery of this Agreement and the other Loan Documents,
(i) all reasonable fees and expenses and disbursements (including reasonable
attorneys’ fees and costs), not to exceed $5,000.00 in the aggregate, which may
be incurred by KeyBank in connection with each and every assignment of interests
in the Loans pursuant to §18.1, and (j) all expenses relating to the use of
Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the syndication of the
Loans.  The covenants of this §15 shall survive payment or satisfaction of
payment of the Obligations.
 
107
 
 

--------------------------------------------------------------------------------

 
 
§16.     INDEMNIFICATION.
 
The Borrower and the Trust, jointly and severally, agree to indemnify and hold
harmless the Agent, the Banks and the Arranger and each director, officer,
employee, agent and Person who controls the Agent or any Bank from and against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation (a) any brokerage, finders or similar fees
asserted against any Person indemnified under this §16 based upon any agreement,
arrangement or action made or taken, or alleged to have been made or taken, by
the Borrower, the Guarantors or any of their respective Subsidiaries, (b) any
condition of the Real Estate, (c) any actual or proposed use by the Borrower or
the Guarantors of the proceeds of any of the Loans or the Letters of Credit,
(d) any actual or alleged infringement of any patent, copyright, trademark,
service mark or similar right of any of the Borrower, the Guarantors or any of
their respective Subsidiaries, (e) the Borrower entering into or performing this
Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Real Estate, (g) with respect to the
Borrower, the Guarantors and their respective Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury or damage to property), and (h) any use of Intralinks, SyndTrak or any
other system for the dissemination and sharing of documents and information
(other than any ongoing usage fees following the closing of the transactions
contemplated by this Agreement), in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that neither the Borrower nor the Trust shall be
obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined in a
non-appealable judgment by a court of competent jurisdiction, any loss suffered
to the extent they arise from violation of any such Person’s internal policies
or from a violation of laws, rules or regulations applicable to such Person’s
operations, and with respect to matters described in §16(b), (f) or (g), any
loss attributable to events, acts or circumstances first occurring after the
period Agent and the Banks acquired a direct ownership interest (and not a Lien)
in such Real Estate.  In litigation, or the preparation therefor, the Banks, the
Agent and the Arranger shall be entitled to select a single nationally
recognized law firm as their own counsel and, in addition to the foregoing
indemnity, the Borrower and the Trust agree to pay promptly the reasonable fees
and expenses of such counsel.  If, and to the extent that the obligations of the
Borrower and the Trust under this §16 are unenforceable for any reason, the
Borrower and the Trust hereby agree to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law.  The provisions of this §16 shall survive any assignment by a
Bank of its Commitment, the repayment of the Loans and the termination of the
obligations of the Banks hereunder.
 
108
 
 

--------------------------------------------------------------------------------

 
 
§17.     SURVIVAL OF COVENANTS, ETC.
 
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Banks and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Banks of any of the Loans or the issuance of any Letter of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Bank has any obligation to make any Loans or issue Letters of
Credit.  The indemnification obligations of the Borrower and the Trust provided
herein and the other Loan Documents shall survive the full repayment of amounts
due and the termination of the obligations of the Banks hereunder and thereunder
to the extent provided herein and therein.  All statements contained in any
certificate or other paper delivered to any Bank or the Agent at any time by or
on behalf of the Borrower, the Guarantors or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.
 
109
 
 

--------------------------------------------------------------------------------

 
 
§18.     ASSIGNMENT AND PARTICIPATION.
 
§18.1.                 Conditions to Assignment by Banks.  Except as provided
herein, each Bank may assign to one or more banks or other entities all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it, and the Notes held by it);
provided that (a) the Agent and the Issuing Bank shall have given their prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed (provided that such consent shall not be required for any
assignment to another Bank, to a Related Fund of such Bank, to a bank which is
under common control with the assigning Bank or to a wholly-owned Subsidiary of
such Bank provided that such assignee shall remain a wholly-owned Subsidiary or
Related Fund of such Bank), (b) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Bank’s rights and obligations
under this Agreement with respect to the Revolving Credit Commitment in the
event an interest in the Revolving Credit Loans is assigned, or of a constant,
and not a varying, percentage of all of the assigning Bank’s rights and
obligations under this Agreement with respect to the Term Loan Commitment in the
event an interest in the Term Loan is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined), an Assignment and Acceptance Agreement (an “Assignment
and Acceptance Agreement”) in the form of Exhibit J hereto, together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any of the Borrower or the
Guarantors, (e) such assignee of a portion of the Revolving Credit Loan shall
have a net worth or unfunded capital commitments as of the date of such
assignment of not less than $500,000,000 unless otherwise approved by Borrower
and Agent, (f) such assignee shall acquire an interest in the Revolving Credit
Loans of not less than $5,000,000 or in the Term Loans of not less than
$1,000,000 unless such assignment is to another Bank or a Related Fund or unless
such requirement is waived by the Borrower and the Agent, and (g) the assignor
shall assign its entire interest in the Loans or retain an interest in the Loans
of not less than $5,000,000 unless otherwise approved by Agent and
Borrower.  Upon such execution, delivery, acceptance and recording, of such
notice of assignment, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Banks and, to the extent provided in
such assignment, have the rights and obligations of a Bank hereunder, and
(ii) the assigning Bank shall, to the extent provided in such assignment and
upon payment to the Agent of the registration fee referred to in §18.2, be
released from its obligations under this Agreement.  In connection with each
assignment, the assignee shall represent and warrant to the Agent, the assignor
and each other Bank as to whether such assignee is controlling, controlled by,
under common control with or is not otherwise free from influence or control by,
the Borrower or the Guarantors.  Upon any such assignment, the Agent may
unilaterally amend Schedule 1.1 to reflect any such assignment.
 
§18.2.                 Register.  The Agent for itself and on behalf of the
Borrower shall maintain a copy of each assignment delivered to it and a register
or similar list (the “Register”) for the recordation of the names and addresses
of the Banks and the Commitment Percentages of, and principal amount of the
Loans owing to the Banks from time to time.  The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and the Banks at any reasonable time and from
time to time upon reasonable prior notice.  Upon each such recordation, the
assigning Bank agrees to pay to the Agent a registration fee in the sum of
$3,500.  Contemporaneous assignments by a Bank to multiple Related Funds will be
treated as a single assignment for the purposes of such registration fee.
 
110
 
 

--------------------------------------------------------------------------------

 
 
§18.3.                 New Notes.  Upon its receipt of an assignment executed by
the parties to such assignment, together with each Note, if any, subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Banks
(other than the assigning Bank).  Within five (5) Business Days after receipt of
such notice, the Borrower, at its own expense, shall if requested execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assumed by such assignee
pursuant to such assignment and, if the assigning Bank has retained some portion
of its obligations hereunder, a new Note to the order of the assigning Bank in
an amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such assignment and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.
 
§18.4.                 Participations.  Each Bank may sell participations to one
or more banks or other entities in all or a portion of such Bank’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Bank hereunder to the Borrower, (b) such participation shall not entitle
such participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, the right to approve waivers,
amendments or modifications, (c) such participant shall have no direct rights
against the Borrower or the Guarantors except the rights granted to the Banks
pursuant to §13, (d) such sale is effected in accordance with all applicable
laws, and (e) such participant shall not be a Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or the Guarantors.  Any Bank which sells a participation
shall promptly notify the Agent of such sale and the identity of the purchaser
of such interest.
 
§18.5.                 Pledge by Bank.  Any Bank may at any time pledge all or
any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 or, with Agent’s prior
written approval, to another Person.  No such pledge or the enforcement thereof
shall release the pledgor Bank from its obligations hereunder or under any of
the other Loan Documents.  Any Term Loan Bank may with the consent of the Agent
pledge all or any portion of its rights and interests under this Agreement
(including all or any portion of its Term Loan Note) to a Person approved by
Agent.
 
111
 
 

--------------------------------------------------------------------------------

 
 
§18.6.                 No Assignment by Borrower or the Trust.  Neither the
Borrower nor the Trust shall assign or transfer any of its rights or obligations
under any of the Loan Documents without the prior written consent of each of the
Banks.
 
§18.7.                 Disclosure.  The Borrower and the Trust each agrees that
in addition to disclosures made in accordance with standard banking practices
any Bank may disclose  information obtained by such Bank pursuant to this
Agreement to assignees or participants and potential assignees or participants
hereunder.  In addition, the Banks may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors.
 
§18.8.                 Amendments to Loan Documents.  Upon any such assignment
or participation, the Borrower and the Trust shall, upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.
 
§18.9.                 Mandatory Assignment.  In the event Borrower requests
that certain amendments, modifications or waivers be made to this Agreement or
any of the other Loan Documents which request is approved by Agent but is not
approved by one or more of the Banks (any such non-consenting Bank shall
hereafter be referred to as the “Non-Consenting Bank”), then, within thirty (30)
days after Borrower’s receipt of notice of such disapproval by such
Non-Consenting Bank, Borrower shall have the right as to such Non-Consenting
Bank, to be exercised by delivery of written notice delivered to the Agent and
the Non-Consenting Bank within thirty (30) days of receipt of such notice, to
elect to cause the Non-Consenting Bank to transfer its entire Commitment.  The
Agent shall promptly notify the remaining Banks that each of such Banks shall
have the right, but not the obligation, to acquire a portion of the Commitment,
pro rata based upon their relevant Commitment Percentages, of the Non-Consenting
Bank (or if any of such Banks does not elect to purchase its pro rata share,
then to such remaining Banks in such proportion as approved by the Agent).  In
the event that the Banks do not elect to acquire all of the Non-Consenting
Bank’s Commitment, then the Agent shall endeavor to find a new Bank or Banks to
acquire such remaining Commitment.  Upon any such purchase of the Commitment of
the Non-Consenting Bank, the Non-Consenting Bank’s interests in the Obligations
and its rights hereunder and under the Loan Documents shall terminate at the
date of purchase, and the Non-Consenting Bank shall promptly execute and deliver
any and all documents reasonably requested by Agent to surrender and transfer
such interest, including, without limitation, an Assignment and Acceptance
Agreement and such Non-Consenting Bank’s original Note.  Notwithstanding
anything in this §18.9 to the contrary, any Bank or other Bank assignee
acquiring some or all of the assigned Commitment of the Non-Consenting Bank must
consent to the proposed amendment, modification or waiver.  The purchase price
to be paid by the acquiring Banks for the Non-Consenting Bank’s Commitment shall
equal the principal owed to such Non-Consenting Bank, and the Borrower shall pay
to such Non-Consenting Bank in addition thereto and as a condition to such sale
any and all other amounts outstanding and owed by Borrower to the Non-Consenting
Bank hereunder or under any of the other Loan Documents, including all accrued
and unpaid interest or fees which would be owed to such Non-Consenting Bank
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Bank’s
Commitment.  No registration fee under §18.2 shall be required in connection
with such assignment.
 
112
 
 

--------------------------------------------------------------------------------

 
 
§18.10.                Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Bank.
 
§19.     NOTICES.
 
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement, but specifically excluding to the maximum extent
permitted by law any notices of the institution or commencement of foreclosure
proceedings (hereinafter in this §19 referred to as “Notice”) must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:
 
If to the Agent or KeyBank:
 
KeyBank National Association
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia  30328
Attn:  Daniel Silbert
Telecopy No.:  (770) 510-2195
 
With a copy to:
 
McKenna Long & Aldridge LLP
5300 SunTrust Plaza
303 Peachtree Street
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198
 
If to the Borrower or the Guarantor:
 
Ramco-Gershenson Properties, L.P.
Ramco-Gershenson Properties Trust
Suite 300
31500 Northwestern Highway
Farmington Hills, Michigan  48334
Attn:  Chief Financial Officer
Telecopy No.:  (248) 350-9925
 
113
 
 

--------------------------------------------------------------------------------

 
 
With a copy to:
 
 
Honigman Miller Schwartz & Cohn LLP
Suite 100
38500 Woodward Avenue
Bloomfield Hills, Michigan  48304-5048
Attn:  Alan M. Hurvitz, Esq.
Telecopy No.:  (248) 566-8455
 
to each other Bank a party hereto at the address for such party set forth on
Schedule 1.1 hereto for such Bank, and to each other Bank which may hereafter
become a party to this Agreement at such address as may be designated by such
Bank.  Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by facsimile, upon being sent and
confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt, or if sent by facsimile, upon receipt or the
next Business Day if received after 5:00 p.m. (Cleveland time) or on a day that
is not a Business Day.  Rejection or other refusal to accept or the inability to
deliver because of changed address for which no notice was given shall be deemed
to be receipt of the Notice sent.  By giving at least fifteen (15) days prior
Notice thereof, the Borrower, the Trust, a Bank or Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.
 
§20.     RELATIONSHIP.
 
Neither the Agent nor any Bank has any fiduciary relationship with or fiduciary
duty to the Borrower, the Guarantors or their respective Subsidiaries arising
out of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Bank and the Borrower is solely that of a lender and borrower, and nothing
contained herein or in any of the other Loan Documents shall in any manner be
construed as making the parties hereto partners, joint venturers or any other
relationship other than lender and borrower.
 
§21.     GOVERNING LAW: CONSENT TO JURISDICTION AND SERVICE.
 
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
MICHIGAN AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  THE BORROWER AND THE TRUST EACH AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF OHIO OR THE STATE OF MICHIGAN OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR THE
TRUST BY MAIL AT THE ADDRESS SPECIFIED IN §19.  THE BORROWER AND THE TRUST EACH
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.
 
114
 
 

--------------------------------------------------------------------------------

 
 
§22.     HEADINGS.
 
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
 
§23.     COUNTERPARTS.
 
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
 
§24.     ENTIRE AGREEMENT, ETC.
 
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in §27.
 
§25.     WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
 
EACH OF THE BORROWER, THE TRUST, THE AGENT AND THE BANKS HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE
BORROWER AND THE TRUST EACH HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE
BORROWER AND THE TRUST EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY BANK OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE BANKS HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25.
 
115
 
 

--------------------------------------------------------------------------------

 
 
§26.     DEALINGS WITH THE BORROWER OR THE GUARANTORS.
 
The Agent, the Banks and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their affiliates regardless of the capacity of the Agent or the Bank
hereunder.  The Banks acknowledge that, pursuant to such activities, the Agent,
a Bank or its affiliates may receive information regarding such Persons
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Agent or such Bank, as
applicable, shall be under no obligation to provide such information to them.
 
§27.     CONSENTS, AMENDMENTS, WAIVERS, ETC.
 
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Banks.  Notwithstanding the foregoing,
(a) none of the following may occur without the written consent of each Bank
affected thereby:  a decrease in the rate of interest on the Loans; except as
otherwise provided herein, an extension of the Revolving Credit Maturity Date or
the Term Loan Maturity Date; an increase or a non-pro rata reduction in the
amount of the Commitments of the Banks except pursuant to §2.8 or §18.1; a
forgiveness, reduction or waiver of the principal of any unpaid Loan or any
interest thereon; the postponement of any date fixed for any payment of
principal of or interest on the Loans; a decrease of the amount of any fee
(other than late fees) payable to a Bank hereunder; the release of the Borrower,
any Guarantor or the Collateral except as otherwise provided herein; a change in
the manner of distribution of any payments to the Banks or the Agent; an
amendment of the definition of Majority Banks, Required Banks or the Majority
Revolving Credit Banks or of any requirement for consent by the Majority Banks,
the Required Banks, the Majority Revolving Credit Banks or all of the Banks; or
an amendment of this §27, and (b) the provisions of §9 and any of the
definitions used therein may not be modified, amended or waived without the
written consent of the Required Banks.  The amount of the Agent’s fee payable
for the Agent’s account and the provisions of §14 may not be amended or waived
without the written consent of the Agent.  The amount of the fees payable to the
Issuing Bank and the provisions relating to the Issuing Bank and the Letters of
Credit may not be amended or waived without the written consent of the Issuing
Bank.  The provisions relating to Swing Line Loans or the Swing Line Lender may
not be amended or waived without the written consent of the Swing Line
Lender.  The Borrower and the Guarantors each agrees to enter into such
modifications or amendments of this Agreement or the other Loan Documents as may
be reasonably requested by KeyBank in connection with the acquisition by each
Bank acquiring all or a portion of the Commitment, provided that no such
amendment or modification materially affects or increases any of the obligations
of the Borrower or the Guarantors hereunder.  No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon.  No course of dealing or delay or omission on the part of the Agent or
any Bank in exercising any right shall operate as a waiver thereof or otherwise
be prejudicial thereto.  No notice to or demand upon the Borrower or the
Guarantors shall entitle the Borrower and the Guarantors to other or further
notice or demand in similar or other circumstances.
 
116
 
 

--------------------------------------------------------------------------------

 
 
§28.     SEVERABILITY.
 
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
 
§29.     TIME OF THE ESSENCE.
 
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower or the Trust under this Agreement and the other Loan
Documents.
 
§30.     NO UNWRITTEN AGREEMENTS.
 
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.
 
§31.     REPLACEMENT OF NOTES.
 
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.
 
§32.     TRUST EXCULPATION.
 
 
Subject to the terms of this paragraph, all persons having a claim against the
Trust (as a Guarantor or general partner of Borrower), the general partner of
the Borrower whose signature is affixed hereto as said general partner,
hereunder or in connection with any matter that is the subject hereof, shall
look solely to (i) the Trust’s interest and rights in the Borrower (as a general
partner or limited partner), (ii) the amount of any Net Offering Proceeds not
contributed to the Borrower, (iii) all accounts receivable, including the amount
of any Distributions received by the Trust from the Borrower and not distributed
to shareholders of the Trust as permitted by this Agreement, (iv) all rights and
claims (including amounts paid under) the Tax Indemnity Agreement, (v) all cash
and Short-term Investments in an amount in excess of $500,000.00, (vi) any other
assets which the Trust may now own or hereafter acquire with the consent of
Agent pursuant to §7.17, (vii) all documents and agreements in favor of the
Trust in connection with any of the foregoing, (viii) all claims and causes of
action arising from or otherwise related to any of the foregoing, and all rights
and judgments related to any legal actions in connection with such claims or
causes of action, and (ix) all extensions, additions, renewals and replacements,
substitutions, products or proceeds of any of the foregoing (the “Attachable
Assets”), and in no event shall the obligation of the Trust be enforceable
against any shareholder, trustee, officer, employee or agent of the Trust
personally.  In no event shall any person have any claim against:  (i) the cash,
Short-term Investments of the Trust and the property described in Schedule 6.29
hereto, all under the heading of “Other Permitted Assets”, (ii) all documents
and agreements in favor of the Trust in connection with any of the foregoing,
(iii) all claims and causes of action arising from or otherwise related to any
of the foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action, and (iv) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Other Permitted Assets”).  The Agent and the Banks have
agreed to the terms of this §32 solely based upon the representation and
covenant of Borrower and the Trust that the Trust does not and will not own any
assets other than the Attachable Assets and the Other Permitted
Assets.  Notwithstanding anything in this §32 to the contrary, the foregoing
limitation on liability and recourse to the Trust (as a Guarantor or general
partner of Borrower) shall be null and void and of no force and effect, and
Agent and the Banks shall have full recourse against the Trust, individually as
a Guarantor and in its capacity as general partner of Borrower, and to all of
its assets (including, without limitation, the Other Permitted Assets) in the
event that the Trust shall now or at any time hereafter own any asset other than
or in addition to the Other Permitted Assets and the Attachable Assets.  Nothing
herein shall limit the rights of the Agent and the Banks against the Borrower.
 
117
 
 

--------------------------------------------------------------------------------

 
 
§33.     PATRIOT ACT.
 
Each Bank and the Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, the Guarantors and their respective Subsidiaries, which
information includes names and addresses and other information that will allow
such Bank or the Agent, as applicable, to identify Borrower, the Guarantors and
their respective Subsidiaries in accordance with the Patriot Act.
 
 
[SIGNATURE PAGES FOLLOW]
 
118
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.
 
 
TRUST:
 
RAMCO-GERSHENSON PROPERTIES TRUST,
a Maryland real estate investment trust
 
 
By:         /s/ DENNIS GERSHENSON                          
Name:     Dennis Gershenson
Title:      President and CEO
 
 
 
BORROWER:
 
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
 
By:        Ramco-Gershenson Properties Trust,
             a Maryland real estate investment trust,
             its General Partner
 
 
             By:      /s/ DENNIS GERSHENSON                  
             Name:  Dennis Gershenson
             Title:   President and CEO
 
119
 
 

--------------------------------------------------------------------------------

 
 
BANKS:
 
KEYBANK NATIONAL ASSOCIATION,
individually and as Agent
 
 
By:                  /s/ JAY L.
JOHNSON                                                           
Name:              Jay L. Johnson
Title:               Vice President
 
 
JPMORGAN CHASE BANK, N.A.
 
By:                  /s/ ELIZABETH
RITENOUR                                                 
Name:              Elizabeth Ritenour
Title:               Vice President
 
 
BANK OF AMERICA, N.A.
 
By:                  /s/ MICHAEL W.
EDWARDS                                                
Name:              Michael W. Edwards
Title:               Senior Vice President
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
By:                  /s/ PERRY
FORMAN                                                            
Name:              Perry Forman
Title:               Director
 
By:                  /s/ MICHAEL
SUCHY                                                           
Name:              Michael Suchy
Title:               Vice President
 
 
PNC BANK, NATIONAL ASSOCIATION
 
By:                 /s/ JAMES A.
HARMANN                                                        
Name:             James A. Harmann
Title:              Vice President
 
120
 
 

--------------------------------------------------------------------------------

 
 
COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES
 
By:                 /s/ N.
ALAMGIR                                                                     
Name:             N. Alamgir
Title:              Attorney in fact
 
By:                 /s/ NICHOLAS
MANOLAS                                                       
Name:             Nicholas Manolas
Title:              Attorney in fact
 
COMERICA BANK
 
By:                 /s/ ADAM
SHEETS                                                                  
Name:             Adam Sheets
Title:              Vice President
 
THE HUNTINGTON NATIONAL BANK
 
By:                 /s/ NICOLAS W.
PERAINO                                                      
Name:             Nicolas W. Peraino
Title:              Vice President
 
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION
 
By:                 /s/ TIMOTHY J.
KALIL                                                            
Name:             Timothy J. Kalil
Title:               Vice President
 
 
121
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF REVOLVING CREDIT NOTE
 
$_____________________
__________,2009 

 
FOR.VALUE RECEIVED, the undersigned RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership, hereby promises to pay to 
________________________or order, in accordance with the terms of that certain
Amended and Restated Secured Master Loan Agreement dated as of December 11, 2009
(the "Loan Agreement"), as from time to time in effect, among the undersigned,
KeyBank National Association, for itself and as Agent, and such other Banks as
may be from time to time named therein, to the extent not sooner paid, on or
before the Revolving Credit Maturity Date, the principal sum of
___________________ Dollars ($ _______ ), or  such  amount as  may  be advanced
bythe payee hereof under the Loan Agreement as Revolving Credit Loans with daily
interest from the date hereof, computed as provided in the Loan Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Loan
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Loan Agreement. Interest shall be payable on the dates
specified in the Loan Agreement, except that all accrued interest shall be paid
at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.
 
Payments hereunder shall be made to KeyBank National Association, as Agent for
the payee hereof, at 127 Public Square, Cleveland, Ohio 44114-1306 or such other
address as may be designated by Agent.
 
This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions ofthe Loan
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the maturity date stated above and is subject to mandatory prepayment
in the amounts and under the circumstances set forth in the Loan Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Loan Agreement.
 
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Borrower and the Banks and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Banks exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Banks in excess of the maximum lawful amount, the interest payable to the Banks
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance the Banks shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Borrower and to the
payment of interest
 
 
 
A - 1

--------------------------------------------------------------------------------

 
 
or, if such excessive interest exceeds the unpaid balance of principal of the
Obligations of the undersigned Borrower, such excess shall be refunded to the
undersigned Borrower. All interest paid or agreed to be paid to the Banks shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal ofthe
Obligations ofthe undersigned Borrower (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Borrower and the Banks and the
Agent.
 
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement. In addition to and not in limitation of the
foregoing and the provisions of the Loan Agreement hereinabove defined, the
undersigned further agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including reasonable attorneys' fees and legal
expenses, incurred by the holder of this Note in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.
 
This Note shall be governed by and construed in accordance with the laws ofthe
State of Michigan (without giving effect to the conflict oflaws rules ofany
jurisdiction).
 
The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration ofthe indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.
 
This Note is issued pursuant to the Loan Agreement in substitution, amendment
and restatement, and not in repayment of, the "Revolving Credit Notes" issued
pursuant to the Prior Credit Agreement.
 
Recourse to the general partner ofthe Borrower shall be limited as provided in
§32 ofthe Loan Agreement.
 
IN WITNESS WHEREOF the undersigned has by its duly authorized officers, executed
this Note under seal as ofthe day and year first above written.
 

 
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
       
By:
Ramco-Gershenson Properties Trust, a
   
Maryland real estate investment trust, its
General Partner



 

 
By:
               
Title:
 



 
 
A - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF TERM LOAN NOTE
 
 
$_____________________
__________,2009 

 
FOR VALUE RECEIVED, the undersigned RAMCO-GERSHENSON PROPERTIES, L. P., a
Delaware limited partnership, hereby promises to pay to _____________________ 
or order, in accordance with the terms of that certain Amended and Restated
Secured Master Loan Agreement dated as of December 11,2009 (the "Loan
Agreement"), as from time to time in effect, among the undersigned, KeyBank
National Association, for itself and as Agent, and such other BaTIks as may be
from time to time named therein, to the extent not sooner paid, on or before the
Term Loan Maturity Date, the principal sum of____________ Dollars ($
___________), with daily interest from the date hereof, computed as provided in
the Loan Agreement, on the principal amount hereof from time to time unpaid, at
a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Loan Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Loan Agreement. Interest shall be payable
on the dates specified in the Loan Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.
 
Payments hereunder shall be made to KeyBank National Association, as Agent for
the payee hereof, at 127 Public Square, Cleveland, Ohio 44114-1306 or such other
address as may be designated by Agent.
 
This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Loan Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the maturity date stated above and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Loan Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Loan
Agreement.
 
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Borrower and the Banks and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Banks exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Banks in excess of the maximum lawful amount, the interest payable.to the Banks
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance the Banks shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction ofthe
principal balance of the Obligations of the undersigned Borrower and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Borrower, such excess shall be
refunded to the undersigned Borrower. All interest paid or agreed to be paid to
the Banks shall, to the extent pennitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal ofthe Obligations ofthe undersigned Borrower (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount pennitted by applicable
law. This paragraph shall control all agreements between the undersigned
Borrower and the Banks and the Agent.
 
 
 
B - 1

--------------------------------------------------------------------------------

 
 
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement. In addition to and not in limitation of the
foregoing and the provisions of the Loan Agreement hereinabove defined, the
undersigned further agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including reasonable attorneys' fees and legal
expenses, incurred by the holder of this Note in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Michigan (without giving effect to the conflict oflaws rules ofany
jurisdiction).
 
The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration ofthe indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.
 
This Note is issued pursuant to the Loan Agreement in substitution, amendment
and restatement, and not in repayment of, the "Tenn Loan Notes" issued pursuant
to the Prior Credit Agreement.
 
Recourse to the general partner ofthe Borrower shall be limited as provided in
§32 ofthe Loan Agreement.
 
IN WITNESS WHEREOF the undersigned has by its duly authorized officers, executed
this Note under seal as ofthe day and year first above written.


 

 
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
       
By:
Ramco-Gershenson Properties Trust, a
   
Maryland real estate investment trust, its
General Partner



 

 
By:
               
Title:
 


 
 
B - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF SWING LINE NOTE
 
$_____________________
__________,2009 

 
FOR VALUE RECEIVED, the undersigned, RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership ("Maker"), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION ("Payee"), or order, in accordance with the terms of that
certain Amended and Restated Secured Master Loan Agreement dated as ofDecember
11,2009, as from time to time in effect, among Maker, KeyBank National
Association, for itself and as Agent, such other Banks as may be from time to
time named therein (the "Loan Agreement"), and certain other parties, to the
extent not sooner paid, on or before the Revolving Credit Maturity Date, the
principal sum of ___________($ _________), or such amount as may be advanced by
the Payee under the Loan Agreement as a Swing Line Loan with daily interest from
the date thereof, computed as provided in the Loan Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Loan Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Loan Agreement. Interest shall be payable on the dates specified in the Loan
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.
 
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
 
This Note is one of one or more Swing Line Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Loan Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Revolving Credit Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Loan Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Loan
Agreement.
 
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Banks and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Banks exceed the maximum amountpermissible under applicable law. If, from
any circumstance whatsoever, interest would otherwise be payable to the Banks in
excess of the maximum lawful amount, the interest payable to the Banks shall be
reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Banks shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance'of
the Obligations ofthe undersigned Maker and to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal of the
Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker. All interest paid or agreed to be paid to the Banks shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full ofthe principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Banks and the
Agent.
 
 
 
C - 1

--------------------------------------------------------------------------------

 
 
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Michigan (without giving effect to the conflict oflaws rules ofany
jurisdiction).
 
Recourse to the general partner of Borrower shall be limited as provided in §32
of the Loan Agreement.
 
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Loan Agreement, and assent to extensions of time of ,payment or
forbearance or other indulgence without notice.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Note under seal on
the day and year first above written.
 

  BORROWER:      
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership, by its sole general
partner
       
By:
Ramco-Gershenson Properties Trust, a
   
Maryland real estate investment trust



 

 
By:
        Name:       
Title:
 


 
 
C - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT ("Joinder Agreement") is executed as of
__________________,    20_, by __________________, a
______________________________ ("Joining Party"), and delivered to KeyBank
National Association,' as Agent, pursuant to §5.5 of the Amended and Restated
Secured Master Loan Agreement dated as of December 11, 20099, as from time to
time in effect (the "Credit Agreement"), among Ramco-Gershenson Properties, L.P.
(the "Borrower"), Ramco-Gershenson Properties Trust (the "Trust"), KeyBank
National Association, for itself and as Agent, and the other Banks from time to
time party thereto. Terms used but not defined in this Joinder Agreement shall
have the meanings defined for those terms in the Credit Agreement.
 
RECITALS
 
A.    Joining Party is required, pursuant to §5.5 ofthe Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty, the Indemnity
Agreement and the Cc;mtribution Agreement.
 
B.     Joining Party expects to realize direct and indirect benefits as a result
of the availability to Borrower ofthe credit facilities under the Credit
Agreement.
 
NOW, THEREFORE, Joining Party agrees as follows:
 
AGREEMENT
 
1.    Joinder. By this Joinder Agreement, Joining Party hereby becomes a
"Subsidiary Guarantor" and a "Guarantor" under the Credit Agreement, the
Guaranty, the Indemnity Agreement and the other Loan Documents with respect to
all the Obligations of Borrower now or hereafter. incurred under the Credit
Agreement and the other Loan Documents, and a "Subsidiary Guarantor" under the
Contribution Agreement. Joining Party agrees that Joining Party is and shall be
bound by, and hereby assumes, all representations, warranties, covenants, terms,
conditions; duties and waivers applicable to a Subsidiary Guarantor and a
Guarantor under the Credit Agreement, the Guaranty, the Indemnity Agreement, the
other Loan Documents and the Contribution Agreement.
 
2.    Representations and Warranties of Joining Party. Joining Party represents
and warrants to Agent that, as ofthe Effective Date (as defined below), except
as disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of
the Effective Date as though made on that date. As ofthe Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Subsidiary Guarantors are true and correct with respect to Joining Party and
no Default or Event ofDefault shall exist or might exist upon the Effective Date
in the event that Joining Party becomes a Subsidiary Guarantor.
 
 
 
D - 1

--------------------------------------------------------------------------------

 
 
3.     Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Indemnity Agreement and the Contribution Agreement
heretofore delivered to the Agent and the Banks shall be a joint and several
obligation of Joining Party to the same extent as if executed and delivered by
Joining Party, and upon request by Agent, will promptly become a party to the
Guaranty, the Indemnity Agreement and the Contribution Agreement to confirm such
obligation.
 
4.    Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
 
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MICHIGAN (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS RULES OF ANY JURISDICTION).
 
6.    Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
 
7.     The effective date (the "Effective Date") of this Joinder Agreement is
_______,20_.
 
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as ofthe day and year first above written.



 
"JOINING PARTY"




  ________________________________________________  
a _______________________________________________
     
By:______________________________________________
 
Name: ___________________________________________
 
Title:____________________________________________




 
[SEAL]



ACKNOWLEDGED:
     
KEYBANK NATIONAL ASSOCIATION, as Agent
     
By:____________________
     
Its:____________________
 



[Printed Name and Title]
 

 

 
D - 2

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF REQUEST FOR LOAN
 
KeyBank National Association, as Agent
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: Mr. DanielL. Silbert
 
Ladies and Gentlemen:

 
Pursuant to the provisions of §2.5 of the Amended and Restated Secured Master
Loan Agreement dated as of December 11, 2009, as from time to time in effect
(the "Credit Agreement"), among Ramco-Gershenson Properties, L.P. (the
"Borrower"), Ramco-Gershenson Properties Trust (the "Trust"), KeyBank National
Association, for itself and as Agent, and the other Banks from time to time
party thereto, the undersigned Borrower and the Trust hereby request and certify
as follows:
 
1 .    Loan. The undersigned Borrower hereby requests a Revolving Credit Loan
under §2.1 of the Credit Agreement: 



  Principal Amount: $ _______________________________




 
Type (LIBOR, Base Rate): __________________________
     
Drawdown Date:_____________________________, 200_
     
Interest Period: __________________________________

 
by credit to the general account ofthe undersigned Borrower with the Agent at
the Agent's Head Office.
 
2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §7.11
ofthe Credit Agreement.
 
3.    No Default. The undersigned chief executive officer, chief financial or
chief accounting officer of the Trust and the general partner of the Borrower
certifies that each of the Borrower and the Guarantors is and will be in
compliance with all covenants under the Loan Documents after giving effect to
the making of the Loan requested hereby. No condemnation proceedings are pending
or to the Borrower's knowledge threatened against any Mortgaged Property except
as disclosed in writing to the Agent.
 
 
 
E - 1

--------------------------------------------------------------------------------

 
 
4.    Representations True. Each of the representations and warranties made by
or on behalf of the Borrower, the Guarantors and their respective Subsidiaries
contained in the Credit Agreement, in the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement was true as ofthe date as of which it was made and shall also be true
at and as ofthe Drawdown Date for the Loan requested hereby, with the same
effect as if made at and as of such Drawdown Date (except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and except to the extent that such representations and warranties relate
expressly to an earlier date) and no Default or Event of Default has occurred
and is continuing.
 
5.    Other Conditions. All other conditions to the making of the Loan requested
hereby set forth in §11 ofthe Credit Agreement have been satisfied.
 
6.    Drawdown Date. Except to the extent, if any, specified by notice actually
received by the Agent prior to the Drawdown Date specified above, the foregoing
representations and warranties shall be deemed to have been made by the Borrower
on and as ofsuch Drawdown Date.
 
7     Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.
 
IN WITNESS WHEREOF, we have hereunto set our hands this _  day of _____,200
___. 

 

 
RAMCO-GERSHENSON PROPERTIES, L.P., a
Delaware limited partnership
       
By:
Ramco-Gershenson Properties Trust, its
General Partner
   
 

 
 

 
By:
       
Title:
 


 
 

 
RAMCO-GERSHENSON PROPERTIES TRUST
       
By:
 
  Title: 
 

 
 
 
E - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF SWING LINE LOAN NOTICE

Date: _________, ____




   
To:
KeyBank National Association, as Swing Line Lender
KeyBank National Association, as Agent
1200 Abernathy Road, N.E.
Suite1550
Atlanta, Georgia 30328
Attn: Daniel L Silbert

 
Ladies and Gentlemen:
 
Reference is made. to that certain Amended and Restated Secured Master Loan
Agreement dated as of December 11, 2009 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among RAMCO-GERSHENSON PROPERTIES, L.P. (the "Borrower"), RAMCO-GERSHENSON
PROPERTIES TRUST (the "Trust") the Banks from time to time party thereto, and
KeyBank National Association, as Agent, Swing Line Lender, and certain other
parties.
 
The undersigned hereby requests a Swing Line Loan:
 
1.     
On _______________________ (a Business Day).
   
2.     
In the amount of $_____________________.

 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of §2.10(a) ofthe Agreement.
 

  BORROWER:      
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership, by its sole general
partner
       
By:
Ramco-Gershenson Properties Trust, a
   
Maryland real estate investment trust



 

 
By:
        Name:       
Title:
 


 
 
F - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
LETTER OF CREDIT APPLICATION
 
 
 
G - 1

--------------------------------------------------------------------------------

 
 
  Graphic [graphic1.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
LETTER OF CREDIT REIMBURSEMENT
AND SECURITY AGREEMENT

(Single Letter of Credit)

 
In consideration ofthe issuance, at the request of the Account Parties of the
Credit in accordance with the terms ofany Letter ofCredit Application as
prepared by the Account Parties and presented to the Issuer, the Account Parties
hereby represent, warrant and agree as follows:
 
I. DEFINITIONS: The following definitions shall apply herein:
 
"ACCOUNT PARTIES" is defined in Paragraph 16 below.
 
"BANK LIABILITIES" is defined in Paragraph 10 below.

 
"CREDIT" means the Letter of Credit described in the Letter of Credit
Application to be issued by the Issuer in accordance with the instructions
received by the Issuer, the terms of which are made a part hereof and approved
by the Account Parties, as amended from time to time.
 
"DEPOSIT ACCOUNT" is defined in Paragraph 2 below.
 
"DOCUMENTS" mean any paper, whether negotiable or non-negotiable, including, but
not limited to, all shipping documents, warehouse receipts, documents of title,
(whether or not assigned to the Issuer), policies or certificates of insurance,
and other documents, security, invoices and certificates accompanying or
relating to drafts drawn under the Credit and Property shipped, stored, or
otherwise disposed ofin connection with the Credit.
 
"DRAFTS" means any documentary draft drawn under and conditioned upon
presentation of documents required by the Credit, including but not Iimited to
such drafts accepted by the Issuer.
 
"ISP" means the International Standby Practices adopted by the International
Chamber of Commerce inforce at the time of issuance ofthe Credit, as the same
may be thereafter amended or replaced.
 
"ISSUER" means any KeyCorp affiliate as issuer ofthe Credit.
 
"LETTER OF CREDIT APPLICATION" means any request submitted by the Account
Parties to the Issuer (in written or electronic form) for the issuance ofthe
Credit for the account of the Account Parties.
 
"PROPERTY" includes goods, merchandise, securities, funds, choses in action, and
any and all other forms of property, whether real, personal or mixed and any
right or interest therein; Property in Issuer's possession shall include
Property in possession of anyone for Issuer in any manner whatsoever.
 
"REIMBURSEMENT OBLIGATIONS" means the obligation of the Account Parties to
reimburse the Issuer for all payments with respect to any draft ofthe Credit and
to pay all other liabilities arising under this Agreement.
 
"REQUESTS" means any written or oral instruction that the Issuer honors on the
Account Parties' order to issue, amend or pay the Credit for the account and
risk of the Account Parties and upon a request communicated to the Issuer by
telephone, telegraph, telex, facsimile transmission or other electronic means.
 
"UNIFORM CUSTOMS" means the Uniform Customs and Practice for Documentary Credits
adopted by the International Chamber ofCommerce in force at the time of issuance
ofthe Credit, as the same may be thereafter amended or replaced.
 
2. PAYMENT TERMS: The Issuer may accept or pay any draft presented to Issuer,
regardless of when drawn and whether or not negotiated, if such draft, the other
required documents, and any transmittal advice are dated on or before the
expiration date of the Credit, which expiration date shall be expressly stated
in the Credit and not extended in reference to any action or inaction in any
other agreement. Except as instruction may be given by any ofthe Account Parties
in writing expressly to the contrary with regard to, and prior to, the issuance
of the Credit, Issuer may honor, as complying with the terms of the Credit, any
instrument or other documents otherwise in order signed or issued by al)
administrator, executor, trustee in bankruptcy, debtor in possession, assignee
for the benefit of creditors, liquidator, receiver, conservator, or other legal
representative of the party authorized under the Credit to draw or issue such
instruments or other documents. The Account Parties, jointly and severally,
agree to reimburse Issuer at its main office on demand in United States Dollars:
(A) as to drafts payable in United States Dollars drawn or to be  drawn under
the Credit, the amount paid or payable thereon, or (B) as to such drafts payable
in currency other than United States Dollars the equivalent ofthe amount paid in
United States Dollars at Issuer's selling rate of exchange in the currency in
which such draft is drawn, (C) any and all other expenses or charges incurred by
Issuer in issuing or effecting payment of the Credit, for perfecting or
maintaining, and insuring the Property, and for enforcing Issuer's rights and
remedies under this Agreement, (D) interest from the date ofsuch payment at a
rate per annum equal to the Prime Rate of KeyBank National Association in effect
from time to time plus the rate margin customarily charged by Issuer to other
account parties with similar credit worthiness and in like circumstances, upon
all unpaid drafts and other obligations hereunder until paid in full, but in no
event higher than the highest lawful rate permitted by law, and (E) such
commission, issuance, letter ofcredit commitment fees, draw fees, and
negotiation fees at such rate as Issuer may determine from time to time. The
Account Parties shall at all times keep and maintain a deposit account at the
Issuer described in the Application (the "Deposit Account"). Without prior
notice or demand Issuer is authorized to charge the Deposit Account or any other
deposit account maintained by any of the Account Parties with Issuer or any
other KeyCorp affiliate for the amount of any draft and all other reimbursement
obligations hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3. INCREASED COSTS: If any law or regulation, or change therein, or
interpretation, administration or enforcement thereof, by any person, agency or
court shall (A) impose upon or modify any reserve or special deposit
requirement, insurance assessment or other requirement against or affecting the
Credit, or (B) impose any tax or withholding of any kind, or (C) impose or
modify any capital requirement, impose any condition upon, supplement to or
increase of any kind to Issuer's capital base, and the result of any such event
increases the cost or decreases the benefit to Issuer of issuing or maintaining
the Credit, then the Account Parties shall pay to Issuer all such additional
amounts upon request in an amount necessary to compensate Issuer for all such
increased costs and decreased benefits. Upon written request, Issuer will
certify such amounts. Issuer's certification shall be conclusive absent manifest
error.
 
4. REOUESTS: Requests shall be made by those persons purportedly authorized by
any of the Account Parties. Issuer shall not be obligated to identify or
confirrnsuch persons beyond the use of the authorized name or code
identitication if any is established by Issuer or unless the Account Parties
provide Issuer from time to time a written list ofall such authorized
representatives. All requests will be confirmed by Issuer in writing by sending
to the Account Parties a copy of the documents authorized or requested by the
Account Parties. The Account Parties will promptly report all discrepancies in
such documents upon receipt of such confirmation. Issuer may, but shall not be
obligated to, assign a unique code number or word and require such code to be
used by the Account Parties, and thereafter, all further requests shall refer to
such code. Issuer shall not be liable for any loss which may be incurred as a
result of Issuer's compliance with any request in accordance with this Agreement
even if unauthorized, provided that Issuer acted in good faith and exercised
reasonable care.
 
5. MODIFICATION OF THE CREDIT: Any amendment to the terms of the Credit may be
authorized by anyone of the Account Parties without notice to the other account
party, but any increase in the amount of the Credit or extension ofthe
expiration date under the Credit for presentation of drafts or documents shall
only be approved by all of the Account Parties. In any such event this Agreement
shall be binding upon all of the Account Parties with regard to the Credit so
increased or otherwise amended, to drafts, documents and Property covered
thereby, and to any action taken by Issuer and any of Issuer's correspondents in
accordance with such extension, increase or other modification.
 
6. UNIFORM CUSTOMS: Except as otherwise expressly stated in the Credit, it is
agreed (A) that Issuer and any of Issuer's correspondents may receive and accept
as a "Bill of Lading" under the Credit any document issued or purportedly issued
by or on behalf of any carrier which acknowledges receipt of Property, whatever
the specific provisions of such document; and (B) that Issuer and any of
Issuer's correspondents may accept documents of any character which purportedly
comply with the current uniform customs, or which comply with the laws or
regulations in force in the customs and usages ofthe place of negotiation.
 
7. SHIPMENT OF PROPERTY: With respect to the Property, if any, covered by the
Credit; the Account Parties agree to procure promptly all necessary import and
export licenses or other licenses, to comply with all foreign and domestic
governmental regulations, to furnish such certificates in that respect that
Issuer may require, to keep the Property adequately covered by insurance
satisfactory to Issuer, and to assign the policies or certificates of insurance
to Issuer or to make the loss or adjustment, if any, payable to Issuer at
Issuer's option.
 
8. LIMITED LIABILITY: Neither Issuer nor Issuer's correspondent shall be
responsible: (A) for the existence, character, quality, quantity, condition, or
delivery of the Property purporting to be represented by documents; (8) for any
difference in character, quality, quantity, or condition of the Property from
that expressed in documents; (C) for the validity, sufficiency, or genuineness
of documents, event ifsuch documents should in fact prove to be invalid,
insufficient, fraudulent or forged; (D) for time, place, manner or order in
which shipment of Property is made; (E) for partial or incomplete shipment of
Property or failure or omission to ship any Property referred to in the Credit;
(F) for the character, adequacy, validity, value or genuineness of any
insurance; (G) for any deviation from instructions, delay, default or fraud by
the shipper or anyone else in connection with the Property; (H) for the
solvency,  responsibility or relationship to the Property of any party issuing
any documents in connection with the Property; (I) for delay in arrival or
failure to arrive of either the Property or any of the documents relating
thereto; (J) for any breach of contract between the shippers or vendors and
ourselves; (K) for failure of any draft to bear any reference or adequate
reference to the Credit, or failure of any documents to accompany any draft at
the reverse side of the Credit or to surrender or take up the Credit or to send
forward document apart from drafts as required by the Credit; (L) for errors;
omissions, interruptions or delays in transmission or delivery of any messages
or documents by mail, cable, telegraph, wireless or otherwise; for any errors in
translation or interpretation of terms; or (M) for any other consequences
arising from causes beyond your control, including, but not limited to, any
action or omission by, or any law, regulation or restriction of, any de factor
or de jure domestic or foreign government or agency.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9. WARRANTIES; INDEMNITY: Each of the Account Parties hereby represents,·
warrants, covenants and confirms that said party understands the general nature
and operation of a letter of credit and the obligations, rights and remedies
under the Credit, including, without limitation: (A) The obligations to
reimburse Issuer for all payments to the beneficiary, its successors or assigns,
(B) Conditions under which payment under the Credit must be made by Issuer, (C)
That Issuer has no responsibility or liability in connection with any underlying
contract or other transaction between any of the Account Parties and the
beneficiary ofthe Credit, and (D) That Issuer is not acting as an agent or in
any fiduciary capacity for or on behalf of the Account Parties or the
beneficiary, except as otherwise stated herein. All representations, warranties
and indemnities set forth herein shall survive Issuer's issuance of the Credit
and any payment thereunder and shall continue until all obligations hereunder
are paid in full. Each of the Account Parties hereby releases Issuer from and
agrees to indemnij'y and hold harmless the Issuer, and its officers, agents, and
employees for any and all costs, liabilities and expenses (including reasonable
attorney fees) incurred by Issuer and arising out of or in any way relating to
(I) any underlying investments, transaction, and/or contracts between anyone of
the Account Parties and the beneficiary under the Credit or any of its agents
and (2) any proper payment in accordance with the terms of the Credit, any
refusal to payor honor the Credit, or any other action or omission by Issuer, or
Issuer's correspondents or agents including, but limited to, Issuer's indemnity
(as well as any and all cost expenses and liabilities associated with such
indemnity) in favor of a third party carrier which may be necessary to cause
such carrier to release and deliver merchandise (described as part of the
Credit) without the presentation of any original bill of lading or the other
original documents missing or otherwise presently unavailable. It is understood
that the Account Parties will not be obligated to indemnij'y Issuer for gross
negligence or willful misconduct.
 
10. SECURITY: As security for all reimbursement obligations and other
liabilities of the Account Parties to the Issuer under the Credit and this
Agreement, whether now existing or hereafter arising, whether joint, several
independent or otherwise, and whether absolute or contingent or due or to become
due (herein collectively called the "Bank Liabilities") each of the Account
Parties does hereby assign, pledge and grant to Issuer, a security interest in,
and the right of possession and disposal of; (A) All documents and all Property
shipped, stored or otherwise disposed of in connection with the Credit, whether
or not released to any of the Account Parties on trust receipts or otherwise,
(B) All right and causes of action against all parties arising from or in
connection with the contract of sale or purchase of the property covered by the
Credit, and all guarantees, agreements or other undertakings (including those in
effect between of the Account Parties. and any account party named in the
Credit), credits, policies of insurance or other assurances in connection
therewith, (C) All assets, rights, choses in action, claims and demands of every
kind now or hereafter belonging to the Account Parties and which may now or
hereafter be in the possession, custody or control of, or in transit to or set
apart for Issuer, Issuer's respective agents or correspondents, for any purpose,
including without limitation, the Deposit Account or any other cash instruments,
deposit balances, certificates of deposit and other cash equivalents, repurchase
agreements, and other investments maintained by any of the Account Parties with
Issuer or any other KeyCorp affiliate, whether matured or unmatured, or
collected or in the process ofcollection (e.g. "cash security"); and (D) All
proceeds of the foregoing. On demand by Issuer, the Account Parties will
deliver, as security for the Bank Liabilities, additional collateral security
satisfactory to Issuer or will make such payment as Issuer may require in
immediately available funds. Also, the Account Parties will execute, deliver,
and file all further instruments as may be reasonably required by the Issuer to
carry out the purposes of this Agreement.
 
11. TRUST RECEIPTS: It is acknowledged and agreed that the Account Parties will
or have received in trust from Issuer documents, including but not limited to
bills of lading, dock warrants, dock receipts, or warehouse receipts, from time
to time covering Property which is collateral security for the Bank Liabilities.
It is further acknowledged that Issuer entrusted or will entrust from time to
time to the Account Parties such documents to facilitate their ultimate sale or
exchange or for the purpose of loading, unloading, storing, shipping,
transshipping, manufacturing, processing or otherwise dealing with the Property
covered by such document(s) in a manner preliminary to their sale or exchange.
Upon any sale or exchange ofany document, the Account Parties will, upon
Issuer's request, promptly remit to Issuer all cash and/or new documents
received in the sale or exchange. Upon any sale or withdrawal ofany property
from warehouse storage into our inventory for sale and delivery in the ordinary
course ofour business, the Account Parties will immediately deliver to Issuer
upon its request (A) All cash from each such sale for application on the Bank
Liabilities secured by such Property; (B) A security agreement acceptable to
Issuer, including execution of all appropriate financing statements covering all
inventory and all invoices or other evidence of accounts receivable, and the
proceeds thereof, arising from such withdrawal or sale of Property. As to any
Property continued in public warehouse storage, including the transfer or
relocation of any Property in storage, the Account Parties will return to Issuer
within twenty-one (21) days of the date of receipt of applicable documents for
such Property the warehouse receipts covering any remaining Property covered by
such documents together with new warehouse receipts covering any Property so
relocated or transferred to warehouse(s).
 
 
 
 

--------------------------------------------------------------------------------

 
 
12. DEFAULT: In the event that any of the Account Parties: (A) Fails to perform
any obligation required under this Agreement or any other agreement or document
relating to or evidencing a security interest in any Property granted to Issuer,
(B) Fails to make any payment or perform any other obligations under this
Agreement, (C) Makes any assignment for the benefit ofcreditors, (D) Permits or
consents to the filing of any voluntary or involuntary petition in bankruptcy by
or against anyone ofthe Account Parties, (E) Applies for the appointment ofa
receiver ofany of the assets ofany ofthe Account Parties, (F) Becomes insolvent,
or ceases, becomes unable or admits in writing its inability to pay its debts as
they mature, or (G) Fails to pay when due, upon acceleration or otherwise, any
other obligation to Issuer, Issuer may at such time or any time thereafter
declare, without demand or notice which are hereby expressly waived, all
obligations and liabilities hereunder to be immediately due and payable, and
Issuer is authorized, at its option, to apply (or hold available in escrow) the
proceeds of any Property or other collateral assets, and any other sums due from
Issuer to anyone ofthe Account Parties, to the payment of any and all our
obligations or liabilities arising under this Agreement. In any such event
Issuer shall have all of the remedies of a secured party under the Uniform
Commercial Code in effect in the State in which the principal office ofthe
Issuer is located and Issuer is hereby authorized and empowered at its option,
at any time or times thereafter, to sell and assign the whole of the Property,
or any part thereof then constituting security pursuant to any of the terms
hereof, at any public or private sale, at such time and place and upon such
terms as Issuer may deem proper and with the right in Issuer to be the purchaser
at such sale and, after deducting all legal and other costs and expenses of any
sale, to apply the net proceeds of such sale(s) to the payment ofall our Bank
Liabilities. The residue, ifany, ofthe proceeds ofsale and any other Property
constituting security remaining after satisfaction ofthe Bank Liabilities shall
be returned to the respective Account Parties unless otherwise disposed of in
accordance with written instructions from the customer's bank. It is agreed
that, with or without notification to any ofthe Account Parties, Issuer may
exchange, release, surrender, realize upon, release on trust receipt to any of
them, or otherwise deal with any Property by whomsoever pledged, mortgaged or
subjected to a security interest to secure directly or indirectly any ofour Bank
Liabilities and/or any offset thereagainst.
 
13. NO WAIVER: ISSUER SHALL HAVE NO DUTY TO EXERCISE ANY RIGHT HEREUNDER OR WITH
RESPECT TO ANY PROPERTY, AND ISSUER SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO
OR DELAY IN DOING SO. NONE OF ISSUER'S OPTIONS, POWERS OR RIGHTS IN CONNECTION
WITH THE CREDIT OR THIS AGREEMENT SHALL BE WAIVED UNLESS ISSUER OR ISSUER'S
AUTHORIZED AGENT SHALL HAVE SIGNED SUCH WAIVER IN WRITING. NO SUCH WAIVER,
UNLESS EXPRESSLY AS STATED THEREIN, SHALL.BE EFFECTIVE AS TO ANY TRANSACTION
WHICH OCCURS SUBSEQUENT TO THE DATE OF SUCH WAIVER NOR AS TO ANY CONTINUANCE OF
A BREACH AFTER SUCH WAIVER. NO COURSE OF DEALING BETWEEN ANY OF THE ACCOUNT
PARTIES AND ISSUER SHALL BE EFFECTIVE TO CHANGE, MODIFY OR DISCHARGE IN WHOLE OR
IN PART THIS AGREEMENT OR THE OBLIGATIONS HEREUNDER.
 
14. GOVERNING LAW; SEVERABILITY: THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE
OF THE ISSUER IS LOCATED. THE CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE OF THE
ISSUER IS LOCATED AND SHALL BE SUBJECT TO THE UNIFORM CUSTOMS OR THE ISP
(WHICHEVER MAY BE DETERMINED TO BE APPROPRIATE UNDER THE CIRCUMSTANCES BY ISSUER
AND INDICATED IN THE CREDIT) THEN IN EFFECT, WHICH UNIFORM CUSTOMS OR ISP, AS
THE CASE MAY BE WILL CONTROL IN THE EVENT OF ANY CONFLICT WITH STATE LAWS. IF
ANY PROVISION HEREOF IS FOR ANY REASON HELD TO BE UNENFORCEABLE UNDER ANY LAW,
SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISIONS HEREOF, EACH
OF WHICH SHALL BE CONSTRUED AND ENFORCED AS IF SUCH UNENFORCEABLE PROVISION WERE
NOT CONTAINED HEREIN.
 
15. NOTICE AND WAIVERS: EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPHS 4 AND 5
HEREIN, ANY NOTICE TO ISSUER SHALL BE DEEMED EFFECTIVE ONLY IF IN WRITING SENT
TO AND RECEIVED BY ISSUER. ANY SUCH NOTICE TO OR DEMAND ON ANY OF THE ACCOUNT
PARTIES SHALL BE BINDING ON ALL OF THEM AND SHALL BE DEEMED EFFECTIVE WHEN MADE
TO ANY PERSON WHOSE NAME APPEARS BELOW BY MAIL, TELECOPIER, TELEPHONE OR
OTHERWISE TO THE LAST ADDRESS OR TELEPHONE NUMBER OF SUCH PERSON APPEARING ON
ISSUER'S RECORDS.
 
16. ACCOUNT PARTY: IF THIS AGREEMENT IS SIGNED BY ONE ACCOUNT PARTY ONLY, THE
TERMS "ACCOUNT PARTIES" AND "THEIR" AND "THEM" SHALL REFER THROUGHOUT TO THE
ACCOUNT PARTY OR PARTIES EXECUTING THIS AGREEMENT; IF THIS AGREEMENT IS SIGNED
BY ONE OR MORE PERSONS AS ACCOUNT PARTIES, THIS AGREEMENT SHALL BE THE JOINT AND
SEVERAL OBLIGATION OF SUCH PARTIES, IF THE UNDERSIGNED IS A PARTNERSHIP, THE
OBLIGATIONS HEREUNDER SHALL CONTINUE IN FORCE AND APPLY NOTWITHSTANDING ANY
CHANGE IN MEMBERSHIP OF SUCH PARTNERSHIP. THIS AGREEMENT SHALL BE BINDING UPON
EACH OF THE ACCOUNT PARTIES AND THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS AND SHALL INURE TO ISSUER'S BENEFIT AND
ISSUER'S SUCCESSORS AND ASSIGNS. ISSUER MAY, WITHOUT NOTICE TO THE ACCOUNT
PARTIES, ASSIGN THIS AGREEMENT IN WHOLE OR IN PART.
 
 
 
 

--------------------------------------------------------------------------------

 
 

         
By:
   
By:
 
Its:
   
Its:
 
Date:
   
Date:
 

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
[RESERVED]
 
 
 
H - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT I



FORM OF COMPLIANCE CERTIFICATE



KeyBank NationalAssociation, as Agent
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: Mr. DanielL. Silbert
 
Ladies and Gentlemen:

 
     Reference is made to the Amended and Restated Secured Master Loan Agreement
dated as of December 11,2009 (the "Loan Agreement") by and among
Ramco-Gershenson Properties, L.P. (the "Borrower"), Ramco-Gershenson Properties
Trust (the "Trust"), KeyBank National Association, for itself and as Agent, and
the other Ba:nks from time to time party thereto. Terms defined in the Loan
Agreement and not otherwise defined herein are used herein as defined in the
Loan Agreement.
 
     Pursuant to the Loan Agreement, the Borrower is furnishing to you herewith
(or have most recently furnished to you) the financial statements of the
Borrower, the Trust and their respective Subsidiaries for the fiscal period
ended ___________________ (the "Balance Sheet Date"). Such financial statements
have been prepared in accordance with GAAP and present fairly the financial
position ofthe Borrower, the Trust and the Subsidiaries covered thereby at the
date thereof and the results oftheir operations for the periods covered thereby,
subject in the case ofinterim statements only to normal year-end audit
adjustments.
 
     This certificate is submitted in compliance with requirements of §7.4(e) or
§10.11 ofthe Loan Agreement or such other provision of the Loan Agreement
requiring the delivery of a Compliance Certificate. If this certificate is
provided under a provision other than §7.4(e), the calculations provided below
are made using the financial statements of the Borrower, the Trust and their
respective Subsidiaries as of the Balance Sheet Date adjusted in the best
good-faith estimate of the Borrower and the Trust to give effect to the making
of a Loan, acquisition or disposition Of property or other event that occasions
the preparation of this certificate; and the nature of such, event and the
Borrower's and the Guarantor's estimate of its effects are set forth in
reasonable detail in an attachment hereto. The undersigned officer is the chief
financial or chiefaccounting officer ofthe Trust and ofthe general partner ofthe
Borrower.
 
     The undersigned officers have caused the provisions of the Loan Documents
to be reviewed and have no knowledge of any Default or Event of Default. [Note:
If the signers do have knowledge of any Default or Event of Default, the form of
certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower and the Trust with respect thereto.]
 
     The Borrower and the Trust are attaching hereto the Borrowing Base Property
Certificate and supporting information.
 
 
 
I - 1

--------------------------------------------------------------------------------

 
 
     The Borrower and the Trust are providing the attached information to
demonstrate compliance as ofthe date hereof with the covenants described in the
attachment hereto.
 
     IN WITNESS WHEREOF, we have hereunto set our hand this _____ day of _____,
200_.

 

 
RAMCO-GERSHENSON PROPERTIES, L.P.
       
By:
Ramco-Gershenson Properties Trust, its
General Partner
   
 

 
 

 
By:
               
Title:
 


 
 

 
RAMCO-GERSHENSON PROPERTIES TRUST
       
By:
 
        Title: 
 

 
 
 
I - 2

--------------------------------------------------------------------------------

 
 
APPENDIX A
TO
COMPLIANCE CERTIFICTE
[TO BE ATTACHED]
 
 
 
I - 3

--------------------------------------------------------------------------------

 
 

 
Ramco-Gershenson Properties, L.P.
Revolving Credit Facility / Term Loan
Compliance Certificate

 
 

--------------------------------------------------------------------------------

Borrower and Guarantor Leverage cannot exceed 65 % 

--------------------------------------------------------------------------------

 

     
1
 
Consolidated Total Liabilities
2
 
Consolidated Total Assets per balance sheet (excluding Real 
   
Estate that is improved and not Under Development, but including 
   
any Redevelopment Property held for less than twelve months) 
3
 
Rolling 4 Q Operating Cash Flow from Real Estate that is improved 
   
and not Under Development 
3
.a. 
Appropriate Capitalization Rate 
3
.b. 
Capitalized Value (Line 3 divided by line 3a) 
4
 
Consolidated Total Adjusted Asset Value 
   
(Line 2+3b) 
5
 
Company Leverage (Line 1 divided by Line 4) 
6
 
Line 5 cannot exceed 65 % 
   
Compliance (Y/N) 

 
Section 9.1 .
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Fixed charge coverage ratio
Must Exceed 1.50x

--------------------------------------------------------------------------------

1
 
Net Income
2
 
Depreciation and Amortization
2a   Depreciation and Amortization-unconsolidated subsidiaries 

3
 
Interest Expense
4
 
Extraordinary / Non-Recurring Losses

4
a
Net income and depreciation/amortization for sale properties 
   
Net income and depreciation/amortization/interest for properties 
4
b
contributed to JV 
5
 
Extraordinary / Non-recurring Gains 
5
a
Acquired Properties - annualization of NOI 

6
 
Capital Expenditure Reserve
7
 
Reduction in OCF for allocable share of JV principal repayments
8
 
Reduction in OCF for OCF adjustments
9
 
Consolidated Operating Cash Flow (lines 1 to 8)
         
Fixed Charges
Debt Service
   
Preferred dividends - trailing twelve months
Total Fixed Charges
         
Fixed charge coverage ratio
         
Minimum fixed charge coverage
         
Compliance?



Section 9.2
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Borrower Consolidated Tangible Net Worth 

--------------------------------------------------------------------------------

1
 
Consolidated Total Adjusted Asset Value
2
 
Consolidated Total Liabilities
   
Initial Consolidated Tangible Net Worth (Line 1 minus Line
3
 
2)
4
 
Book Value of Intangible Assets
5
 
Write-up of Book Value of any Assets due to Revaluation
   
Minority Interest of Third Parties in Investments of the
   
Borrower (Kentwood investors)
   
Consolidated Tangible Net Worth (Line 3 minus the sum of
6
 
lines 4 and 5)
   
Net Offering Proceeds from Offerings after December 10,
7
 
2009
8
 
75 % of Line 7
9
 
Minimum Consolidated Tangible Net Worth
   
($450,000,000 plus Line 8)
   
Compliance (Y/N)

 
Section 9.3
 

 
 

--------------------------------------------------------------------------------

Distributions Cannot Exceed 95 % of Funds From Operations

--------------------------------------------------------------------------------

1
 
Current Quarter Distributions
2
 
Prior Three Quarters Distributions
3
 
Total Distributions last four quarters
4
 
GAAP Net Income for last four quarters
5
 
Adjustments to Net Income (Exclude Financing costs and
gains (losses) from debt restructurings and sales of
property)
6
 
Depreciation (other than non-real estate depreciation) and
Amortization (other than amortization of deferred financing
costs)
7
 
Other Non-cash items
8
 
Funds From Operations (4+5+6+7=)
9
 
Distributions to Funds From Operations Ratio (line 3
divided by line 8)
Maximum
Compliance (Y/N)

 

Section 8.7   

 
 
 
 

--------------------------------------------------------------------------------

 
 
Borrowing Base Test
 
Availability (65% LTV) - Method A
 
Debt service coverage test (1.50x):
Debt. service coverage required
Interest rate minimum (8.5%)
 
Collateral value - DSC method
Plus 65% of Non-Stabilized
Availability - Method B
 
Debt service coverage required (1.45x):
Interest rate minimum
Adjust for negative property OCF, if
necessary
Availability - Method C
 
Maximum Availability (Least of A,B or C)
 
 
 
Notes to compliance certificate:
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this
"Agreement") dated ________________ , _____, by and
between ______________________________ ("Assignor"), and ____________
("Assignee").
 
WITNESETH:
 
     WHEREAS, Assignor is a party to that certain Amended and Restated Secured
Master Loan Agreement dated as of December 11, 2009, by and among
Ramco-Gershenson Properties, L.P., a Delaware limited partnership ("Borrower"),
Ramco-Gershenson Properties Trust (the "Trust"), KeyBaJik National Association,
the other Banks that are or may become a party thereto, and KeyBank National
Association, as Agent (the "Loan Agreement"); and
 
     WHEREAS, Assignor desires to transfer to Assignee a [Revolving Credit]
[Term Loan] Commitment under the Loan Agreement and its rights with respect to
the Commitment assigned and its Outstanding Loans with respect thereto;
 
     NOW, THEREFORE, for and in consideration of the sum of Ten and No/lOO
Dollars ($10.00) and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:
 
     1.    Definitions. Terms defined in the Loan Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Loan Agreement.
 
 2.    Assignment.
 
(a)     Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the "Assignment Date" (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a $_______ [Revolving Credit] [Term Loan]
Commitment, and a ____________ percent ( ______ %)  [Revolving Credit] [Term
Loan] Commitment Percentage,  and  a  corresponding interest in and to all of
the other rights and obligations under the Loan Agreement and the other Loan
Documents (the assigned interests being hereinafter referred to as the "Assigned
Interests"), including Assignor's share ofall outstanding [Revolving Credit]
[Term] Loans with respect to the Assigned Interests and the right to receive
interest and principal on and all other fees and amounts with respect to the
Assigned Interests, all from and after the Assignment Date, all as if Assignee
were an original Bank under and signatory to the Loan Agreement having a
[Revolving Credit] [Term Loan] Commitment Percentage equal to the amount ofthe
respective Assigned Interests.
 
(b)     Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Bank under and signatory to
the Loan Agreement, which obligations shall include, but shall not be limited
to, the obligation to make [Revolving Credit] [Term] Loans to the Borrower with
respect to the Assigned Interests and to indemnify the Agent as provided therein
(such obligations, together with all other obligations set forth in the Loan
Agreement and the other Loan Documents are hereinafter collectively referred to
as the "Assigned Obligations"). Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.
 
 
 
J - 1

--------------------------------------------------------------------------------

 
 
    
 
 
 

 
3.    Representations and Requests of Assignor.
 
(a)     Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the amount of
Assignor's [Revolving Credit] [Term Loan] Commitment is $ _________ and the
aggregate outstanding principal balance of the [Revolving Credit] [Term] Loans
made by it equals $ _________, and (iii) that it has forwarded to the Agent the
[Revolving Credit] [Term Loan] Note held by Assignor, if any. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability ofthe Loans, the continued solvency ofthe Borrower or
the Guarantors or the continued existence, sufficiency or value ofthe Collateral
and any other assets of the Borrower or the Guarantors which may be realized
upon for the repayment of the Loans, or the performance or observance by the
Borrower or the Guarantors of any of their respective obligations under the Loan
Documents to which it is a party or any other instrument or document delivered
or executed pursuant thereto or in connection with the Loan; other than that it
is the legal and beneficial owner of, or has the right to assign, the interests
being assigned by it hereunder and that such interests are free and clear ofany
adverse claim.
 
(b)     If the applicable box is checked below, Assignor requests that the Agent
obtain replacement notes for each ofAssignor and Assignee as provided in the
Loan Agreement.
 

 
o     
Replacement Note Requested for Assignor
       
o     
Replacement Note Requested for Assignee

 
4 .    Representations  of Assignee.  Assignee  makes  and  confirms  to  the 
Agent,  Assignor and the other Banks all of the representations, warranties and
covenants of a Bank under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (c)
agrees that it has and will, independently and without reliance upon Assignor,
any other Bank, the Agent or any Titled Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the
Collateral and any other assets of the Borrower and the Guarantors, and taking
or not taking action under the Loan Documents; (d) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers as
are reasonably incidental thereto pursuant to the terms of the Loan Documents;
(e) agrees that, by this Assignment, Assignee has become a party to and will
perform in accordance with their terms all the obligations which by the terms of
the Loan Documents are required to be performed by it as a Bank; (f) represents
and warrants that Assignee is not a: Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control
by, any of the Borrower or the Guarantors; (g) agrees that ifAssignee is not
incorporated under the laws ofthe United States ofAmerica or any State, it has
on or prior to the date hereof delivered to Borrower and Agent certification as
to its exemption or non-exemption from deduction or withholding ofany United
States federal income taxes; and (h) if Assignee is an assignee of a portion of
the Revolving Credit Loans, it has a net worth or unfunded capital commitment as
of the date hereof of not less than $500,000,000.00 unless waived in writing by
Borrower and Agent.
 
 
 
J - 2

--------------------------------------------------------------------------------

 
 
5.    Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount pursuant to their separate agreement representing the
aggregate principal amount outstanding of the [Revolving Credit] [Term] Loans
owing to Assignor under the Loan Agreement and the other Loan Documents with
respect to the Assigned Interests.
 
6 .    Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Loan Agreement. 
 
7 .    Effectiveness.
 
(a)    The effective date for this Agreement shall be  __________________
(the "Assignment Date").  Following the execution of this Agreement, each party
hereto shall deliver  its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.
 
(b)     Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Loan Agreement and, to the extent of
the Assigned Interests, have the rights and obligations of a Bank thereunder,
and (ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Loan Agreement.
 
(c)     Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
 
(d)     All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest ofeach LIBOR Rate
Loan.
 
8.    Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:
 
 
 
J - 3

--------------------------------------------------------------------------------

 
 

 
Notice Address: 
                         
Attn:
     
Facsimile:
           
Domestic Lending Office: 
Same as above
         
LIBOR Lending Office: 
Same as above 

 
9 .    Payment Instructions. All payments to Assignee under the Loan Agreement
shall be made as provided in the Loan Agreement in accordance with the following
instructions:
 

                       

 
 
     10.    Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF MICHIGAN (WITHOUT REFERENCE TO CONFLICT OF LAWS).
 
     11.    Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
 
     12.    Amendments. This Agreement may not be amended, modified or
terminated except by an agreement in writing signed by Assignor and Assignee,
and consented to by Agent.
 
     13.     Successors. This Agreement shall inure to the benefit of the
parties hereto and their respective successors and assigns as permitted by the
terms ofLoan Agreement.
 
[signatures on following pagel
 
 
 
J - 4

--------------------------------------------------------------------------------

 
 
 
     IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned
has caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as ofthe date first above written.
 

 
ASSIGNEE:
                    By:      Title:  

 
 
 
 

 
ASSIGNOR:
                    By:      Title:  

 
 
 
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
 
KEYBANK NATIONAL ASSOCIATION,
as Agent
      By:     
Title:
   

 
 
 
J - 5

--------------------------------------------------------------------------------

 
 

ASSIGNMENT APPROVED BY:

 
 
RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership
   
By:
Ramco-Gershenson Properties Trust, a
 
Maryland real estate investment trust, its
General Partner



 

 
By:
      Name:        Title:    


 
 
J - 6

--------------------------------------------------------------------------------

 
 

SCHEDULE 1.1  
BANKS AND COMMITMENTS
 
REVOLVING CREDIT LOAN
     
Revolving Credit
 
Revolving Credit
Commitment
 
Commitment
Percentage
 
KeyBank National Association
$33,000,000.00
22.0%
127 Public Square
   
8th Floor
   
Cleveland, Ohio 44114-1306
     
LIBOR Lending Office
   
Same as above
     
JPMorgan Chase Bank, N.A.
$18,000,000.00
12.0%
10 South Dearborn
   
Mail Code ILl-0958
   
Chicago, Illinois 60603
     
LIBOR Lending Office
   
Same as above
     
Bank of America, N.A.
$21,000,000.00
14.0%
ILl-231-10-35
   
231 S. LaSalle Street
   
Chicago, Illinois 60697
     
LIBOR Lending Office
   
Same as above
     
Deutsche Bank Trust Company Americas
$18,000,000.00
12.0%
MS Dal 03-0550
   
Suite 550
   
200 Crescent Court
   
Dallas, Texas 75201-1875
     
LIBOR Lending Office
   
Same as above
     
PNC Bank, National Association
$15,000,000.00
10.0%
201 East Fifth Street, 2nd Floor
   
Cincinnati, Ohio 45202
     
LIBOR Lending Office
   
500 First Avenue
   
MSP #P7-PFSC-04-V
   
Pittsburgh, Pennsylvania 15219
   

 
 
SCHEDULE 1.1 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 

   
Revolving Credit
 
Revolving Credit
Commitment
 
Commitment
Percentage
 
Comerica Bank
$12,000,000.00
8.0%
500 Woodward Avenue
   
7th Floor
   
Detroit, Michigan 48226-3256
     
LIBOR Lending Office
   
Same as above
     
Commerzbank AGNew York and Grand
$15,000,000.00
10.0%
Cayman Branches
   
2 World Financial Center
   
New York, New York 10281
     
LIBOR Lending Office
   
Same as above
     
The Huntington National Bank
$9,000,000.00
6.0% 801       3     
Troy, Michigan 48084
   

     
LIBOR Lending Office
   
Same as above
     
Fifth Third Bank
$9,000,000.00
6.0%
1000 Town Center
   
Suite 1500
   
Mailcode MD JTWN5H
    Southfield, Michigan 48075      
LIBOR Lending Office
   
Same as above
     
Total
$150,000,000.00
100%

 
 
SCHEDULE 1.1 - PAGE 2

 
 
 
 

--------------------------------------------------------------------------------

 
 

TERM LOAN       
Term Loan
 
Term Loan
Commitment
 
Commitment
Percentage
 
KeyBank National Association
$14,740,000.00
22.0%
127 Public Square
   
8th Floor
   
Cleveland, Ohio 44114-1306
     
LIBOR Lending Office
   
Same as above
     
JPMorgan Chase Bank, N.A.
$8,040,000.00
12.0%
10 South Dearborn
   
Mail Code ILI-0958
   
Chicago, Illinois 60603
     
LIBOR Lending Office
   
Same as above
     
Bank of America, N.A.
$9,380,000.00
14.0%
ILl-231-10-35
   
231 S. LaSalle Street
   
Chicago, Illinois 60697
     
LIBOR Lending Office
   
Same as above
     
Deutsche Bank Trust Company Americas
$8,040,000.00
12.0%
MS Dal 03-0550
   
Suite 550, 200 Crescent Court
   
Dallas, Texas 75201-1875
     
LIBOR Lending Office
   
Same as above
     
PNC Bank, National Association
$6,700,000.00
10.0%
. n d
    201 East Fifth Street, 2nd Floor    
Cincinnati, Ohio 45202
     
LIBOR Lending Office
   
500 First Avenue
   
MSP #P7-PFSC-04-V
    Pittsburgh, Pennsylvania 15219      
Commerzbank AG New York and Grand
$6,700,000.00
10.0%
Cayman Branches
   
2 World Financial Center
   
New York, New York 10281
   

 
LIBOR Lending Office
Same as above

 
 
SCHEDULE 1.1 - PAGE 3

 
 
 
 

--------------------------------------------------------------------------------

 
 

         
Term Loan
 
Term Loan
Commitment
 
Commitment
Percentage
   
The Huntington National Bank
$4,020,000.00
6.0% 801       3     
Troy, Michigan 48084
   

     
LIDOR Lending Office
   
Same as above
     
Fifth Third Bank
$4,020,000.00
6.0%
1000 Town Center
   
Suite 1500
   
Mailcode MD JTWN5H
    Southfield, Michigan 48075      
LIBOR Lending Office
   
Same as above
     
Comerica Bank
$5,360,000.00
8.0%
500 Woodward Avenue
   
7th Floor
   
Detroit, Michigan 48226-3256
     
LIDOR Lending Office
   
Same as above
     
Total
$67,000,000.00
100%

 
 
SCHEDULE 1.1 - PAGE 4

 
 
 
 

--------------------------------------------------------------------------------

 
 

TOTAL COMMITMENTS            
Commitment
     
Commitments
   
Percentage
               
KeyBank National Association 
  $47,740,000.00       22.0 %                   
JPMorgan Chase Bank, N.A. 
  $26,040,000.00       12.0 %                   
Bank of America, N.A. 
  $30,380,000.00       14.0 %                   
Deutsche Bank Trust Company 
  $26,040,000.00       12.0 % 
Americas 
                                 
PNC Bank, National Association 
  $21,700,000.00       10.0 %                   
Commerzbarik AG New York and 
  $21,700,000.00       10.0 % 
Grand Cayman Branches 
                                 
Comerica Bank 
  $17,360,000.00       8.0 %                   
The Huntington National Bank 
  $13,020,000.00       6.0 %                   
Fifth Third Bank 
  $13,020,000.00       6.0 %                   
Total 
  $217,000,000.00       100 % 

 
 
SCHEDULE 1.1 - PAGE 5

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.2



EXISTING HEDGE AGREEMENTS




               
Ramco Party
Counterparty
 
Notional Amount
   
Expiration Date
                 
Ramco-Gershenson Properties, L.P.
Bank of America, N.A.
  $20,000,000       12/31/2010                      
Ramco-Gershenson Properties, L.P.
Bank of America, N.A.
  $10,000,000       12/31/2010                      
Ramco-Gershenson Properties, L.P.
Bank of America, N.A.
  $10,000,000       12/31/2010                      
Ramco-Gershenson Properties, L.P.
Bank of America, N.A.
  $10,000,000       12/31/2010                      
Ramco-Gershenson Properties, L.P.
Bank of America, N.A.
  $10,000,000       12/31/2010                      
Ramco-Gershenson Properties, L.P.
Bank of America, N.A.
  $20,000,000       12/31/2010                      
Ramco-Gershenson Properties, L.P.
Bank of America, N.A.
  $20,000,000       12/31/2010  

 
 
SCHEDULE 1.2 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.9



EXISTING LETTERS OF CREDIT

 
 
 
The following Letters of Credit issued by KeyBank National Association:
 
LC#
Amount
Expiration Date
     
S311926000
$1,300,000
9/30/2010
     
S310958000
$476,000
12/31/2009


 
SCHEDULE 2.9 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.3
 
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
 
 
     With respect to any parcel of Real Estate of the Borrower or any Subsidiary
Guarantor which is proposed to be included in the Collateral, each ofthe
following:
 
     (a)    Security Documents. Such Security Documents relating to such Real
Estate as the Agent shall require, in form and substance satisfactory to the
Agent and duly executed and delivered by the respective parties thereto.
 
     (b)    Enforceability Opinion. The favorable legal opinion of counsel to
the Borrower, the Guarantor and any Subsidiary Guarantor reasonably acceptable
to the Agent qualified to practice in the State in which such Real Estate is
located, addressed to the Banks and the Agent and in form and substance
satisfactory to the Agent as to the enforceability of such Security Documents
and such other matters as the Agent shall reasonably request.
 
     (c)    Perfection of Liens. Evidence reasonably satisfactory to the Agent
that the Security Documents are effective to create in favor of the Agent a
legal, valid and enforceable first (except for Permitted Liens described in
§8.2(ix» lien and security interest in such Real Estate and that all filings,
recordings, deliveries of instruments and other actions necessary or desirable
to protect and preserve such lien or security interest have been duly effected.
 
     (d)    Survey and Taxes. The Survey of such Real Estate, together with the
Surveyor Certification and evidence of payment of all real estate taxes,
assessments and municipal charges on such Real Estate which on the date of
determination are required to have been paid under §7.8.
 
     (e)    Title Insurance; Title Exception Documents. The Title Policy
covering such Real Estate, including all endorsements thereto, and together with
proof of payment of all fees and premiums for such policy, and true and accurate
copies of all documents listed as exceptions under such policy or any
supplements thereto accepted by Agent.
 
     (f)    UCC Certification. A certification from the Title Insurance Company
or a search firm satisfactory to the Agent that a search of the public records
designated by the Agent disclosed no conditional sales contracts, security
agreements, chattel mortgages, leases of personalty, financing statements or
title retention agreements which affect any property, rights or interests ofthe
Borrower or any Subsidiary Guarantor that are or are intended to be subject to
the security interest, assignments, and mortgage liens created by the Security
Documents relating to such Real Estate except to the extent that the same are
discharged and removed prior to or simultaneously with the inclusion ofthe Real
Estate in the Collateral.
 
     (g)    Management Agreement. A true copy of the Management Agreement, if
any, relating to such Real Estate, and a subordination of such Management
Agreement in form and substance satisfactory to the Agent.
 
 
SCHEDULE 5.3 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
(h)    Leases. True copies of all Leases relating to such Real Estate and a Rent
Roll satisfactory to the Agent certified by the Borrower or applicable
Subsidiary Guarantor as accurate and complete as ofa recent date.
 
(i)    Subordination  Agreements.  A  Subordination,  Attornment  and 
Non-Disturbance Agreement from each tenant leasing 25,000 or more square feet
and each other tenant of such Real Estate as reasonably required by the Agent,
dated not more than ninety (90) days after the inclusion of such Real Estate in
the Collateral and satisfactory in form and substance to the Agent and which is
delivered to the Agent not later than ninety (90) days after the inclusion
ofsuch Real Estate in the Collateral.
 
G)    Estoppel  Certificates.  Estoppel  certificates  from  each  tenant 
leasing 25,000 or more square feet and such other tenants of such parcel of Real
Estate as may be reasonably required by Agent. All such estoppel certificates
are to be dated not more than ninety (90) days after the inclusion of such Real
Estate in the Collateral and are to be satisfactory in form and substance to the
Agent and delivered to the Agent not later than ninety (90) days after the
inclusion ofsuch Real Estate in the Collateral.
 
(k)    Certificates of Insurance. Each of (i) a current certificate of insurance
as to the insurance maintained by the Borrower or such Subsidiary Guarantor on
such Real Estate (including flood insurance if necessary) or blanket coverage
which includes such Real Estate in accordance with the terms ofthis Agreement
from the insurer or an independent insurance broker dated as of the date of
determination, identifying insurers, types of insurance, insurance limits, and
policy terms; (ii) certified copies of all policies evidencing such insurance
(or certificates therefor signed by the insurer or an agent authorized to bind
the insurer); and (iii) such further information and certificates from the
Borrower or such Subsidiary Guarantor, its insurers and insurance brokers as the
Agent may reasonably request, all ofwhich shall be in compliance with the
requirements ofthis Agreement.
 
(1 )    Hazardous  Substance  Assessments.  A  Phase  I environmental
site assessment report addressed to Agent (or the subject of a reliance letter
addressed to, and in a form reasonably satisfactory to, Agent) concerning
Hazardous Substances and asbestos on such Real Estate dated or updated not more
than ninety (90) days prior to the inclusion of such Real Estate in the
Collateral, from a firm of professional environmental engineers reasonably
acceptable to Agent, such report to contain no qualifications except those that
are acceptable to the Agent iIi its sole discretion and to otherwise be in form
and substance satisfactory to the Agent in its sole discretion.
 
(m)    Certificate of Occupancy. A copy ofthe certificate(s) of occupancy issued
to the Borrower or such Subsidiary Guarantor for such parcel of Real Estate
permitting the use and occupancy ofthe Building thereon (or a copy of the
certificates of occupancy issued for such parcel of Real Estate and evidence
satisfactory to the Agent that any previously issued certificate(s)· of
occupancy is not required to be reissued to the Borrower or any Subsidiary
Guarantor), or a legal opinion or certificate from the appropriate authority
reasonably satisfactory to the Agent that no certificates of occupancy are
necessary to the use and occupancy thereof.
 
 
SCHEDULE 5.3 - PAGE 2

 
 
 
 

--------------------------------------------------------------------------------

 
 
(n)    Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and the Majority Banks as provided in §5.2 and dated
not more than ninety (90) days prior to the inclusion of such Real Estate in the
Collateral.
 
(0)    Zoning and Land Use Compliance. Such evidence regarding zoning, land use
and code compliance as the Agent may approve in its reasonable discretion.
 
(p)    Property Condition Report. A property condition report from a firm of
professional engineers or architects selected by Borrower and reasonably
acceptable to Agent satisfactory in form and content to the Agent, dated not
more than ninety (90) days prior to the inclusion of such Real Estate in the
Collateral, addressing such matters as the Agent may reasonably require.
 
(q)    Operating Statements. Operating statements for such Real Estate in the
form of such statements delivered to the Banks under §6.4(c) covering each of
the four fiscal quarters ending immediately prior to the addition of such
Mortgaged Property to the Collateral.
 
(r)    Budget.  An operating and capital expenditure budget for such Real
Estate in form and substance reasonably satisfactory to the Agent.
 
     (s)    Subsidiary Guarantor Documents. With respect to Real Estate owned by
a Subsidiary Guarantor, the Joinder Agreement and such other documents,
instruments, reports, assurances, or opinions as the Agent may require in its
sole and absolute discretion.
 
     (t)    Environmental Disclosure. Such evidence regarding compliance with
§6.18(d) as Agent may reasonably require.
 
     (u)    Additional Documents. Such other documents, certificates, reports or
assurances as the Agent may reasonably require in its discretion.
 
 
SCHEDULE 5.3 - PAGE 3

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.5
 
MARKETED PROPERTIES
 
 
1.     None.
 
 
SCHEDULE 6.5 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.7
 
LITIGATION

 

 
1.     
Matters covered by insurance policies, except for applicable deductibles.
   
2.     
Landlord/Tenant claims in the ordinary course of business.
   
3.     
Matters disclosed in the Form 10-K filed with the SEC, including the IRS tax
matter which is described therein as follows:

 
IRS Audit Resolution for Years 1991 to 1995
 
     RPS Realty Trust ("RPS"), a Massachusetts business trust, was formed on
September 21, 1988 to be a diversified growth-oriented REIT. From its inception,
RPS was primarily engaged in the business of owning and managing a participating
mortgage loan portfolio. From May 1, 1991 through April 30, 1996, RPS acquired
ten real estate properties by receipt of deed-in-lieu of foreclosure. Such
properties were held and operated by RPS through wholly-owned subsidiaries.
 
     In May 1996, RPS acquired, through a reverse merger, substantially all the
shopping centers and retail properties as well as the management company and
business operations of Ramco-Gershenson, Inc. and certain of its affiliates. The
resulting trust changed its name to Ramco-Gershenson Properties Trust and
Ramco-Gershenson, Inc.'s officers assumed management responsibility for the
Trust. The trust also changed its operations from a mortgage REIT to an equity
REIT and contributed certain mortgage loans and real estate properties to
Atlantic Realty Trust ("Atlantic"), an independent, newly formed liquidating
real estate investment trust. The shares of Atlantic were immediately
distributed to the shareholders of Ramco-Gershenson Properties Trust.
 
     For purposes of the following discussion, the terms "Trust", "we", "our" or
"us" refers to Ramco-Gershenson Properties Trust and/or its predecessors. All
numbers are represented in thousands.
 
     On October 2, 1997, with approval from our shareholders, we changed our
state of organization from Massachusetts to Maryland by merging into a newly
formed Maryland real estate investment trust thereby terminating the
Massachusetts trust.
 
     We were the subject of an IRS examination of our taxable years ending
December 31, 1991 through 1995. We refer to this examination as the IRS Audit.
On December 4,2003, we reached an agreement with the IRS with respect to the IRS
Audit. We refer to this agreement as the Closing Agreement. Pursuant to the
terms of the Closing Agreement we agreed to pay "deficiency dividends" (that is,
our declaration and payment of a distribution that is permitted to relate back
to the year for which the IRS determines a deficiency in order to satisfy the
requirement for REIT qualification that we distribute a certain minimum amount
of our "REIT taxable income" for such year) in amounts not less than $1,400 and
$809 for our 1992 and 1993 taxable years, respectively. We also consented to the
assessment and collection of $770 in tax deficiencies and to the assessment and
collection of interest on such tax deficiencies and on the deficiency dividends
referred to above.
 
 
SCHEDULE 6.7 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
     In connection with the incorporation and distribution of all of the shares
of Atlantic in May 1996, we entered into the Tax Agreement with Atlantic under
which Atlantic assumed all of our tax liabilities arising out of the IRS' then
ongoing examinations (which included, but is not otherwise limited to, the IRS
Audit), excluding any tax liability relating to any actions or events occurring,
or any tax return position taken, after May 10, 1996, but including liabilities
for additions to tax, interest, penalties and costs relating to covered taxes.
In addition, the Tax Agreement provides that, to the extent any tax which
Atlantic is obligated to pay under the Tax Agreement can be avoided through the
declaration ofa deficiency dividend, we would make, and Atlantic would reimburse
us for the amount of, such deficiency dividend.
 
     On December 15, 2003, our Board of Trustees declared a cash "deficiency
dividend" in the amount of $2,209, which was paid on January 20, 2004, to common
shareholders of record on December 31, 2003. On January 21, 2004, pursuant to
the Tax Agreement, Atlantic reimbursed us $2,209 in recognition ofour payment
ofthe deficiency dividend. Atlantic has also paid all other amounts (including
the tax deficiencies and interest referred to above), on behalf of the Trust,
assessed by the IRS to date.
 
     Pursuant to the Closing Agreement, we agreed to an adjustment to our
taxable income for each of our taxable years ended December 31, 1991 through
1995. The Trust has advised the relevant taxing authorities for the state and
local jurisdictions where it conducted business during those years of such
adjustments and the terms of the Closing Agreement. We believe that our exposure
to state and local tax, penalties and interest will not exceed $1,391 as of
December 31, 2008. It is management's belief that any liability for state and
local tax, penalties, interest, and other miscellaneous expenses that may exist
in relation to the IRS Audit will be covered under the Tax Agreement.
 
     Effective June 30, 2006, Atlantic was merged into (acquired by) Kimco SI
1339, (formerly known as SI 1339, Inc.), a wholly-owned subsidiary of Kimco
Realty Corporation ("Kimco"), with Kimco SI 1339, Inc. continuing as the
surviving corporation. By way of the merger, Kimco SI 1339, Inc. acquired
Atlantic's assets, subject to its liabilities (including its obligations t6 the
Trust under the Tax Agreement). In a press release issued on the effective date
of the merger, Kimco disclosed that the shareholders of Atlantic received common
shares of Kimco valued at $81,800 in exchange for their shares in Atlantic.
 
4. Alleged ADA violations at the Bagel Joint at Sunshine Plaza; Access for the
Disabled, Inc., Robert Cohen, and Patricia Kennedy v. Ramco-Gershenson
Properties, L.P. US District Court Southern District ofFlorida Case No.
05-61246-CIV-LENARD.
 
5. Subcontractor Claims of John Carlo, Inc. relating to work performed at River
City Marketplace and related developments, Jacksonville, Florida, as set forth
in John Carlo Inc. vs. J. Raymond Construction Corp., and Ramco River City,
Inc., filed in the Circuit Court of the Fourth Judicial Circuit, in and for
Duval County, Florida, Case No. 16-2008-CA-016393.
 
 
SCHEDULE 6.7 - PAGE 2

 
 
 
 

--------------------------------------------------------------------------------

 
 
7. Ramco Hartland LLC, Ramco RM Hartland SC LLC, and Ramco RM Hartland
Disposition LLC ("Ramco") are the plaintiffs/counter-defendants in Case No.
08-093556-CK, pending in Oakland County Circuit Court, State of Michigan.
Landmark/Mansour Development . LLC is a defendant and Hani Mansour is a
defendant/counter-plaintiff in the case. The parties had entered an agreement to
develop certain property in Hartland Township together through LLCs they agreed
to form. Defendants made demand for a capital account in one of the LLCs and
refused to execute the proposed operating agreements unless they were given a
capital account. Ramco has asserted that the Defendants were not entitled to a
capital account under the terms oftheir agreements. When Defendants failed to
execute the operating agreements, Ramco sued them in August 2008 on theories
ofbreach of contract, promissory estoppel and declaratory judgment. Hani Mansour
brought a counterclaim against Ramco for breach of contract, declaratory
judgment, and fraud/misrepresentation, demanding $1 million plus other
unspecified damages. Each party moved for summary disposition; the court granted
all motions, and all sides have now appealed.
 
 
SCHEDULE 6.7 - PAGE 3

 
 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 6.10
 
TAX MATTERS

 
     On May 12, 2009, the Michigan Court of Appeals affirmed a decision of the
Michigan Tax Tribunal that a wholly-owned limited liability company ("LLC") met
the statutory definition ofa "person" under the former Michigan Single Business
Tax Act ("SBTA") and was required to file a separate return despite being
classified as a disregarded entity for federal tax purposes. The Court of
Appeals ruled that a 1999 Michigan Department of Treasury Revenue Administration
Bulletin ("RAB") that required conformity with federal tax laws conflicted with
the SBTA, which treated various other entities not taxable at the federal level,
such as partnerships, as taxable entities for SBTA purposes.
 
     The Michigan Single Business Tax ("SBT") was repealed and replaced by the
Michigan Business Tax effective for the Trust's taxable year beginning January
1, 2008. Prior to such repeal, the Trust relied on the RAB, including the
activities of any LLC classified as a disregarded entity for federal tax
purposes in its member's SBT return.
 
     On June 23, 2009, the Michigan Department of Treasury formally appealed the
Court of Appeals' decision to the Michigan Supreme Court. On September 28, 2009,
the Michigan Supreme Court denied the appeal; however, the Michigan Department
ofTreasury has not issued any guidance as to what course of action they intend
to take on this matter.
 
     The Trust could be obligated to file additional stand-alone tax returns for
each of its Michigan LLCs and pay any related tax, interest and/or penalties,
for all tax years open under the applicable statute of limitations. Any amounts
owed, ifthis were to occur, would be reflected as operating expenses in the
Trust's consolidated statements ofincome in the period ofthe payment. The Trust
continues to closely monitor this case and is in the process of evaluating any
potential impact. Given the uncertainty surrounding the ultimate resolution of
this matter, the Trust has not recorded a reserve as of September 30,2009.
 
 
SCHEDULE 6.10 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.15
 
AFFILIATE TRANSACTIONS

 
1996 Share Option Plan ofRamco-Gershenson Properties Trust
 
Non-Qualified Stock Option Agreements dated May 10, 1996, September 16, 1998 and
March 8, 2000, along with related Election and Option Deferral Agreements and
Notices of Option Exercises betweehRamco-Gershenson Properties Trust (the
"Trust") and each ofthe following:
 

 
Dennis Gershenson
Michael A.. Ward

 
Non-Qualified Stock Option Agreements dated June 10, 1997, June 10, 1998, June
9, 1999, and June 7,2000, June 13,2001, June 6, 2002, June 12,2003, June
10,2004, June 7, 2005, June 14, 2006 and June 5, 2007 between Trust and the
Board ofTrustees
 
Noncompetition Agreements dated May 10, 1996, between the Trust and Dennis
Gershenson Registration Rights Agreements dated May 10, 1996, among Trust and
the Ramco Principals
 
Tax Agreement dated May 10, 1996, between Atlantic and RPS
 
Exchange Rights Agreement dated May 10, 1996, between Operating Partnership and
the Ramco Principals
 
Assignment, Assumption and Indemnification Agreement relating to Atlantic dated
May 10, 1996, between RPS and Atlantic
 
The 1997 Non-employee Trustee Stock Option Plan
 
Management Services and Reimbursement Agreement dated May 10, 1996 between
Ramco-Gershenson, Inc. and Ramco-Gershenson Properties, L.P.
 
Amended and Restated Agreement ofLimited Partnership ofRamco-Gershenson
Properties, L.P. (Operating Partnership") as amended which lists the following
persons as holding a partnership interest directly or by entities controlled by
them:
 

 
Dennis Gershenson
Michael A. Ward


 
SCHEDULE 6.15 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
The following officers or trustees of Ramco-Gershenson Properties Trust are
general partners, limited partners, or shareholders or members in various
entities which are provided management and/or accounting services by
Rarnco-Gershenson, Inc.
 
Joel Pashcow
 
Rarnco-Gershenson Properties Trust purchased Directors' and Officers' liability
insurance from Aon Risk Services, Inc. ofNew York, an insurance brokerage firm
("Aon"). In connection with such insurance purchase, Aon received brokerage
commission. Mr. Robert A. Meister, who is a member of the Trust's Board of
Trustees, is Vice Chairman of Aon Risk Services & Co., an affiliate ofAon. In
addition, Mr. Alan Mann, who is Senior Vice President ofAon, is the son-in-law
ofMr. Arthur H. Goldberg, who is also a member ofthe Trust's Board ofTrustees.
 
Joel Pashcow, trustee, has an interest in Ramco/Shenandoah LLC, a joint venture
of Ramco-Gershenson Properties, L.P.
 
2003 Long-Term Incentive Plan ofRamco-Gershenson Properties Trust
 
2003 Non-Employee Trustee Stock Option Plan ofRamco-Gershenson Properties Trust
 
Non-Qualified Stock Option Agreements dated March 3, 2004 between Trust and each
of the following: Dennis Gershenson
 
Non-Qualified Stock Option Agreements dated April 1, 2005 between Trust and each
of the following: Dennis Gershenson
 
Non-Qualified Stock Option Agreements dated February 28, 2006 between Trust and
each ofthe following: Dennis Gershenson
 
Non-Qualified Stock Option Agreements dated March 8, 2007 between Trust and each
of the following: Dennis Gershenson
 
2008 Restricted Share Plan for non-employee Trustees
 
Restricted Stock Award Agreement under 2003 Long-Term Incentive Plan dated March
8, 2007, March 3, 2008, April 4, 2008 and March 4, 2009 and related agreements
between Trust and Dennis Gershenson
 
Restricted Stock Award Agreement under 2008 Restricted Share Plan for
non-employees dated June 30, 2008 and June 30, 2009 and related agreements
between Trust and each of the non-employee Trustees
 
Change in Control Policy dated July 10, 2007 between Trust and Officers ofthe
Trust
 
Employment Agreement dated August 1, 2007 between Trust and Dennis Gershenson
 
2009 Omnibus Long-Term Incentive Plan
 
 
SCHEDULE 6.15 - PAGE 2

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.18
 
ENVIRONMENTAL MATTERS
 

 
Graphic [graphic2.jpg]
 
Us.Chlnge Antlciptted Current during Use of Policy Location property Period?
ServK:e AutoServke Station OryCleaning lRepiir USTs at Hazard. WastA Manufac.
Property (pas USTs Size & Auembly General.or current)? Content
On Site Property Recognized ASTs (prior or Size & Environmental Conditions
current)? Content (RECs) Aubum Mile (B) Sir\> Shoppmg No 260,280,600,700,
720&Center 750 Brown Road, Aubum Hills, MI 48326 (Jo·Ann, Staples, etc.)
Yes­ctitTent No No No No No N/A No N/ANone Former Texaco No N/A gas station on
southwest corner of property had 6, 6,000 gallon USTs. Removed in 1987 1949
Sanbom Map depicts the presence of a gas tank on the property associated withe
former VanZylen Lumber Yard. No recored of installation or removal were found. \
Centre at Woodstock Strip Shopping No No Yes-rurrenl No No No No N/A No N/A Dry
Cleaner, potential Center Beacon Square, 800· strip Shopping No 840 Jackson
Street & 402 Center 462 N. Beacon Blvd.Grand Haven, MI. 49417 No Yes. Past·
MeijerfTexaco Lumber Co (?); Owned: 6· 6,000 gal. gas tanks Past· Texacol
removed 1987. Lumber Meijers Co. UST - unknown   Yes·former No No No 12165&
12195 Highway environmental concern, no 92, Woodstock, GA 3018 an REC. Off Site
Recognized Environmental Conditions (RECs) Findings Active On·Going Monitoring
or Remediation Meijer Gas'Station • gal. gas; Costco·3· 20,000 gal gas. Aaron &
Wright Phase I of 3/16/04. No RECs No ! USTs 2·18,000 & 17,000 identified thai
would warrant further environmental study.   None Envirologic Technologies,
Inc., Phase I ESA, 3/20/03 recommends Phase II ESA based on RECs. Envirologic
Technologies, Inc., Phase II ESA, No i  4/3/03: 1)No analytic parameters were
detected in association withe former Texaco gas station above residential
cleanup criteria. 2) Magnetic geophysical swvey found no I remnant UST system
structures in association withe former VanZylen Lumber  Yard. 3)Benzo(a)pyrene
was detected above residential drinking water criterion in a groundwater sample
collected at the location of the former VanZylen Lumber  Yard. 4) Workers on
site should be notified of contaminant condition prior to initiation of further
development acitvities. 5) No further investigation into the environmental
integrity of the subject property is warranted.
) Flash Foods-UST. Northem edge of property-upgradient; 2)BP Amoco-LUST- 300 ft.
S.- upgradient of site
 
URS Phase I of 612104. Dry Cleaner in operation since 1998 using non·hazardous
synthetic hydrocarbon-based dry cleaning solvent Recommends periodic file review
be performed on Flash Foods and BP/Amoco.
 
Page 1

--------------------------------------------------------------------------------

 
 
Graphic [graphic3.jpg]
 
Location Chester Springs, 141·237 Route 206 South, Chester, New Jersey 07930
COCOA COMMONS; 2301 Highway 524; Cocoa, FL 32926 Collins Point Plaza 921·959 Joe
Frank Harris Parkway, Cartersville, GA 30120 Coral Creek Shoppes 6502·6588 N.
State Road 7, U.S. Highway 441, Coconut Creek, FL 33073 Crofton Centre 1623·1665
Crane Hwy Crofton, MD 21114 Use Change Anticipated CurrentUseo during Policy
Property Period? Strip Shopping No No Center Service StatIon Auto Service Dry
Cleaning !Repair Yes·former. Yes 1980·1995 No Manufac. Assembly USTs at Hazard.
Wast Property (pas USTs Size & Generat or current)? Content WasteWater Yes.
Past·3 1)Past: 1-550 gal. Treatment former USTs; 1 heating oil; 1·1000 Plant
current owned by Shop Rite gal fuel; 1·500 gal waste oil·AII removed 1993; no
further action. 2) Current: Shop Rite owned 1·550 gal diesel fuel.  Strip
Shopping No No No No No No No N/A Center SblJ Shopping No No No No No No No N/A
Center strip Shopping No No Yes-Former No No No No N/A Center ClubCleanarn;
Current-Orepo on~ Strip Shopping No No Yes-Currenl Yes-Former No No Yes. Current
K KMart owned: 1· Center Admiral Cleaoors Mart. Owned 10,000 gal. heating oil
ASTsat Property (prior or current)? ASTs Size & Content Yes· 3current: 1) Pump
House On Site Recognized EnvironmentalConditions (RECs)Dry Cleaner· presence
of   (ours)·1· 275 gal. diesel fuel; 2). Good contamination in soil. Year Auto
Repair Owned: 1· 275 gal.· motor oil; 1·275  dry cleaning solvent waste oilYes
1,000 gallons None contains diesel fuel for the Publix generator. No N/A None No
N/A Former Dry Cleaner No N/A Off Site Recognized Environmental Conditions
(RECs) Agway Energy Products· In 1999, PCE, TC northeast and adjoining
(historical LUST)· discovered 211/2001 None None URS Phase I of 7118106. No.
None URS Phase I dated 5116102. None. See Findings reo former dry cleaner and K
Mart former h Active On·Going Monitoring or Remediation Yes. Based on the
results of the ground and surface water monitoring program and the continued
presence of VOCs in surface water samples, enhanced reductive dechlorination
remediation methods are to be employed in the area of MW·5 consisting of
asubstrate residential drinking water well of neighboring residence closest to
the contamant plume is to be tested for VOCs. No. ydraulic lifts. Findings E and
cis·1,2 were dedected in the soil and groundwater at levels exceeding standards
in the area behind the former Chester Cleaners. The NJDEP was notified in
December of 1999 an aMemorandum of Agreement was executed with.the NJDEP to
provide oversight of a Remedial Investigation. In 2000 the Remedial
Investigation was performed and concluded that additional soil, groundwater and
surface waler sampling was needed to confirm the overal geometry of the
groundwater plume. Annual sampling and reporting to the NJDEP has been ongoing.
In injection. Contract for 2008 quarterly monitoring was conducted and this work
was signed based on those results it was determined that 10/14/09. Additionally,
enhanced bioremediation activities would be warranted to enhance the ongoing
natural attenuation process. URS Phase I dated 1117107 No. Pre-ownership dry
cleaning solvent releases. Accepted into Florida Dry Cleaning Solvent Fund.
Relatively low ranking due to lower level of contamination. No additional
subsurface investigations or assessment activities were recommended. None
LandAmerica Assessment Corporation No. Phase II Limited Subsurface Investigation
Report dated 111112006. Soil & groundwater sampling results for dry cleaning
contamination were below MOE's threshold. No other analyzed constituents were
detecte above the lab's detection limits.No further investigation necessary for
dry cleaner or former hydraulic lifts XIOOOOOOO.xls Page 2 Location Crossroads
at Royal Palm 1100 ·1250 Royal Palm Beach Blvd., Royal Palm Beach, FL
 
Page 2

--------------------------------------------------------------------------------

 
 
Graphic [graphic4.jpg]
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
Graphic [graphic5.jpg]
 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
Graphic [graphic6.jpg]
 
 
Page 5

--------------------------------------------------------------------------------

 
 
Graphic [graphic7.jpg]
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
Graphic [graphic8.jpg]
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 
Graphic [graphic9.jpg]
 
 
Page 8

--------------------------------------------------------------------------------

 
 
Graphic [graphic10.jpg]
 
 
 
Page 9

--------------------------------------------------------------------------------

 
 
Graphic [graphic11.jpg]
 
 
Page 10

--------------------------------------------------------------------------------

 
 
Graphic [graphic12.jpg]
 
 
 
Page 11

--------------------------------------------------------------------------------

 
 
Graphic [graphic13.jpg]
 
 
Page 12

--------------------------------------------------------------------------------

 
 
Graphic [graphic14.jpg]
 
 
Page 13

--------------------------------------------------------------------------------

 
 
Graphic [graphic15.jpg]
 
 
Page 14

--------------------------------------------------------------------------------

 
 
Graphic [graphic16.jpg]
 
 
Page 15

--------------------------------------------------------------------------------

 
 
Graphic [graphic17.jpg]
 
 
Page 16

--------------------------------------------------------------------------------

 
 
Graphic [graphic18.jpg]
 
 
Page 17

--------------------------------------------------------------------------------

 
 
Graphic [graphic19.jpg]
 
 
 
Page 18

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.19

 
SUBSIDIARIES AND UNCONSOLIDATED AFFILIATES OF THE BORROWER
 
[SEE ATTACHED]
 
 
SCHEDULE 6.19 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic20.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic21.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic22.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic23.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic24.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic25.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic26.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic27.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic28.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic29.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Graphic [graphic30.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic31.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
Graphic [graphic32.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic33.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic34.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic35.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic36.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic37.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic38.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic39.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic40.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic41.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic42.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic43.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic44.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [graphic45.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.21



MANAGEMENT AGREEMENTS; OPTIONS



1.     
Management Services and Reimbursement Agreement dated May 10, 1996 between
Ramco-Gershenson, Inc. and Ramco-Gershenson Properties, L.P.
   
2.     
The following options / rights of first refusal:
     
A.     
Wal-Mart at Roseville Towne Center has a right of first refusal.
       
B.     
Wendy's at the Auburn Mile has an option to acquire its parcel as of 1/11/11.
       
C.     
Ruby Tuesday at Taylors Square has an option to purchase its parcel at the
expiration of the 10th Lease Year.


 
SCHEDULE 6.21 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 6.29
 
PROPERTY OF GUARANTOR

 
The assets of the Guarantor, Ramco-Gershenson Properties Trust are comprised
solely of the following:
 
Attachable Assets
 
Cash and Short-term Investments in an amount in excess of$500,000.00.
 
Accounts receivable, including Distributions received from Ramco-Gershenson
Properties, L.P. that have not been distributed to the shareholders ofthe Trust
as permitted by this Agreement.
 
Rights and claims (including amounts paid under) the Tax Indemnity Agreement.
 
Investments in Ramco-Gershenson Properties, L.P.
 
All Net Offering Proceeds that have not been contributed to Ramco-Gershenson
Properties, L.P.
 
Other Permitted Assets
 
Prepaid expenses, including capitalized legal fees
 
Cash and Short-term Investments in an amount not to exceed $500,000.00.
 
Investments in the following subsidiaries:

Ramco SPC, Inc. (Related to Ramco Properties Associates Limited Partnership)

Ramco SPC II, Inc. (Related to Ramco Virginia Properties LLC (Aquia))
 
 
SCHEDULE 6.29 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE 6.31   INITIAL MORTGAGED PROPERTIES  
Ramco-Gershenshon Properties Trust 
Appraisals Received as of November 2, 2009 
         
Property 
Address 
City
State 
1 Ramco Office Max Center 
West Alexis 
TOLEDO 
OH 
2 Ramco Troy Towne Center 
West Main St and 1-75 
TROY 
OH 
3 Ramco Edgewood Towne Center 
E. Edgewood Blvd and American 
LANSING 
MI 
4 Ramco Clinton Valley Mall 
SW Corner of Hall Rd (M-59) an 
STERLING HEIGHTS 
MI 
5 Ramco Jackson Crossing 
Interstate 94 and US-127 
JACKSON 
MI 
6 Ramco Tel-Twelve 
Telegraph Rd and 12 Mile Rd 
SOUTHFIELD 
MI 
7 Ramco Clinton Valley Strip 
M-59 (Hall Rd) and Schoenherr 
STERLING HEIGHTS 
MI 
8 Ramco Fraser Shopping Center 
Groesbeck Hwy, 13 Mile Rd and 
FRASER 
MI 
9 Ramco Rossford Pointe 
US Hwy 20 and Crossroads Pkwy 
ROSSFORD 
OH 
10 Ramco Roseville Towne Center 
12 Mile Rd and Gratiot Ave 
ROSEVILLE 
MI 
11 Ramco Oak Brook Square 
3192 S Linden Rd 
FLINT 
MI 
12 Ramco Holcomb Center 
Holcomb Bridge Rd and Nesbitt 
Roswell 
GA 
13 Ramco Taylors Square 
Wade Blvd 
TAYLORS 
SC 
14 Ramco Conyers Crossing 
Highway 138 and Interstate 20 
Conyers 
GA 
15 Ramco Promenade at Pleasant Hill - Arby's 
Pleasant Hill Rd and Club Dr 
LAWRENCEVILLE 
GA 
16 Ramco Lake Orion 
Lapeer Rd and Clarkston Rd 
LAKE ORION 
MI 
17 Ramco Naples Towne Center 
Palm Drive and Tamiami Trail E 
Naples 
FL 
18 Ramco Clinton Pointe 
Gratiot Ave and Quinn Rd 
CLINTON TOWNSHIP 
MI 
19 Ramco Horizon Village* 
Horizon Dr and Lawrenceville R 
SUWANEE 
GA 
20 Ramco Village Lakes 
21S29 Village Lakes Shopping Center Dr 
LAND 0 LAKES 
FL 
21 Ramco Eastridge 
Lapeer Rd and S. Center Rd 
FLINT 
MI 
22 Ramco Northwest Crossing I & II 
Clinton Highway 
KNOXVILLE 
TN 
23 Ramco Spring Meadows Place 
Spring Meadows Dr 
HOLLAND 
OH 
24 Ramco Mays Crossing 
Highway 138 and US-23/42 
STOCKBRIDGE 
GA 
25 Ramco Auburn Mile - Wendy's 
Brown Rd and Baldwin 
AUBURN HILLS 
MI 
26 Ramco Southfield Plaza 
29844 Southfield Road 
SOUTHFIELD 
MI 
27 Ramco Livonia Plaza 
Merriman Rd and Five Mile Rd 
LIVONIA 
MI 
28 Ramco Fairlane Meadows 
Ford Rd and Mercury Dr 
DEARBORN 
MI 
29 Ramco Shoppes at Fairlane Meadows 
Ford Rd and Mercury Dr 
DEARBORN 
MI 
30 Ramco Pelican Plaza 
Highway 41 and Tamiami Trail 
Sarasota 
FL 

 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.23
 
REMEDIATION

 
 
     Troy Towne Center. According to an environmental report, a dry cleaner has
operated within the subject property tenant suite between the current GameStop
and Ludlow Wireless, at the address 1845 ·West Main Street, from approximately
1992 to the present. According to past environmental reports, tetrachloroethene
("PCE") was used historically in the dry cleaning operations at the Mortgaged
Property. A Phase II environmental site investigation revealed the presence of
PCE at levels up to 757 mg/kg in soil. Borrower (itself, or by overseeing the
efforts of another party that has assumed responsibility) will diligently pursue
regulatory closure with the appropriate governmental authorities regarding the
dry cleaner solvent release from the dry cleaner on the Mortgaged Property. The
sum of $250,000.00 is withheld as the Remediation Reserve for this Mortgaged
Property until Borrower provides Agent either: (i) a no further action letter
from a certified professional under the Ohio voluntary cleanup program
confirming that no further investigation, removal, or other response action is
required with regard to the dry cleaner solvent release; or (ii) written
confirmation reasonably acceptable to Agent from the Environmental Insurer
acknowledging coverage under the Environmental Insurance Policy, less a
deductible of $50,000.00, for the dry cleaner solvent release. Agent may reduce
such withheld amount if, upon review of further information provided by
Borrower, Agent determines that the total costs, expenses, and other liabilities
arising from the release or presence of dry cleaner solvent total less than
$250,000.00.
 
 
SCHEDULE 7.23 - PAGE 1

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.10



EXISTING DEVELOPMENT PROJECTS

 

 
1.     
Northpointe Town Center, Jackson, Mississippi
   
2.     
Hartland Towne Square, Hartland Township, Michigan
   
3.     
The Town Center at Aquia, Stafford, Virginia
   
4.     
Gateway Commons, Lakeland, Florida
   
5.     
Parkway Shops, Jacksonville, Florida

 
 
 
SCHEDULE 8.10 - PAGE 1

 
 
Uie Change AnticipatedGiant Eagle Crossroads Centre (Home Depot) 9570 aide US
20, Rossford, OH 43460 Cypress Pointe, 25801 -25973 US Highway 19, ClealWater,
FL 33763 East Town Plaza 2021-2139 Zeier Rd. Madison, WI 53704 Gaines
Marketplace 1651 1925 Marketplace Drive Caledonia, MI 49316 Gratiot Crossing
50700-50870 Gratiot Ave. Chesterfield, MI 48051 Hunters Square 30825 -3 1385
Orchard Lake Road, Farmington Hills, MI 48334 Jackson West 1507 1535 Boardman
Road Jackson, MI 49202 Currtnt Use 0 during Policy Property P,rlod? SI!iP
Shopping No Center Strip Shopping No Center Home Depot No strip Slqlping No
Center Strip Shopping No Center Strip Shopping No Cenler strip Shopping No
Canter Strip Shopping No Center Power Center No Service Station No AutoSorvie.
Dry Cleaning /Repair Yes-Former dry No cleaning plant switched to drO! off only
per lease executed 3131/99. Manufac. HAZard. Wast Assembly General No No Yes.
Current No No No No owned by No No Yes. Former 1984-1991 No No No No No No No No
No No Yes. Fonner No KIMrt Owned No No No No No No No No 1-1,290 gal diesel for
generator No N/A N/ANo No No No No No No No No No No USTs at Property (pasl or
current)? No No No Yes. Past-K Mart owned No No 1 size unknown; natural gas·TECO
2USTs owned by No Content USTs Size & ASTs at Property (prior or current)? No
N/A ASTsSize & Content N/A Giant Eagle. 1- 15,000 gal-fuel oil; 1 10,000
gal-fuel oil N/ANo N/A N/ANo N/A N/A No N/A ? No N/A 1-1,000 gal. used oil. N/A
Installed 1979; removed 1989 Yes. - Current owned by Lowe's - ground lease
tenant On Site Recognized Environmental Conditions (RECs) None. See findings re:
former dry cleaner None. See Findings re: Giant Eagle Get NGo Gas Station None
None None None. See Findings re: Former Kmart Auto Service Center - UST &
hydraulic lifts in use 1979-1989. None None Off Site Recognized Environmental
Conditions (RECs) Mobil Gas Station( LUST) located NW and crossilradient In
State Funded Clean·up program. Findings URS Phase I of 1217106 for OuUot "D" at
the Center. URS Phase I of 7/2102· all of the Center. Dry cleaning solvent
release. Groundwater contamination discovered in 1994. Accepted into Florida Dry
Cleaning Solvent Cleanup Program. 7/22102 received Site Rehabilitation
Completion Order • no furthefaetion. No. Active On·Going Monitoring or
Remediation None None. None Aaron & Wright Phase I of 3/3/04. 2USTs at Giant
Eagle installed in 2001. No releases URS Phase I ESA, 8/24/09. Home Depot is a
No Smalle Quantity Generator (SQG) of hazardous waste, related to retail sales
products. URS Phase I of 10/9/09. Former dry cleaning No. operation from
1984-1991. -VCP Site with a "closed" regulatory status. 3/4/96 letter from FDEP
stating closing their enforcement file. No. None None No Dames & Moore Phase I
of 312412000. SME Phase I dated 5/12104. No further environmental assessment of
the property is necessary. Atwell·Hicks Phase I dated 12120/05. Atwell·Hicks
Limited Phase II of 119/06. Former UST and hydraulic lifts. Atwell Hicks took
5samples of soil borings and water samples to test for VOC, PNA, and PCB. No
hazardous levels were found. Atwell recommends no further investigation of the
site at this time. Eckland Consultants Inc. Phase I of 1/14/05. No No No. No
None EBI Consulting Phase I of 9/22105. Lowe's is No. aSmall Quantity Generator
(SQG) of hazardous waste related to retail sales products. There are no reported
violations. XIOOOOOOO.xls Page 3 Anticipated CurrentUseo during Policy Service
Property Location Period? Station OryCle.l Kenlwood Auto Hazard.Wasu Service
Manufac. Property (pas1 ! or ASTs (prior or Size & Environmental Environmental
Conditions Conditions current)? Content (RECs) (RECs) ASTs at Use Change On Site
Off Site Active On- USTs at Property Recognized Recognized Going Findings
Remediation URS Phase I None 017111100. 28th Street Center SE,Kenlwood, MI 48508
Towne Centre 4150-4260 strip Shopping No No No No No No NoNIA No NIA None ning
Repair AssemblyGenerllt current)?Content Monitoring Usa Change Off
SiteAntklpatad USTs at Property On Site RecognizedRecognized CurrentUs80 during
Hazard. Was\j ASTsPolicy Service AutoSoMee Manufac. Property (pas USTs Size &
(prior or Size &Environmental Environmental or Conditions Location P"'P'rty
Period?StAUon DryCloaning /Repair Assembly
Generalcurrent)? Content current)? Content Conditions (RECs) (RECs) Madison
Center Yes. Yes. Qwik Stop Gas 29101· Strip Shopping No No Yes. Former Former No
No Owned bKMart: 1·1,000 gal. No N/A Former Dry Cleaner Station 29501 JohnRRoad,
Center KMartAuto others. KMart waste oil; (LUST) adjacentMasterContamination.
See &to S.Madison and Car Wash: Findings: re: Former 1,000 of Center. Heights,
M[ Master 2·12,000 The 11 other Car gal. fuel andgal waste oil USTLUST
Sites48071 Wash 1-8,000 owned within 1/2by KMart andMi[e of Centergal.
fuelformerare not LUST Site-Master RECs. SeeCarFindings.Washor No USTs Size & I
Kissimmee West 479 1- 4807 W.lrol Bronson Memorial Highway. Kissimmee, FL
34746-5332 Still Shopping No No No Center No No No No NIA No NIA None URS Phase
I dated 11129105. None No further No. assessment is warranted. i URS Phase I as
of Lakeshore Strip 514103. No Market Place Shopping No No No No No No No NIA No
NIA None None further No. Center 5 103-5363 assessment is Harvey St. warranted.
Muskegon, MI 49444 Lantana Shopping Center strip Shopping No No Yes. 2 Former No
1400-1593 West Operational Lantana Center DI)' Cleaners No No No NIA No Yes-Dry
N/A Cleaners National Assessment None Corporation Phase I No. dated 6124103.
National Assessment Rd Lantana, FL 33462 Corporation Phase (( of 7121103. Soil &
groundwater samples taken-vicinity of former dry cleaner. Results-soil below
Soil Cleanup Target Levels; Groundwater: tetra of 3.9 uglL and 9.2 uglL-above
Groundwater Cleanup Target Level of 3ug/l. But no reporting requirement to FDEP
or Palm Beach County (only active cleaners with reportable quantity spills-FDEP;
for Palm Beach only required for aPalm Beach Well Field Protection lone- does
not apply.) XIOOOOOOO.xls Page 4 ASTs at Findings Property Profile, Inc, Phase [
dated 3/19/01. Baseline Environmental No. Active On·Going Monitoring or
Remediation Assessment dated 1/17197, Affirmation of BEA from MDEQ dated
4115197, On Site: l)Former Dry C[eaner-VOC contamination detected in soil
&groundwater and de[ineatec as to vertical & horizontal extent of contamination.
2) 1,000 ga[-waste oil tank removed by KMart in 1990. See BEA limiting owner
liabi[ity on these issues. Center operates under a Usage Restriction per BEA. 3)
Master Car Wash (former LUST) USTs removed in 1989; leak discovered; impected
soils & groundwater removed. Closure Letter from MDEQ dated 7/16/93·in Appendix
D·f Phase I. Off Site: 6of 12 LUST Sites Closed; 5of6 are down gradient or cross
gradient. Qwik Stop (LUST): Soil & groundwater sampling done at south end of
Center. Resu[ts revealed no impacts. XIOOOOOOO.xls Page 5 ASTs at Use Change
USTs at Auto Hazard.Wasb Service Manufac. Property (pas Dry orCleaning/Repair
Assembly Generalcurrent)? Yes. 3 Yes. Former Yes No No Past Anticipated Current
Use 0 during Policy Service Location Property Period? Station Market 52( Strip
Shopping Yes. Plaza No Former Center Mob~Gas 613 Roosevelt Rd., Glen Ellyn, IL
Further oil USTS owned Station Tip Top Remediation Cleaners·'1983· Letter
215/04. 2) 5 1992·subsufrace former contamination USTsowned was Murrays 2)
Former Dry 60137 1989·1990·No Auto Cleaner· removed by Station On Site Off Site
Property Recognized Recognized ASTsSize USTs Size & (prior or & Environmental
Environmental Conditions Conditions Content current)? Content (RECs) (RECs) ·220
gal 1) Former Mobil 1) 13 former heating Yes. Prio 1 used oil Gas None by Mobil:
1·550 gal waste oil; 1-8,000 gal-gas; 1.ll,OOO gal gas, 1·10,000 gal ·2,000 gas;
1 gal heating oil·removed in 1987 identified. A No Marketplace of Delray, Strip
Yes. Shopping No Past& ·5199 Atlantic Ave. & 5017Center Currenl 14529·14743 S.
Military Trail, Delray Beach, FL 33484 Yes. Former Yes, Former No K MartlPenske
Owned No Yes. ·10,000 gal 2gas owned by Tenant Propane-owned 1)Pre·ownership Yes
by dry None cleaning solvent tenant releases. 2) Majestic Service Station LUST
(ground leased tenant) ·petroleum discharge in 1998. ---Findings Land American
Commercial Services Phase I dated 11/8/07. 1) Subsurface contamination remains
from former Mobil Gas Station.Mobii is remediating.2) Former Dry Cleaner 1983·1
992·subsufrace contamination was identified. No Further Remediation Letter
issued 71712004· land use restricted t industriaUcommercial use and groundwater
not permitted to be used for domestic, industrial commercial uses and outdoor
watering. Update 8/09: Informed by the IEPA that they have not received anythin
from Exxon No Center gas and Padrinos - grease No N/A No N/A Mobile or their
consultants GES since receiving the CAP in December of 2007. Contacted GES and
was informed that the CAP remains the same and that they have applied to both
the State and City for Highway Authority Agreemenls necessary to apply for aNo
Further Remediation letter from the IEPA. This process is currently tied up
between the State, the City and Exxon Mobile legal. Due to the time
traditionally necessary for these matters to be completed, we will follow up
with the IEPA and GES every 6 months. URS Phase I dated 11/11/04. URS Phase II
dated 11/23104. 1) Former Dry Cleaner. Laboratory resulls indicated natural
attenuation favorable for decay of dry cleaning chemicals. Dry cleaner tenant in
Florida dry-Cleaning Solvent Cleanup Program·awaiting funding. 2) Majestic
Service Station (ground leased tenant)· petroleum discharge in 1998. Facility is
eligible for State of Florida Cleanup Fund. Tenant responsible for cleanup and
monitoring per ground lease. 3) Former K Mart Auto has No Further Action Status
Active On·Going Monitoring or Remediation Yes, by Mobil Oil. Yes. Ground Water
Monitoring· 14 On site monitoring wells were installed by Tenant. Landlord had
own consultant perform recent Ground Water Sampling and Analysis· URS Report of
8/6/08. XIOOOOOOO.xls Page 6 Use Change AnUclpated Current Use 0 during Policy
Service Location Property Period? station Martin Square, Stuart, FL S.E. Indian
St., Stewart, Slrip Shopping No 2980·3180 S.E. Federal Center Highway &1705-1745
FL 34994 Yes. Fonner MobliGas Station Merchants Square 2100. 2476 E116th St &271
Merchants Square Drive, and 1235 Keystone Way Carmel, IN 46032 Millennium Park
Slripshopping No No Center Strip Shopping No No 13150-13500 Middlebelt Center
Rd. and 28511-28559 Schoolcraft Road, Livonia, MI. 48154 Mission Bay Plaza
20385- Strip Shopping No Yes. Fonner 20465 State Road 7 Center Boca Raton, FL
33498 New Towne Plaza 44412- Strip Shopping No 44740 Ford Road Canton, MI 48187
AutoS.Nice Manufac. Hazaro. Wasto OIYCleaning /Repair Assembly General No N/A No
N/A No No No No Yes. Former; No No No ctJrrentdl)' deanerdrop-off on~ No No No
No USTs at Property (pas or current)? Yas. Past Owned Unknown by Mobil USTs Size
& Content No AST, at Property (prior or current)? NlA AST,Size& Content Yes.
Past. All 1-2,000 gal. gas; 1- removed & 1,000 gal gas; 1-300 properly closee
gal gas; 1-6,000 gal. with State diesel; 1-550 used oil No N/A Yes. Current. 4
Yes. Current- 1-100 gal natural Yes. Former No No No No Yes,Former No No K
MartlPenske Owned On Site Recognized Environmental Conditions (RECs) None. See
Findings reo former Mobil Off S~e Recognized Environmental Conditions (RECs)
Station Dry Cleaners-elevated None concentrations of PCE in soils &groundwater
discovered in 1998. None None 4 None USTs - Mobil Oil Ground Leased Parcel No No
Findings URS Phase I dated 11/11/04. Aformer Mobi gas station was located on the
southeastem comer of the property. A petroleum discharge was reported in
December 1988. Natural attenuation monitoring was conducte from 1994 to
September 2002.' Site Rehabilitation Completion Order was issued 3/20/03. Owned
by owned by gas; 1ijreast tank ground leased Tenants-To's tenant, Mobil
RUs-natural Blackstone Consulting Phase I dated 10/31/06. URS Phase II dated
2117/04. In 1999 Tuchman Dry Cleaners accepted into IDEM Voluntary Remediation
Program. Groundwater treatment &extraction program installed in 2001. Early
December 2003 (prior to our 1115/04 purchase of center) URS tested concrete slab
inside dry cleaner space &performed water sampling; also reviewed
methodology/operation of existing SVE system, developed timeline for completion
of remediation &cost of same. Results· recommended retaining SVE System & August
Mack as consultant Estimated 2 yrs. for soil remediation and 5yrs. for
groundwater sampling. Eckland Consultants Phase I dated 4125/05. All UST related
incidents were 'closed' by the MDEQ in 1999 and 2000, per regulartoy review.
Prior Owner submitted Baseline Environmental Report to State 2111/99; Affirmed
by State 3/4/99. URS Phase I dated 4115/08. 1) Former Dry Cleaners Previous
subsurface investigations in 1994, 1995,1996,2000 & 2003. Phase II performed
8/04 in connection with our purchase- Below detection levels. 2LMobii Oil
(Ground Lease Tenant) • 4 USTs. Leak occurred in 1998 (1,500 gallons) in to the
tank hold. Also 10 gallon leak due to customer drive off. A Statement of
Environmental Responsibility has been received from ExonMobil IVI Due Diligence
Service Inc dated 9/12105. Assessment revealed no evidence of recognized
enviromental conditions. Active On·Going Mon~oringor Remediation No. The
monitoring wells were properly abandoned on 1119/03; and aSite Rehabilitation
Completion order was issued on March 20, 2003 Yes. Tuchman Cleaners was acquired
by US Dry Cleaning in 2008. USDC assumed all responsibility for the
contamination at Tuchman Cleaners. USDC is currently using the services of SESCo
for sampling and reporting as required by the VAP. No No No. XIOOOOOOO.xls Page
7 Use Change AnUclpatod Current during Use 0 Polley Location Property PorIod?
ASTs at Property (prior or ASTsSize& current)? Content On Site Off Site
Recognized Recognized Environ mental Environmental Conditions Cond itions (RECs)
(RECs) Finding ·300 Yes.1·Current. Yes. gal.·new The presence of 1) Sunoco Gas
URS Phase I d Nora Plaza Strip Shqlplng No No Fo"",, Yes. 2· No No 1·12,000 gal.
Current. 2 & VOCS, Station 7/24107. Per Center Current and investigation
Firestone USTs at Hazard. Wast USTs Service AutoS.rvk:eManufac. Property (pas
Size & Dry or Station Cleaning lRepair Auembty Generat current)? Content (south
& cross -gradient). 1300 E86th owned Owned used oil·US SVOCS, PCBs environmental
consultant no Street; by US gasoline by Post and metals further Indianapolis,
Post Firestone Office; 3AST's size soil Releases·former appears to be IN 46240
us Post Office & &groundwater USTs. warranted for unknown impacts; but on·site
and off Office US Post for used below the InIDEMVRP, RECs identifie However, per
and new IDEM performing Restrictive llbatorium Office oil· Non·Residential
natural Covenants development l ICommercial attenuation, to commercial Firestone
closure quarterly use of groundwate levels. Site has groundwater beneath prope
been monitoring. MUST PROVIDE issued 2. Former NOTIFICAT aCertificate of Talget
Site TO IDEM IF SOILS ARE Completion and (Post Office EXCAVATE a Lubatorium FROM
AREA ENVIRONM Covenant Not immediately CONCERN; to Sue from west & (special
handling; can the State of use excavated Indiana. upgradien!. for landscaping
However, our Revc.Certificate &gardening). 11.93 acres of maintain is apart of a
32 Completion by the IDEM existi acre site asphalt/concrete andlor landsc cover
which renders any which has an VRP; potential expo Environmental pathway
Restrictive incomplete. Covenant in place. Old Orchard Center Ship Shopping No
Center 6545-6695 Orchard Lake Rd. and 5675 W. Maple Rd., West Bloomfield MI
48322 No No. No No No No NIA No NIA None 1) Current Shell Gas·10 ft N. and
up-gradient· LUST; 2) Former Marathon· 100 ft. W. & up-gradient·LUST; 3) Jax Kar
Wash·150 ft W & cross·to-up gradient· LUST; 4) Current AMOCO·160 ft. NW &
upgradienl 5) Adjacent Former Weisman Cleaners ·1967·1987· 185 ft NW &
upgradient URS Phase I dated 6/19/07. URS Phase II No. dated 6/1 7107. Phase II
Groundwater sampling for impacts to our center-current Shell, former Mobil,
Current Jax Kart, Current Amoco, Former Cleaners· 6 groundwater samples
collected in applicable areas·testing for VOCs & PAHs. Groundwater VOCs did not
exceed comparison levels; PAH's below detection levels. No impacted groundwater
concentrations were identified which would warrant a remedial scenario.
XIOOOOOOO.xls Page 8 ASTs at 889 Bethel Road; Columbus, OH 43214 198 1·2002
cleaning solvent contamination dated 1213/0 7. Per Phase II one soil boring has
been impected with Perc above theN/A N/AN/AOhio Voluntary Action Program r:vAP).
The soil contamination above the standards is limited in extent laterally and
vertically to the OP·5 boring area. The groundwater has not been impacted with
chlorinated solvents (based on 1118/07 data) and does not require remediation.
Howeiler, fu'rthet investigation required re: indoor air quality. former Swan
Cleaners spece Paulding ship Shopping Pavilion 4471· No 4525 Jimmy Lee Pky
Center Hiram, GA 30141 No No Yes. Currenl. No Kaufman Tires No Yes. No NIA
Current owned by Kaufman Tire ·500 gas new 1 oil; None. ·500 gal. used 1 oil
1)Cents·lble URS Phase II ESA, 5/4/06 found Cleaners· various 240 It. S.·
upgradient 8·9 contaminatnts related to pest USTs. yrs. 2) BP Gas Station·
However, based on the results of the Phase II adjacent property ESA, no further
action is SW & required for this upgradient·LUST Us,Change Anticlpated Cunent
Use 0 duringPoUcy Service Dry Location Property Period? StatIon Cleaning USTs at
Auto Hazard. Waste Service Manufac. Property (pas! or /RepairAssembly General
current)? Property USTs Size & (prior or Content current)? On Site Off Site
Recognized Recognized ASTs Size & Environmental Environmental Conditions
Conditions Content (RECs) (RECs) Findings Olentangy Plaza 743· s.~ Shopping No
No Center Yes. Former Swan Cleaners· No No No No NIA No NIA URS Phase I dated
Former Dry Cleaner· dry· 1213/0 7. URS None Phase I 3) property. Former BPCitgo
URS Phase I ESA, 3/24/07 Station found no on site (now car dealership) SW RECs.
& upgradient·LUST Sbl> Shopping No Yes, Peachtree Hill No Fonner 3455 Peachtree
Industrial Cenler 1987·1995: Current·Drop a Blvd., Duluth GA 30096 Ofl~ No None.
See No No No NIA No NIA Findings relating to former dry cleaner operations 1)
Executive 1995 Perc release reported (soil Clothing & Care #11·immediately S.
groundwater); however below threshold level &cross-gradient- per Georgia DNR.
However active owner performed on-going remediation. 2) voluntary
actions·installed air sparge &soil vapor extraction systems; air-Shell Station·
ozone injection immediately E. & system also installed· 4/1996-upd· 4/1996.
gradient·LUST; 3) Citgo Undeveloped parcel also tested·impacted AS Station· 350
It. S.E. and SVE systems also installed & in this area crosss- and air·zone
injection· graident·active· 4/96·712000. Per on-going remediation; 4) consultant
in both instances remediation generally effective and in any Former Olympus case
results Cleaners adjoining below Georgia threshold levels. center.immediately
upgradient Active On·Going Monitoring or Remediation Yes. 1) Site Specific Risk
Assessment/Soil Gas Survey Report 4/11/08 2) Vapor Intrusion Indoor Air Sampling
Work Plan dated 6/17/08; 3) 6118108 Letter to Ohio EPA re: our intent to enter
into aVoluntary Action Plan enclosing 1) &2) above-awaiting acceptance. Then: 4)
Annual 0 &Mand Reporting for 5years. 5) ARestrictive Covenant will be required
limiting future land use to commerciallindustrial use. No. No. XIOOOOOOO.xls
Page 9 ASTs at ~:-':;Ih': CUrrent during Use 0 ~OIlCY Location Property P.riod?
Plaza atDeJray 1400- Sirip Shopping No 1750 S. Federal Highway Center Delray
Beach, FL 33483 USTs at Auto Hazard. Wasb Property Service Service Mlonufac.
(paS' Dry el StaUon nlng lRepair A'''mb~ G ".l or current)? y". Yes. Yes. Fonner
Fonner Fonner No No Yes. Prior owned by Woolco Property USTs Size & (prior or
ASTs Size & Content current)? Content 1-1000 gal waste oil 1,000 gal. Yes.
Former diesel owned by Publix for on-site emergency generator. Installed in
2007; removed in 2008 when Publix changed to natural On Site Off Site Recognized
Recognized Environmental Environmental Conditions Conditions (RECs) (RECs) None.
See None. See Findings Findings relating to Exxon Old Harbor Facility gas-fired
generator. Ridgeview Crossing 2099 Slrip Shopping No No N No No No No N/A
Yes-Current-? 4ASTs for heating None None 2195 N. Bridge Street Center and
cooling spaces Elkin, NC 28621 referenced in Phase I report of 9/30/97. River
City- Boston Marke R,,~u nt No No N No No No No N/A No Land River City - Land
for Sale Vacant land No No N No No No No N/A No (Outlots) for Sa. River City
Marketplace Ragionat Slrip No No N No No No No N/A No (Main Shopping Center
Center Land None See Main Center below None See Main Center below None Past
&Current Gas Station to the N. within - 1,000 ft. of property LRST. Groundwater
flow southeast towards our property. River City-Land for Sale Vacant land No No
N No No No NoNIA No N/A None See Main Center above fOfSale River Crossing Centre
Slrip Shopping No No No Yes. Current No No No N/A Yes, Current 1-250 gal waste
oil; None None. (Publix at) . Center ~:nologies owned by 1-250 gal new oil
5300-5406 Little Road Auto New Port Richey, FL Technologies Findings Per Phase
16/3/08. On Sne: Historical dry cleaning on-site-release documented; but No
Further Action Letter issued 8/2000. Current Cleaners drop off only. Former
Auto  SIrip Shopping No Yes. CurrentYes. CurrentRepair-waste oil UST removed
'91. 'No Cleanup Required', 'Completed' per FLDEQ. Potential for former USTs-SE
portion of Sit GPR survey did not disclosed; ground water sampling in 1990
showed not detectable concentrations ofVOAs orVOCs. Off-Site: Exxon 250 ft. E.
of Center. Per groundwater sampling 2108, 'itis unlikely that the dissolved
hydrocarbon plume has impacted or is likely to impact the site'. Dames & Moore
Phase I dated 9/3019 7. Environmental Services, Inc. Phase I dated 3130107. Gas
Station to the North. Per Phase II, 10/3/9 7 conducted testing along portion of
proparty adjoining gas station. Only low level vapor readings identified. This
facility accepted into the State Cleanup Program. All contamination is contained
on-site. The center is supplied wit municipal water & waste treatment. URS Phase
I dated 3/21/03. Active On.Going Monitoring or Remediation No. However, annual I
File Review is being I performed by URS to track progress of off site Exxon
remediation. No No i No No No No. II XIOOOOOOO.xls Page 10 ASTs at Us. Change
Anticipated USTs at Property Location Property Period? Station Cleaning /Repair
Assembly General or current)? Content current)? CUfTentUseo duringPol1c;y
Service AutoS.Nice Manufac. Hazard. Wast! Property (pas USTs Size & (prior or
size unknown· installed probably 1957 & removed in the 1980s. Rolling Maadows
3000· sq, Shopping No No Yes. Fonner No No No Yes. Past Past: 1-6,000 gal No
3300 Wask Kirkhoff Road, Center 1969·1996 heating oil. Rolling Maadows, IL
Removed in 1995; a 6018 1 least 4heating oil· Rossford Pointa s~ Shopping No No
No No No No No NIA No 27151·27161 Crossroads Cenler Parkway Rossford, OH 43460
Shanandoah Square 13600-13750 West State Cenler Road 84 Davie, FL 33328 Ground
Lease Dry Cleaning Amoco Gas Plant 1989- Station Present No No No Yes. Current
owned by AMOCO Oil 4-10,000 gal. gas installed in 1988 Yes. Current owned by
Pool Supply Tenant On Site Recognized ASTs Size & Environmental Content
Conditions (RECs) NIA None. See findings re: former dry cleaner NIA 8·lnch
Patroleum Pipeline buried 34 It balow ground surface running thru property.
Owner of Pipeline responsible for any contamination. 1-1,700 gal chlorine
solution Amoco Gas Station and Dry Clean USA - See Findings Off Site Recognized
Environmental Conditions (RECs) None. Sea Findings ra: 4 LUST Sitas & 3USTs
located at South adjoining property across .Kirchoff Rd. None. Saa Findings
relating to Get Go Gas and Maijer Gas Station. None. See Findings Findings Land
America Commercial Services Phas I of 114108. Land America Phase II dated
1129108. Ona-Sita: Although Dry Cleaner was issued aNo Further Action letter
.11/11/9 6, Consultant discovered Cleaners. may have continued operating for an
additional 6 months after soil &groundwater sampling completed in 6/96- data gap
of prior owner. Therefore, in January 2008 soil & groundwater sampling was done
re: potential VOCs relating to dry cleaners. Results: VOCs not detected at
concentrations exceeding IEPA cleanup objectives. Off Sita: LUSTS and USTs at S.
adjoining property not RECs based on their status andior gradient SME Phase I
dated 3/1/07. Off Sita: Get Go Gas·adjacent & aast of Property·USTs; Meijer Gas
Station-adjacent to wast of property - 1/4 mile away-2 gas USTs & 1 Diesel UST.
Based on soil profile, lack of groundwater andior distance 0 these sites· do not
reprasent RECs, per SME Phase I dated 3/110 7. URS Phase I of 1211 7/01: On
Site: 1) Amoco (Ground Lease) is a UST Facility & a RCRA SaG facility. In
February, 1997 Amoco removad 21.27 tons of contaminated soil from site. 12
Groundwater Wells installed and monitored monthly. 2) Dry Claaner. Dry cleaning
solvent contamination identified prio to our purchase on 11114101. Application
submitted to the Florida Dry Cleaning Solvent Fund by prior owner, and facility
was approved for State administarad cleanup. A low priority sita dua to lower
levals of contamination. Off-Sita 1) Texaco Longstar-.3 Mi. N&down-gradiant-UST;
2) 7·Elevan-.35 Mi. NE & down-gradiant. For both, based on distance and
down-gradient·not a Recognized Environmantal Condition. Active On·Going
Monitoring or Remediation No. No. Yes as to ground leased Amoco. XIOOOOOOO.xls
Page 11 Shoppes of Lakeland 3901 &4005-4163 U.S. Highway 98 North Lakeland, FL
33809 Shops on Lane Avenue 1555·1735 Lane Avenue, Upper Arlington, OH 43221
Stonegate Plaza 800 W. Stone Drive Kingsport, TN 37912 Sunshine Plaza 4017-4299
W. Commercial Blvd. & 5031,5039,5041 N. State Rd 7, Tamarac, FL 3331 ASTsat Use
Change Antklpatod USTs at Property CurrentUseo during Policy Service AutoSeNice
Manufac. Hazard. Wast Property (pas1 USTs Size & (prior or ASTs Size & Property
Period? StatIon Dry Cleaning /Repair Assembly General or current)? Content
current)? Content Strip Shopping No No No Yes. Formar No No No NIA No NIA Cenler
Moo~ome~ Wards Aulo E>p,ess Strip Shopping No No Ves. Former No No No No NIA No
NIA Cen!er 1951-1986; SWanCIeaers: 1986·1996 Strip Sh~pjng No NoNo No NoNo No
NIA No NIA Property USTs ASTs Size & (prior or Size & Content current)? Content
On Site Off SHe Recognized Recognized Environmental Environmen
CondHionsCondition(RECs)(RECs)Dry Cleaners None No No N/A No N/A N/A No N/A N/A
No N/A None. See NoneFindings None None I••;.··· IAL. .0:'< Service StoUOlI
Anticipated  CurrentU,.o during Policy Property Period? Strll Shopping No
No Center No No  Center  Strip Shopping No No Cenler No No No Strip Shopping No
No Center strip Shopping No Center Strip Shopping No Center S~Shopping No Cent"
s~ Shopping No Center No No No Yes. Current No No No No No ASTs at Property USTs
Size & (prior or Content current)? N/A Yes. Prior Residential - 1950-mid 60s
UseChlnge Anticipated Auto Current Ulifl 0 during Policy Service Service
Property Period? Station Dry Cleaning /Repair USTs Size & Content No
No  Hartland Towne Prior. Owned 1·1 ,000 ga  Square Vacant- Yes, strip No No No
No Waste diesel  WWfP Center-2010-  (36.5 Acre ·part of theWaterby Hartland
fuel; 1-5,500  demolished in 2011 following parcels: 2007 TreatmentTownship in
Hartland Towship Waster Plant connecUon  Water Treatment Parcel with
former (28.06 Acres); Bullock waste water Parcel (4.98 Acres) & treatment
plant  Findings SME Phase I dated 8/23/07. No ISME Phase I dated 9/6/07. INo
ISME Phase I dated 8/2 3/0 7,         Active On·Going Monitoring or Remediation
Off Site Recognized Environmental Conditions (RECs) ck Stop 2 Hartland Township
Wastewater Treatment Plant· reported elevation of sodium &chloride in
groundwater Area of debris & discarded containers on S. boundary of north
adjoining site.  Center Strip Shopping No No Yes, Former Yes, Fonner No No Yes.
Past· 1·550 gal. waste oil No NIA Center until 11124J05 Goodyear owned by Aulo
Goodyear Auto XIOOOOOOO.xls Page 12 On Sne Recognized Environmental Conditions
(RECs) None. See Findings re: Wards Auto Express Former Dry Cleaner -
dry-cleaning solvent contamination None Former Dry Cleaners. Former Good Year
Auto. See Findings Off Site Recognized Environmental Conditions (RECs) None. See
findings re: Texaco Station (LUST) 50 yards west of Center. None None Shell
Station (LUST)-adjacent to SE portion URS Phase I dated 11/21102. Phase II
Chastain·Skiliman, Inc. dated 9/16/04. Hydraulic Lifts, oiliwater separator
removed in 2004. Soil &groundwater sampling conducted. No evidence of impacts to
soil or groundwater associated with hydraulic'lifts or oil or oillwater
separator. Texaco Station -ground water flor to the northwest -gas station
located 50 yaids west ofCenter. URS Phase I dated 10/16/01. URS Phase II dated
10/16/01. URS Review Letter·Prior Remediation dated 10/16/01. Arcadis Annual
Report to State dated 2129/08. Enrolled in OEPA Voluntary Action Program with
aCovenant Not to Sue in exchange for entering into an 0 & MAgreement Prior to
our purchase of property 10/2 5/0 7, URS reviewed ongoing remediation and final
remediation plan as to ability to meet State's goals, timeline and estimated
cost to complete. Active On·Going Monnoring or Remediation No Yes. Selle~s
consultant Arcadis handling remediation. Dames &Moore Phase I dated 9/30197.
Yes. Installed 14 Groundwater Monitoring Wells for Quarterly URS Phase I dated
4110/02. URS Phase II dated 6/12102. URS sne Assessment Report dated 417108. URS
Monitoring of Natural Attention for a 2-yr. period to obtain a SHe Assessment
Report Addendum dated 7/29/08. On Site: 1) Dry cleaning solvent groundwater Site
Rehabilitation Completion order with a 'No Further Action' contamination caused
by Arson Fire of 11/2005. Reported and currently being remediated. 2) UST
@former Status. Goodyear. Phase II 2002 sampling of soil and groundwater in
vicinity of former UST showed no concentrations of contaminants above the most
conservative DEP Soil Cleanup Target Levels. Geo-probe done at the same time to
ascertain whether the UST might still be there (no closure) documentation. There
was a negative anomaly for metal, however consultant concluded metal
concentrations within naturally occurring concentrations. - ASTs at Use Change
Anticipated CUrrent Use 0 during Policy Location Property Period? The Town
Center at Aqui Shopping & No Entertainment USTs at Hazard. Wast Service
AutoServiea Manufac.Property (past or Station DryCla4ning /Repair
AsumblyGeneralcurrent)? Yes. No Current No No Dry Cleaning (formerly Aquia Towne
Planl1996- Center) 475 Aquia Towne Center, Stafford, VA 22554 The Town Center at
Aqui being Yes redevelopeclas Office Building-adj. a part ofThe property
purchased for Towne Center Aquia redevelopment. at Aquia 2840 Jefferson Davis
Highway, Stafford VA The Town Center at Aqui being Yes rooevelopedas Present No
No No No No No No No No No No No former Dairy Queen-adj. property purchased for
Aquia redevelopment. 2854 Jefferson Davis Highway. Stafford VA apart of The
Towne Center atAqula The Town Center at Aqui being Y redeveloped former EI Gran
Charro as a part of The None. See No No No No No No N/A No N/A None Findings.
Restaurant-adj. property purchased for Aquia redevelopment. 2834 Jefferson Davis
Highway, Stafford, VA TowneCenler at Aquia The TownCenleratAqui '. '.' :.;.
Regal Cinemas. adj: '. propertypuichased for Aquia redevelopment. '. '.'
Jefferson DaVis.Highway, ' " Stafford,VA J• ··,..ri ;.:.' <;:'.;;;0;; ·:" 1 i,
I> ;;;; .';'; i'/." I·.··.······,·; ;.:"y. :' ;.:' :>.,·;i·' .•:' i>. .•.;'.:
i:· ,.;0.,.: .;;\;,:,J c;.:; 1.>;~.i~.~> Treasure Coast Commons 3001, & 3101 NW
3051 Federal Highway, Jensen Beach, FL No No No No No No No N/A No N/A None None
Troy Mari<elplace 734-880 E, Big Beaver, Troy, ML 48083 SIJj>Shopping No No No
No No Center None. See F No N/A No N/A None Phase I date Rochester Mobil Gas
Station XIOOOOOOO.xls Page 13 Use Change Location (adj to Troy Marketplace) Troy
Towne Center 1801 Strip Shopping Village Lakes 2 1503- Land O'Lakes, FL 34639
Village of Oriole Plaza, 7263-7431 West Atlantic Ave. Delray Beach, FL 33484
Village Plaza 4204-4314 US Hwy 98 N Lakeland, FL 33809 Vista Plaza 2400-2600 NW
Federal Highway; Stuart, FL 34994 WEST ACRES SHOPPING CENTER 6235-5030 Corunna
Road, Flint, MI 48532 WEST ALLIS TOWNE CENTRE, 6700-6900 Troy Marketplace II
686&710 E. Big Beaver, Troy, MI 48083 1893 West Main Street Troy, OH 45373 21637
Village Lakes Shopping Center Rd. AutoS.Nice Manufac. Hazard. Want Dry Cleaning
/Repair Assembly General No No No No Yes. Current- No No No from 1990 Ves.
Former No No No Yes. Former No No No No No No No No No No No No No No No No No
No Greenfield Road, W. Allis, WI 53214 West Broward Plaza StJ'lI Shopping No
3801-395 1 West Broward Center Blvd. Plantation, FL 33311 No No No USTs at
Property (paS' or current)? N/A No N/A 1-propane - size unknown N/A N/A NIA N/A
No N/A No No Yes. Past & current No No No ASTs Size & Content residential
heating oil -size unknown N/A N/A Pasl Dry Cleaner- 2 Former Dry Cleaner. See
propane-size Findings. unknown removed; 2 current propane tank at rear of
Center-size unknown N/A N/A N/A N/A None On Site Recognized Environmental
Conditions (RECs) None Dry Cleaners Former Dry Cleaner. See Findings. No None
None N/A None Off S~e Recognized Environmental Conditions (RECs) None. None None
None None None None None. See Findings Findings Atwell-Hick Phase I dated
12111/0/6. McLaren Hart Phase I dated 10123/9 7. Dames and Moore Phase I dated
1/29/98_ Low levels of dry cleaning solvent contamination. A part of the
state-administered cleanup under the Florida Dry Cleaning Solvent Program. This
site has a relatively low ranking on the States listing of Priority Sites due to
the lower level of contamination. URS Phase I dated 11/11/04. URS Phase II dated
11/23/04, Pre-ownership dry cleaning solvent releases. In Florida Dry-Cleaning
Solvent Cleanup Program. Laboratory findings indicated results below detection
levels and no further testing was recommended. URS Phase I dated 919105. URS
Phase I dated 11/11/04, SME.Consultants Phase I dated 813/01. McLaren Hart Phase
t dated 10/2319 7, URS Phase I dated 11/11/04. Former DIY Cleaners north
&northwest of property. Low concentrations of tetrachloroethane reported; in
State administered cleanup program. Active On-Going Monitoring or Remediation No
I I No No No No No No No No XIOOOOOOO,xls Page 14 ASTs at Use Cltang e Hazard.
Wasb Current Use ° during Property USTs Anticipated Policy Service AutoSeNice
Manufac. (pa", at or USTs Prope rty Size & (prior or On Off Environmental
Environmental ASTs Site S~e Size & Recognized Recognized Conditions Conditions
Location Properly Period?StationDryCieanlng /Repair Assembly Generat.current)?
Content current)? Content (RECs) (RECs) Findings EBI ·1000 Consulting gal None.
See Phase I West Oaks I, sir\> used Yes-Prior 1-500 gal. findings reo dated
43455· Shopping No No No Yes-Former K No No Yes·PriorK 1 oil K used oil K None
9/22105. AKT Peerless 43825 West Mart Mart Mart former Survey of Oaks Drive
Center Mart Auto- owned owned UST Well Penske Novi, MI 48377 Abandonment
Inspection of 8/26/06. d KMart UST 1 remove numerous sub investigations 199
1-2003 showed no adverse impacts. Closed in com MDEQ. Oillw separator not 1998.
AKT Peerless recom contents be pu out after samp analyzing con disposal. West
Oaks II 43420- Ship Shopping No 43498 West Oaks Drive & Center 27793-27795 Novi
Road Novi, MI 48377 No No. No No No No N/A No N/A None None AMEC Earth 1019/2002
. Winchester Center 1116- Sir\> Shopping No No No Center 1336 S. Rochester Road
Rochester Hills MI 48307 None. See No No No No N/A No N/A None Findings Eckland
Consultants Inc. Phase I of 1/14105. Fou are greater tha 1/4 mile from 2are
listed as "closed" by the MDEQ. Land Purchased for Future Development: Gateway
Commons (N. Retldential Yes. Sir\> Lakeland FL.- plrcelsof Center Land (36). and
No No No No No No N/A Finalizing Listing of all Phase I None None Reports.
Assemblage of weant Residential wooded Parcels for land future development for
future devetopment URS Phase Gateway Yes. 2Propane I dated Commons (N. RVTraUer
Yes. sir\> No No No No No No N/A Current Tanks- None None 12117107. Lakeland
FL.-AS1semblage of Land Parcels for Development) P,ri< Cent" size unknown Ha~and
Towne Square ( Vacant with Yes. Strip No No No No No No Parcels totaling 13
acres- denslree Center coyereege 1 No~em Parcel identified as Rotondo; 2 Southem
Parcel identified as Harris) NE Comer of Hatrland & Highland Rds., Ha~and
Township, MI. XIOOOOOOO.xls Page 15 SME Phase I dated None. 1)Oasis Truck
6/27/07. N/A No N/A However see Stop .2 Potential Ha~and migration of c
Findings. Township from the south Wastewater southeastform Treatment Stop.
Report Plant- reported elevation elevations of sodium and chloride in of sodium
groundwater o &chloride in property from Township Wastewater Treatment
groundwater Plant Location Hartland Towne Square 2-1aneasphalt Yes, Will No (2.5
Acre Parcel) Hartlan d paved public become part of roadway S~Centar Rd., N. of
the Intersection of Hartland & Highland Rds., Hartland Township, MI. USTs at
Hazard. Property Manufac. Wast (pas Alisembly General or current)? No No No N/A
ASTs at Property (prior or ASTs Size & current)? Content No N/A Hartland Towne
Square VacanlLanc! Yes. Will (6.7 Acre become part Parcel·Meyer), of Strj>Center
NWC of Clark and Highland Rds., Hartland Township, MI. No No No No No No NIA No
N/A Henney Parcel (2.8 Acres), NEC of Hartland and Highland Rds., Hartland
Township, MI. On Site Recognized Environmental Conditions (RECs) Potential for
lead impact on 1)Oasis Tru hartland Rd. right-of way (leaded gasoline) Prior
sawmill operations· placement of fill in vicinity of wood milling operations. 1)
Waste Water Treatment For Bullock & Henney Plant Parcel: Parcels: cncentrations
concentrations of arsenic, of chloride, iron, iron, manganese and silver
manganse &sodium in in soil above Part 201 groundwater associated criteria &
concentrations of with adjacent WWTP chloride, iron, manganese operations. and
sodium in groundwater: above Part 201 criteria. 2) Bullock Parcel: None 3)
Henney Parcel-None; XIOOOOOOO.xls Page 16 ASTs at Location Hartland Towne Square
Use Change Anticipated CUlTlntUseo during Policy Service AutoS.rvIc.Manufac.
Property Period? Station Dry Cleaning !Repair Assembly Vacant Land Yes. Strip
Yes. No No Center USTs at Hazard.Wastt Property (pas General or current)? No
Yes-Past. Property USTs Size & (prior or Content current)? 2-6,000 gal gas; 2 -
None -Curr ent; NIA ASTsSize& Content (Former Oasis Truck Stop Parcel) 10425
Highland Rd., Hartland Township, MI. Holcomb-Former Vacant land Unknown No No No
No No No N/A No N/A Rivemend Baptist Church 2925 Holcomb Rd., Roswell GE. (
across the Former 10,000 gal gas; 3 - Past unknown 12,000 gal diesel fuel; 1-250
gal used oil; 1-2,000 gal used oil; 1-8 gall hydraulic fluid; + l' 550 gal used
oil tank discovered 3/30/07;removed 4/6107 sueet from our existing Center) Jax
II Land-Parcel A(75 Vacant Y Strip No No No No No No NIA No N/A acres) for
Development, WoodedlMd Center Duval County, FL Jax II Land-Parcel B (77 Vacant
Yes. Strip No No No No No No N/A No N/A Acres) for Development, Wooded Land
Center Duval County, FL On Site Recognized Environmental Conditions (RECs)
Former gas station truck stop (LUST); former on-site water ueatment plant.
sewage system conncected to maintenance areas of property. Unknown content of
backfill material - former sewage lagoon & pond. Off Site Recognized
Environmental Conditions (RECs) Findings North adjoining waster SME Phase I
dated 212 7/07 (included as Attachment Bto the Baseline Environmental
Assessmen). Categroy N Baseline Environmental Assessment dated 4/1 9/0 7.
Category 0 Baseline Environmental Assessment dated 4111105-prior owner_ T.anks
removed 2128-3/31/05 except for 8-galon hydraulic fluid UST. 1 250-gal used oil
UST listed as removed-no documentation_ SME used test pits to determine if this
UST was still in -ground and to check whether an additional tank shown on
adiagram was still present Prior owner consultant did GPR survey but did not
include this area. 3/30/07 SME - discoved additional 550 -gal used oil UST
removed 416/0 7, release report filed with MDEQ No Active On-Going Monitoring or
Remediation Environmental Services, Inc. Phase I dated 5122108. Per consultant,
based on current regulatroy status, distance from property andlor their
topograph relation to the property the LRST facilities are not considered RECs.
Environmental Services, Inc. Combined Phase I & Phase II dated 5122108. Phase II
to determine groundwater flow and to tst groundwater for any contamination
relating to Harry's Glass. Groundwater flow determined to be northwest towards
our property. However lab results were all below detect levels andlor applicable
GCTl. None None URS Phase I dated 1/13/06 No None None. See finding re: Chevron
Gas Station (LRST) 300 ft. to south and 5other LRST facilities within a 112 mil
radius. None None. See finding re: Harry Glass Company - 2ASTS (1 former heating
oil) and stack of 55 gal. drums 250 feet to east of property. - XIOOOOOOO.xls
Page 17 ASTs at CUrrent Use 0 Location Property Jax II Land·Parcel C Vacant
(approxi. 9.5 acres) Wooded for Land Us. Change Anticipated during Policy
Period? Yes. strip No Center USTs at Auto Hazard.Wasto Property Service Service
Manufac. (pas1 Dry Station Cleaning fRepair Assembly Generat or current)? No No
No No No Property USTs Size & (prior or Content current)? Oakland
#1746586     Member Members   Delaware Oakland #1746586 NAME OF COMPANY RAMCO
191 LLC Page 5   RAMCO AUBURN HILLS ACQUISITIONS, INC. L.L.C. Page
7   PLAZA   LLC RGPLP     Page 9   NAME OF COMPANY GENERAL PARTNER/ Page
12   RAMCO HV NAME OF COMPANY LLC Delaware   Managed By Oakland #1746586 NAME OF
COMPANY Page 13   Delaware Delaware .Ramco River Citylnc. GENERAL PARTNER/
5%  MEMBER/SHAREHOLDER NIO Jacksonville LLC 95%    Members Member Page
15   Delaware (#3844488) _ - ._ .Michigan (D2272U) DelawareDelaware RGPLP 100%
RGPLP 100% Oakland #1746586 NAME OF COMPANY NAME OF COMPANY GENERAL PARTNER/
MEMBER/SHAREHOLDER  BORROWER RLV BOCA SPC RLV COCOARLV GP CYPRESS RLV CYPRESS
POINT  LLCRLV GP COCOA COMMONS LP POINT LP COMMONS LLC LLC
Delaware.DelawareDelawareDelaware .Delaware RLV GP Cocoa Commons RLV GP GRATIOT
CROSSING LLC 'beiaware Rameo/Lion Venture LP 1Q9%   RLV
GRATIOT   CROSSING   LP   SCHEDULE 6.19   SUBSIDIARIES AND UNCONSODLIDATED
AFFILIATES OF BORROWER RLV HUNTER'S RLV INVESTORS RLV GP HUNTER'S
SQUARELLC   SQUARE LLC LP   - . --" RLV GP MARKETPLACE LLC   - Deiaware
--   Delaware ---Delaware RLV GP Hunter's Square LLC Delaware 'Delaware -   RLV
GP Gratiot Crossing   Rameo/LionVenture LLC LP - 100% ._ --. ,- -"   Rame o/Lion
Rameo/Lion Venture Venture LP LP   ------- - --- --   %     100-1OOo/~_.
_'.",   "  MEMBER/SHAREHOLDER0.1% "'Ramee/Lion Venture LP   0_1%- "Rameo/Lion
Venture Lp - - Managed By Oakland #1746586 NAME OF COMPANY GENERAL PARTNER/ Page
20 RLV MARKETPLACE LP 'Delaware , _, ~LV GP Marketplace LLC_ 0.01% . Ramee/Lion
Venture'LP- RLV MARTIN SQUARE LP RLV GP MARTIN SQUARE LLC RLV GP MILLENNIUM
PARKLLC Delaware Page 21 RLV GP ORCHARD LLC RLV ORCHARD LP Delaware .[)elaware
Deiaware RLV GP Martin Square LLC Ramco/Lion Venture .1% LP LLC SCHEDULE
6.19  SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF  BORROWER RLV MILLENNIUM
PARK LP Delaware . ·Delaware RLV GP Millennium   Park Ramco/Lion Venture   - .1%
LP Ramco/Lion Venture LP   RLV GP Orchard LLC   - Ramco/Lion Venture
100%LP   100% 99.9% Managed By   Oakland #1746586   NAME OF COMPANY   GENERAL
PARTNERI   MEMBERISHAREHOLDER  Ramco/Lion Venture LP   99.9% 100% .1% Ramco/Lion
Venture LP 99.9%   Page 22 RLVTROY II LP GENERAL PARTNER/ MEMBER/SHAREHOLDER
Rameo/Lion Venture   LP LLC .1% Rameo/Lion Venture 100%LP   99.9%   N/A No N/A
On Site Recognized ASTs Size & Environmental Conditio.ns Content (RECs) None
Developmen~ Duval County, FL Jax II Land (.43 acres· Pierce) for Development,
15408 Duval Rd. Jacksonville, FL 33218 home __ Vacant MobileYes. s!rip Cenler No
N/A No N/A None Northpointe Towne Cente VacanleICOBpt stripeenlaf (65
Acres·MDOT/Jackson Tower -oenlral for FAA Radio 2009·2010 Airport Parcel) Nof
1·94 & western Eof Doney Rd., portion Blackman Township MI. Gravel Rd on No No
No No No No N/A No N/A 1) Historical Land Disturbances 1964-1974 • NCentral
portion ·near Campbell Drain (cleared trails wilhin wooded areas (Jackson), MI.
Taylors Sq. (Former vet clinic across St from Center) 3029 Wade Hampton Blvd.,
Greenville SC Westem Boundary, Hurd-Marvin Drain-S. Porlion. Campbell Drain
N.Portion VacanlVet Yes, strip No No Clinic and land Center in grid pattem). 2)
Sediments in storm water basins. No No No No N/A No N/A None --- Off Site
Recognized Environmental Conditions (RECs) None. See finding re: Hany Glass
Company· 2ASTS (1 former heating oil) and stack of 55 gal. drums. None None None
Active On·Going Monitoring or Findings Remediation Environmental Services, Inc.
Combined Phase I & Phase II dated 5122108. Phase II to determine groundwater
flow and to tst groundwater for any contamination relating to Hany's Glass.
Groundwater flow determined to be northwest towards our property. However lab
results were all below detect levels andlor applicable GCTL. Environmental
Services, Inc. Phase I dated 817108. SME Phase I dated 9120107 No URS Phase I
dated 51512004. XIOOOOOOO.xls Page 18 SCHEDULE 6.19 SUBSIDIARIES AND
UNCONSOLIDATED AFFILIATES OF THE BORROW 28th STREET NAME OF COMPANY KENTWOOD
ASSOCIATES SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF BORROWER
AUBURN MILE ASSOCIATION BEACON SQUARE BOCA MISSION LP* CHESTER SPRINGS SC. LLC
DEVELOPMENT LLC _- - - .-.---~.-""'-'-'---' Page 1 Michigan non-profit (785-
Michigan co-partnership 740) Michigan (B0239Q) Delaware Delaware GENERAL Rameo
450 Venture LLC - -- PARTNER/RGPLP 77.87896% Ramco Auburn Crossroads RGPLP 100%
RLV Boca SPC LLC .1 % - GP 100% - --- -.-~--.----. .~---' . --"'- SPE __._-_LLC
-_. -71% _- .-.- Rameo/Lion Venture LP 99.9 MEMBER/SHAREHOLDER . ~~P Bell Tire
29% Managed By Manager - RGP~P Board of Directors Page SCHEDULE 6.19 2
SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES O BORROWER COLLINS POINTE EAST TOWN
PlAZA, NAME OF COMPANY HOLDING CROFTON 450 LLC DOUBLE RIVERS, LLC LLC EAST TOWN
PlAZA LLC HOLDINGS CORP. GENERAL PARTNER/- --- - MEMBER/SHAREHOLDER Managed By
Delaware Delaware .-- Rameo 450 Venture LL Rameo 191 LLC -100% 100% Member North
Carolina (#0592878) Cleii;l'ware' E.a.s!.!o~ £~a! RGI- 100% ~ .Ij~I~.ings Corp.
.RPTijnvest IILIc·· Delaware .East TownSP.,. L.LC~.100% Oakland #1746586 NAME OF
COMPANY SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF BORROWE
JACKSON EAST TOWN SP, LLC ACQUISITIONS LANE AVENUE 450 LLC LINTON DELRAY, LLC
DEVELOPMENT LLC MARKET PLAZA 450 LLC Page 3 Delaware Michigan (D0836F) Delaware
.Delaware Delaware GENERAL PARTNER/~~m~() -Gershensen, Inc. Ramee 450 Venture
LLC- Rameo 450 Venture LLC- Rameo 450 Venture LLC- 100% RGPLP 100% 100% 100%
100% MEMBERISHAREHOLDEB, Page SCHEDULE 6.19 4 SUBSIDIARIES AND UNCONSODLIDATED.
AFFILIATES OF BORROWER .- OLENTANGY PLAZA 450 PAULDING HOLDING MERCHANTS 450 LLC
NORTH LAKELAND NORTH RIVER CITY LLC LLC OWNERS PROPERTIES, INC. ASSOCIATION,
INC. Michigan (#11 1 -25C) Florida nonprofit Delaware Delaware Ramee 450 Venture
LLC - Ramco-Gershenson, "" _~amee.River<::ity, Inc. Ramee -_ __ 450 _--"-- 100%
,I,n.g,_ 100% Venture LLC Ramee 191 LLC -100% ._.- Managed By Member Manager
SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF BORROWER RAMCO
ACQUISITIONS RAMCO 450 VENTURE LLC IV, RAMCO AUBURN CROSSROADS SPE LLC Delaware
(#4240693) GENERAL PARTNER/ Ramco HV LLC - 20% MEMBER/SHAREHOLDER .
.!::f~Jtrl1an Value Partners Investments LLC - 80% .[)ela-li;iare"(#4255526)
Michigan (#842 -283) Ramco HMW LLC -20% RGPLP State of Florida - 80% Delaware
(#3764807) RGPLP 100% Michigan (#033-66A) RGPLP90% Rarnco -Gersh~nson, Inc 10%.
Managed By Manager Manager Members Board of Directors Oakland #1746586 RAMCO
CANTON NAME OF COMPANY LLC SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED
AFFILIATES OF BORROWER RAMCO/CORAL RAMCO CARTERS VILLE LLC RAMCO/CORAL CREEK,
LLC CREEK MANAGER, LLC RAMCO CO X CREEK LLC Page 6 Delaware Delaware Michigan
(#B78 -3 1 E) Michigan (#B78 -30E) Michigan (#B66-862) GENERAL PARTNER/ RGPLP
100% RGPLP 100% RGPLP 99% RGPLP 100% RGPLP _ - MEMBER/SHAREHOLDER Ramco/Coral
Cree .- Manager, LLC 1% - " - -' Managed By Oakland #1746586 Managed By Manager
Oakland #1746586 NAME OF COMPANY GENERAL • __ •• •••__ •••"0 •• PARTNER/ NAME OF
COMPANY GENERAL PARTNER/ Manager Members Members SUBSIDIARIES AND RAMCO CROFTON
RAMCO/CROSSROADS RAMCO/CROSSROADS AT ROYAL PAL M MANAGER, LLC RAMCO DEVELOPMENT
RAMCO DEARBORN LLC LLC Michigan )#01 1-840) Delaware " "Maryland RGPLP RGPLP 99%
Rarnco!grossr.0~dsat Royal Palm Manager, LLC 1% SCHEDULE 6.19 UNCONSODLIDATED
AFFILIATES OF BORROWE Michigan (#B43 -96E) -Michigan (#834 -53F') Michigan
(#B:36~91P) Maryland Michigan (#B43 -97E) MEMBER/SHAREHOLDER Ramco-Gershenson,
Inc. 100%. RGPLP 100% ROYAL PALM, LLC AT Managed By Manager ~anager_ Members
Members Oakland #1746586 SCHEDULE 6.19 Page 8 SUBSIDIARIES AND UNCONSODLIDATED
AFFILIATES OF BORROWER RAMCO RAMCO DUVAL TRS NAME OF COMPANY DEVELOPMENT RAMCO
DISPOSITION LLC LLC RAMCO FAIRLANE LLC RAMCO GAINES LLC Iii LLC Delaware
Michigan (#4051 U) Delaware Michigan (#B34-52F) Michigan (#B6466E) GENERAL
PARTNER/ RGPLP 100% MEMBER/SHAREHOLDER Managed By Oakland #1746586 RAMCO GATEWAY
NAME OF COMPANY LLC SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF
BORROWER RAMCO- RAMCO HARTLAND RAMCO-GERSHENSON, INC. RAMCO-GERSHENSON
GERSHENSON LLC PROPERTIES, L.P. PROPERTIES TRUST Delaware Ramco Jacksonville
RGPLP 100% Acquisitions, Inc. 100% RGPLP -100% .R:am£o.be~~E~;;:~LC.0% -
M~r1~flElr Manager RGPLP -100% Manager - RGPLP Delaware GENERAL PARTNER/ RGPLP
-100% RGPLP 100% RGPT 85.35% See Stock Ledger RGPLP 100% MEMBER/SHAREHOLDER
Managed By Oakland #1746586 SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED.
AFFILIATES OF BORROWER Page 10 RAMCO HARTLAND RAMCO HHF KISSIMMEE LLC RAMCO HHF
KL RAMCO HHF LAKELAND RAMCO HHF NORA NAME OF COMPANY TRS, LLC LLC PLAZA INC: LLC
Michigan (00785J) Delaware Delaware Delaware Delaware Rameo HHF KL LLC GENERAL
PARTNER/ RGPLP 100% 100% RGPLP 7% Rameo HHF KL LLC 100% Rameo HHF NP LLC 100%
HHF Rameo KL Investor LLC MEMBER/SHAREHOLDER 93% Managed By Manager - RGPLP
Oakland #1746586 SCHEDULE 6.19 Page 11 SUBSIDIARIES AND UNCONSODLIDATED
AFFILIATES OF BORROWER RAMCO HHF NP RAMCO HOOVER LLC RAMCO HIGHLAND RAMCO
HIGHLAND SC LLC ELEVEN RAMCO HMW LLC DISPOSITION LLC LLC (flk/a Hoover Eleven
Center AcquisitionLLC) Delaware Delaware Delaware Michigan (#B5883M) Delaware
(#4255520) RGPLP 7% Ramco Hartland LLC 20% RGPLP 20% RGPLP 100% RGPLP 100%
_Hartland Realty Partners LLC 80% Hartlan.d~E:l~It)tF',~rtners LLC
MEMBER/SHAREHOLDER HHF Ramco NP 80% Investor, LLC 93% Managed By Manager - RGPLP
Manager - Rameo Hartland LLC Manager - RGPLP Member SCHEDULE 6.19 SUBSIDIARIES
AND UNCONSODLIDATED AFFILIATES OF BORROWER RAMCO RAMCO JACKSONVILLE RAMCO
JACKSON TRS, INC. JACKSONVILLE LLC RAMCO JACKSONVILLE II ACQUISITIONS, INC. LLC
Michigan (00298M) Michigan (#293-160) "[)eiaware Delaware GENERAL PARTNER/ RGPLP
100% RGPLP 100% RGPLP 100% RGPLP 100% RGPLP 100% MEMBER/SHAREHOLDER Manager
Manager SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF BORROWER
RAMCO JW RAMCO JACKSONVILLE LLC RAMCO LAKESHORE LLC RAMCO LAKESHORE RAMCO
LANTANA LLC NORTH INDUSTRIAL LLC MANAGER, INC. 'Oeh:iware Michigan (#042-40D)
'Michigan (B6544J) RGPLP 100% RGPLP 99% RGPLP 100% RGPLP99%
.Ramco~a~es_~ore_Ma_na~er, Inc. Ra <:9 .Lantana Manager LLC ,1 1% % lll Board of
Managed By Directors Manager Manager Oakland #174658 RAMCO NAME OF COMPANY
LANTANA MANAGER LLC SUBSIDIARIES AND SCHEDULE 6.19 Michigan (B6545J) Delaware
GENERAL PARTNER/ RGPLP 100% RGPLP 100% MEMBER/SHAREHOLDER UNCONSODLIDATED
AFFILIATES OF BORROWER RAMCO MADISON RAMCO/L10N VENTURE LP CENTER LLC Page 14
RAMCO LION LLC RAMCO PEAC HTREE HILL LLC Delaware Michigan (B89442) Delaware GP:
Ramco Lion LLC - _1 % RGPLP 100% Rameo 450 Venture LLC-100% CLPF-Ramco GP. LLC -
.1% Lp:- .-.--- RGPLP - 29.9% -C[.PF-Ramco. L.P. -69_9% SUBSIDIARIES RAMCO
PROMENADE RAMCO LLC PROPERTY ACQUISITIONS LLC Ramco Lion LLC Members SCHEDULE
6.19 AND UNCONSODLIDATED AFFILIATES OF BORROWER RAMCO RM RAMCO RIVER CITY, RAMCO
RM HARTLAND SC HARTLAND INC. LLC DISPOSITION LLC Michigan (#283 -840) .R.amco
Hig!lla.nd SC LLC;-100% Rameo HartlandLL<:;_~10~° t'o RGPLP 100% •• " _._ ••••h
Ma'! "' -9.ed By --------- SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED
AFFILIATES OF BORROWER Page 16 RAMCO RAMCO ROSE VILLE PLAZA RAMCO RAMCO TAYLORS
NAME OF COMPANY ROCHESTER/BB ROS WELL LLC RAMCO/SHENANDOAHRAMCO/SHENANDOAH SQ.
LLC MANAGING MEMBER LLC LLC LLC LLC Michigan Michigan (#B57- (#D1 154U) 395)
·MidiTgan (#B7092X) Delaware Delaware Michigan (# B6167N) GENERAL PARTNER/ RGPLP
100% ~~mco -Gershenson •.1nco Rameo/Shenandoah RGPLP 100% RGPLP 100% ~anagJn~
fI,1E!m_b.e! MEMBER/SHAREHOLDER 100%LLC-40% To~n Re~lty_C:o • _LL_C- :60%
Managed By Shelf company Members Member Manager SCHEDULE 6.19 Page 17
SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF BORROWER RAMCO WEST OAKS I LLC
RAMCOIWEST RAMCOIWOII - RAMCO RAMCO VIRGINIA RAMCOI WEST ACRES OAKS II - SM
WOODSTOCK SPRING MEADOWS, MANAGER, PROPERTIES, L.L.C. LLC LLC LLC LLC Michigan
(# B2d~54Gf --·-"tiilicfiigan(#B20 - Michigan (# B36 -508) . Deiaware Delaware
55G) .Delaware -- PARTNER! -_. - GENERAL -_.- _.RGPLP 100% RGPLP 40% RGPLP ·100%
RGPLP - 99% RGPLP 100% RGPLP 100% ' - - WestAcres Realty LLC
MEMBER!SI-i}\F{~HOLDER 60% . RamcolW<:>II~SMfv1 c:\1J~9.~ r," --.---'--.--.- -
LLC, Its Manager ~.l"/O_ Managed By Manager Manager Manager Manager Oakland
#1746586 SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF BORROWER
Page 18 NAME OF COMPANY RETAIL MAINTENANCE RG CREVASSE LLC RG LAKELAND RG
LAKELAND TIKI LLC RG NAPLES LLC RG NLP LLC SERVICES LLC PROPERTIES LLC . -
Deiaware - -- . Florida ··De·laware Delaware Michigan (# B19~28FT .Florida
GENERAL PARTNERI Ramc()~Gers.henson, Inc. RGPLP 100% RGPLP 100% RGPLP 100% RGPLP
100% .North Lakeland P~() f>~rties__ MEMBERISHAREHOLDER. --- - - - "-."-.'- -
_._ ~nc. 100% .- - - Managed By Oakland #1746586 Member Member Managers SCHEDULE
6.19 Page 19 SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF Rameo/Lion
Rameo/Lion Venture Rameo/Lion Venture .RL\I GP Cypress Point Venture LP LP LLC
LP LLC 100% 100% 0.1% 100%_.QJoi Rameo/Lion Venture LP Rameo/Lion Venture LP -".
" 99.9% 99.9% 99.9% 99,9% 99.9% Managed By Member Member Member Oakland #1746586
NAME OF COMPANY SCHEDULE 6.19 SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF
BORROWER RLV GP ORIOLE RLV ORIOLE PLAZA RLV TREASURE PLAZA LP RLV GP TREASURE
COAST RLV GP TROY II LLC LLC COAST LLC LP Delaware Rameo/Lion Venture LP 100%
Delaware .Delaware RLV GP Oriole Plaza LLC .1% Rameo/Lion Venture LP 99.9%
.Delaware RLV GP Treasure Coast Delaware Rameo/Lion Venture LP 100% Delaware RLV
GP Troy II LLC .1% Rameo/Lion Venture LP 99.9% Managed By Oakland #1746586 NAME
OF COMPANY GENERAL PARTNER/ MEMBER/SHAREHOLDER Managed By Oakland #1746586 NAME
OF COMPANY GENERAL PARTNER/ MEMBER/SHAREHOLDER Member RLV GP TROY OUTLOT LLC
Delaware Rameo/Lion Venture LP 100% Member Member SCHEDULE 6.19 Page 24
SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF BORROWER RLV GP VISTA RLV VISTA
PLAZA RLV GP WEST RLV WEST BROWARD RLV GP PLAZA LLC LP BRO WARD LP WINCHESTER
RLV WINCHESTER LLC CENTER LLC CENTER LP SCHEDULE 6.19 SUBSIDIARIES AND
UNCONSODLIDATED AFFILIATES OF BORROWER RLV TROY OUTLOT LP RLVGPTROY RLVTROY
MARKETPLACE LLC MARKETPLACE LP ·Oeiaware Rameo/Lion Venture LP 100.00% Delaware
Delaware Delaware RLV GP Troy Outlot RLV GP Troy LLC Marketplace Member RLV GP
VILLAGE PLAZA  LLC    MemberMember Delaware    Rameo/Lion Venture LP    Delaware
Delaware Delaware Delaware RLV GP West Broward LLC RLV GP Vista Plaza Rameo/Lion
VentureRameo/Lion Venture    LLCLP .1%LP Delaware RLV GP Winchester Center   LLC
.1% ". - Rameo/Lion Venture   100.00% .1% 100.00%Rameo/Lion Venture LP 100.00%
LP Rameo/Lion Venture LP 99.9% 99.9% 99.9% Page 26   >-- Rameo/Lion Venture .1%
LP LLC .1% Rameo/Lion Venture Rameo/Lion Venture LP 100% LP 99.9% 99.9% Page 23
RLV VILLAGE PLAZA LP .Delaware· .RLV GP \lillage Plaza .1% Rameo/Lion Venture LP
99.9% Managed By Member Member Manager Oakland #1746586 SCHEDULE 6.19
SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF BORROWER NAME OF COMPANY ROLLING
MEADOWS 450 ROSSFORD RPT/INVEST L.L.C. RPT/INVEST II, LLC S-12 Associates LLC
DEVELOPMENT LLC Michigan co- Page 25 SIGNAL HILL, L.L.C Defaware .Delaware
Delaware Delaware partnership North carolina 0590612 GENERAL PARTNER/ Ramco 450
Venture LLC RGPLP 100% RGPLP 100% RGPLP 100% RGPLP 50% RG1100% - .- -- -- ,-
MEMBER/SHAREHOLDER-1 OO.OO% _~__ ~anaged By Member Oakland #1746586 NAME OF
COMPANY GENERAL PARTNER/ MEMBER/SHAREHOLD ER-_.---' Manage rManager Manag er
SCHEDULE 6. 19 SUBSIDIARIES AND UNCONSODLIDATED AFFILIATES OF BORROWER STONEGATE
ACQUISITION UPPER ARLINGTON 450 LLC LLC (Michlgan#B4580A) Delaware ,,_a_m~o
-Gershenson, Inc, Ramco 450 Venture LLC- 100% ._. - ". . - Managed By Oakland
#1746586 SCHEDULE 6.21 MANAGEMENT AGREEMENTS; OPTION 1. Management Services and
Reimbursement Agreement dated May 10, 1996 between Ramco-Gershenson, Inc. and
Ramco -Gershenson Properties, L.P. 2. The following options / rights of first
refusal: A. Wal -Mart at Roseville Towne Center has a right of first refusal. B.
Wendy's at the Auburn Mile has an option to acquire its parcel as of 111111. C.
Ruby Tuesday at Taylors Square has an option to purchase its parcel at the
expiration of the 1 ot~ Lease Year. SCHEDULE 6.29 PROPERTY OF GUARANTOR The
assets of the Guarantor, Ramco -Gershenson Properties Trust are comprised solely
of the following: Attachable Assets Cash and Short -term Investments in an
amount in excess of$500,000.00. Accounts receivable, including Distributions
received from Ramco -Gershenson Properties, L.P. that have not been distributed
to the shareholders ofthe Trust as permitted by this Agreement. Rights and
claims (including amounts paid under) the Tax Indemnity Agreement. Investments
in Ramco -Gershenson Properties, L.P. All Net Offering Proceeds that have not
been contributed to Ramco -Gershenson Properties, L.P. Other Permitted Assets
Prepaid expenses, including capitalized legal fees Cash and Short -term
Investments in an amount not to exceed $500,000.00. Investments in the following
subsidiaries: Ramco SPC, Inc. (Related to Ramco Properties Associates Limited
Partnership) Ramco SPC II, Inc. (Related to Ramco Virginia Properties LLC
(Aquia)) SCHEDULE 6.29 - PAGE 1 ATLANTA:5 136495. I I SCHEDULE 6.31 INITIAL
MORTGAGED PROPERTIES Ramco-Gershenshon Properties Trust Appraisals Received as
of November 2, 2009 Property 1 Rameo Office Max Center 2 Rameo Troy Towne Center
3 Rameo Edgewood Towne Center 4 Rameo Clinton Valley Mall 5 Rameo Jackson
Crossing 6 Rameo Tel-Twelve 7 Rameo Clinton Valley Strip 8 Rameo Fraser Shopping
Center 9 Rameo Rossford Pointe 10 Rameo Roseville Towne Center 11 Rameo Oak
Brook Square 12 Rameo Holcomb Center 13 Ramco Taylors Square 14 Rameo Conyers
Crossing 15 Rameo Promenade at Pleasant Hill - Arby's 16 Rameo Lake Orion 17
Rameo Naples Towne Center 18 Rameo Clinton Pointe 19 Rameo Horizon Village* 20
Rameo Village Lakes 21 Ramco Eastridge 22 Rameo Northwest Crossing I & II 23
Rameo Spring Meadows Place 24 Rameo Mays Crossing 25 Rameo Auburn Mile - Wendy's
26 Rameo Southfield Plaza 27 Rameo Livonia Plaza 28 Rameo Fairlane Meadows 29
Rameo Shoppes at Fairlane Meadows 30 Rameo Pelican Plaza Address West Alexis
West Main St and 1-75 E. Edgewood Blvd and American SW Corner of Hall Rd (M-59)
an Interstate 94 and US-127 Telegraph Rd and 12 Mile Rd M-59 (Hall Rd) and
Schoenherr Groesbeck Hwy, 13 Mile Rd and US Hwy 20 and Crossroads Pkwy 12 Mile
Rd and Gratiot Ave 3192 S Linden Rd Holcomb Bridge Rd and Nesbitt Wade Blvd
Highway 138 and Interstate 20 Pleasant Hill Rd and Club Dr Lapeer Rd and
Clarkston Rd Palm Drive and Tamiami Trail E Gratiot Ave and Quinn Rd Horizon Dr
and Lawrenceville R 21S29 Village Lakes Shopping Center Dr Lapeer Rd and S.
Center Rd Clinton Highway Spring Meadows Dr Highway 138 and US-23j42 Brown Rd
and Baldwin 29844 Southfield Road Merriman Rd and Five Mile Rd Ford Rd and
Mercury Dr Ford Rd and Mercury Dr Highway 41 and Tamiami Trail Qrl State TOLEDO
OH TROY OH LANSING MI STERLING HEIGHTS MI JACKSON MI SOUTHFIELD MI STERLING
HEIGHTS MI FRASER MI ROSSFORD OH ROSE VILLE MI FLINT MI Roswell GA TAYLORS SC
Conyers GA LAWRENCEVILLE GA LAKE ORION MI Naples FL CLINTON TOWNSHIP MI SUWANEE
GA LAND 0 LAKES FL FLINT MI KNOXVILLE TN HOLLAND OH STOCKBRIDGE GA AUBURN HILLS
MI SOUTHFIELD MI LIVONIA MI DEARBORN MI DEARBORN MI Sarasota FL SCHEDULE 7.23
REMEDIATION Troy Towne Center. According to an environmental report, a dry
cleaner has operated within the subject property tenant suite between the
current GameStop and Ludlow Wireless, at the address 1845 ·West Main Street,
from approximately 1992 to the present. According to past environmental reports,
tetrachloroethene ("PCE") was used historically in the dry cleaning operations
at the Mortgaged Property. A Phase II environmental site investigation revealed
the presence of PCE at levels up to 757 mg/kg in soil. Borrower (itself, or by
overseeing the efforts of another party that has assumed responsibility) will
diligently pursue regulatory closure with the appropriate governmental
authorities regarding the dry cleaner solvent release from the dry cleaner on
the Mortgaged Property. The sum of $250,000.00 is withheld as the Remediation
Reserve for this Mortgaged Property until Borrower provides Agent either: (i) a
no further action letter from a certified professional under the Ohio voluntary
cleanup program confirming that no further investigation, removal, or other
response action is required with regard to the dry cleaner solvent release; or
(ii) written confirmation reasonably acceptable to Agent from the Environmental
Insurer acknowledging coverage under the Environmental Insurance Policy, less a
deductible of $50,000.00, for the dry cleaner solvent release. Agent may reduce
such withheld amount if, upon review of further information provided by
Borrower, Agent determines that the total costs, expenses, and other liabilities
arising from the release or presence of dry cleaner solvent total less than
$250,000.00. SCHEDULE 7.23- PAGE 1 ATLANTA:5136495.II SCHEDULE 8.10 EXISTING
DEVELOPMENT PROJECT 1. Northpointe Town Center, Jackson, Mississippi 2. Hartland
Towne Square, Hartland Township, Michigan 3. The Town Center at Aquia, Stafford,
Virginia 4. Gateway Commons, Lakeland, Florida 5. Parkway Shops, Jacksonville,
Florida